Case 2:18-cv-02081-TLN-KJN Document 37-10 Filed 10/18/18 Page 1 of 488




       Sacramento County
       Sheriff’s Department
       Correctional Services

       Americans with Disabilities Act
       Assessment (ADA)

       Submitted to:
       County of Sacramento
       Rick Heyer, Supervising Deputy County Counsel
       James Wood, Deputy County Counsel


       Produced by:
       Sabot Consulting ADA Experts
       Mike Brady, Director
       Julian Martinez, Consultant
       Rick Wells, Consultant
       Paul Bishop, Architect and ADA Access Specialist


       Submitted:
       December 22, 2016
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 2 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                                 AMERICANS WITH DISABILITIES ACT ASSESSMENT
                                 DECEMBER 22, 2016




                                                Table of Contents
Executive Summary ........................................................................................................ 1
Intake/Booking (Disability Identification)................................................................ 1111
Delivery, Repair, Removal, and Use of Health Care Appliances/Assistive
Devices/Durable Medical Equipment/ Medical Supplies ....................................... 2727
Tracking ..................................................................................................................... 4242
Housing Placements ..................................................................................................... 52
Medical/Mental Health/Dental....................................................................................... 73
Access to Out-of-cell Time (Outside Recreation/Dayroom) .................................... 100
Access to Programs ................................................................................................... 125
Access to Education, Vocation, Reentry and Substance Abuse Programs .......... 147
Access to Industries and Work Assignments .......................................................... 166
Effective Communication ........................................................................................... 177
Administrative Segregation Unit, Total Separation, Disciplinary Detention Unit . 216
Inmate Grievances ...................................................................................................... 223
Inmate Disciplinary Process ...................................................................................... 236
Inmate Orientation ...................................................................................................... 254
Alarms/Emergencies................................................................................................... 264
Mechanical Restraints/Searches/Count .................................................................... 271
Release/Discharge/Transfer ....................................................................................... 287
Transportation ............................................................................................................. 290
Intellectual Disabilities (Housing Units Adaptive Supports) ................................... 298
Training ........................................................................................................................ 309
ADA Coordinator ......................................................................................................... 313
Notices ......................................................................................................................... 328
Custody Staff ............................................................................................................... 330
Accountability ............................................................................................................. 334
Policies and Procedures ............................................................................................ 338
Americans with Disabilities Act Assets/Features .................................................... 345
Introduction Accessibility Survey ............................................................................. 353
Accessibility Survey’s ................................................................................................ 359
Technical Requirements / Standards ........................................................................ 454
Conclusions and Recommendations ........................................................................ 464


                                                              Page i
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 3 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                              AMERICAN WITH DISABILITIES ACT ASSESSMENT
                              DECEMBER 22, 2016



Assumptions and Considerations ............................................................................. 468
List of Polices Reviewed ............................................................................................ 472
List of Forms, Notices and Documents Reviewed ................................................... 479
Abbreviations and Acronyms Used .......................................................................... 481




                                                        Page ii
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 4 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Executive Summary
Sabot Consulting was retained by the Sacramento County Sheriff’s Office to
conduct a comprehensive evaluation of their Americans with Disabilities Act
(ADA) programs, policies, procedures, practices, forms, and architectural access
for disabled inmates in their two Sacramento County detention facilities.
At the outset, we would like to commend the Sacramento County Sheriff,
Undersheriff, the Chief Deputy, Correctional Services, the executive
management staff, rank and file officers, support staff and contractors for their
welcoming, transparent, candid, and cooperative interactions with our experts.
We recognize that we added significantly more work to and took valuable time
away from these consummate professionals during our time on this project, but
because of the unfettered access, cooperation, and transparency of the Chief of
Correctional Services and his staff, we were able to complete a far more detailed
review in less time than that which could have been accomplished otherwise.

As a result, Sabot Consulting is pleased to provide this independent
comprehensive evaluation of the Sacramento County Sheriff’s Department
(SCSD) detention facilities ADA program and the architectural accessibility of the
two detention facilities for inmates with disabilities. The facilities include, the
Sacramento Main Jail (MJ) located at 651 I Street in downtown Sacramento and
the Rio Cosumnes Correctional Center (RCCC) located at 12500 Bruceville Road,
about 10 minutes south of Elk Grove. The MJ houses nearly all the County’s
pretrial population, and a number of federal pretrial prisoners. RCCC primarily
houses overflow pretrial detainees, those inmates who are “post-trial” and have
been sentenced to serve jail time in a County facility, and Immigrations and
Customs Enforcement (ICE) detainees.

This comprehensive assessment included a field review performed from August
10, 2016 through September 16, 2016, as well as a review and analysis of all
relevant existing policies, procedures, forms, logs, training records, processes
and practices implemented by both the Sacramento County Sheriff and the
Sacramento County Correctional Health Services (CHS). An architectural
accessibility survey was also conducted from October 17, 2016 through October
18, 2016, to identify accessibility barriers for mobility impaired inmates as defined
by the 1991 Americans with Disabilities Act Standards for Accessible Design
(Revised July 1, 1994), and the Americans with Disabilities Act Accessibility
Guidelines (ADAAG) including the 2010 amendments to the Americans with
Disabilities Act Standards (ADAS). As part of the field review, team members
from Sabot Consulting (Assessment Team) conducted interviews of a large
number of staff members assigned to the SCSD detention facilities, CHS, Jail
Psychiatric Services (JPS), and Elk Grove Unified School District (EGUSD), as



                                        Page 1
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 5 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



well as a large number of selected and randomly chosen inmates incarcerated at
the two SCSD detention facilities.
The specific scope of the review was to conduct a comprehensive assessment of
the SCSD detention facilities and programs with respect to access by inmates
with disabilities. The assessment consisted of a full review of policies,
procedures and practices, which include but was not limited to:
      All policies, procedures and practices regarding inmates with disabilities;
      All policies, procedures and practices regarding the classification and/or
       housing of inmates with disabilities;
      All policies, procedures and practices regarding inmates requiring Health
       Care Appliances (HCAs)/Assistive Devices (ADs)/Durable Medical
       Equipment (DME);
      All policies, procedures and practices regarding out-of-cell time as they
       relate to disabled inmates as well as all other inmates incarcerated within
       the SCSD detention facilities;
      All policies, procedures and practices regarding the provision or access to
       programs, services and activities offered at the SCSD detention facilities,
       i.e., the MJ and RCCC, to inmates (including those with physical,
       intellectual, and mental health disabilities), including but not limited to;
       those currently assigned to work assignments, formally organized
       programs, services or activities;
      All policies, procedures and practices regarding staff training;
        With respect to addressing the needs of inmates with disabilities;
      All policies, procedures and practices regarding the identification and
       tracking of inmates with disabilities; and
      All policies, procedures and practices regarding the grievance process as
       it relates to inmates with disabilities, including but not limited to requests
       for accommodations (e.g., disability-related accommodation requests and
       allegations of discrimination).
The Assessment Team’s approach was to observe all processes and practices at
the SCSD detention facilities that impact (or may impact) disabled inmates. This
included:
      Intake and Booking Process;
      Classification Process;
      Health Care Services (including Disability Identification);
      HCA/AD/DME;
      Housing Units;
      Orientation;
      Library Services;
      Religious Services/Activities;
      Telecommunications;


                                        Page 2
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 6 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      Academic Education;
      Work Assignments;
      Vocational Assignments;
      Transportation;
      Inmate Release Process;
      Application of Reasonable Accommodations;
      Work Order Requests;
      Training;
      Out-of-Cell Time;
      Infraction Process (and other due process events);
      Grievances;
      Tracking System;
      All buildings to which inmates had access including the ingress and
       egress of those buildings and the facility paths of travel utilized by inmates.
In addition, the Assessment Team interviewed staff throughout the SCSD
detention facilities directly involved in the processes and practices listed above
including a minimum of one staff member assigned to each respective housing
unit or pod area. The Assessment Team also interviewed approximately 179
inmates with representatives selected from each respective housing unit area.
Inmates selected and interviewed included those with identified or
possible/potential disabilities as well as individuals who were randomly chosen.
In most cases, between two to four inmates were selected from every housing
unit or separate dorm or pod area.
The Americans with Disabilities Act of 1990 (ADA) and Section 504 of the
Rehabilitation Act as well as the United States Constitution protect the rights of
individuals with disabilities including those housed in correctional facilities.
The command of Title II of the ADA states: “[N]o qualified individual with a
disability shall, by reason of such disability, be excluded from participation in or
be denied the benefits of the services, programs, or activities of a public entity, or
be subjected to discrimination by any such entity.”
In accordance with Title 42 of the United States Code - Section 12101-12213, no
qualified inmate or parolee with a disability shall, because of that disability, be
excluded from participation in or be denied the benefits of programs, services
and activities of the department or its jails/facilities or be subjected to
discrimination.
California Code - Section 11135 provides that no person in the State of California
shall, on the basis of race, national origin, ethnic group identification, religion,
age, sex, sexual orientation, color, or disability, be unlawfully denied full and
equal access to the benefits of, or be unlawfully subjected to discrimination under,
any program or activity that is conducted, operated, or administered by the state



                                        Page 3
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 7 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                        AMERICAN WITH DISABILITIES ACT ASSESSMENT
                        DECEMBER 22, 2016



or by any state agency, which is funded directly by the state, or receives any
financial assistance from the state.
Title II of the ADA covers all activities of state and local governments regardless
of the government entity’s size or receipt of federal funding. Title II requires that
state and local governments provide individuals with disabilities an equal
opportunity to benefit from all programs, services and activities (e.g. education,
employment, transportation, recreation, health care and social services). State
and local governments are required to follow the 2010 ADA Standards for
Accessible Design in the new construction and alteration of their buildings.
They also must relocate programs or otherwise provide access in inaccessible
older buildings; to ensure disabled inmates have equal access to programs,
services and activities.
Although public entities are not required to take actions that would result in
undue financial and administrative burdens, they are required to make
reasonable modifications to policies, practices and procedures where necessary
to avoid discrimination, unless they can demonstrate that doing so would
fundamentally alter the nature of the service, program, or activity being provided.
They are also required to provide auxiliary aids necessary to ensure effective
communication, provide legally-required architectural and programmatic access,
and provide programs and services in the most integrated setting available.
Facilities covered by Title II of the ADA, including detention and correction
facilities, are required to make services, programs and activities accessible to
individuals with disabilities. Many inmates housed in local correctional facilities
have mobility disabilities and need to be housed in accessible cells. It must be
emphasized that detention and correctional institutions/jails are unique facilities
under Title II. Inmates cannot leave the facilities and must have their needs met
by the corrections system, including needs relating to a disability. If the detention
and correctional facilities fail to accommodate inmates with disabilities, these
individuals have little recourse, particularly when the need is great (e.g., an
accessible toilet; adequate catheters; or a shower chair). It is essential that
corrections systems fulfill their nondiscrimination and program/facilities access
obligations by adequately addressing the needs of inmates with disabilities,
which include, but are not limited to, proper medication and medical treatment,
accessible toilet and shower facilities, devices or accommodations such as a bed
transfer or a shower chair, and assistance with hygiene methods for inmates with
physical disabilities.1
Systemic violations of the ADA have resulted in numerous litigation cases
throughout the United States at the federal, state and local levels. Systemic
violations have also resulted in consent decrees, enforcement orders and formal

1   Title II Regulations 2010 Guidance and Section-by-Section Analysis



                                            Page 4
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 8 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



settlement agreements by the United States Department of Justice (USDOJ),
Disability Rights Section, the American Civil Liberties Union, the Disabilities
Rights Office, Rosen, Bien, Galvan, and Grunfeld, Attorneys at law, and The
Prison Law Office.
Two of the longest major federal cases (which are still ongoing) in California are
Clark v. California and Armstrong v. Wilson (now Armstrong v. Brown). Clark v.
California is an ADA case filed in 1996 against the California Department of
Corrections and Rehabilitation (CDCR). This class action lawsuit contended that
the CDCR violated the Americans with Disabilities Act by discriminating against
prison inmates with developmental disabilities and denying them adequate
accommodations, protection, and services because of their developmental
disabilities. The state agreed in 2001 to take a series of actions to settle the case
including complying with a set of revised policies and procedures as set forth in a
court-approved remedial plan. In January 2010, the court found that CDCR was
failing to identify, conservatively, at least half of those prisoners who would
qualify for protection and accommodation under the Remedial Plan. The court
noted, disturbingly, that CDCR systematically failed to provide those
developmentally disabled prisoners they did identify with assistance in reading
and writing, access to medical care, access to canteen, access to the grievance
system, assistance with self-care, and effective communication (e.g. at
disciplinary hearings). It found, moreover, that CDCR failed to protect
developmentally disabled prisoners from abuse initiated by other prisoners and,
more egregiously, by staff.
Armstrong v. Brown is another ADA case filed in 1994 against the CDCR.
Subsequent to the January 3, 2001 approved settlement agreement (which
outlined CDCR’s set of plans, policies, and procedures to assure
nondiscrimination against inmates with disabilities) and relevant here, the same
federal court ruled on, August 28, 2012 that:
    Given the ineffectiveness of Defendants' County Jail Plan, Defendants'
    consequent reliance on the county jails to accommodate Armstrong class
    members, and the deficiencies identified in the disability-related county jail
    policies and procedures, and in certain facilities' housing, the Court finds that
    the types of ADA violations experienced by the class member-declarants
    have been, and will continue to be, experienced by many other class
    members who have been and will be housed in county jails throughout
    California. The serious violations of the rights of class members while
    housed in county jails are systemic, persistent, and continuing throughout
    the State and are directly attributable to Defendants' failure to implement
    appropriate policies and procedures to identify, track, and accommodate
    these class members to communicate appropriate information to the county
    jails, and to monitor compliance by the county jails. The Court finds that the
    harm experienced by class members is caused not only by Defendants'



                                        Page 5
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 9 of 488
                  SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



    statewide policies (or lack thereof) regarding the housing of Armstrong class
    members in county jails, but also by Defendants' ongoing failure to train,
    supervise, and monitor CDCR employees and agents concerning their
    responsibilities, ongoing failure to communicate with county jails regarding
    the known needs of class members, and ongoing failure to take responsibility
    for and to assert influence over county jails through contracts, regulations,
    letters, meetings, or other communications. The Court therefore finds that
    only system-wide injunctive relief could prevent Armstrong class members
    from experiencing future ADA violations when housed in county jails.
Although the Armstrong case class members only include the CDCR inmates
who are housed in a county jail while on out-to-court status or those serving a
parole violation in a county jail, the requirement of providing equal access to
programs, services and activities for all inmates housed in county jails (as
required by Title II) rests with the county jail and is a non-delegable duty. The
County Jail Plan is inclusive of Clark class members as well as inmates with
mental health disabilities, just as the Armstrong v. Board of Parole Hearings
(BPH) litigation includes individuals with all disabilities covered under ADA.
In addition, with the passage of Assembly Bill (AB) 109, known as the California
Realignment Act of 2011, the mission and the fiscal/programmatic demands on
county jails in California have become significantly more complex. County jails
are no longer a transitory facility only housing pre-sentenced inmates, or inmates
sentenced to a year or less.
County jails now have exponentially greater operational, fiscal, regulatory,
statutory, and constitutional challenges to provide services for inmates, many of
whom, are serving sentences that are significantly longer than one year. We are
aware of at least one county in which an inmate has been sentenced to over 18
years to be served in the county jail.
AB 109 inmates are on average older, sicker, and have more complex medical,
mental health, and dental care needs that simply cannot be ignored. The
constitutional operation of county jails since realignment has become far more
complex and far more expensive, because county jails now serve as a hybrid,
providing both the services of a jail and a prison.
Because of this recent, unanticipated phenomenon, county jails must act quickly
to adapt their current operations to accommodate the needs of this population
and to ensure compliance with Title II and the ADA.
This report details the Assessment Team’s review of the policies, procedures and
practices of programs, services and activities provided to the SCSD detention
facilities’ inmate population.
Listed below is a summary of findings of the most serious violations of the ADA
as noted by the Assessment Team:


                                       Page 6
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 10 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016




      The current SCSD detention facilities intake medical screening process is
       wholly inadequate to identify disabled inmates, to determine if the inmate
       is a qualified individual, or to determine if the disabled inmate has an
       impairment that requires a reasonable accommodation;
      Inmates are not being provided with the HCA/AD/DME needed to access
       programs, services and activities and the subtler upper body disabilities
       are missed altogether;
      There are cases where the SCSD detention facilities are not allowing
       inmates to retain their HCAs/ADs/DME during the booking process and
       therefore these inmates are being systematically housed without the
       necessary devices to assist them in accessing programs, services and
       activities which violates the ADA;
      There is no process in place to identify intellectually disabled inmates’
       adaptive support needs and adaptive functioning deficits such as,
       communication skills, academic skills, self-care skills, socialization skills,
       self-advocacy/use of resources, work, health and safety, self-direction,
       leisure, and assistance staff must provide such as coaching, assisting,
       monitoring and prompting;
      Disabled inmates (such as those with vision, hearing, speech, learning,
       and developmental disabilities, as well as those with mental illness and
       other disabilities) are not informed of available reasonable
       accommodations, they are not appropriately informed of available
       programs, services and activities, and they are not receiving the jail
       rulebook, or observing an inmate orientation video, or having specific rules
       or expectations explained to them by staff;
      Disabled inmates in the MJ are housed in a medical setting solely based
       on their disability;
      Inmates housed in the medical housing unit at the MJ are not offered or
       provided access to equivalent programs, services and activities consistent
       with their custody level as inmates who are housed in the general
       population housing units;
      Disabled inmates housed in a medical setting at the MJ and are eligible for
       housing at RCCC based on classification factors, do not have equal
       access to education, vocation, self-help programs or jobs;
      Disabled inmates housed in MJ 2 West M/P are not being provided equal
       access to the outside recreation yard as all other inmates housed in the
       MJ;
      Disabled inmates housed in 2 East Pod 100 (wheelchair users) are not
       being provided equal access to the outside recreation yard as all other
       inmates housed in the MJ;
      The SCSD detention facilities Mental Health staff do not make routine
       rounds or monitor mentally disabled inmates housed in Disciplinary
       Detention, Total Separation, and Administrative Segregation units;



                                        Page 7
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 11 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      There is no group therapy provided for mentally disabled inmates (except
       those assigned to the Restoration of Competency (ROC)
       program/evaluation);
      The responses to requests for mental health services in some cases are
       not expeditious or within a reasonable timeframe;
      Mentally disabled inmates placed on suicide precaution (“green suits”) at
       the MJ are often temporarily housed on the housing unit floors (from days
       to weeks at a time), in the recreation/classroom areas;
      In some cases, there is a lack of confidentiality for JPS and medical
       encounters/interviews;
      There are delays and in some cases no follow-up regarding requests for
       psychiatric services;
      There is a common concern amongst numerous custody and JPS staff as
       to a lack of JPS clinicians;
      The staffing levels at the MJ are impacting the ability for staff to provide
       the required out-of-cell time (dayroom and outdoor recreation) for disabled
       inmates;
      The disabled mentally ill inmates housed in the mental health residential
       units referred to as Outpatient Psychiatry (OPP) at the MJ are not being
       provided equal access to the outside recreation yard and in some cases
       the dayroom as other non-disabled inmates housed in the SCSD detention
       facilities;
      The SCSD detention facilities do not provide equal access to the
       recreational reading material for disabled inmates;
      The SCSD detention facilities do not provide equal access to religious
       programming for disabled inmates;
      Some of the SCSD detention facility visiting areas do not provide equal
       access to visiting or attorney visiting for disabled inmates;
      The SCSD detention facilities do not provide equal access to showers for
       disabled inmates;
      The Inmate Grievance process does not include an expedited process for
       ADA related appeals or the provision of interim accommodations pending
       a decision on their grievances/appeals;
      There is no ADA training provided to SCSD detention facility custody staff
       (custody, medical and support);
      The SCSD detention facilities do not always provide reasonable
       accommodations for disabled inmates during transport to court;
      There is only one accessible vehicle available for Long Hauls, court
       transports from RCCC to the MJ, transports from the MJ to RCCC and
       medical transports;
      Inmate worker and industry positions do not have essential functions
       identified and listed;




                                       Page 8
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 12 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      Medical staff does not identify work duty restrictions, physical limitations,
       or place inmates on limited/full duty status to assist staff when placing
       disabled inmates in the appropriate work/industry assignments;
      Inmates with intellectual disabilities assigned to the work/industry position
       are not provided additional supervision and training to help them meet the
       requirements of the assignment such as lower production expectations,
       expanded time frames for completion of projects, etc.;
      There is no comprehensive networked ADA tracking system to identify
       disabled inmates, to ensure that their EC needs and reasonable
       accommodations allowing them access to SCSD detention facilities
       programs, services, and activities are being provided for, and to
       monitor/identify/correct episodic and systemic non-compliant ADA issues
       in a timely fashion;
      There is not an effective tracking system in place to identify HCA/DME/AD
       that have been issued to inmates or were in an inmate’s possession upon
       arrival into custody;
      The ADA coordinators are inexperienced/ineffective, and they have not
       had the requisite comprehensive ADA training to perform their jobs
       effectively;
      The ADA coordinators spend a mere 20-25 percent of their time on ADA
       compliance issues;
      There is not a comprehensive EC policy or practice in place, particularly
       with events involving due process, clinical encounters, education, or self-
       help type groups or meetings, e.g., Alcoholics Anonymous and Narcotics
       Anonymous;
      There currently is not an ADA accountability plan in place to hold staff
       accountable for egregious, serious or repeated violations of ADA, e.g.,
       discrimination, willful disobedience;
      The SCSD detention facilities do not provide (or adequately provide)
       inmate orientation information or materials, and do not accommodate
       disabled inmates (such as those with vision, hearing, speech, learning and
       developmental disabilities, or those with mental illness or other disabilities)
       during orientation;
      Operations Orders, Policies and Procedures need to be revised/modified
       to incorporate applicable ADA language related to inmates with
       disabilities;
      There are no ADA notices posted in the housing units;
      The inmate disciplinary process is flawed, as there are inconsistencies
       regarding effective communication being provided, the issuance of the
       initial and final copies of the write-up report and hearing summaries, and
       the hearings themselves;
      There is no real mechanism to query for or identify inmates who may have
       a learning disability, and inmates do not receive a basic education or




                                        Page 9
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 13 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



       reading level test for identification of reading and comprehension ability
       (except those who have tested for EGUSD);
      A lack of office space (as well as staffing levels for custody and health
       care staff) has provided for an atmosphere that is not conducive to
       protecting confidentiality for health care encounters (medical and mental
       health), classification interviews, and inmate disciplinary hearings;
      Many inmates are not aware of legal law library services or how to request
       access;
      There isn’t a single ADA compliant inmate cell shower, bathroom, or living
       unit in the SCSD detention facilities;
      Many paths of travel are non-compliant with the wrong slope or huge
       potholes and cracks directly in the paths of inmate travel;
      The ADA grab bar placements are haphazard. Some are too short, some
       are in the wrong location, and some are outright missing;
      There is insufficient turn around space in the cells, toilet and sink areas;
      There are no ADA compliant shower chairs;
      There are no high low shower controls or shower hoses; and
      The Facility and Fleet (FAF) staff (County employees responsible for
       facilities maintenance) lack even a basic understanding of the
       requirements of the ADA/ADAG/ADAS.
This detailed report outlines the aforementioned and other violations under ADA,
as well as best practices needed for an ADA compliant/comprehensive inmate
disability program. To be clear, while the ADA does not require a comprehensive,
networked ADA tracking system, a comprehensive training program for all staff
who have any inmate contact, or a revision of specific policies and procedures,
duty statements and forms, it is our expert opinion that without those three best
practice components being implemented alongside a comprehensive disability
identification process, the SCSD detention facilities will not be successful in
coming into compliance with or have any hope of remaining in compliance with
the mandates of the ADA in their two detention facilities.
The report of findings for each area reviewed is contained within the various
sections of this document.




                                       Page 10
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 14 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Intake/Booking
(Disability Identification)
The Sheriff’s Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
applicable to screening and identification of disabled inmates and the retention of
HCAs/ADs/DME, are outlined in the following policies; 04/01 Intake Search,
Receptions and Holding, 04/06 Identification Process, 04/07 Dress In / Dress out
Procedure, 05/09 Weekenders, 06/03 Classification Process, 10/04 Medical
Intake Screening, Draft Operations Order Inmates with Disabilities - ADA, 1129
ICE Detainee Procedural Considerations, 1404 Receiving Screening, 1417 Adult
Developmental Disability, 1422 Special Needs Patients, and 1439 Reports of
Disabilities or Impairments.
Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1207
Medical Receiving Screening, requires that:
With the exception of inmates transferred directly within a custody system that
has documented receiving screenings, a screening shall be completed on all
inmates at the time of intake. This screening shall be completed in accordance
with written procedures and shall include but not be limited to medical and mental
health problems, developmental disabilities, and communicable diseases,
including, but not limited to, tuberculosis and other airborne diseases. The
screening shall be performed by licensed health personnel or trained facility staff.
The facility administrator and responsible physician shall develop a written plan
for complying with Penal Code Section 2656 (orthopedic or prosthetic appliance
used by inmates).
There shall be a written plan to provide care for any inmate who appears at this
screening to be in need of or who requests medical, mental health, or
developmental disability treatment.
Written procedures and screening protocol shall be established by the
responsible physician in cooperation with the facility administrator.
Per Operations Order 04/01, Intake Search, Receptions and Holdings,
arresting/transporting officers are responsible for completing booking paperwork
prior to bringing the inmate to the booking area. The booking paperwork includes,
but is not limited to:
      Arrest Report
      Probable Cause form (signed by the arresting/transporting officer)
      Intake medical screening forms
      Property and Clothing Record Form (to be completed in accordance with
       Operations Order 04/03, Prisoner Clothing, Property, and Funds)


                                        Page 11
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 15 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      Intake Classification Form (to be completed in accordance with Operations
       Order 06/03, Classification Process)
      Custody staff is responsible for maintaining an available supply of the
       necessary booking forms
      And interpreter services are to be provided as needed in accordance with
       Operations Order 06/14, Interpreter Services
Custody staff is responsible for performing an initial evaluation of the inmate and
assigning an appropriate temporary holding location using the Intake
Classification Form and the procedures in Operations Orders 06/03, 04/05, Use
of Safety, Segregation, North Holding #2 and Multipurpose Rooms, and 04/04,
Use of Sobering Cells. Telephone access to the inmates will be provided in
accordance with Operations Order 06/13, Telephone and TDD/TTY Equipment
Access.
After the inmate has been identified and the booking process has been
completed, the inmate is processed according to booking status. Inmates who
are eligible to be released or who have posted bail will be processed in
accordance with Operations Order 04/09, Releases. Inmates who are not eligible
for release will be moved to the appropriate holding area while waiting to be
dressed into facility clothing. Inmates will be issued facility clothing and housed
in accordance with Operations Order 04/07, Dress In / Dress Out Procedures.
Per Operations Order 04/06, Identification process, inmates who are going to be
housed at the MJ or RCCC will be provided a copy of the “Inmate Booking
Information Receipt” before they are placed in a housing unit. The information on
the receipt should include, but is not limited to:
      Charges/Holds.
      Bail amount.
Custody staff working at the Identification (ID) station should be able to obtain
answers to inmates’ questions about the booking and/or release process.
Information pertaining to the booking process should be made available by
custody staff to those who have difficulty understanding English or who are hard
of hearing or deaf, or who are visually impaired.
Per Operations Order 04/07, Dress In/Dress out Procedure, during the inmate
dress-in process, sworn custody staff shall perform strip searches of inmates
who fall under the criteria for strip searches in accordance with current policy and
procedures. Sworn custody staff shall dress in inmates who are eligible for a strip
search separately from those who will not be strip-searched. Sworn custody staff
will move inmates to individual stalls divided by solid opaque dividers or opaque
curtains blocking view of each inmate from each other and from outside the dress
in area. Sworn custody staff will issue the prescribed inmate clothing for the
facility, including but not limited to, the following items:



                                        Page 12
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 16 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      One (1) shirt
      One (1) undershirt
      One (1) pair of pants
      One (1) pair of socks
      One (1) pair of shoes
      One (1) towel
      One (1) complete set of undergarments. Female inmates receive two (2)
       pairs of panties and one (1) bra.
Custody staff shall issue the inmate a personal hygiene kit, which minimally
includes a toothbrush, toothpaste, and comb. Custody staff shall provide the
inmate with orientation materials in accordance with Operations Order 04/08-
Prisoner Orientation. Once inmates have been dressed in prisoner clothing,
custody staff will deliver or make arrangements to deliver the inmates to the
housing units in accordance with Operations Orders 06/02, Housing Plan and
6/03, Classification. The inmates may also be issued additional clothing and
bedding appropriate to his/her housing facility. The clothing assigned to the
inmate will be in accordance with Operations Order 06/11, Laundry, Clothing,
and Linens.
Per Operations Order 05/09, Weekenders, at initial booking, males and females
are required to report to the Front Counter at the MJ and to the Gatehouse at
RCCC to confirm that the commitment order has been received from the court.
For purposes of the booking process, weekenders are booked according to the
standard booking procedures in accordance with existing booking, property,
orientation, and classification orders; however an arrest report and probable
clause declaration are typically not needed. If a weekender is on medication
which should be continued during incarceration, he/she should bring the currently
dated, properly packaged and labeled prescription to the facility so medical staff
may evaluate the medication. Medical staff shall determine the course of action
with regard to the inmate’s medical needs.
Per Operations Order 06/03 Classification Process, at intake, custody staff will
perform an initial classification of inmates using the Intake Classification Form.
Custody staff will be responsible for separating inmates as appropriate per this
order.
Per Operations Order 10/04 Medical Intake Screening, Correctional Health
Services staff shall complete a health screening procedure on each arrestee at
the time of booking in accordance with Article 11, Section 1207 of the California
Code of Regulations, Title 15. Any person not deemed medically fit for
incarceration will not be accepted.
At the time of intake a medical receiving screening shall be performed by health
personnel for all new inmates, including transfers, and documented on the
appropriate forms. The intake medical screening shall minimally include


                                       Page 13
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 17 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



observations of the subject’s behavior and physical condition and inquiries into
past and present illness and health problems, use of medications, drugs and/or
alcohol, and for females, gynecological issues and pregnancies. Medical staff
shall, in coordination with Jail Psychiatric Services (JPS), complete a cursory
evaluation of the inmate’s mental health. If during the intake medical receiving
screening process an inmate is found to be in need of immediate medical
attention, the inmate shall be promptly referred for emergency care. If referred to
an outside medical facility, a written medical clearance shall be obtained prior to
acceptance into a facility as described in section III of this order. Inmates
accepted for custody and deemed to be a “Medical Expedite” shall be processed
through the booking process within two hours. A “Medical Expedite” form shall
be initiated by medical staff and completed by custody staff when the inmate is
escorted to the medical housing area.
If the arresting/transporting officer finds medication in the inmate’s possession,
he/she should present the medication to the intake nurse. Medical staff will note
the dosage and return the medication to the arresting/transporting officer. If
medically required, medical staff will retrieve medication which is a medical
equivalent to that taken by the arrested person, and package it for dispensing to
the inmate at scheduled pill call in accordance with Operations Order 10/08,
Medication Distribution. If an inmate is on medication, he/she should report the
details to the nurse conducting the medical screening.
An ambulatory subject who requires but has refused medical attention may be
booked at the discretion of medical staff. Medical staff shall verify with the
subject that he/she refuses medical treatment, and shall note the refusal. In
situations where the arrestee is unable or refuses to respond to the receiving
screening questions, health personnel shall visually examine the subject for
obvious or noticeable medical problems. If the subject is accepted for
incarceration, the form shall be completed at a later time when the subject
becomes cooperative or communicative.
Paraplegic arrestees and those who must use crutches or orthopedic appliances
but who are otherwise fit shall be accepted for incarceration. Correctional Health
Services staff shall not accept for booking any arrestee who is unconscious,
unable to walk without the aid of another person or in need of obvious medical
attention. If an inmate is deemed unfit for incarceration at the time of intake, the
arresting/transporting officer/agency is responsible for transport or providing
appropriate staff in the event an ambulance is summoned. Upon return, the
inmate shall not be accepted for incarceration unless the arresting/transporting
officer provides documentation from an examining physician certifying the subject
is fit for incarceration and the previously unfit condition must be rendered
appropriate for the level of care provided at the jail as determined by health care
staff.




                                        Page 14
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 18 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



Per Draft Operations Order Inmates with Disabilities - ADA, the medical
screening process during intake serves to identify most disabilities and the need
for accommodations prior to the housing of an inmate. It is the responsibility of
booking and medical staff to assess inmates upon admission for evidence of a
disability or special medical need. This assessment information will be recorded
on the Inmate Disability Evaluation Form (IDEF) as applicable. Information may
be garnered from the inmate’s prior custody or medical records.
Custody or medical staff may observe and report a disability or medical condition
that would:
      Impact the inmate’s housing;
      Impact the intimate’s / arrestee’s Activities of Daily Living;
      Affect the inmate’s program access; or
      Present a safety or security concern for the inmate or others.
It is the responsibility of the intake medical staff to:
      Initiate and sign an IDEF, and forward the form to the Booking Unit and
       the ADA Coordinator upon determination that an inmate may have a
       disability.
      Create an “ADA” ALERT in the inmate’s medical chart making appropriate
       notations on the inmate’s particular disability or limitation.
A designated deputy will be assigned to assist any obviously disabled inmate in
the booking area, as needed. The identified inmate will be escorted either
through the dress-in process to an intake floor, to the release holding tank or
another holding area as necessary.
For those inmates with disabilities who were not identified at intake booking or
processing, there shall be Americans with Disabilities Act Notices posted in the
housing units that inform inmates how to obtain information regarding an ADA
issue or how to request accommodation. The same information will be
duplicated in the Inmate Orientation Handbook. Staff may notify the ADA
Coordinator at any time, for any inmate that they feel has a disability, based upon
personal observation of the inmate, an oral statement by the inmate, or a written
request by the inmate.
Inmates may keep items in their possession, which do not pose a security risk to
the facility or a safety risk to staff or other inmates. Such items include, but are
not limited to, prescription eyewear, dentures, hearing devices, prostheses,
crutches, and medical braces. Intake medical staff shall determine if the
requested item is medically necessary. If there is any question on whether an
appliance/device is medically necessary, the inmate shall be allowed to keep the
item. The inmate shall then be scheduled to be examined by a physician within
24 hours to determine the medical necessity of the requested item. If there is no
identifiable medical need, then the item will be placed in the inmate’s property.


                                         Page 15
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 19 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



If an inmate does not have an appliance/device and is in need of one, medical
staff shall:
      Evaluate the severity of the need and either approve or deny the request.
      Provide the inmate with crutches, walker, wheelchair or other device as
       deemed necessary, or
      Make arrangements to obtain the appliance/device.
Per policy 1129 ICE Detainee Procedural Considerations, during intake all ICE
Detainees will receive a Tuberculin Skin Test (TST) using Purified Protein
Derivative (PPD) solution unless they have a documented positive TST.
Documented TST must have the date of the TST, the mm of induration, and a
medical provider’s signature.
ICE Detainees will receive a complete Personal Health History (PHH) within 14
days of arrival at the facility or within 14 days of being identified as an ICE
Detainee. Registered nurses (RNs) completing a PHH will receive training from a
physician on how to complete a PHH.
Per policy 1404 Receiving Screening, a receiving health screening is performed
by medical staff on all arrestee(s) (including transfers) immediately upon arrival
at the facility. Arrestee(s), who are unconscious, semi-conscious, bleeding, or
otherwise obviously in need of immediate medical attention, are referred to
outside medical care prior to acceptance. The purpose of this health screening is
to obtain prompt medical care for those needing it, to identify ongoing or chronic
medical needs, and to detect those arrestee(s) who pose a potential threat to the
health or safety of others within the general population. Baseline data is
established for use in subsequent care and treatment. When referred to an
outside emergency department, their return to the jail is predicated upon written
medical clearance. Receiving screening findings are recorded on a printed form
approved by the Health Authority. At a minimum, the screening includes:
Inquiry into:
      Current illnesses and health problems, including medical, dental, and
       communicable diseases (including sexually transmitted diseases).
      Medications taken and special health requirements.
      Use of alcohol and other drugs, including types, methods, amounts,
       frequency, date or time of last use, and a history of problems, which may
       have occurred after ceasing use (i.e., seizures).
      History or appearance of suspected mental illness, including suicidal
       ideation or behavior.
      Appearance or history of developmental disability.
      For female arrestee(s), a history of gynecological problems, possibility of
       current pregnancy, and present use of birth control.
      A complete set of vital signs and a stated height and weight.



                                       Page 16
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 20 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Observation of:
      Behavior, which includes state of consciousness, mental status,
       appearance, conduct, tremors, and sweating.
      Body deformities and ease of movement.
      Condition of skin, including trauma markings, bruises, lesions, jaundice,
       rashes and infestations, needle marks or other indication of drug abuse.
      Slowness in speech or lack of comprehension of questions suggestive of
       developmental disabilities.
Disposition, such as:
      Referral to an appropriate Health Care Service or Mental Health Service
       on an emergency basis; or
      Placement in the general inmate population and later referral to an
       appropriate Health Care Service; or
      Clearance for housing; or
      Isolation or special observation in the facility.
Procedures will include provisions for segregation and/or special housing for
patients with suspected communicable diseases, mental illness, or
developmental or physical disabilities, pending medical clearance. Disposition
should also provide for referral and follow-up care.
Nursing Staff will provide a medical evaluation on all new arrestees. Arrestees in
need of immediate medical treatment are referred to the facility physician. NO
arrestee is to be accepted into the jail until he/she has completed the Receiving
Screening process. Arrestees may be placed on next scheduled Sick Call.
Jail Psychiatric Services (JPS) may be requested to evaluate an arrestee's
mental status. Arrestees may be housed in the Outpatient Housing Unit. They
may also be referred for follow-up psychiatric care.
The Receiving Screening shall be conducted by the Nursing Staff at MJ and
RCCC. This will become a part of the medical record.
Per policy 1417 Adult Developmental Disability, the identification of a person with
developmental disability begins at booking and continues throughout
incarceration. The Intake medical personnel should be alert to the possibility of
developmental disability by looking for:
      Difficulty in performing basic tasks associated with the process.
      Slowness or apparent difficulty in understanding.
      A history of treatment for developmental disability through a Regional
       Center or special education class.
If there is suspicion of a developmental disability, a notation will be made on the
Receiving Screening medical form and a referral made to the JPS Outpatient
Department. In cases where there is uncertainty as to whether the inmate has a


                                       Page 17
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 21 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



psychiatric condition as opposed (or in addition to) development disability,
referral for mental health evaluation is appropriate. It is the responsibility of Jail
Psychiatric Services' clinical staff to initiate an Alta Regional Center referral for a
person suspected to have developmental disability or to contact Alta Regional for
those persons who are already clients of Alta Regional.
Per policy 1439, Reports of Disabilities or Impairments, the ADA provides that
“no qualified individual with a disability shall, by reason of such disability, be
excluded from participation in or be denied the benefits of the services, programs,
or activities of a public entity, or be subjected to discrimination by any such entity.”
Any report of physical disability or impairment by an inmate or outside
organization will be referred to a clinician for review and assessment. This can
include reports of mobility impairments such as amputations or paraplegia, or
other disabilities that limit daily functioning such as visual, hearing, or speech.
The clinician will review the report, assess the inmate’s needs and make a
determination if special housing or assistive devices are needed. If indicated,
these needs will be recorded in the patient-inmate’s chart, and communicated to
medical and custody staff. Upon report of a disability or impairment (verbal or
written):
      A Medical Doctor (MD)/Nurse Practitioner (NP) Sick Call appointment will
       be scheduled and the nature of the report will be documented.
      The patient-inmates will be seen and their disability or impairment will be
       assessed and if indicated a plan of care will be developed.
      Any specific patient-inmate’s needs or accommodations will be
       documented in the chart and communicated to medical and custody staff.
Observations
The Assessment Team observed the entire intake booking process at the MJ and
RCCC facilities on multiple days and various times of the day
(morning/afternoon/evening/) for male and female inmates. This included the
initial arrival of the arrestee, completion of the Special Needs Form, medical
intake screening process, the custody booking process and the classification
process. The Sacramento County Sheriff’s Department Correctional Health
Services Medical Intake screening form addresses the following; Vitals, Fever
Evaluation, Chest Pain, Shortness Of Breath, or Dyspnea Evaluation, Injury,
Trauma, and Life/Limb Medical Issues Evaluation, Asthma Chronic Obstructive
Pulmonary Disease (COPD) Evaluation, Diabetes Evaluation, Alcohol or
Benzodiazepine Withdrawal Evaluation, Opiate Withdrawal Evaluation, Medical
History Conditions, Medical Evaluation, Allergies, Essential Medications, JPS
Evaluation and Female Health Evaluation. The following disability-related
question is part of the medical intake screening form, “Does the arrestee have
physical/developmental disabilities that prevent them from caring for themselves?
If yes, arrestee needs segregation or observation in booking and Medical
Expedite.” The Sacramento County Sheriff’s Department Correctional Health


                                        Page 18
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 22 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Services Special Needs form addresses the following; Disposition, Special
Medical Needs and Arrestee/Detainee possession of specific devices while in
medical intake. This form allows medical staff to identify HCA/AD/DME the
inmate had in their possession while in medical intake. This form also has a
section for custody staff to note if the HCA/AD/DME was sent to property. There
are very general disability-related questions that are asked during the medical
intake screening process regarding hearing aids, glasses, and other medical
conditions.
The medical intake process is conducted in a private setting at both the MJ and
RCCC. However, on one occasion, the Assessment Team observed the medical
intake process being conducted on the bench in the arresting officers report room.
Two nurses were conducting the medical assessment while 7 inmates sat on a
bench as the other inmates could overhear the screening questions and inmate
responses. Medical staff all used the Sacramento County Sheriff’s Department
Correctional Health Services Medical Intake screening form, however, the
method in which the questions were asked and how information was collected
was inconsistent. At RCCC the medical screening nurse was very thorough and
ensured that the inmate understood each question being asked. At the MJ, one
nurse was observed completing the medical screening process in less than 60
seconds. This nurse was heard stating, “took me more than a minute, I am
getting slower.” In some cases, medical staff did not ask all and in some cases
none of the questions related to screening for disabilities. One nurse was
observed referring an inmate to a chart posted on the wall that reflects the
medical history and conditions listed in the medical intake screening form,
instead of asking the inmate the questions, not inquiring of the inmate whether he
could read, see or understand the information on the chart. The medical staff had
the inmates sign the medical intake form, however, they did not query or ensure
that the inmate understood the information noted on the form.
The Assessment Team observed the JPS intake screening process at the MJ.
The Assessment Team noted that the JPS intake screening process is
conducted in a non-confidential setting. The screening is conducted cell front
with the cell door open and custody staff providing security coverage for the JPS
staff member.
The Assessment Team observed the inmate identification process. In booking,
inmates were being provided a copy of the “Inmate Booking Information Receipt;”
however, staff working at the ID station were only handing the document to the
inmates and were not providing EC to ensure disabled inmates understood the
information contained in the document.
Neither the custody booking or classification processes included a system to
identify disabled inmates as custody staff primarily rely on medical intake
screening staff to identify the disabled inmates.



                                       Page 19
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 23 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



The Assessment Team also conducted a tour of the MJ and RCCC property
rooms.     During this tour the team observed a significant number of
HCAs/ADs/DME that were being stored.           The HCAs/ADs/DME observed
included; wheelchairs, walkers, canes and crutches.
Although the Assessment Team did not observe any disabled inmates with
HCAs/ADs/DME being processed for booking, medical and custody staff
informed the Assessment Team that disabled inmates who have such devices
are allowed to retain these devices.
Staff Interviews
The Assessment Team interviewed medical, custody, and mental health staff
assigned to the booking and intake process. Medical staff in booking stated that
during the medical intake process inmates are asked the questions from the
medical intake form line by line. If the inmate is identified as having psych or
medical issues they are expedited through the intake process and housed on the
2nd floor. Medical staff stated that they could identify disabled inmates by the
way they were walking. If they limped, had a cane, crutches or a wheelchair they
were identified as disabled. Inmates with wheelchairs would be housed on 2
East and inmates with other assistive devices would be housed according to
classification. Medical staff stated they would also identify disabled inmates by
how they answered questions. Additionally, there could be information from a
previous stay that would alert medical staff to a potential disability. If an inmate
requested a cane or other assistive device, he/she would be scheduled for a
medical evaluation. If the inmate arrived with an HCA/AD/DME medical staff
would complete a Special Needs form and forward the information to custody.
This form would also alert custody staff if an inmate required a lower bunk/lower
tier (LB/LT). Medical staff stated there is no centralized tracking system to alert
staff of a disabled inmate’s accommodation needs. Medical staff stated that if the
inmate’s glasses (prescription/reading) had metal frames they were not allowed
to them and the custody officers would place them in their property. They stated
that if a hearing-impaired or deaf inmate were being processed they would write
the questions and have the inmate respond in writing because there is no sign
language interpreter (SLI) available.
If the medical assessment provides evidence of mental illness, a nurse will refer
the inmate to JPS by completing the Special Needs form. The inmate is then
moved to a safety holding cell pending evaluation by JPS staff. JPS staff stated
that a clinical assessment is completed on inmates referred to JPS by medical
staff during the intake/booking process. They also stated that an inmate will
either be cleared for housing or referred to the psychiatrist to determine if
inpatient housing is warranted. The psychiatrist will either clear the inmate for
housing or determine that the inmate requires acute inpatient housing on 2 West-
P. Staff stated that based on lack of bed availability inmates at times must
remain in the safety cells for up to 2 weeks.


                                       Page 20
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 24 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Medical staff stated that ICE detainees receive a PHH exam within 14 days of
arrival.    The PHH is more thorough and includes a more thorough
review/assessment/evaluation for disabilities (physical/intellectual). The PHH
asks the detainees questions for self-reporting of mental health and
developmental history. The PHH also includes a general physical exam and a
mental status exam where the examiner/clinician notes the detainees orientation,
perceptions/thought content, appearance, posture, gait/walk, movement, mood,
attitude, speech, intelligence and insight.
Custody staff stated that the arresting officers complete the Intake Screening
form. Medical staff then complete the intake medical screening. The inmates are
searched, photographed, placed in holding cells, ID’d and fingerprinted, placed in
a holding cell depending on type of arrest (Quick/Felony), for felony arrests
dressed out, shown the Prison Rape Elimination Act (PREA) video, and then
housed.
Medical staff acknowledged that inmates expected to be at the jail for a short
period of time (e.g., 12 hours or less), and who are undergoing intake booking
medical screening are given a Quick Medical Assessment, which consists of less
questioning, with little to no disability related questions, other than mental health
(MH). One of the RNs who was interviewed indicated that medical staff know
who has a disability by the way inmates walk and talk. When asked, another RN
admitted that a 60-second medical intake or health screening (as observed by
the assessment team) would not constitute a thorough screening.
When asked how cumbersome the workload would be (if any) to increase the
medical screening to match that of the ICE medical screening, a nurse replied
that more medical staff would have to be hired. She stated that health services is
already understaffed, and that medical clearances are a major problem. She
cited there are about 7 vacancies now, and they use registry staff to fill the void.
She also stated that on some days, positions get filled, and on other days they do
not get staffed. When asked what (if anything) suffers when medical positions are
not filled, the nurse indicated that some sick calls won’t get handled, the less
severe Health Services (HS) KITE’s are not responded to, and blood pressure
checks may go undone. She mentioned that pill call nurses sometimes fill the
void, or management attempts to hire overtime if they can.
Inmate interviews
During the interviews, numerous inmates alleged that staff did not provide and/or
confiscated their HCA/AD/DME during the booking process. Inmates also stated
that they were not allowed to retain prescription glasses when processed through
intake/booking. Numerous inmates who could not read and claimed to have a
learning disability and/or attended special education classes in public school
stated that they did not understand the booking/classification process. Inmates




                                        Page 21
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 25 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



with intellectual, learning, vision, and hearing disabilities were not identified as
having a disability by SCSD detention facility staff.
Conclusions
The current SCSD detention facilities intake medical screening process is wholly
inadequate to identify disabled inmates to determine if the inmate is a qualified
individual or to determine if the disabled inmate has an impairment that requires
a reasonable accommodation.
Although SCSD detention facilities have a process in place to allegedly identify
the accommodation needs of disabled inmates covered under Title II of the ADA,
inmates are not being provided with the HCA/AD/DME needed to access
programs, services and activities. The subtler upper body disabilities are missed
altogether.
Based on the observations in the property rooms and statements by medical staff
and inmates, the SCSD detention facilities are not allowing some inmates to
retain their HCAs/ADs/DME during the booking process and therefore are
systematically being housed without the necessary devices to assist them in
accessing programs, services and activities in violation of the ADA.
There are cases in which inmates have not been provided an HCA/AD/DME to
assist them in accessing programs, services and activities. This includes
inmates with vision impairments not being allowed to retain prescription glasses
when processed through intake/booking. Medical staff does not always approve
assistive devices that would assist inmates in accessing programs, services and
activities at the SCSD detention facilities.
Inmates with intellectual disabilities are not being screened or reliably and
effectively identified when they enter the SCSD detention facilities. The SCSD
detention facility staff is not using reliable and valid screening tools for intellectual
disabilities. Moreover, screening is done primarily by medical staff who have not
received training in identifying and working with individuals with these disabilities.
Inmates with intellectual disabilities are not always easy to distinguish from non-
disabled inmates. According to experts only a small percentage of people with
developmental disabilities have identifying physical characteristics or
impairments in physical or motor skills. In addition, many intellectually disabled
individuals work hard to mask their disabilities. Individuals with intellectual
disabilities also have inconsistent and uneven skill development, which can mask
areas of impairment. A person with adequate self-care skills, for example, may
have significant functional impairments in other areas. People with intellectual
disabilities might have deficits in information durability. In other words, they
might need repeated reminders, even if a task is one they have undertaken
before. Many individuals with developmental disabilities have trouble transferring
information: taking a skill they have learned in one area and applying it to a


                                         Page 22
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 26 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



similar task in another area. An intellectually disabled inmate might learn to stay
inside the yellow boundary lines painted in his housing unit, but may not apply
that skill to another prison if transferred. People with intellectual disabilities can
usually function well in highly structured environments such as prisons, where
personal choices regarding food, clothing and activities are eliminated. However,
jails also have numerous and complex rules.               The stress of learning,
understanding, remembering, and complying with the multitude of rules that
govern jail life can offset the potential benefits of the highly-structured
environment for intellectually disabled inmates.
There is no process in place to identify intellectually disabled inmates’ adaptive
support needs and adaptive functioning deficits such as, communication skills,
academic skills, self-care skills, socialization skills, self-advocacy/use of
resources, work, health and safety, self-direction, leisure, and assistance staff
must provide such as coaching, assisting, monitoring and prompting.
The mental health screening process is being conducted in a non-confidential
setting cell front or in the safety cells.
The screening process for inmates with potential intellectual disabilities needs to
be refined to include a more detailed screening assessment tool.
A screening process needs to be developed and put in place to screen inmates
for learning disabilities and/or literacy concerns.
Inmates who were interviewed by the Assessment Team were identified as
having a history of intellectual disabilities, however, SCSD detention facilities
staff did not identify these disabilities during the screening and booking process.
During the entire intake process, medical, mental health and custody staff did not
ensure EC was established with inmates who may have had disabilities
impacting their ability to understand terminology used by staff and documents
that they are required to sign acknowledging understanding. Staff must ensure
they effectively communicate with all inmates who may have difficulty
understanding due to intellectual, mental health, learning and other disabilities.
The goal of EC is to understand and to be understood. Staff must adapt their
communication techniques when communicating with disabled inmates to ensure
EC is established.
References
28 C.F.R § 35.104 defines a Disability as a physical or mental impairment that
substantially limits one or more of the major life activities. The phrase “major life
activities” means functions such as caring for one's self, performing manual tasks,
walking, seeing, hearing, speaking, breathing, learning, and working. Mobility
disability means and refers to any impairment or condition that limits a person's
ability to move any part of his or her body or position of his or her body including,



                                        Page 23
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 27 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



but not limited to, a person's ability to walk, ambulate, maneuver around objects,
and ascend or descend steps or slopes. A person with a mobility disability may or
may not use a wheelchair, scooter, Electric Personal Assisted Mobility Device,
crutches, walker, cane, brace, orthopedic device, Functional Electrical
Stimulation, or similar equipment or device, or may be semi-ambulatory.
28 C.F.R. § 35.130 (b)(1)(iii) and (vii) state “A public entity, in providing any aid,
benefit, or service, may not, directly or through contractual, licensing, or other
arrangements, on the basis of disability—Provide a qualified individual with a
disability with an aid, benefit, or service that is not as effective in affording equal
opportunity to obtain the same result, to gain the same benefit, or to reach the
same level of achievement as that provided to others; Otherwise limit a qualified
individual with a disability in the enjoyment of any right, privilege, advantage, or
opportunity enjoyed by others receiving the aid, benefit, or service.”
42 U.S.C. § 12132: no qualified individual with a disability shall, by reason of
such disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.
28 CFR § 35.130(a) No qualified individual with a disability shall, on the basis of
disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to
discrimination by any public entity.
28 CFR § 35.130(b)(1) A public entity, in providing any aid, benefit, or service,
may not, directly or through contractual, licensing, or other arrangements, on the
basis of disability—
    (i) Deny a qualified individual with a disability the opportunity to participate in
    or benefit from the aid, benefit, or service;
    (ii) Afford a qualified individual with a disability an opportunity to participate in
    or benefit from the aid, benefit, or service that is not equal to that afforded
    others;
28 CFR § 35.130(b)(3) A public entity may not, directly or through contractual or
other arrangements, utilize criteria or methods of administration:
    (i) That have the effect of subjecting qualified individuals with disabilities to
    discrimination on the basis of disability;
    (ii) That have the purpose or effect of defeating or substantially impairing
    accomplishment of the objectives of the public entity's program with respect
    to individuals with disabilities;
28 CFR § 35.130(b)(7) A public entity shall make reasonable modifications in
policies, practices, or procedures when the modifications are necessary to avoid
discrimination on the basis of disability, unless the public entity can demonstrate


                                        Page 24
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 28 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



that making the modifications would fundamentally alter the nature of the service,
program, or activity.
The following reference from Armstrong v Brown pertains to inmates with
disabilities or possible or suspected disabilities:
As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Armstrong v. Davis (now Armstrong v. Brown) amended January 3, 2001,
mandates the following:

Verification Process:

It is the mutual responsibility of the inmate/parolee and CDC to verify disabilities
that might affect their placement and verifying credible claims of disability in
response to requests for accommodations of complaints about disability-based
discrimination.

Verification may be triggered by:
    The inmate self-identifies or claims to have a disability;
    Staff observes what appears to be a disability severe enough to impact
       placement, affect program access, or present a safety or security concern;
    The inmate’s health care or file contains documentation of a disability; and
    A Third party (such as a family member) requests an evaluation of the
       inmate for an alleged disability.

Health care appliances shall be documented as property of the inmate and
identified as such. No inmate shall be deprived of a health care appliance that
was in the inmate’s possession upon entry into the CDC system or was properly
obtained while in CDC custody, unless for documented safety or security reasons
or a physician determines that the appliance is no longer medically necessary or
appropriate.

The information below is for reference only. Due to the settlement
agreement and approval by the Federal Court, the information outlined is
applicable to disabled inmates under the Clark v. California settlement
agreement.

As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Clark v. California amended March 1, 2002, mandates the following:

SCREENING PROCESS

All inmates will be screened for developmental disabilities using standard
instruments, as described below, to ensure uniform application of departmental
policies and procedures for screening, identifying, and verifying developmental


                                        Page 25
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 29 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



disabilities and placing identified inmates in appropriate settings. A four-phase
process and clinical judgment will be used to identify those inmates who fit the
criteria for developmental disabilities. Phase I should take place within seven
days after an inmate arrives at an RC or clinical staff receives a referral. Phase II
should take place within seven days after an inmate fails the test administered in
Phase 1. Phase III should take place within seven days after an inmate fails the
test administered in Phase II.

Phase I and Phase II cognitive tests may be refused and, with justification,
skipped. The later phase is due seven days after the decision to refuse or skip a
phase is documented. The Clark Adaptive Support Evaluation (CASE), which is
used for Phase III and Phase IV, is not dependent on inmate cooperation;
however, if an inmate refuses to be interviewed for the CASE, the clinician must
make use of collateral information such as observation of inmate and his living
conditions, staff interviews, central file (C-File), unit health record, and other
records.




                                        Page 26
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 30 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Delivery, Repair, Removal, and Use of Health Care
Appliances/Assistive Devices/Durable Medical Equipment/
Medical Supplies
The Sheriff’s Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
applicable to the delivery, repair, removal, and use of Health Care Appliances,
Assistive Devices and Durable Medical Equipment (HCAs/ADs/DME) are
outlined in the following policies; 04/03 Prisoner Clothing, Property and Funds,
04/07 Dress In/Dress Out Procedure, 10/04 Medical Intake Screening, Draft
Operations Order Inmates with Disabilities - ADA, 1125 Prosthesis, 1128
Reading Glasses for Inmates, 1404 Receiving Screening, 1431 Footwear In The
Jails, and 1439 Reports of Disabilities or Impairments.
Per Operations Orders, 04/03 Prisoner Clothing, Property and Funds and 04/07
Dress In/Dress Out Procedure, inmates may keep items in their possession,
which do not pose a security risk to the facility or a safety risk to staff or other
inmates. Such items include, but are not limited to:
      Prescription eyewear, dentures, hearing devices
      Prostheses, crutches, and medical braces
      Legal materials
      Lists of telephone numbers and addresses
Per Operations Order 10/04, Medical Intake Screening, at the time of intake a
medical receiving screening shall be performed by health personnel for all new
inmates, including transfers, and documented on the appropriate forms. The
intake medical screening shall minimally include observations of the subject’s
behavior and physical condition and inquiries into past and present illness and
health problems, use of medications, drugs and/or alcohol, and for females,
gynecological issues and pregnancies. Paraplegic arrestees and those who
must use crutches or orthopedic appliances but who are otherwise fit shall be
accepted for incarceration.
Draft Operations Order Inmates with Disabilities - ADA, defines an assistive
device as, any device that is designed, made, or adapted to assist a person to
perform a particular task (e.g., canes, crutches, walkers, wheelchairs, shower
chairs). The draft order defines an orthopedic appliance as a device used to
support, align, prevent, or correct deformities or to improve the function of the
movable parts of the body (e.g., support braces, orthopedic shoes). The
appliance must be prescribed or recommended and fitted by a physician and be
subject to the rules delineated in Penal Code Section 2656 and addressed in
Section XII of this policy. Prosthesis is defined as a device used to replace a
defective or missing part of the body (e.g., artificial limbs).




                                        Page 27
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 31 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Per Draft Operations Order Inmates with Disabilities - ADA, inmates may keep
items in their possession, which do not pose a security risk to the facility or a
safety risk to staff or other inmates. Such items include, but are not limited to,
prescription eyewear, dentures, hearing devices, prostheses, crutches, and
medical braces. Intake medical staff shall determine if the requested item is
medically necessary. If there is any question on whether an appliance/device is
medically necessary, the inmate shall be allowed to keep the item. The inmate
shall be scheduled to be examined by a physician within 24 hours to determine
the medical necessity of the requested item. If there is no identifiable medical
need, then the item will be placed in the inmate’s property.
If an inmate does not have an appliance/device and is in need of one, medical
staff shall:
      Evaluate the severity of the need and either approve or deny the request.
      Provide the inmate with crutches, a walker, a wheelchair or other device
       as deemed necessary, or
      Make arrangements to obtain the appliance/device.
If there is probable cause to believe an inmate’s possession of an appliance or
device constitutes an immediate risk of bodily harm to any person in the facility or
threatens the safety and security of the facility, the Watch Commander shall
direct the removal of the appliance/device. The removal shall be documented at
minimum in an Inmate Incident Report (PF10). The item shall be maintained in
the facility property room or storage area until final disposition has been received
by the Watch Commander.
Whenever an appliance/device is removed, the inmate shall be examined by a
physician within 24 hours of the removal. If an alternative appliance/device can
be utilized to provide the medical need then it should be considered. If there is
no suitable alternative and the examining physician determines that removal is or
will be injurious to the health or safety of the inmate, the physician shall inform
the inmate and the Watch Commander. Upon receipt of the physician’s opinion,
the Watch Commander shall either return the appliance/device to the inmate or
refuse to return such appliance/device. If the appliance/device is returned, such
shall be documented in an Inmate Incident Report (PF10).
If an appliance/device is not returned, the Watch Commander shall:
      Notify the Facility Compliance Supervisor and the reviewing physician.
      Place the appliance/device in the inmate’s booking property. If the item is
       too large to fit in the inmate’s property, it shall be booked for safekeeping
       and sent to the property warehouse.
      Provide the inmate with a completed Petition for Return of an Orthopedic
       or Prosthetic Appliance form. A copy shall also be placed in the inmate’s
       file.
      Provide final disposition in an Inmate Incident Report (PF10).


                                        Page 28
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 32 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Per policy 1128, Reading Glasses For Inmates, if a patient needs assessment for
reading glasses this assessment should be done at nurse sick call. A referral to
the MD is not required. To determine the appropriate strength for reading
glasses, nurses should use the following guidelines:
    Age less than 40 =>1.25
    40 – 44 =>1.75
    45 – 49 =>2.00
    50 and older =>2.25
A nurse would provide the inmate with the appropriate strength based on their
age, and the inmate could purchase the glasses through commissary.
If the inmate is medically indigent, a note to that effect and the strength of the
glasses needed is to be recorded in the medical file. At that time, a
Miscellaneous Medical Needs form will also be completed with the following
notation: Medically indigent, needs reading glasses at [the required strength.] A
copy of the Miscellaneous Medical Needs form is to be given to the inmate. A
second copy is to be placed in the medical file, and the third copy is forwarded to
the social worker who will facilitate provision of the glasses. The reading glasses
will be paid for through Inmate Welfare Fund (IWF) funds and will be delivered to
the inmate by the social worker.
CHS will be purchasing repair kits for each facility, which will be kept in the senior
registered nurse (SRN) offices. Please instruct staff (licensed vocational nurses
[LVN’s] during pill call or RN’s during sick call) to take glasses and bring them to
the SRN office for repair. Staff will try to repair and return or else replace them.
Per policy 1404, Receiving Screening, a receiving health screening is performed
by medical staff on all arrestees (including transfers) immediately upon arrival at
the facility. Arrestees who are unconscious, semi-conscious, bleeding, or
otherwise obviously in need of immediate medical attention, are referred to
outside medical care prior to acceptance. The purpose of this health screening is
to obtain prompt medical care for those needing it, to identify ongoing or chronic
medical needs, and to detect those arrestees who pose a potential threat to the
health or safety of others within the general population. Baseline data is
established for use in subsequent care and treatment. When referred to an
outside emergency department, their return to the jail is predicated upon written
medical clearance. Receiving screening findings are recorded on a printed form
approved by the Health Authority. At a minimum, the screening includes:
Inquiry into:
      Current illnesses and health problems, including medical, dental, and
       communicable diseases (including sexually transmitted diseases).
      Medications taken and special health requirements.



                                        Page 29
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 33 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



      Use of alcohol and other drugs, including types, methods, amounts,
       frequency, date or time of last use, and a history of problems, which may
       have occurred after ceasing use (i.e., seizures).
      History or appearance of suspected mental illness, including suicidal
       ideation or behavior.
      Appearance or history of developmental disability.
      For female arrestees, a history of gynecological problems, possibility of
       current pregnancy, and present use of birth control.
      A complete set of vital signs and a stated height and weight.
And observation of:
      Behavior, which includes state of consciousness, mental status,
       appearance, conduct, tremors, and sweating.
      Body deformities and ease of movement.
      Condition of skin, including trauma markings, bruises, lesions, jaundice,
       rashes and infestations, needle marks or other indication of drug abuse.
      Slowness in speech or lack of comprehension of questions suggestive of
       developmental disabilities.
Per policy 1431, Footwear In The Jails, detainees seeing physicians or mid-level
practitioners with complaints of foot discomfort, especially from jumping activities
related to playing basketball, frequently request the use of their street shoes.
Most of these have shoelaces.           The jail has a strict suicide prevention
philosophy. One of the ways this philosophy is implemented is to provide
footwear that does not contain shoelaces.
The SCSD detention facilities provide its jail inmates with a soft-soled, all
purpose shoe. It is sufficient for most activities, including sports. If, after
examination of the patient, a physician believes there is a foot problem such as a
deformity, or a disease condition such as neuropathy that requires an orthotic
shoe during the stay in the jail to prevent significant pain or deterioration of the
condition, the patient should be referred to a specialist for a prescription for the
correct orthotic device. The prescriber should be made aware of the ban on
shoelaces and metal bracing.
If the patient already has a legitimate orthotic prescription, the orthotic
device/shoe needs to be examined by the custody staff for clear and present
safety issues.      Medically necessary care to alleviate pain and prevent
deterioration should not be denied even if some alteration in the means of
providing it is required in this environment. Medical staff may need to assist in
determining that alternative. This is an appropriate use of the miscellaneous
medical needs form (Chrono) to indicate the need for non-jail-issued footwear.
Today’s average sports shoes now come equipped with additional supports for
active lifestyles built into them, and patients may prefer these to putting inserts
into the jail shoes. Some podiatrists are advising patients to use these in lieu of



                                         Page 30
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 34 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



an actual orthotic prescription; however, we                cannot    substitute   this
recommendation for an actual orthotic prescription.
If, after an examination of the feet, no orthotic prescription appears needed, the
patient should be counseled to make use of the over-the-counter availability of
appropriate inserts recommended by our current orthopedist to provide arch
support or heel cushioning. If the patient has a complaint of flat feet, heel spurs,
or plantar fasciitis, the shoe insert may be helpful. These should be available in
canteen, or can be ordered through pharmacy or medical supply if not.
In order to accommodate certain foot or ankle conditions or to better allow the
use of the recommended shoe insert, the physician may determine that a closed
depth type shoe may be useful. This is a shoe that has an upper that comes up
over the top of the foot and closes low around the ankle. It is not a high-top shoe.
The Jail has approved such a shoe with a Velcro closure that is available through
the commissary. It will be necessary to advise custody staff via the Special
Needs form (Chrono) that the patient should be allowed to purchase and use the
shoe. It is also necessary to notify Fiscal about the shoe.
This shoe is not a prescription device or an orthopedic or medical shoe, but it is
an alternative clothing item. It is not intended or designed to provide therapy for
any medical condition and should not be referred to as such for liability reasons.
However, it does provide a more secure closure and foot support and may
accommodate a shoe insert better than the deck type standard jail issue shoe.
Per policy 1439, Reports of Disabilities or Impairments, the ADA provides that
“no qualified individual with a disability shall, by reason of such disability, be
excluded from participation in or be denied the benefits of the services, programs,
or activities of a public entity, or be subjected to discrimination by any such entity.”
Any report of physical disability or impairment by an inmate or outside
organization will be referred to a clinician for review and assessment. This can
include reports of mobility impairments such as amputations or paraplegia, or
other disabilities that limit daily functioning such as visual, hearing, or speech.
The clinician will review the report, assess the inmate’s needs and make a
determination if special housing or assistive devices are needed. If indicated,
these needs will be recorded in the patient-inmate’s chart, and communicated to
medical and custody staff. Upon report of a disability or impairment (verbal or
written):
      An MD/NP Sick Call appointment will be scheduled and the nature of the
       report will be documented.
      The patient-inmates will be seen and their disability or impairment will be
       assessed and if indicated a plan of care will be developed.
      Any specific patient-inmate’s needs or accommodations will be
       documented in the chart and communicated to medical and custody staff.



                                        Page 31
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 35 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Observations
The Assessment Team observed the intake booking process on 4 separate
occasions. During the observation, there were no disabled inmates with
HCA/AD/DME in their possession during the medical intake screening process.
However, the Assessment Team observed on 2 separate occasions a cane that
was positioned outside a holding cell/room in the MJ booking area. When
questioned, custody staff stated that inmates are not allowed to retain the
assistive device in the holding cell/room because it is a security concern. The
Assessment Team also toured the inmate property rooms located in the MJ and
RCCC. Both inmate property rooms had HCAs/ADs/DME that were being stored
with other inmate personal property. This included, wheelchairs, canes, walkers,
and crutches. The Assessment Team observed assistive devices that were
issued to inmates in the medical housing units ([MHU’s] 2-East and RCCC MHU).
The wheelchairs available for inmate uses at the RCCC MHU were missing leg
rests and were not in working order. The wheelchairs issued to inmates housed
in 2-East were not in good working condition. Some had missing leg rests and
inmates that were interviewed by the Assessment Team had to hold their legs up
while being pushed or have their feet drag on the floor while being pushed.
Staff Interviews
The Assessment Team interviewed nurses who conduct medical screenings
during intake/booking, nurses who provide patient care, medical staff who
coordinate delivery of HCAs/ADs/DME to the inmates, physicians assigned to
provide patient care, and custody staff. One of the MJ physicians indicated that
referrals for disabilities and HCAs/ADs/DMEs are frequent. There are numerous
medical staff who schedule the appointments. The doctor admitted not having
access to any type of tracking system or roster to identify disabilities or
accommodations, but thought that the custody administration was tracking that
information. The doctor indicated that nurses are authorized to provide a mobility
disabled inmates with interim accommodations such as HCAs/ADs/DME (e.g.,
cane, walker), and lower bunk chronos, etc., until the inmate could be seen by
one of the physicians. HCAs/ADs/DME are ordered via a physician’s order.
Once the order is written, an RN or LVN writes an electronic supply request.
Medical staff is supposed to enter the issuance of any device or accommodation
into the electronic E-Chart Main Screen, specifically in the “Problem List.” The
physician was not sure whether the MJ has a master list of
approved/disapproved types of HCAs/ADs/DMEs, but thought that would be a
custody management function. The physician said there may be delays with
receiving ordered devices, but there are usually some canes, walkers,
wheelchairs and crutches in stock at the medical supply area.
One of the MJ nurses indicated that doctors evaluate inmate HCA/AD/DME
needs on a case-by-case basis, and will write the orders if needed. The inmates
can maintain devices so long as they are not a danger to themselves. If there is


                                       Page 32
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 36 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



a danger concerned, a written order can provide certain restrictions. The nurse
added that in cases where a device is denied by the doctor, nursing staff can
collaborate with custody staff and have the inmate rehoused to a lower bunk or
another bed area closer to a toilet, and that nursing staff could provide
assistance if needed.
The nurses who conduct booking/intake medical screening described the
process for delivery of HCAs/ADs/DME during the booking process; If the intake
medical assessment indicates the inmate needs a HCA/AD/DME, medical staff
will complete the Special Needs form to advise custody. The Special Needs form
allows medical staff to identify the HCA/AD/DME that the inmate had in his/her
possession while in medical intake. This includes glasses, canes, crutches,
walkers, wheelchairs, prosthetic eyes, prosthetic legs, prosthetic arms and other
medical equipment. Medical staff stated that the completed form is given to
custody. In some instances custody staff will not authorize the inmate to retain
the HCA/AD/DME. This is in cases where there is a security concern like
metal/aluminum canes or braces with metal. Medical staff also stated that
inmates are not allowed to keep glasses that have metal frames. The Special
Needs form has an area for custody to indicate if the HCA/AD/DME is sent to
property. Medical staff interviewed also stated that the initiation of an inmate’s
request for a HCA/AD/DME at any point of incarceration is as follows; inmates
can submit a HS KITE to medical staff to request health care services. Medical
staff will assess the inmate for the need to issue a HCA/AD/DME. A physician
schedules the inmate for an assessment; however, typically the device is not
issued on an interim/temporary basis. Once prescribed, by a physician, a chrono
is generated and issued to the inmate, which documents the approval for the
inmate to retain the HCA/AD/DME. A copy of the chrono is also forwarded to
custody staff. An email is sent to supply request (office assistant) that provides
the HCA/AD/DME to the RN/LVN for issuance to the inmate. The staff assigned
to the medical supply area stated that the delivery time of the HCA/AD/DME to
an inmate once prescribed by a physician ranges from the next day to up to 4
weeks. The Assessment Team did observe canes, wheelchairs and crutches in
stock in the MJ medical supply area. The Assessment Team also observed
canes, walkers and crutches in the RCCC medical supply area; however, there
were no wheelchairs identified.         Medical staff stated that distributed
HCAs/ADs/DME remain property of the county which custody staff later collect
from the inmates. Inmates may, however, retain their personal HCA/AD/DME if
there is not a security safety concern.
Medical staff that was interviewed also stated that the SCSD detention facilities
do not have a policy on maintenance or repair of HCAs/ADs/DME; however, a
wheelchair repair contract (for county owned wheelchairs) is in the process of
being approved. Medical staff added that inmates and family members are
responsible for any personally owned wheelchairs. Medical staff stated that there
is not an approved (or unapproved) list of HCA/AD/DME that can be prescribed


                                       Page 33
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 37 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



to inmates to which custody has approved. Medical staff stated that at times case
management staff has to approve HCA/AD/DME before they are authorized to
order the devices. Several medical staff members who were interviewed
acknowledged that there is not a wheelchair repair or inspection log being
maintained by medical staff.
The Assessment Team also interviewed custody staff assigned to the housing
units. Staff interviewed stated that it is the policy of the SCSD detention facilities
to allow inmates with prescribed HCAs/ADs/DME to be housed in any housing
unit at the MJ. However, this is a new policy that has recently been implemented,
which means that some inmates with assistive devices are not able to access
visiting, yard and showers based on path of travel issues and lack of ADA assets
and features in the showers and cells.
Recreation staff at the MJ stated that they are responsible for coordinating the
provision of reading glasses for inmates at the MJ. Recreation staff provided the
following documents to the Assessment Team:
      Process For Delivered Reading Glasses,
      Reading Glasses Fee, and
      Reading Glasses Waiting List.
The inmates receive the following notice when requesting reading glasses:
You have been placed on our reading glasses waiting list. Please allow 2-3
weeks for delivery. The MJ does not offer free reading glasses. They are $12.00
(the same price as commissary glasses). Once you receive the glasses, you will
be charged $12.00 from your account. If you do not have $12.00 at the time of
receipt, then you will be charged when/if you get money on your account. If you
do not want to receive these glasses due to the $12.00 charge, please send us a
KITE canceling your request as soon as possible. It is cheaper and quicker to
have a friend/family member drop off glasses for you at the MJ front counter if
possible. If you still want to receive glasses from us, then you do not need to
send us another KITE; we have kept a record of this request. Thank you, The
Recreation Staff.
The social worker at RCCC indicated that social workers are responsible for
coordinating the delivery of reading glasses when inmates at RCCC request
them.
Inmate Interviews
During the Assessment Team’s inmate interviews, the following information was
received regarding the issuance and retention of HCAs/ADs/DME:
      MJ - Inmate claims difficulty transferring from his wheelchair to a
       somewhat flimsy or unstable and “filthy” shower chair. There are 2
       shower chairs in the unit, and 1 appears to be more stable than the other,


                                        Page 34
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 38 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       but neither appears to be very stable. He claims that he must sit in the
       shower chair on his knees and take a shower in that manner, as it is the
       easiest and the safest of his options. He claimed that when he tries to
       lock the wheels, he sometime falls off the chair. Inmate demonstrated
       that he has very minimal use of his legs. He was able to slightly lean out
       in front of his wheelchair, put his feet on the ground, and delicately move
       his feet and lower legs in a walking-type motion while holding on to the
       wheelchair. His legs, however, were awkwardly positioned with very
       limited movement due to his cerebral palsy. The inmate tries to ambulate
       in this fashion occasionally if just for a few feet for exercise, but he pointed
       out that his jail-issued orange hard plastic slip on shoes are different sizes.
       One is a size 9 (his normal size), and the other is a size 10. He claims
       that this poses a big problem for him when he does try to use his feet. He
       indicated that he has been asking for the correct size shoe since his
       arrival 1 month earlier (7/16/16).
      MJ - Inmate claims rear sores/ulcers. He states he would benefit from the
       use of a trapeze device and has asked to use one. He claims the medical
       unit has one, but he does not have access to it. He complained about the
       showerheads and water flow from the shower, as it had been broken for a
       long period of time, but was recently fixed.
      MJ – Inmate claims he also has an ulcer/sores in his buttocks area. He
       claims to have to have previously requested and subsequently received a
       blow-up/cushion, but they busted (2 of them). He claims that he has made
       requests, but has not received anything since. It is noteworthy to add that
       the inmate is a somewhat large framed person. Also, the right wheelchair
       footrest is missing from the wheelchair. According to the inmate, it has
       been missing since the wheelchair was issued to him (the wheelchair he
       arrived with was removed as it was an electric version). He claims to have
       requested (in writing) a new right footrest, but has not received any
       response. The inmate also expressed an issue with the shower chairs, a
       difficulty locking the shower chair wheels and trouble transferring from the
       wheelchair to the shower chair. When he attempts to lock the shower
       chair wheels, he sometimes “overshoots” his body and falls, but if he does
       not lock the wheels, then the shower chair is “wobbly” and unstable. The
       shower does not have a shower hose and he claims that he asked for one.
       He said he would benefit greatly from a fixed wooden foldout shower
       bench as opposed to a “wobbly” chair.
      MJ - Inmate states he has requested an allen wrench and an open-ended
       wrench to adjust the back of his wheelchair and foot rests. His feet are
       dangling and do not comfortably reach the wheelchair footrest. His right
       leg/foot is in essence dead, and he can’t place his right foot on the footrest.
       The footrest needs to be adjusted to protrude slightly outward so both feet
       can rest (the foot rest is one piece [not 2 pieces like normal]). He needs
       the footrest to also be very slightly tilted in a backward direction. The



                                        Page 35
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 39 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



       inmate said that staff would not take care of this. He has the wheelchair
       manual and does not have a problem fixing it himself if necessary. Sitting
       up straight in the wheelchair causes him discomfort/pain.
      RCCC – Barracks – Mobility impaired – Inmate claims he uses a cane on
       the streets because leg was broken in 3 places and has pins and rods.
       Medical staff did not provide a cane or a LB/LT chrono.
      RCCC – Barracks – Mobility impaired – Inmate claims staff took his cane
       in the MJ and have not replaced it.
      RCCC – Barracks – Mobility impaired/Parkinson’s – Inmate claims he fell
       when he arrived because he needed a cane and one was not provided. It
       took 1 month for a cane to be issued.
      RCCC – Barracks – Mobility impaired – Inmate needed a cane but was
       not provided one at the MJ. He was not issued one until he arrived at
       RCCC. It took 1 month to be issued the cane.
      RCCC – SLF – MH – Inmate needs glasses. Glasses were removed in
       booking because of metal frames.
      RCCC – SLF – Vision impairment. Inmate needs glasses. He has written
       KITE’s to social worker.
      RCCC – Barracks – Mobility impairment – Inmate claims he needs a cane
       for long distances. Has not been issued one.
      RCCC – KBF – Mobility impairment – Inmate has a cane. Claims he had
       to hop around for 1 week before the cane was issued.
      RCCC- KBF – Hearing impaired – Inmate has put in KITE’s 3 times for
       hearing aid batteries. No response for 2 weeks.
      RCCC – KPF – Hearing impaired/Mobility impaired – Inmate claims staff
       took his cane in booking. He has put 2 KITE's in for his cane and received
       no response. Needs hearing aids and can’t afford them.
      MJ – Vision impairment – Inmate claims staff did not allow him to keep
       glasses. Took him 1 month to get reading glasses.
      MJ- Mobility impairment – Inmate states he has had a cane and needs a
       cane; however, does not want a cane because they will move him to the
       2nd floor.
      MJ – Mobility/Vision impairment – Inmate states he needs a cane. Staff
       took his cane and leg brace because they contained metal.
      MJ – Mobility impairment – Inmate states he needs a cane and had one in
       CDCR. Advised medical staff in booking and they did not issue him a cane.
       Needs orthopedic shoes, as one leg is longer than the other. Medical staff
       have not issued him or evaluated him for orthopedic shoes.
      MJ – Mobility impairment – Inmate uses prosthetics and requires special
       shoes. When he first arrived staff took his special shoes that he needs for
       his prosthetics.
      MJ – Mobility/Vision impairment – Inmate claims he had a wheelchair and
       medical staff issued him a walker. States he needs a wheelchair.




                                       Page 36
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 40 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      MJ – Mobility impairment – Inmate states he needs a cane. Staff did not
       allow him to keep his in booking and he had to hold on to the wall for 2
       weeks.
      MJ – Mobility impairment – Inmate states he had a cane issued by Kaiser
       (metal) and staff took it away. It took 1 day for staff to issue him a
       replacement. States that if someone is with him staff takes it away.
      MJ – Mobility impairment – Inmate needs tennis shoes to protect the
       bottom of his prosthetics. The prosthetic is wearing down and without the
       tennis shoes the bottom of his prosthetics slip. Claims a sergeant
       threatened to take his leg and staff do not want to issue him tennis shoes.
      MJ – Mobility impairment – Inmate had a cane but the cane was taken in
       booking.
      MJ – Mobility/Vision/Hearing impairment – Inmate states he had a cane in
       CDCR. Had a cane in booking and because it was metal staff took it from
       him and did not issue him a replacement.
      MJ – Mobility/Paralyzed left side – Inmate has a metal cane. Was housed
       upstairs for 3 days and found it very difficult to ambulate up the stairs.
       Staff did not provide assistance or accommodations with meals. Claims if
       it wasn’t for his cellmate he would not be able to eat.
      MJ – Mobility/Vision impairment – Court staff do not allow inmate to keep
       a cane in his holding cell. Inmate also claims he has to ambulate to court
       with his cane (including going up stairs), even though he has a walker and
       wheelchair prescribed.
      MJ – Mobility impairment – Inmate had a cane. He claims though that
       staff advised him that if he gave up his cane he could be transferred
       upstairs.
      MJ – Mobility impairment – Inmate had a cane in CDCR and was not
       issued one in jail. Needs one because of difficulty walking.
      RCCC – CBF – Mobility impairment – Inmate states that arresting officers
       did not allow him to bring his wheelchair. They prescribed him a
       wheelchair and a walker; however, they took them away and told him they
       needed room in 2-East.
      RCCC – SBF – Mobility impairment – Inmate claims he had a cane in the
       streets; however, staff has not issued him one.
      RCCC KBF – Hearing-impaired inmate stated he needs a hearing aid but
       he cannot afford one.
      MJ - A hearing-impaired inmate who is prescribed hearing aids advised
       the Assessment Team that he had been requesting hearing aid batteries
       from medical staff. The Assessment Team members asked the medical
       staff if hearing aid batteries were provided to inmates. Medical staff stated
       that they were and that the inmate had to submit a HS KITE requesting
       the batteries, and they would be provided. The Assessment Team asked
       medical staff if there were batteries in stock to provide to inmates
       requesting them. The medical staff stated that the batteries were available



                                       Page 37
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 41 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       in a supply cabinet. The Assessment Team verified that hearing aid
       batteries were available in the cabinet. This information was shared with
       the inmate. On a subsequent visit the Assessment Team asked the
       inmate if medical staff had provided the batteries and the inmate stated
       that medical staff had not. The inmate stated that after medical staff
       denied his request he submitted a grievance that was responded to by a
       custody sergeant. The response states “I apologize for the
       miscommunication or confusion. Your family is allowed to bring your
       reading glasses and hearing aid batteries to the Main Jail front counter.
       The Deputy at the front counter will accept your items. The Recreation
       Technician (Rec Tech) would be responsible for logging the items
       received and the items would be given to medical staff. Once the medical
       staff receives your items they will be inspected and given to you. If you
       have extra batteries, medical staff will store the batteries. They will be
       granted to you upon your request. It was a pleasure to assist you with your
       complaint. This matter is considered resolved.”
      MJ – An inmate who is a permanent wheelchair user, who at the time of
       the interview, had been at the jail for several months. He showed the
       assessment team that his right side foot peg/rest to his wheelchair is
       missing, and he claims it has been missing since the SCSD detention
       facilities issued him the wheelchair. He indicated he has requested (in
       writing) for a new right foot peg/rest. He claimed that he initially arrived at
       the jail with an electric wheelchair, but he was issued the county
       wheelchair instead, and his wheelchair was confiscated.
      MJ – An inmate who is paraplegic, a permanent wheelchair user, and
       claims to have a vision impairment, alleges that he has made numerous
       attempts to utilize a trapeze device that he claims in available in the
       second floor medical area. He also stated that staff broke his wheelchair,
       when they “jammed” his wheelchair in to the lift of a wheelchair accessible
       van. The wheelchair has not been replaced or repaired.
Conclusions
The SCSD detention facilities do not have a detailed operations order or policy
for the delivery of HCAs/ADs/DME to disabled inmates.
There is no written operations order or policy for maintenance, repair or
replacement of HCAs/ADs/DME.
Of great concern are the numerous complaints by inmates alleging that SCSD
detention facilities staff did not provide or took away disabled inmates
HCAs/ADs/DME. The lack of provision of these assistive devices amounts to
unequal treatment and may cause severe harm to the disabled inmates.
The SCSD detention facilities do not have a policy for wheelchair inspections and
as a result wheelchairs issued to inmates are not being monitored to ensure they



                                        Page 38
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 42 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



are operational. Wheelchairs that are currently issued to inmates are in need of
repair and maintenance.
Although medical staff stated that the SCSD detention facilities’ medical staff
coordinates the provision of HCAs/ADs/DME for inmates, the SCSD detention
facilities do not have a policy for the purchase of the devices for disabled inmates
that are indigent.
The SCSD detention facilities do not have a policy to review disabled inmates
who are in Mental Health Crisis for possible removal of HCAs/ADs/DME.
There are some inconsistencies in cases where inmates with glasses are being
processed through booking, as some inmates are not being allowed to retain
their prescription/reading glasses.
There is no standardized process in which inmates can request and obtain
reading glasses. The SCSD CHS Policies and Procedure 1128 Reading Glasses
for Inmates states that medical staff conducts an assessment of the inmate to
determine the need for reading glasses. If the inmate requires reading glasses
the social worker coordinates delivery. This is not consistent with the information
staff provided at the MJ. At the MJ, staff indicated that the Recreation staff are
responsible for the coordination of the delivery of reading glasses. At RCCC staff
indicated that the social workers were responsible.
The SCSD detention facilities Draft Operations Order Inmates with Disabilities -
ADA when adopted will govern the circumstances in which disabled inmates’
HCAs/ADs/DME can be removed. However, the Draft Operations Order does
not address the removal of HCA/AD/DME in specialized housing, monitoring the
health condition of disabled inmates whose HCA/AD/DME has been taken away
in specialized housing units, nor a process in place to issue alternate in-cell
accommodations when an HCA/AD/DME is removed from in cell use.
The SCSD detention facilities Draft Operations Order Inmates with Disabilities -
ADA when adopted will direct staff to provide HCAs/ADs/DME upon a finding of
“medical necessity.” This operations order will violate federal law. Under Title II
of the ADA, specifically, 28 CFR 35.130(b)(7), a public entity has an affirmative
obligation to make a reasonable modification to its policies, practices and
procedures to avoid discrimination against persons with disabilities. Here, as a
reasonable modification to policies, practices and procedures, SCSD detention
facilities must adopt a policy of case-by-case analysis as to whether
HCAs/ADs/DME are needed to ensure a given individual is provided meaningful
access to programs, services and activities offered by SCSD detention facilities.
In sum, the standard for the provision of HCAs/ADs/DME is access, not medical
necessity.
References



                                        Page 39
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 43 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Appendix B to Part 35 of the Code of Federal Regulations, which provides
Section-by-Section Analysis of the ADA regulations states, “The determination
that a person poses a direct threat to the health or safety of others may not be
based on generalizations or stereotypes about the effects of a particular disability.
It must be based on an individualized assessment, based on reasonable
judgment that relies on current medical evidence or on the best available
objective evidence, to determine: the nature, duration, and severity of the risk;
the probability that the potential injury will actually occur; and whether reasonable
modifications of policies, practices, or procedures will mitigate the risk. This is the
test established by the Supreme Court in Arline. Such an inquiry is essential if
the law is to achieve its goal of protecting disabled individuals from discrimination
based on prejudice, stereotypes, or unfounded fear, while giving appropriate
weight to legitimate concerns, such as the need to avoid exposing others to
significant health and safety risks.”
Additionally, 28 C.F.R. § 35.130(h) prohibits a public entity from imposing safety
requirements unless they “are based on actual risks, not on mere speculation,
stereotypes, or generalizations about individuals with disabilities.”
The information below is for reference only. Due to the settlement
agreement and approval by the Federal Court, the information outlined is
applicable to disabled inmates under the Armstrong v. Brown settlement
agreement.

As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Armstrong v. Davis (now Armstrong v. Brown) amended January 3, 2001,
mandates the following:

Health Care Appliances:

An inmate’s health care appliances, including those belonging to the inmate prior
to entering into CDC’s system, must be approved by custody staff for
conformance with safety and security standards. If custody staff, upon inspecting
the appliance determines there is a safety or security concern, a physician shall
be consulted immediately to determine appropriate action to accommodate the
inmate’s needs. Accommodations may include modifying the appliance or
substitution a different appliance.

Health care appliances shall be documented as property of the inmate and
identified as such. No inmate shall be deprived of a health care appliance that
was in the inmate’s possession upon entry into the CDC system or was properly
obtained while in CDC custody, unless for documented safety or security reasons
or a physician determines that the appliance is no longer medically necessary or
appropriate.



                                        Page 40
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 44 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Health care appliances shall be retained and maintained by inmates upon
release to parole.

Custody staff shall conduct and log periodic safety and security inspections on all
wheelchairs on at least a monthly basis. If a wheelchair is in need of repair
medical staff shall be notified to secure necessary repairs.




                                       Page 41
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 45 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Tracking
The Sheriff’s Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
related to the tracking of disabled inmates and their accommodation needs are
outlined in the following policies; 04/01 Intake, Search, Reception and Holding,
06/03 Classification Process, 10/04 Medical Intake Screening, 1404, Receiving
Screening, 1417, Adult Developmental Disability, 1422 Special Needs Patients,
1439 Reports of Disabilities or Impairments, 1900 Health Record Format and
Contents and Draft Operations Order Inmates with Disabilities - ADA.
The Jail Inmate Management System (JIMS) and WebJPF (Web based Jail
Person File) used by custody and the Electronic Medical Record (E-Chart) used
by medical staff are the electronic systems used to track custody, classification
and medical information for inmates housed at the Sacramento County Jail. The
WebJPF is a quick and simple way to access information from multiple systems.
Within these systems, there is limited ability to track disabled inmates or their
accommodation needs. The electronic systems do not have the ability to track
developmentally disabled inmates, inmates with learning disabilities and inmates
with other disabilities that impact a major life activity. There is no process in place
to identify the accommodations that may be required for learning disabled
inmates, or to identify a developmentally disabled inmate’s adaptive support
needs, adaptive functioning deficits, or the assistance (accommodations) staff
must provide such as coaching, assisting, monitoring and prompting. These
systems are also not able to identify the disabled inmates who have been issued
HCAs/DME/ADs (e.g., hearing aids, canes, crutches, wheelchairs, etc.) or their
accommodation needs. They also cannot identify inmates with physical
limitations who require accommodations to access programs, services or
activities. In addition, although inmates with mental health concerns are
identified during the intake/booking process and at times subsequent to housing,
the electronic system used by SCSD detention facilities is limited in its capability
to track inmates with mental health concerns.
Per policy 1404, Receiving Screening, a receiving health screening is performed
by medical staff on all arrestee(s) (including transfers) immediately upon arrival
at the facility. Arrestee(s), who are unconscious, semi-conscious, bleeding, or
otherwise obviously in need of immediate medical attention, are referred to
outside medical care prior to acceptance. The purpose of this health screening is
to obtain prompt medical care for those needing it, to identify ongoing or chronic
medical needs, and to detect those arrestee(s) who pose a potential threat to the
health or safety of others within the general population. Baseline data is
established for use in subsequent care and treatment. When referred to an
outside emergency department, their return to the jail is predicated upon written
medical clearance. Receiving screening findings are recorded on a printed form
approved by the Health Authority. At a minimum, the screening includes:


                                        Page 42
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 46 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Inquiry into:
      Current illnesses and health problems, including medical, dental, and
       communicable diseases (including sexually transmitted diseases),
      Medications taken and special health requirements,
      Use of alcohol and other drugs, including types, methods, amounts,
       frequency, date or time of last use, and a history of problems that may
       have occurred after ceasing use (i.e., seizures),
      History or appearance of suspected mental illness, including suicidal
       ideation or behavior,
      Appearance or history of developmental disability,
      For female arrestees, a history of gynecological problems, possibility of
       current pregnancy, and present use of birth control,
      A complete set of vital signs and a stated height and weight.
Observation of:
      Behavior, which includes state of consciousness, mental status,
       appearance, conduct, tremors, and sweating,
      Body deformities and ease of movement,
      Condition of skin, including trauma markings, bruises, lesions, jaundice,
       rashes and infestations, needle marks or other indications of drug abuse,
      Slowness in speech or lack of comprehension of questions suggestive of
       developmental disabilities,
Disposition, such as:
      Referral to an appropriate Health Care Service or Mental Health Service
       on an emergency basis,
      Placement in the general inmate population and later referral to an
       appropriate Health Care Service,
      Clearance for housing, or
      Isolation or special observation in the facility.
Procedures will include provisions for segregation and/or special housing for
patients with suspected communicable diseases, mental illness, or
developmental or physical disabilities, pending medical clearance.
All findings shall be recorded on a form approved by the Health Authority. The
Receiving Screening shall be conducted by the Nursing Staff at the MJ and
RCCC. This will become a part of the medical record.
Per policy 10/04, Medical Intake Screening, Correctional Health Services staff
shall complete a health screening procedure on each arrestee at the time of
booking in accordance with Article 11, Section 1207 of the California Code of
Regulations, Title 15. Any person not deemed medically fit for incarceration will
not be accepted.



                                       Page 43
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 47 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



At the time of intake a medical receiving screening shall be performed by health
personnel for all new inmates, including transfers, and documented on the
appropriate forms. The intake medical screening shall minimally include
observations of the subject’s behavior and physical condition and inquiries into
past and present illness and health problems, use of medications, drugs and/or
alcohol, and for females, gynecological issues and pregnancies. Medical staff
shall, in coordination with JPS, complete a cursory evaluation of the inmate’s
mental health. If during the intake medical receiving screening process an
inmate is found to be in need of immediate medical attention, the inmate shall be
promptly referred for emergency care.
An ambulatory subject who requires but has refused medical attention may be
booked at the discretion of medical staff. Medical staff shall verify with the
subject that he/she refuses medical treatment, and shall note the refusal. In
situations where the arrestee is unable or refuses to respond to the receiving
screening questions, health personnel shall visually examine the subject for
obvious or noticeable medical problems. If the subject is accepted for
incarceration, the form shall be completed at a later time when the subject
becomes cooperative or communicative. Paraplegic arrestees and those who
must use crutches or orthopedic appliances but who are otherwise fit shall be
accepted for incarceration.
Per policy 1900, Health Record Format and Contents, the Health Record shall
contain written documentation of all health care services rendered to inmates. It
shall provide a means of communication to assure continuity of care; serve as a
basis for planning and administering individual patient care; provide data for
quality improvement activities; and assist in protecting the medico-legal interests
of the inmate, institution, and health care providers.
It shall also serve as a source for required statistical reports, and program
planning data and staff education.
Within the jail system, the Problem Oriented Health Record (POHR) is used. In
this system, the physician defines and follows each clinical problem and
organizes them for solution. The POHR contains a problem list, initial plans,
progress notes, and a specific database. This database, or content, includes the
inmate’s chief complaint, present illness, past history, physical examination, and
diagnostic data. The problem list is contained on a sheet, which is placed in the
front of the chart. Initial treatment plans describe the patient’s condition,
treatment for the condition, and a continuing evaluation of the patient on his/her
condition. Progress notes follow a S.O.A.P. format, that is, the progress note is
arranged generally in this order:          Subjective (symptomatic); Objective
(measurable); Assessment (interpretation or impression of current condition); and
Plan statements.




                                       Page 44
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 48 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



A health record file is not necessarily established on every patient. However, any
health intervention after the initial screening requires the initiation of a record.
The "Receiving Screening" form becomes a part of the record at the time of the
first health encounter. If a patient is incarcerated more than once, any existing
health records will be drawn from storage.
Health records are stored in a secure area readily accessible to health-care
providers and inaccessible to custody staff and inmates.
All inmates will have a Health Record established after any health care
intervention. The initial health screening completed during booking does not
require initiation of a health record. Any health or nursing evaluation provided as
a follow-up to the receiving screening does require initiation of a Health Record.
Then the Receiving Screening Form becomes a part of the Health Record.
Health record files shall include, but not be limited to:
      The completed Receiving Screening form,
      Health Appraisal Data forms,
      All findings, diagnoses, treatments and dispositions,
      Prescribed medications and documentation of their administration,
      Laboratory, x-ray, and diagnostic studies,
      Signature and title of each documenter,
      Consent and refusal forms,
      Release of information forms,
      Date and time of health encounters,
      Discharge summary of admissions or hospitalizations,
      Health Services Reports (i.e., emergency department, dental, psychiatric
       and other consultations),
      Individualized Treatment Plans.
Per policy 1417, Adult Developmental Disability, the identification of a person
with developmental disability begins at booking and continues throughout
incarceration. Intake medical personnel should be alert to the possibility of
developmental disability by looking for:
      Difficulty in performing basic tasks associated with the process,
      Slowness or apparent difficulty in understanding,
      A history of treatment for developmental disability through a Regional
       Center or special education class.
If there is suspicion of a developmental disability, a notation will be made on the
Receiving Screening medical form and a referral made to the JPS Outpatient
Department.
In cases where there is uncertainty as to whether the inmate has a psychiatric
condition as opposed (or in addition) to a developmental disability, referral for
mental health evaluation is appropriate.


                                        Page 45
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 49 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



If the patient doesn’t have medical problems he or she will be managed by jail
psychiatric services.    If the patient has a medical condition he/she will be
managed in conjunction with the medical staff.

Documentation
JPS staff will make an entry in the medical record when Alta Regional Center is
contacted. The Master Problem List in the medical record should be updated to
note the presence of known or suspected developmental disability. JPS staff
should also make an entry into the Jail Inmate Management System (JIMS)
system and if necessary, notify Classification of any special housing
recommendations.
Coordination with Classification Plan/Multidisciplinary Treatment Planning:
Where a developmental disability was not identified during the booking or initial
classification process, notification of the jail classification officer should be made
by JPS Staff as soon as the condition is identified.
Persons with developmental disability are potentially vulnerable in the custody
setting and may require special consideration in the classification process.
Likewise, multidisciplinary treatment and discharge planning should take this
information into account. The inmate’s developmental disability status should be
shared as necessary with treating health professionals, discharge planners,
probation officers, and others who are actively involved in the care and custody
of the individual.
The Medical Transfer Summary should include information about the inmate’s
developmental disability, as well as any recommendations that have been
generated as the result of treatment planning for this condition.
Per policy 1422, Special Needs Patients, medical staff in coordination with
custody personnel, ensure that inmates with special needs receive health care
that is both appropriate and beneficial.
Treatment plans will be developed for patients with special health care needs.
These patients include but are not necessarily limited to those in the following
categories:
      Patients who have sustained an acute injury requiring major medical or
       surgical intervention
      Patients with medical conditions requiring assistive devices or assistance
       with the activities of daily living
      Developmentally disabled patients
      Patients with a terminal illness
      Frail or elderly patients
      Patients who are physically handicapped


                                        Page 46
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 50 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      Patients with organ transplants or those requiring chronic renal dialysis
      Patients with special nutritional needs
      Pregnant Females.
An inmate’s health condition(s) will be listed on the Problem List. Medical and
nursing staff will communicate necessary custody interventions promptly with
custody staff. When the inmate’s condition warrants, the inmate will be admitted
to the Outpatient Housing Unit. The nursing service, as part of the inmate’s plan
of care, will make an effort to address pending discharge needs.
Per policy 1439, Reports of Disabilities or Impairments, the ADA provides that
“no qualified individual with a disability shall, by reason of such disability, be
excluded from participation in or be denied the benefits of the services, programs,
or activities of a public entity, or be subjected to discrimination by any such entity.”
Any report of physical disability or impairment by an inmate or outside
organization will be referred to a clinician for review and assessment. This can
include reports of mobility impairments such as amputations or paraplegia, or
other disabilities that limit daily functioning such as visual, hearing, or speech.
The clinician will review the report, assess the inmate’s needs and make a
determination if special housing or assistive devices are needed. If indicated,
these needs will be recorded in the patient-inmate’s chart, and communicated to
medical and custody staff. Upon report of a disability or impairment (verbal or
written):
      An MD/NP Sick Call appointment will be scheduled and the nature of the
       report will be documented.
      The patient-inmates will be seen and their disability or impairment will be
       assessed and if indicated a plan of care will be developed.
      Any specific patient-inmate’s needs or accommodations will be
       documented in the chart and communicated to medical and custody staff.
Per Draft Operations Order Inmates with Disabilities - ADA, Identification of
Disabled Inmates - At Intake, the medical screening process during intake serves
to identify most disabilities and the need for accommodations prior to the housing
of the inmate. It is the responsibility of booking and medical staff to assess
inmates upon admission for evidence of a disability or special medical need. This
assessment information will be recorded on the Inmate IDEF as applicable.
Information may be garnered from the inmate’s prior custody or medical records.
Custody or medical staff may observe and report a disability or medical condition
that would:
      Impact the inmate’s housing;
      Impact the intimate’s / arrestee’s Activities of Daily Living
      Affect the inmate’s program access; or
      Present a safety or security concern for the inmate or others.


                                        Page 47
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 51 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



It is the responsibility of the intake medical staff to:
      Initiate and sign an IDEF, and forward the form to the Booking Unit and
       the ADA Coordinator upon determination that an inmate may have a
       disability.
      Create an “ADA” ALERT in the inmate’s medical chart making appropriate
       notations on the inmate’s particular disability or limitations.
Classification staff shall review all Inmate Disability Evaluation Forms and:
      Make appropriate notations on the inmate’s “Class Comment” log based
       upon the inmate’s individual housing needs;
      Ensure that an “ADA” ALERT is in the JIMS system with the appropriate
       notations made in the remarks section;
      Notify the ADA Coordinator to arrange for orientation of inmates who are
       visually impaired or unable to read;
      Make appropriate notations on the Inmate Disability Evaluation Form, and
       forward the form to the ADA Coordinator for ADA compliance review.

Identifying and Handling of Armstrong Class Inmates

An “Armstrong class inmate” is an inmate identified by the CDCR as having ADA
concerns due to current or ongoing medical and/or mental health issues. CDCR
will notify the Sheriff’s Department of inmates in our custody who they have
identified as “Armstrong class inmates.” They will contact the ADA Coordinator of
inmates in our custody who have previously been identified. The ADA
Coordinator will act as the central contact point for CDCR. The ADA Coordinator
at each facility will act as a liaison between identified Armstrong inmates and the
Classification Unit. After CDCR notifies the ADA Coordinator of inmates in our
custody who have previously been identified as Armstrong class inmates, the
ADA Coordinator will notify the ADA Division Representative. The ADA
Coordinator will ensure the inmate is entered in JIMS under the Special Tracking
Needs and will follow the same process outlined in section 11.0 of this policy.
Once contact is made with the inmate, the ADA Coordinator will notify Health
Management Unit via e-mail. This e-mail should include any steps taken to
address issues/concerns as well as the resolution. Any medical or mental health
grievance concerning Armstrong Class inmates should be addressed as outlined
in section 15.0 of this policy.
Staff Interviews
The Assessment Team interviewed custody deputies from each housing unit,
staff from the medical, dental, mental health and education departments, and
work supervisors. All custody staff members interviewed indicated that the only
system to alert them of disabled inmates was the medical “Special Needs Chrono”
issued to inmates by medical staff. Custody staff indicated that this chrono would


                                         Page 48
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 52 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



list if the inmate had been prescribed an assistive device by medical staff such as
a cane, crutches, walker, wheelchair etc. In addition, the chrono would list if
inmates required a low tier or bottom bunk. The chrono would be attached to the
inmate locater card that moves with the inmate from housing unit to housing unit
while he/she is in custody. Custody staff stated that in some cases information
regarding an inmate’s disability may be located in the JIM System’s PF4, PF10
and PF11 screens for some of the disabilities; however, this information would
only be available if medical had identified the disability. Most staff stated that they
would not be aware of the inmate’s disability unless the inmate advised them of
the disability. This would be the case for physical disabilities that were not
obvious, intellectual disabilities, and learning disabilities. Custody staff stated
that other than the accommodation needs listed on the chrono, they would not be
aware of a disabled inmate’s accommodation needs.
Although the CDCR provides notification to Sacramento County Jail in
compliance with the August 28, 2012 Federal court order (County Jail Plan for
addressing Armstrong Class Members housed in county jails), staff stated that a
tracking list is not maintained of the Armstrong class members. Medical staff
stated that they receive the information from CDCR, and medical staff schedules
the inmate for an evaluation to determine if the accommodation needs listed by
CDCR are needed by the inmate while housed in SCSD detention facilities
custody. Medical staff stated that this information is forwarded to custody staff.
Custody staff stated that this information is not tracked and neither medical or
custody staff maintain a list of Armstrong class members currently housed at the
SCSD detention facilities other than information maintained in the inmates’
medical records. This includes the inmates’ accommodation needs.
Medical, dental and mental health staff stated that some disability-related
information is contained in the electronic medical record in the e-chart. The staff
member would have to query each individual inmate, as there is no
comprehensive tracking system to track inmates with disabilities and their
accommodation needs.
Education, vocation and reentry staff stated that the only method for them to
identify disabled inmates assigned to their classes or area would be based on
their observations and or the inmate self reporting. Education, vocation and
reentry staff stated they would not be aware of disabled inmates’ accommodation
needs other than when an inmate self reports those needs to them.
Conclusion
The SCSD detention facilities must ensure that disabled inmates are properly
identified in order to provide reasonable accommodations as required by the
ADA. Because regulations implementing the ADA require a public entity to
accommodate persons identified as disabled, a tracking system is a necessary
part of compliance.


                                        Page 49
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 53 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



The SCSD detention facilities are lacking even a basic ADA tracking system to
track all disabled inmates once they have been identified and verified as having a
disability. In addition, there is no system in place other than the chrono for staff to
be aware of a disabled inmate’s accommodation needs and physical limitations.
Therefore, staff assigned to the housing units, work supervisors, education staff
and medical staff cannot identify disabled inmates assigned to their work areas,
and inmates with disabilities are systematically excluded from privileges,
programs, and jobs that non-disabled inmates enjoy. Currently staff must query
an individual in the JIMS, WebJPF, individual inmate’s locater card or electronic
medical record (e-chart) to identify an inmate’s disability and accommodation
needs.
Although the Special Needs Form and chrono alerts the housing unit staff as to
some of the disabled inmates’ accommodation needs, it does not identify all of
the disabled inmates’ accommodation needs.
Although the chrono when approved is maintained by the inmate and by the
housing unit deputy, there is no centralized electronic repository for the chronos
that are approved by medical staff.
The current medical screening process does not identify all qualified disabled
inmates meeting the criteria under Title II of the ADA (i.e. those with
developmental, learning, vision, and mental health disabilities as well as all other
qualified physical disabilities covered under the ADA.
References
28 CFR § 35.130 (a) requires that no qualified individual with a disability shall, on
the basis of that disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected
to discrimination by any public entity. To ensure that the SCSD detention facilities
comply with this requirement, there must be a comprehensive networked tracking
system to alert staff of qualified individuals and their accommodation needs.
Armstrong v. Davis, 275 F.3d 849, 876 (9th Cir. 2001) (“Because the regulations
implementing the ADA require a public entity to accommodate individuals it has
identified as disabled, 28 C.F.R. § 35.104, some form of tracking system is
necessary in order to enable the Board to comply with the Act.”).
The information below is for reference only. Due to Federal Court Ordered
Injunction (January 18, 2007), the CDCR was ordered to do the following
(with regard to developing and implementing computerized, real-time
tracking system to track prisoners with disabilities (as well as other
disabilities):

Inadequate Disability Tracking



                                        Page 50
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 54 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Underlying all of these violations is defendants’ failure to adequately track
prisoners’ disabilities and the accommodations they need. As this court held on
May 30, 2006, “[t]he current system for tracking prisoner . . . disabilities is
unreliable, non comprehensive, and insufficient,” This court further stated that
“[u]se of a tracking system to prevent such violations is required . . . by the
underlying law.” Defendants’ Armstrong and Clark Automated Tracking System
has failed to identify and track CDCR prisoners’ disabilities and the
accommodations needed for those disabilities. The lack of an adequate tracking
system has resulted in significant harm to plaintiff class, including but not limited
to denial of safe, accessible housing, prompt transfers to designated institutions,
and sign language interpretation.

B. Tracking System

Defendants shall develop, implement, and begin to use a statewide,
computerized, networked real-time tracking system to track prisoners with
disabilities by May 30, 2007. This system shall be integrated with BPH tracking
system previously ordered by the Court. The tracking system shall include
prisoners’ disability designations and the disability accommodations they require
including but not limited to lower bunks, ground floor housing, assistive devices,
and effective communication needs such as sign language interpreters, large
print, and scribes.

For prisoners whose disabilities impact placement (DPW, DPO, DPM, DPV, and
DPH), as well as for prisoners who are DPM with housing restrictions, the
tracking system shall include placement and classification factors, including but
limited to mental health placement needs protective custody, administrative
segregation, Security Housing Unit, security level, and developmental disability
designation.

The tracking system shall be updated continuously as new information is
received about prisoners with disabilities.




                                        Page 51
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 55 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Housing Placements
The Sheriff’s Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
applicable to the classification and housing of inmates are outlined in the
following policies; 06/02 Housing Plan, 06/03 Classification Process, Draft
Operations Order Inmates with Disabilities - ADA, 1410 Outpatient Housing Unit,
1436 Two East Inmate Transfers, 1417 Adult Developmental Disability, and 1107
Decision Making-Special Needs.
Per Operations Order 06/02, Housing Plan, inmates shall be housed according to
specific housing locations for various types of inmate classifications. The
housing plan may be adjusted as necessary to accommodate the ever-changing
nature of the inmate population.
Inmates will be housed according to their classification in accordance with
Operations Order 6/03-Classification Process. The housing plan for MJ and for
RCCC will be determined by physical plant capabilities of the facility and by the
classification unit of each facility. Special housing descriptions, locations, and
use will be in accordance with Operations Order 4/05, Use of Safety
Cells/Segregation Cells/North Holding #2 and Multipurpose Rooms.
The MJ Classification Unit will assign inmates to a housing unit based on the
current housing needs of the facility and/or in accordance with Operations Order
6/03, Classification Process. The MJ has two (2) basic housing areas: West
Tower and East Tower. General population housing is established as follows:
      The West Tower houses Crips, Mexican Mafia (EME), southern Mexican
       gangs, Aryan Brotherhood, and compatible gang members.
      The East Tower houses Bloods, northern Mexican gangs, Black Guerilla
       Family (BGF), Nuestra Familia (NF), Masters of Destruction (MOD), and
       compatible gang members.
The MJ has two (2) floors, which have designated housing areas that may be
used for inmates who have received disciplinary isolation.
      The 8 West 400 Pod is available for male disciplinary isolation.
      The 7 West 400 Pod is available for female disciplinary isolation.
The MJ has a medical and psychiatric services floor located on 2 West. The MJ
has a sub acute medical floor located on 2 East.
The RCCC Classification Unit will assign inmates to a housing unit based on the
current housing needs of the facility and/or in accordance with Operations Order
6/03, Classification Process. At RCCC, the housing is assigned according to
security level. The Classification Unit will determine an appropriate housing plan
based on the following guidelines:



                                       Page 52
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 56 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      Minimum Security will include: C, D, G, H, and M Barracks at the Honor
       Facility (HF), the Medical Housing Unit (MHU) Main Floor, and Kinya
       Dormitory at the Sandra Larson Facility (SLF). In addition, SLF classifies
       Golden Poppy Dormitory as Minimum Security for housing inmate workers.
      Medium Security will include: Roger Bauman Facility (RBF), 448 North
       and 448 South, A, B, J, and K Barracks of the Medium Security (MS)
       Housing Unit, Camellia Dormitory of SLF, and the MHU single cells as
       available.
      High Security will include: Christopher Boone Facility (CBF), Stewart Baird
       Facility (SBF), and Ramona Wing of SLF.
RCCC has one facility for inmates with medical needs located in the MHU.
Per Operations Order 06/03, Classification Process, at intake, custody staff will
perform an initial classification of inmates using the Intake Classification Form.
Custody staff will be responsible for separating inmates as appropriate per this
order.
Designated Classification Officers will perform the duties of classification
including, but not limited to:
      Evaluate each inmate to be housed and assign an appropriate housing
       location in accordance with Operations Order 6/2-Housing Plan.
      Conduct classification interviews of inmates as necessary, and make all
       necessary entries in the Jail Information Management System (JIMS).
      Research and investigate information supplied by the inmate for
       verification purposes.
      Respond to inmate grievances related to classification and process inmate
       requests related to housing locations and/or classification.
      Conduct classification reviews and reclassifications as requested by
       authorized personnel.
      Forward copies of Incident Report Details (PF-10’s) to the appropriate
       CDC Parole Agent or Probation Officer to allow parole and probation
       violations to be filed.
      Respond to requests from within the department and other law
       enforcement agencies and direct new information developed within the
       facility to the appropriate detective/agency.
      Maintain and update as necessary a classification file system.
For inter-facility transfers, classification officers will review inmate information to
ensure each inmate has been properly classified prior to transfer to the facility. A
cancelled transfer, or “scratch”, will be generated by the receiving facility
classification officer or the transport officer when the receiving facility does not
have the appropriate housing for a particular inmate’s classification and housing
needs. The transfer cancellation will be documented on the inter-facility transfer
list. It is the duty of the classification officers at the MJ and RCCC to coordinate
the transfer of inmates between facilities to ensure appropriate facility housing


                                        Page 53
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 57 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



requirements are met and to maximize the efficiency of the inter-facility transfer
process. For the logistics of inter-facility transfers and court appearances, refer to
Operations Order 02/13, Inter-Facility Transportation and Court Appearances.
Inmate classification should be based on factors, which affect the security of the
facility, staff, and the inmate. Some of these factors include, but are not limited
to:
      Physical characteristics, including gender, age, mental and medical
       conditions.
      Criminal history both in and out of custody, known gang affiliation, prior
       classification history, current charges or nature of charges against the
       inmate.
      Legal status, including propria persona (pro per) status, civil commitments,
       extradition status, or detention as a witness.
      Administrative segregation considerations including prior peace officer or
       corrections officer employment, gravely disabled status, and/or case
       notoriety.
      Criminal sophistication, former victims or enemies currently housed within
       the facility, status as a known law enforcement informant, sexual
       orientation/transgender status, or status as an inmate worker.
ICE detainees will be additionally assigned a numeric level based on their current
charges. This numeric level will assist classification officers with identification of
the potential housing unit and also enhance the safety and security of the
detainee.
      Level 3       Violent Felonies
      Level 2       Non-violent felonies
      Level 1       Non violent crimes or ICE holds
The inmates should be housed in the appropriate type of housing with regards to
the inmate’s classification; and the facility’s available housing locations, as per
Operations Order 6/2- Housing. For the purposes of this order, the levels of
housing and housing unit availability will be described based on the following
guidelines:
      High Security Housing refers to single occupancy or double occupancy
       cells as defined in Title 24 Section 470A. High Security Housing is
       available at both facilities.
      Medium Security Housing refers to dormitory style housing as defined in
       Title 24 Section 470A. Medium Security Housing is available only at
       RCCC.
      Minimum Security Housing refers to dormitory style housing as defined in
       Title 24 Section 470A. Minimum Security Housing is available only at
       RCCC.



                                        Page 54
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 58 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      Special Housing refers to housing designated for inmates with specific
       segregation needs, status as inmate workers, medical or mental health
       requirements, and disciplinary isolation. Special Housing needs will be
       determined by the classification unit and by physical plant design and
       limitations of each facility.
      General Population Housing refers to housing within each facility, which
       does not have any specific isolation, protection, or special services needs.
       Each facility’s classification unit will determine the location and use of
       General Population Housing.
High Security Housing may be used to house inmates at the MJ and RCCC
based on guidelines including, but not limited to:
      Inmates with a documented history of in-custody assaults in the last two
       (2) years. Assault history includes, but is not limited to, past cases of
       assault and pending cases. Assault history includes predatory behavior
       involving or victimizing other inmates.
      Inmates with escape or attempted escape histories from secured facilities
       within the last ten (10) years.
      Inmates who have a current or past criminal history involving victimization
       of children or the elderly.
      Inmates with two (2) or more major write-ups during the current custody
       period for rule violations.
      Inmates who are validated gang members and/or have a history of gang
       related crimes.
      Inmates who have charges filed against them as a result of a write-up
       during the current custody period.
      Inmates involved in cases that have considerable press coverage or
       notoriety.
Medium Security Housing may be used to house unsentenced inmates at RCCC
who do not meet the criteria for Special or High Security Housing, including but
not limited to the following guidelines:
      Inmates who have a felony foreign agency hold for which they could be
       sentenced to five (5) or more years.
      Inmates with a history of assaults and/or a history of predatory behavior
       involving/victimizing other inmates which is at least five (5) years old.
      Inmates who have an escape or attempted escape charge from a secured
       facility, which is at least ten (10) years old.
Minimum Security Housing may be used to house sentenced inmates at RCCC
who do not meet the criteria for High or Medium Security Housing or for Special
Housing. Minimum Security Housing may also be used to house:
      Inmates who are sentenced with misdemeanor foreign agency holds
       and/or US Border Patrol Holds, per US Title 8, Sections 1325 and 1326.


                                       Page 55
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 59 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



      Inmates who are in custody only for a parole hold, per California Penal
       Code 3056.
Special Housing may be used to house inmates at Main Jail and RCCC who
have special separation or housing needs, including but not limited to:
      Medical or mental health problems or disabilities which prevent the
       inmates from caring for themselves in a jail setting, or who are required to
       be isolated for medical reasons.
      Inmates who are classified as Administrative Segregation, Protective
       Custody, Total Separation, or Civil Commitment status, per Operations
       Order 6/02.
      Inmates who are placed in disciplinary isolation. A Hearing Sergeant will
       assign inmates to disciplinary isolation based on the findings of the
       disciplinary hearing.
General Population refers to inmates who do not meet the criteria for any type of
special housing or separation. The divisions’ classification staff will designate the
housing for General Population inmates at the respective facility.
Classification officers will be responsible for conducting classification reviews in
accordance with but not limited to the following guidelines:
      For inmates in High Security Housing, every thirty (30) days.
      For inmates in General Population Housing, after the first sixty (60) days
       of custody.
      Upon request from custody staff, Medical Staff, Jail Psychiatric Services,
       and/or court officials, or when the legal status of the inmate changes.
      When an inmate is relocated and/or reclassified due to the outcome of a
       disciplinary hearing.
All classification reviews will be documented on a Classification
Review/Reclassification Form and placed in the classification file system.
Classification officers will update JIMS as appropriate. Inmates may appeal the
classification or housing assignment and request a classification review using the
normal inmate message request or inmate grievance process.
Once an inmate has been assigned to a housing unit, he/she will typically remain
in place until the resolution of his/her case or classification review dictates
otherwise. If an inmate needs to be moved for security, disciplinary, pod
harmony, medical, or other reasons, the housing unit officer should consult with a
classification officer. The housing unit officer requesting the move shall
minimally complete the facility’s Classification Review / Reclassification form
and/or the Incident Report Detail (PF-10) Classification Review template and
forward it to the classification office. Any other Incident Report Detail (PF-10)
generated in connection with the request for reclassification shall also be
forwarded to the classification officer. If there is no classification officer available,



                                         Page 56
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 60 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



a supervisor shall make the determination of whether or not to relocate the
inmate. Inmates wising to appeal a reclassification may appeal through the
grievance appeals process.
Per Draft Operations Order Inmates with Disabilities - ADA, staff assigned to the
Classification Unit are responsible to ensure that inmates with disabilities are
housed in the most integrated setting appropriate to the needs of the individuals.
Unless it is appropriate to make an exception, Classification staff shall not place
inmates with disabilities:
      In inappropriate security classifications because no ADA accessible cells
       or beds are available.
      In designated medical areas unless they are actually receiving medical
       care or treatment.
      In facilities that do not offer the same programs as the facilities where they
       would otherwise be housed.
Classification staff shall review all Inmate Disability Evaluation Forms and:
      Make appropriate notations on the inmate’s “Class Comment” log based
       upon the inmate’s individual housing needs.
      Ensure that an “ADA” ALERT is in the JIMS system with the appropriate
       notations made in the remarks section.
      Ensure the inmate is assigned to appropriate housing, or make necessary
       moves to ensure the inmate’s housing is appropriate based upon his/her
       needs.
      Notify the ADA Coordinator to arrange for orientation of inmates who are
       visually impaired or unable to read.
      Make appropriate notations on the Inmate Disability Evaluation Form;
       forward the form to the ADA Coordinator for ADA compliance review.
Per policy 1410, Outpatient Housing Unit, admission to the medical housing units
is authorized by the physician. Physician Assistants or a Nurse Practitioner may
authorize admissions subject to the review and approval of the physician. The
patient’s health problems or illness must not be severe enough to require care in
an acute care hospital setting. The medical housing unit at Rio Cosumnes
Correctional Center includes 6 locked cells, and another 20 beds in an open
ward. The Main Jail medical housing unit has 10 single-cell medical beds: and
the Psychiatric In-Patient Unit has 16 single cells and 1 double cell. There are an
additional 5 beds set aside for handicapped inmates on the second floor.
Inmates who require mental health services may be housed in medical beds
when mental health wing beds are not available. These inmates are not admitted
for medical purposes and will receive the same care they would have received
elsewhere in the general population as outpatients. Jail Psychiatric Services staff
will document the patient’s mental health status every 15 minutes and log their
observations.


                                        Page 57
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 61 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Per policy 1436, Two East Inmate Transfers, the Sacramento County Jail is
experiencing a trend where the age of the inmates that are being arrested and
housed at both the New Main Jail and Rio Cosumnes Correctional Center is
increasing. As the age of the inmate population increases, the inmates tend to
need more care and also need more assistance with ambulation including the
use of canes, crutches, and walkers. At the New Main Jail, 2 East is where
inmates that require assistive devices are housed. 2 East has become
chronically overcrowded, where the demand for beds exceeds the number of
beds available.
To help alleviate the chronic overcrowding medical staff work with Custody Staff
to determine which of the inmates who have already been sentenced or are
solely on a parole hold are appropriate to be housed at RCCC. When room is
available these inmates will be transferring from 2 East to RCCC. If the inmate is
a security patient and a room is available, they will be moved to 448 100 Pod
where sentenced inmates may have assistive devices and casts. If an inmate is
an Honors inmate, they will be sent to the MHU or the Medical “M” Dorm where
inmates may have assistive devices. This will require the help and coordination
of both Custody Staff and Correctional Health Services Staff at both facilities.
Every Tuesday Classification at the New Main Jail will generate a list of inmates
housed on 2 East that are either sentenced or simply in custody for a parole hold.
This list will be given to the 2 East Nurse who will pull each of the patients’ charts
and determine who would be a possible candidate for transfer to RCCC.
Candidates for movement to RCCC should meet the following criteria:
      They are not a total separation or “TSEP” patient
      They are not a paraplegic or quadriplegic
      They are not a security patient on a CPAP or BiPAP machine (Honors
       patients are acceptable)
      They are not a dialysis patient
      They have not had any known fights or other behavioral issues on 2 East
      They are not being housed because of a previous suicide attempt by
       jumping (e.g. from an upper tier.)
      They do not have a wired jaw.
      Ideally the inmate would have no or minor medical issues and is being
       housed on 2 East simply due to crutches, cast, cane, walker or prosthesis.
The 2 East Nurse will write down the reason(s) why the inmate is housed on 2
East next to the patient’s identifying data. This list will be faxed to the SRN office
at RCCC. The SRN at RCCC will review the list and recheck that the inmates on
the list are appropriate for RCCC housing. The SRN at RCCC will contact the
Administration Sergeant and send the list to either the Administration Sergeant or
the Classification Officer. The Classification Officer will pick 2 or 3 inmates from
this list that are appropriate to be housed at RCCC and make the arrangements
to have patients transferred from the New Main Jail to RCCC.


                                        Page 58
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 62 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Per policy 1417, Adult Developmental Disability, persons with developmental
disability are potentially vulnerable in the custody setting and may require special
consideration in the classification process. JPS staff should also make an entry
into the JIMS system and if necessary, notify classification of any special housing
recommendations.
Per policy 1107, Decision Making-Special Needs, consultation between the
Facility Commander and the Medical Director is required for actions regarding
patients who are diagnosed as having significant medical or mental health
disorders, as follows:
      Housing assignments.
      Program assignments.
      Disciplinary measures.
      Admissions to and transfers from institutions.
Maximum cooperation between custody personnel and health care providers is
essential so that both groups are made aware of movements and decisions
regarding patients with special medical or psychiatric needs. For example,
health care staff must inform custody personnel when an inmate is suicidal,
homicidal, or inappropriately housed in the jail for health care reasons. An
inmate’s special needs may complicate housing or work assignments or
disciplinary management. Medications may need to be adjusted for safety at the
work assignment or before transfer.
Observations
The SCSD detention facilities use the Northpointe classification system. This
system uses the COMPAS Decision Tree Classification System, which is
designed to interface with SCSD detention facilities JIMS. The system classifies
inmates into one of three security levels. In addition, it also assigns the inmate a
custody level within the security level to better describe the inmate populations
within the three security levels and for housing purposes into four levels
maximum, medium, minimum and special housing.
The MJ COMPAS Classification Housing Plan (04/03/15)
COMPAS Classification Levels Key:
    Level 1, 2             High (House In Same Cell)
    Level 3, 4, 5          Medium (House In Same Cell)
    Level 6, 7, 8, 9 Low (House In SAME Cell)

       2 West        M             Acute Medical
                     P             Acute Psychiatric
       2 East        100           Wheelchair
                     200/300       Male Sub-Acute Medical Detox


                                        Page 59
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 63 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



       3 West       100/200     Inmate Workers
                    300         Out Patient Psych (Levels 2-9) H/M/L
       3 East       100         P.C. (Levels 2-9) H/M/L
                    200         P.C. (Levels 2-9) H/M/L
                    300         L/T Out Patient Psych (Levels 2-9) H/M/L
                                U/T P. C. (Levels 2-9) H/M/L
       4 West       100         DVHU/IMAP/REHAB (Levels 3-9) M/L
                    200         P.C. (Levels 2-9) H/M/L
                    300         G.P (Levels 2-5) H/M
       4 East       100         P.C./PSEG (Levels 2-9) H/M/L
                    200         P.C. (Levels 2-9) H/M/L
                    300         P.C. (Levels 2-9) H/M/L
       5 West       100         G.P. (Levels 3-9) M/L
                    200         G.P. (Levels 3-5) M
                    300         G.P. (Levels 2-5) H/M
       5 East       100         G.P. (Levels 3-9) M/L
                    200         G.P. (Levels 3-5) M
                    300         G.P. (Levels 2-5) H/M
       6 West       100         G.P. (Levels 3-9) M/L
                    200         G.P. (Levels 3-5) M
                    300         G.P. (Levels 2-9) H/M/L
       6 East       100         G.P. (Levels 3-9) M/L
                    200         G.P. (Levels 3-5) M
                    300         G.P. (Levels 2-5) H/M
       7 West       100         Female G.P. (Levels 3-9) M/L
                    200         Female G.P. (Levels 3-5) M
                    300         Female P.C. /OPP/TSEP/ADSEG/G.P.
                    400         Female Discipline/ADSEG/TSEP/PC/OPP
       7 East       100         Female Intake/P.C./SEP/OPP
                    200/300     Male Intake Housing
       8 West       100/200/300 Male ADSEG/TSEP
                    400         Male Disciplinary Housing
       8 East       100/200/300 Male ADSG/TSEP Housing

RCCC Classification Housing Plan
       A Barracks          Medium (un-sentenced)
       B Barracks          Minimum Honor Facility Reentry
       C Barracks          Minimum Honor Facility
       D Barracks          Minimum Honor Facility
       G Barracks          Minimum Honor Facility
       H Barracks          Minimum Honor Facility
       J Barracks          Medium (un-sentenced)
       K Barracks          Medium (un-sentenced)


                                       Page 60
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 64 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



       M Barracks          Minimum Honor Facility/Medical
       MHU                 Medical Housing Unit

       SLF Kinya           Female Minimum
       SLF Golden Poppy    Female Minimum
       SLF Camellia        Female Medium
       SLF Ramona          Female Maximum

       JKF   100           Medium
             200           Medium
             300           Medium
             400           Medium
             500           Medium
             600           Medium

       KBF   100           ICE
             200           P.C. Medium
             300           ICE
             400           ICE
             500           ICE
             600           P.C. Medium

       CBF   100           Restriction
             200           Intake/Overflow
             300           P.C Maximum
             400           County Out Patient Psychiatric
             500           Maximum
             600           ROC/CBJT

       SBF   100           TSEP & ICE SMU
             200           Maximum
             300           Maximum
             400           Maximum
             500           Maximum
             600           P.C Maximum
The Assessment Team conducted site assessments/tours of all housing units
including medical and special housing units where disabled inmates are housed.
The team also conducted staff interviews of medical, custody and classification
staff, and reviewed applicable operations orders, policies and procedures.
Information obtained from staff, site assessments, and through the review of
operations orders, policies and procedures revealed that inmates that have
prescribed HCAs/ADs/DME (canes, wheelchairs, walkers etc.) are housed based
on classification case factors and they can be housed on any floor/housing unit.


                                       Page 61
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 65 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



However, the housing of inmates with prescribed HCAs/ADs/DME in housing
units based on classification case factors is a change in housing protocols that
was made within the past year. At the MJ, it is very difficult to house disabled
inmates who have been prescribed a HCA/AD/DME in housing units based on
their classification factors. This is based on the fact that the housing units on
floors 3 through 8 do not have ADA-compliant in-cell accessible features,
accessible showers, accessible visiting areas and accessible access to outdoor
recreation. Based on this, disabled inmates that require these types of
accommodations must be housed in 2 East (Pods 100/200/300), the male sub
acute housing unit. In the 100 Pod, there are 5 cells designed for disabled
inmates that have been prescribed a wheelchair. The cells and shower in this
pod have ADA accessible features, however, they are not ADA-compliant. Staff
reported that there is no accessible housing for fulltime wheelchair users other
than in the medical housing units (RCCC MHU, MJ 2 East and MJ 2 West).
There is no wheelchair accessible housing for female inmates at RCCC.
Disabled inmates are being housed in a medical/sub acute housing unit solely
based on their disability or need for ADA accessible housing. Medical staff stated
that half of the inmates housed in 2 East are housed solely based on their need
for accommodations and/or based on the prescription of a HCA/AD/DME as
these inmates cannot be housed on the upper floors. The housing of this mixed
population with varying classification case factors makes it very difficult to
provide inmates with out-of-cell time and outdoor recreation. This is because of
the numerous factors that restrict the ability for the inmates to program together,
requiring multiple groups in order to program the inmates safely (Protective
Custody [PC], Total Separation (TSEP), OPP, Classification Level, etc.) Based
on the limited number of beds/cells available on 2 East, at times, disabled
inmates with prescribed HCAs (cane or crutches), or those who have physical
limitations are being housed on the upper floors and struggle to access the
programs, services and activities on the upper floors.
There is no ADA accessible housing for disabled female inmates in the female
housing units at the MJ who require in-cell ADA accessible features, accessible
showers, accessible visiting areas and accessible access to outdoor recreation.
If a female requires ADA accessible housing she has to be housed in the medical
housing unit on 2 West, transferred to RCCC or housed on the upper floors
without the required accommodations.
At RCCC the only housing unit with some ADA accessible features for inmates
who are mobility impaired and do not require wheelchair accessible housing is
Kinya, which is a minimum-security housing unit. If a female medium security
inmate at SLF requires ADA accessible housing, staff would have to allow the
inmate to be housed in Kinya on a classification override. If a female maximum-
security inmate at SLF requires ADA accessible housing, she would have to be




                                       Page 62
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 66 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



housed in the non-ADA-accessible housing (Ramona) or be transferred to the
medical housing unit at the MJ.
There are specific housing units for inmates with mental health disabilities. The
housing unit for inpatient (acute) mental health inmate-patients is 2 West P.
Designated housing for OPP disabled inmates at the MJ are 3 West 300, 3 East
300 U/T, 7 West 300/400 and 7 East 100. Inmates at the MJ with mental health
disabilities and other classification case factors (ADSEG and TSEP) are housed
in the designated housing units based on classification case factors. Designated
housing for OPP disabled inmates at the RCCC is CBF 400. There is also a
special housing unit Jail Based Competency Treatment (JBCT) Program
designed to restore mentally ill inmates who’ve been found incompetent to stand
trial to competency without transferring them to a state hospital. Inmates at
RCCC with mental health disabilities and other classification case factors
(ADSEG and TSEP) are housed in the designated housing units based on
classification case factors. If an inmate, male or female, at RCCC requires acute
mental health treatment they are transferred to the MJ 2 West P. There is no
OPP housing at RCCC SLF for female inmates. Female inmates at RCCC who
require OPP housing are transferred to the MJ.
There is no designated housing for male or female inmates with developmental
disabilities at the MJ or RCCC.
During the initial classification and subsequent classification processes,
classification officers did not provide EC during the inmate interviews to ensure
the inmates understood the classification process, and the decisions made
regarding classification and housing placement. Although Northpointe
classification system has the capability to produce an Inmate Classification
Notice that details the inmates case factors such as; Name X-Ref, CII Number,
SSN, Race, FBI Number, Ethnicity, Original Bail Set, Date of Birth, Agency,
Gender, Inmate Number, Booking Number, Booking date, Current Classification,
and Next Review Date, Classification staff reported that this Notice is not issued
to inmates. The Inmate Classification Notice also contains a narrative that
advises the inmate. A sample provided to the Assessment Team reads as
follows:
“You have been placed in the following classification: 3-High Medium (Medium)
by the Classification Department.         This classification is determined by:
current/past convictions; current/past institutional behavior; pending charges or
holds in other jurisdictions (if any); unsentenced/sentenced status; and/or any
other information that may be deemed appropriate with regard to your personal
security or the security of the facility.
Note: Your classification may change when charges are altered or reduced; you
are sentenced; due to administrative hearings; due to regular periodic review;
program participation; and/or other reasons recommended by the jail staff.


                                       Page 63
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 67 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Appeal Process: Any inmate who so desires may appeal his/her classification (in
writing) in any of the three basic areas (security level, housing assignment or
programs) within 10 days of the primary classification or reclassification by
addressing the appeal to: Classification Department.”
As reported by the classification staff, inmates do not receive written notice when
placed into TSEP, ADSEG or initial housing. Inmates are also not provided
written notice of initial classification or reclassification results. More than 95
percent of the inmates interviewed were not aware of their classification status or
classification level. Because inmates are not advised of their classification
level/score or their appeal rights, they are not informed on how to reduce their
classification level/score which in turn impacts their program opportunities
(dayroom/yard etc.)
Staff Interviews
The Assessment Team conducted interviews of custody deputies/officers
assigned to housing units and intake booking, as well as medical and
classification staff. Intake booking, classification and housing unit staff stated
that disabled inmates are housed based on their classification case factors. Staff
stated that this is a change in housing policy that has recently been implemented.
Staff stated that inmates prescribed wheelchairs or other HCA/AD/DME who
have a difficult time ambulating are housed in the medical floor on 2 East and
that this is a medical decision. Custody staff also stated that medical staff
designate and approve an inmate to be housed in a L/B L/T. This is reflected in
a chrono and is also noted in JIMS. Staff stated that once the JPS designates an
inmate as OPP they are moved to the OPP housing unit if case factors allow.
There are case factors such as Protective Custody (PC), ADSEG and TSEP that
“trump” the inmate’s housing in an OPP unit. Staff at RCCC SLF stated that
inmates with canes, walkers and crutches are housed based on their
classification and that they have never seen a female inmate with a wheelchair
housed at RCCC SLF.
Medical staff stated that more than half of the inmates housed in 2 East are being
housed in 2 East solely based on their disability and that they do not actually
have medical issues that require housing in 2 East. The Assessment Team
asked an RN how many inmates housed in 2E have disabilities without any other
overriding (or underlying) medical issues, to which the nurse responded that she
believes this applies to more than half the inmates housed within the unit.
Another RN stated that inmates who are determined at intake medical screening
to have an intellectual disability or a learning disability, may be housed in MJ 2
East (medical housing), and if they are housed “upstairs” (another floor), they
may be referred to medical.
An RCCC RN explained stated mobility impaired inmates with prescribed canes
are housed in the GP, and inmates with walkers are assigned to M Dorm;


                                       Page 64
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 68 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Classifications staff stated that a classification worksheet is completed for all
arrivals. The MJ Classification Worksheet does not contain questions regarding
disabilities other than a mental health disability. Classification staff stated that
disability-related information is obtained from the medical intake screening and
the Special Needs Form. The RCCC Classification Worksheet has a question
regarding the need for special housing considerations due to a disability. The
ICE Classification Worksheet in the Special Management Vulnerabilities and
Management Concerns has check boxes for staff to check if a special
vulnerability exists such as, serious mental illness and/or disability. Classification
staff indicated that a classification interview is conducted on all inmates that
arrive at the MJ and RCCC with the exception of inmates initially housed on the
2nd floor of the MJ (Medical Floor). The Assessment Team observed the
classification interviews for 15 inmates at the MJ. During the interviews the
classification deputies did not ask any disability-related questions with the
exception of an inquiry about mental health concerns. The interviews were
conducted in the open dayroom with a proximity of 15 feet from other inmates
waiting to be interviewed. Classification staff stated that following the interview,
the information obtained from the interview and information available in JIMS is
entered into the Northpointe system and a recommended classification level is
obtained to determine housing.
Although the Operations Order 06/03 Classification requires classification staff to
conduct a reclassification for inmates in High Security Housing, every thirty (30)
days, for inmates in General Population Housing, after the first sixty (60) days of
custody, upon request from custody staff, Medical Staff, Jail Psychiatric Services,
and/or court officials, or when the legal status of the inmate changes, and when
an inmate is relocated and/or reclassified due to the outcome of a disciplinary
hearing, classification staff stated that based on the shortage of classification
staff, these reviews are typically done via a paper review as there is insufficient
classification officers to conduct face-to-face classification reviews.
Inmate Interviews
The Assessment Team conducted inmate interviews. Listed below are claims
made by inmates during the Assessment Team interviews:
      RCCC CBF inmate: Mobility - Had a wheelchair and walker at MJ 2 East.
       Staff told him they needed the room, took HCAs, and transferred him to
       RCCC. Needs grab bars or shower chair. Very difficult for him to walk
       around in dayroom and yard without a HCA;
      MJ 4 East inmate: Mobility - Claims staff told him if he gave up his cane
       he would be able to go upstairs. Needs rails in shower or shower chair.
       Fell 2 times in shower. Very difficult to walk upstairs;
      MJ 2 East inmate: Mobility - Claims when he arrived he was housed in a
       regular cell on upper bunk and he fell from top bunk. Needs in cell and
       shower accommodations. Difficult to step over shower lip;


                                        Page 65
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 69 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      MJ 2 East inmate: Wears prosthetics - Needs in-cell ADA features. Has to
       hold on to table to balance when using toilet. Goes to Pod 100 to shower;
      MJ 2 East inmate: Mobility - Needs in-cell ADA features. Has to hold on to
       table to balance when using toilet. Goes to Pod 100 to shower;
      MJ 2 East inmate: Mobility – Needs shower chair;
      MJ 2 East inmate: Wears prosthetics – Needs ADA features in shower.
       Difficult to step over shower lip;
      MJ 2 East inmate: Claims that he requires LB/LT and he was celled with
       another inmate that has LB/LT chrono. He had to sleep on floor.
      MJ 6 West inmate: Mobility – Needs grab bars in cell and shower
       accommodations. Difficult to walk upstairs;
      MJ 6 West inmate: Mobility – Has fallen in shower without ADA accessible
       features. It is difficult to walk up and down stairs to visiting and yard;
      MJ 6 West inmate: Parkinson’s – Needs a cane but does not want one
       because he doesn’t want to be moved to the 2nd floor. Needs shower
       chair or grab bars;
      RCCC KBF inmate: Hearing/Vision/Stroke – Uses wall to support himself
       in shower. Needs cane;
      RCCC KBF inmate: Mobility – Has to use plastic chair to shower;
      RCCC H Barrack inmate: Mobility – Needs to stabilize himself on wall to
       shower. Needs cane to be able to go to yard does not have one;
      RCCC G Barrack inmate: Mobility – It is difficult to shower. Has to hold on
       to wall. Needs cane for long distances, but does not have one.
      RCCC B Barrack inmate: Mobility/Gout – Needs grab bars when gout
       flares up. Difficult to step over lip in shower;
      RCCC K Barracks inmate: Mobility – Has to lean against wall. Needs
       shower chair or grab bars;
      RCCC KBF inmate: Mobility/Amputee – Housed in MHU for 1 night.
       Needs shower chair;
      RCCC SBF inmate: Mobility – Needs shower chair or grab bars in shower;
      MJ 2 East inmate: Mobility – Has a walker. Needs grab bars in shower;
      MJ 3 West inmate: Mobility – Has crutches. Needs to hold on to wall to
       shower. Difficult to walk up and down stairs;
      MJ 2 East inmate: Mobility – Fulltime wheelchair user not in ADA cell.
       Needs grab bars in cell and shower. Has to hold on to walls to shower, no
       shower chair;
      MJ 5 West inmate: Mobility – Difficult to walk up and down stairs;
      MJ 7 East inmate: Temporary Crutches – Needs grab bars. Struggles to
       climb up and down stairs to visiting;
      RCCC SBF inmate: Mobility – Needs grab bars in cell;
      MJ 8 East inmate: Mobility – Hard to take a shower;
      MJ 2 East: Mobility – 3 inmates claimed that although they had a chrono
       for a low bunk, staff housed them in a cell with another inmate with a low
       bunk chrono. The inmates claimed that when they advised staff about the



                                       Page 66
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 70 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       low bunk chrono, staff told them they would either have to climb to the top
       bunk or sleep on the floor. One of the inmates claimed that he had to
       sleep with his mattress on the floor for 2 weeks until staff relocated him to
       a low bunk;
      RCCC JKF inmate: Claims mobility disability (organ failure/breathing) and
       mental disability. Was denied shower bench and then moved to current
       location;
      MJ 5E inmate: Claims mobility impairment (lungs/breathing), mental
       illness, and vision impairment. Claims his cellmate asked for a cell move
       but staff told his cellmate that they would not move him unless they got in
       to a fight. The inmate claimed his cellmate assaulted him (1/16) and a
       small melee ensued;
      MJ 7W inmate: Claims mobility impairment (uses walker), and vision and
       mental health disability. Has difficulties without a walker and falls down.
       Had an issue about 7 months after arrival and was moved to 2M once he
       was issued a walker. Has routinely fallen when entering or exiting the
       shower because of the raised lip;
      MJ 4E inmate: Mobility impaired (uses a cane). Has a chrono to use a
       cane for court movement, but custody and medical staff have never
       honored it or provided a cane. Was initially housed in 2M, but 2 weeks
       after the chrono was written, he was housed in 4E;
      MJ 4E inmate: Claims a mobility disability (needs hip replacement). Says
       UCD recommended surgery, but he has been unsuccessful getting it
       scheduled. He requested a cane 6 months ago, but has not received one;
      MJ 2M inmate: Mobility disabled (permanent wheelchair). Suffers from
       sores/ulcers in buttocks area. He is a very large individual, and has had 2
       separate air blow-up cushions, but they busted. Has not received anything
       since. His right foot peg/rest to his wheelchair has been broken since it
       was issued several months ago. The wheelchair is a county-owned
       wheelchair, as his electric wheelchair was confiscated upon arrival;
      MJ 2M inmate: Mobility disabled (permanent wheelchair user, paraplegic),
       mentally disabled, and vision impaired. Has sores/ulcers in buttocks area.
       Hs requested a trapeze but has been denied. Claims that staff broke his
       chair en route to a transport, as staff “jammed” the wheelchair into the
       wheelchair van lift;
      MJ 2M inmate: Mobility disabled (permanent wheelchair user). Claims to
       have difficulty transferring from the wheelchair to the “flimsy” shower chair,
       which is “filthy.” He claims to normally sits on the “flimsy” shower chair on
       his knees because it is old and dirty;
      MJ 2M inmate – Mobility impaired (prosthetic right leg, and right arm is
       non-functional). Claims to not be receiving assistance with daily living for
       showers, and has fallen down in the pod shower repeatedly, as there is
       not a handrail in the shower;




                                        Page 67
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 71 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      MJ 2M inmate: Mobility disabled (quadriplegic and permanent wheelchair
       user) and mentally disabled. Claims his wheelchair back needs
       adjustment to relieve pressure. Also, his foot peg/rest has been missing,
       and his feet “dangle” when he is in his wheelchair. His right foot is not
       functional, but he can’t get his foot on to the foot peg as it needs
       adjustment;
      MJ 2M inmate: Mobility disabled (permanent wheelchair, Cerebral Palsy
       since birth). Demonstrated a very awkward angle where he has very
       minimal use of his lower extremities so long as he is holding his
       wheelchair. He occasionally performs this movement for therapy and
       exercise. Has 2 different sized county-issued shoes (size 9 for one foot,
       and a size 10 for the other). He has made numerous attempts to get the
       correct shoe size for one shoe, but has not received any accommodation.
       This is paramount for him to maneuver and obtain minimal movement of
       his feet and lower legs. He also indicated that he has fallen in the “wobbly”
       shower chairs on several occasions;
      RCCC JKF inmate: Mobility disabled (crutches, broken pelvis and was in
       wheelchair for 2 years). Claims his request for orthopedic shoes or shoes
       with a lift was denied;
      RCCC D Dorm inmate: Mobility disabled (Cerebral Palsy, DPM in CDCR).
       Claims his cane was taken by Elk Grove Police Department at the time of
       arrest, but the medical department has refused to issue him a cane. He
       claims he had a cane in CDCR;
      MJ 6E inmate: Mobility disabled (cane, partially paralyzed in left leg).
       Claims staff do not honor lower bunk chromos. Instead, they tell cellmates
       that one of them will have to sleep on the floor. Claims he has been on
       transports where staff do not let him use his cane to board the transport
       vehicle. On one such occasion, a court judge ordered that he be taken to
       court via wheelchair; and
      RCCC CBF Inmate - This inmate is on OPP status, and claims he has
       been moved as inmates historically tease him.
Conclusions
There is no ADA accessible housing for disabled inmates who have been
prescribed a HCA/AD/DME in the MJ except in 2 East medical housing units.
However, as noted in the physical accessibility section, these housing areas are
not ADA compliant.
There is no accessible housing for fulltime wheelchair users at RCCC (male or
female) except in the MHU, which houses male inmates. Therefore male and
female inmates whose case factors allow for lower custody/level housing are
being housed in a medical setting solely based on their disability. This is in
violation of 28 C.F.R. § 35.152 (b)(1) and (b)(2)(i), (ii), and (iii) of the Title II
regulations.



                                        Page 68
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 72 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Full-time female/male wheelchair users eligible for RCCC housing are not given
the same opportunity to participate in programs, services, and activities as other
inmates as they are being housed in the MJ medical housing that does not
provide most of the programs, services and activities available at RCCC.
There is no ADA accessible housing for disabled inmates who have been
prescribed a HCA/AD/DME in the RCCC except in the MHU, M-Dorm and JKF
100. However, as noted in the physical accessibility section, these housing
areas are not ADA-compliant.
All disabled inmates with a wheelchair at the MJ are housed in the medical
housing unit for the duration of their incarceration. This is in violation of 28 C.F.R.
§ 35.152 (b)(1) and (b)(2)(i), (ii), and (iii) of the Title II regulations.
Although it is the policy of SCSD detention facilities to house disabled inmates
based on their classification case factors, some disabled inmates with assistive
devices who require ADA accessible housing at the MJ are housed in the
medical housing unit for the duration of their incarceration. This is in violation of
28 C.F.R. § 35.152 (b)(1) and (b)(2)(i), (ii), and (iii) of the Title II regulations.
Inmates housed in the medical housing unit at the MJ are not offered or provided
access to equivalent programs, services and activities consistent with their
custody level as inmates who are housed in the general population housing units.
This is in violation of 28 C.F.R. § 35.152 (b)(1) and (b)(2)(i), (ii), and (iii) of the
Title II regulations.
Although the Draft Operations Order Inmates with Disabilities - ADA, states that
unless it is appropriate to make an exception, Classification staff shall not place
inmates with disabilities: in inappropriate security classifications simply because
no ADA-accessible cells or beds are available, in designated medical areas
unless they are actually receiving medical care or treatment, or in facilities that
do not offer the same programs as the facilities where they would otherwise be
housed. The SCSD detention facilities will not be able to comply with this order
unless physical plant modifications are made to the upper floor housing areas of
the MJ and RCCC facilities.
Policy 1436 2 East inmate transfers, reflects that sentenced inmates at RCCC
may have assistive devices in the 448 100 Pod and the MHU or the Medical “M”
Dorm. Restricting disabled inmates with assistive devices to medical housing
units violates 28 C.F.R. § 35.152 (b)(1) and (b)(2)(i), (ii), and (iii) of the Title II
regulations.
Classification staff does not provide EC for inmates with cognitive deficits that
have a difficult time understanding the classification process.
The SCSD detention facilities Classification process does not provide specific
housing and placement criteria for developmentally disabled inmates. Staff


                                        Page 69
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 73 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



members have a duty to protect all inmates, including disabled inmates, from
violence at the hands of other inmates. Intellectual disabilities put those inmates
at greater risk for abuse and exploitation than non-intellectually disabled inmates.
Intellectually disabled inmates may give up possessions to other inmates or
become vulnerable to sexual predators or manipulation by other inmates.
Therefore staff must monitor these inmates to promote their personal safety. The
SCSD detention facilities must also establish specific housing criteria for disabled
inmates.
References
28 C.F.R. § 35.137 (a) requires that a public entity permit individuals with mobility
disabilities to use wheelchairs and manually-powered mobility aids, such as
walkers, crutches, canes, braces or other similar devices designed for use by
individuals with mobility disabilities in any areas open to pedestrian use.
Additionally 28 § 35.152 (b)(2)(i),(ii), and (iii) state that public entities shall ensure
that inmates or detainees with disabilities are housed in the most integrated
setting appropriate to the needs of the individuals. Unless it is appropriate to
make an exception, a public entity, shall not place inmates or detainees with
disabilities in inappropriate security classifications because no ADA accessible
cells or beds are available. A public entity shall not place inmates or detainees
with disabilities in designated medical areas unless they are actually receiving
medical care or treatment. A public entity shall not place inmates or detainees
with disabilities in facilities that do not offer the same programs as the facilities
where they would otherwise be housed.
28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
not, directly or through contractual, licensing, or other arrangements, on the basis
of disability—
    (i) Deny a qualified individual with a disability the opportunity to participate in
    or benefit from the aid, benefit, or service…
28 CFR § 35.130(b)(3) A public entity may not, directly or through contractual or
other arrangements, utilize criteria or methods of administration:
    (i) That have the effect of subjecting qualified individuals with disabilities to
    discrimination on the basis of disability.
28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
the basis of disability, be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or be subjected to
discrimination by any public entity.
28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
of a facility, make selections—




                                         Page 70
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 74 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



    (i) That have the effect of excluding individuals with disabilities from, denying
    them the benefits of, or otherwise subjecting them to discrimination; or
    (ii) That have the purpose or effect of defeating or substantially impairing the
    accomplishment of the objectives of the service, program, or activity with
    respect to individuals with disabilities.
28 CFR 35.130(b)(8): A public entity shall not impose or apply eligibility criteria
that screen out or tend to screen out an individual with a disability or any class of
individuals with disabilities from fully and equally enjoying any service, program,
or activity, unless such criteria can be shown to be necessary for the provision of
the service, program, or activity being offered.
28 C.F.R. § 35.152 (b)(2) (i), (ii), (iii): Public entities shall ensure that inmates or
detainees with disabilities are housed in the most integrated setting appropriate
to the needs of the individuals. Unless it is appropriate to make an exception, a
public entity, shall not place inmates or detainees with disabilities in inappropriate
security classifications because no ADA accessible cells or beds are available. A
public entity shall not place inmates or detainees with disabilities in designated
medical areas unless they are actually receiving medical care or treatment. A
public entity shall not place inmates or detainees with disabilities in facilities that
do not offer the same programs as the facilities where they would otherwise be
housed.
28 C.F.R. § 35.152 (b)(3) states that a public entities shall implement reasonable
policies, including physical modifications to additional cells in accordance with
the 2010 Standards, so as to ensure that each inmate with a disability is housed
in a cell with the accessible elements necessary to afford the inmate access to
safe, appropriate housing.
Pierce v. Cty. of Orange, 526 F.3d 1190 (9th Cir. 2008)

A group of pretrial detainees housed in the county jail facilities brought a claim
that the county failed to provide accessible bathrooms, sinks, and showers, and
other fixtures or curative measures.
Jaros v. Illinois Department of Correction., 684 F.3d 667 (7th Cir. 2012)
Illinois prison lacked grab bars and thus prevented plaintiff from using his
shower and transporting himself to meals. Illinois Department of Correction
refused to add accessibility features because the facility was not designated as
ADA accessible, but also refused to transfer the inmate to an ADA accessible
facility because he would not be incarcerated long enough to meet the
Department’s criteria for transfer.
Clemons v. Dart 2016 WL 890697 (N.D. Ill. Mar. 9, 2016)




                                         Page 71
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 75 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Inmate who used wheelchair was not assigned to an accessible room. Nurses
were on call to help him access the sink, shower, and toilet.
Sheriff’s Position: No ADA violation because nursing staff allowed plaintiff to
access all the same facilities.

Court: On-demand nursing support was not equivalent to providing            an
accessible cell because it reduced plaintiff’s ability to engage in independent
living to the fullest extent possible.

Note: Clarifies that Title II “requires affirmative, proactive accommodations
necessary to ensure meaningful access to public services and programs, not
accommodation upon request.”
Wright v. New York State Department of Corrections 2016 WL 4056036 (2nd
Cir. July 29, 2016)

Inmate with cerebral palsy and scoliosis who could operate a motorized
wheelchair, but not a manual wheelchair, successfully challenged ban on
motorized chairs in prison due to safety concerns.
Court: Policy prevented plaintiff from accessing prison services. Rejected option
of “inmate mobility aids” as “in tension” with ADA’s emphasis on independent
living. Also said inmate mobility assistant program was ineffective in practice
because it required advanced scheduling.
Reaves v. Department of Corrections, 2016 WL 4124301 (D. Mass July 15,
2016)

Successfully challenging procedure that prevented plaintiff from going outdoors
in 16 years finding the procedures could be modified.




                                       Page 72
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 76 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Medical/Mental Health/Dental
Under the Eighth Amendment, the SCSD detention facilities are required to
"provide medical care for those whom it is punishing by incarceration. An inmate
must rely on prison authorities to treat his medical needs; if the authorities fail to
do so, those needs will not be met." Estelle v. Gamble, 429 U.S. 97, 103, 97 S.
Ct. 285, 290, 50 L. Ed. 2d 251 (1976). Inmates are entitled to medical care and
attention as needed to treat both short-term conditions and long-term illnesses.
Inmates who need mental health care are entitled to receive that treatment in a
manner that is appropriate under the circumstances. Under the ADA, the SCSD
detention facilities are required to ensure disabled inmates have equal access to
the programs, services, and activities including access to medical, dental and
mental health care.
The Minimum Standards for Local Detention Facilities, Title 15-Crime Prevention
and Corrections, Division 1, Chapter 1, Subchapter 4, Article 11, Medical/Mental
Health Services, contains several sections applicable to medical, mental health,
and dental services:
§ 1200. Responsibility for Health Care Services.
(a) In Type I, II, III and IV facilities, the facility administrator shall have the
responsibility to ensure provision of emergency and basic health care services to
all inmates. Medical, dental, and mental health matters involving clinical
judgments are the sole province of the responsible physician, dentist, and
psychiatrist or psychologist respectively; however, security regulations applicable
to facility personnel also apply to health personnel.
Each facility shall have at least one physician available to treat physical
disorders. In Type IV facilities, compliance may be attained by providing access
into the community; however, in such cases, there shall be a written plan for the
treatment, transfer, or referral in the event of an emergency.
(b) In court holding and temporary holding facilities, the facility administrator shall
have the responsibility to develop written policies and procedures which ensure
provision of emergency health care services to all inmates.
§ 1208. Access to Treatment.
The health authority, in cooperation with the facility administrator, shall develop a
written plan for identifying and/or referring any inmate who appears to be in need
of medical, mental health or developmental disability treatment at any time during
his/her incarceration subsequent to the receiving screening. The written plan
shall also include the assessment and treatment of such inmates as described in
Section 1207, Medical Receiving Screening. Assessment and treatment shall be
performed by either licensed health personnel or by persons operating under the
authority and/or direction of licensed health personnel.


                                        Page 73
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 77 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



§ 1209. Mental Health Services and Transfer to Treatment Facility.
(a) The health authority, in cooperation with the mental health director and facility
administrator, shall establish policies and procedures to provide mental health
services. These services shall include but not be limited to:
   1. screening for mental health problems;
   2. crisis intervention and management of acute psychiatric episodes;
   3. stabilization and treatment of mental disorders; and
   4. medication support services.
(b) Unless the county has elected to implement the provisions of Penal Code
Section 1369.1, a mentally disordered inmate who appears to be a danger to
himself or others, or to be gravely disabled, shall be transferred for further
evaluation to a designated Lanterman Petris Short treatment facility designated
by the county and approved by the State Department of Mental Health for
diagnosis and treatment of such apparent mental disorder pursuant to Penal
Code section 4011.6 or 4011.8 unless the jail contains a designated treatment
facility. Prior to the transfer, the inmate may be evaluated by licensed health
personnel to determine if treatment can be initiated at the correctional facility.
Licensed health personnel may perform an onsite assessment to determine if the
inmate meets the criteria for admission to an inpatient facility, or if treatment can
be initiated in the correctional facility.
(c) If the county elects to implement the provisions of Penal Code Section
1369.1, the health authority, in cooperation with the facility administrator, shall
establish policies and procedures for involuntary administration of medications.
The procedures shall include, but not be limited to:
   1. Designation of licensed personnel, including psychiatrist and nursing staff,
      authorized to order and administer involuntary medication;
   2. Designation of an appropriate setting where the involuntary administration
      of medication will occur;
   3. Designation of restraint procedures and/or devices that may be used to
      maintain the safety of the inmate and facility staff;
   4. Development of a written plan to monitor the inmate’s medical condition
      following the initial involuntary administration of a medication, until the
      inmate is cleared as a result of an evaluation by, or consultation with, a
      psychiatrist;
   5. Development of a written plan to provide a minimum level of ongoing
      monitoring of the inmate following return to facility housing. This
      monitoring may be performed by custody staff trained to recognize signs
      of possible medical problems and alert medical staff when indicated; and


                                        Page 74
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 78 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



   6. Documentation of the administration of involuntary medication in the
      inmate’s medical record.
§ 1210. Individualized Treatment Plans.
(a) For each inmate treated by a mental health service in a jail, the treatment
staff shall develop a written treatment plan. The custody staff shall be informed of
the treatment plan when necessary, to ensure coordination and cooperation in
the ongoing care of the inmate. This treatment plan shall include referral to
treatment after release from the facility when recommended by treatment staff.
(b) For each inmate treated for a major medical problem in a jail, the treatment
staff shall develop a written treatment plan. The custody staff shall be informed of
the treatment plan when necessary, to ensure coordination and cooperation in
the ongoing care of the inmate. This treatment plan shall include referral to
treatment after release from the facility when recommended by treatment staff.
§ 1211. Sick Call.
There shall be written policies and procedures developed by the facility
administrator, in cooperation with the health authority, which provides for a daily
sick call conducted for all inmates or provision made that any inmate requesting
medical/mental health attention be given such attention.
§ 1215. Dental Care.
The facility administrator shall develop written policies and procedures to ensure
emergency and medically required dental care is provided to each inmate, upon
request, under the direction and supervision of a dentist, licensed in the state.
The Sheriff’s Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
applicable to the provision of medical, dental and mental health services for
inmates are outlined in the following Operations Orders and policies:
Operations Orders
      3/07 Medical Emergencies;
      10/01 Health Care Services;
      10/02 Psychiatric Services;
      10/03 Health Care Treatment Access;
      10/04 Medical Intake Screening;
      10/05 Suicide Peer Program;
      10/08 Medicine Distribution “Pill Call”;
      10/09 Dental Services;
      10/10 Health Equipment and Control; and
      10/11 Health Records.



                                        Page 75
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 79 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Policies

      1107 Decision Making – Special Needs;
      1110 Access to Diagnostic Services;
      1119 Individualized Treatment Plans;
      1120 Continuity of Care;
      1122 Hospital Care;
      1125 Prosthesis;
      1126 Health Care Maintenance;
      1128 Reading Glasses;
      1130 Transfer Medications;
      1404 Receiving Screening;
      1407 Access to Treatment;
      1409 Clinic Care;
      1410 Medical Services Provided in the Medical Housing Unit;
      1411 Mental Health Services;
      1412 Suicide Prevention – 2M – Joint Policy with JPS;
      1415 Patients in Safety Cells;
      1416 Patients in Segregation;
      1417 Adult Developmental Disability;
      1422 Special Needs Patients;
      1425 Admission to Jail Acute Psychiatric Inpatient Unit;
      1435 Inmate Health Care Grievances;
      1439 Reports of Disabilities or Impairments;
      1440 Emergency Mode; and
      2000 Dental Care.
Per Operations Order 10/1, Health Care Services, “The Main Jail and RCCC
shall ensure provisions of emergency and basic health care services and
psychiatric services are available to all inmates pursuant to Article 10 of the
California Code of Regulations.”
Per Operations Order 10/02, Psychiatric Services, “Jail Psychiatric Services
(JPS) staff shall respond to requests from custody and medical staff to screen,
evaluate and treat inmates in order to provide necessary mental health
evaluation and treatment during incarceration.”
Per Operations Order 10/9, Dental Services, “The Main Jail and RCCC shall
provide emergency and medically required dental care to inmates under the
direction and supervision of a state licensed dentist. Whenever possible, dental
care shall be delivered on site rather than at an outside facility.”
Per Policy 1409, Clinic Care, states the following, ”Sick Call is conducted by a
physician, mid-level practitioner or nurse, a minimum of five days a week. If a
patient’s custody status precludes attendance at a clinic, arrangements are made
to provide clinic services at the place of the patient’s detention. Clinic care is


                                       Page 76
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 80 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



available for ambulatory patient(s) with health concerns and is held at a
scheduled time and place. When conducted by a nurse practitioner it is expected
that a physician will be on site or available for consultation.”
The written procedures contained within policy 1409, state, “Medical Health
Services (HS) KITE’s (request for medical attention) are available in the Housing
Units, from the pill call nurses and from custody officers. HS KITE’s are triaged
by an RN within 24 hours of being received and appropriate appointments are
scheduled. A physician, nurse practitioner or registered nurse is responsible for
conducting sick call. Sick call is conducted on a regular weekly basis. Patients
with relatively new health problems or those needing immediate attention are
seen at that time. The Physician is available on site or by telephone for a
consultation regarding patient’s treatment. Patients are referred to the Physician
on the next scheduled Sick Call for evaluation if necessary. In case of emergency,
the patient is transferred to an appropriate facility upon physician’s orders.”
With regard to documentation of health care, the policy states the following,
“Progress notes describing the inmate’s complaint, assessment, and plan of care
taken are entered in the patient’s Medical record. HS KITE’s are scanned and
added to the inmate’s medical record. If ‘Standardized Procedures’ are utilized,
all actions performed are recorded in the Medical Record. Height, weight and
vital signs will be obtained and recorded in the medical record as required by the
patient’s condition.”
Per Policy 1125, Prosthesis, states the following, “Medical and dental prostheses,
including eye glasses, will be provided when the health of the patients would
otherwise be adversely affected as determined by the responsible physician or
dentist. Inmates will not be deprived of the possession or use of any orthopedic
prosthetic or assistive device if the appliance has been approved by the
responsible physician.
      Prostheses are artificial devices to replace missing body parts or
       compensate for defective bodily functions; and
      Assistive devices include wheelchairs, crutches, and other devices
       intended to improve functioning due to injured or defective body parts.
In accordance with local Operations Orders and policies, the jail handbook
(rulebook) provides specific information to disabled (and all) inmates regarding
access to HS (medical, mental health and dental care). The rulebook informs the
reader that the SCSD detention facilities have 24-hour per day emergency
services for medical, mental health, and dental, and the inmates can contact their
respective floor officer for assistance.
The rulebook also explains the process for non-emergency access to health care
services. Each inmate must complete a pink Health Services KITE request (pink
KITE), which are available from the housing officers, through nurses during the
pill call process, and from any medical staff member. The rulebook explains that


                                       Page 77
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 81 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



inmates can follow the instructions on the back of the KITE request form, must
sign it, and give it to any medical services provider, or a pill call nurse.
The rulebook also informs inmates that if they need an assistive device, or if they
have a disability, they can complete a pink KITE request, and medical staff will
subsequently review the requesting inmate’s specific needs, and determine what
accommodations may be required. It also states that any ADA accommodations
for disabilities are provided free of charge.
For specific medical requests, the rulebook adds that the request for services will
be reviewed, and appropriate actions will be taken to address the needs. “Sick
Call” is conducted every day. The inmates may be seen by a nurse or a doctor
depending on the request and medical condition. If the inmate refuses sick call,
he/she will need to sign a refusal form when the service is offered. The inmate
must complete additional KITE requests for future appointments.
For specific dental care requests, the rulebook states that after the pink KITE
request is submitted, the dentist may come to see the inmate in the day room or
dorms to assess the inmate’s dental condition and schedule a dental
appointment.
For specific JPS mental health requests, the rulebook emphasizes that they don’t
want inmates to harm themselves. It explains that if an inmate feels severely
depressed, or feels like harming him/herself, or feels suicidal, the inmate must
tell any custody or health care staff member immediately. The rulebook lays out
the same process if an inmate knows of any other inmate that has similar
thoughts. For psychiatric KITE requests, the process is also the same, in that
upon completion of the KITE (and checking the box for psychiatric services), the
inmate must give the KITE to any medical services provider or the pill call nurse.
The rulebook articulates that psychiatric services are focused on providing
mental health care to inmates during incarceration, and some of the JPS
provided are:
      Determine the appropriate level of care needed, including Inpatient
       Services;
      Continue the care the inmate may have received in the community;
      Intervene in a crisis or emergency; and
      Assist in developing plans to continue treatment after release.
Per Policy 1416, Patients in Segregation, inmates who have been removed from
the general population and placed in segregation are evaluated daily by medical
personnel, and these encounters are documented. Notations are made of any
signs of physical illness or trauma. Observations regarding the patient’s attitude
or outlook such as depression, suicidal ideations shall be reported to Nursing
Supervisor and documented.




                                       Page 78
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 82 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Behavior permitting, inmates in administrative segregation are not to be deprived
of privileges afforded other inmates. All health care services are available. Pill-
Call will be delivered to the cell when necessary. A physician shall visit a cell if it
is not practical to move the inmate. Sick Call will be available as usual at other
housing units.
Inmates shall be checked on each shift by the pill call nurse. Notation shall be
made in the Officers Log Book at Main Jail and at Rio Cosumnes Correctional
Center that the pill call nurse made rounds. Pill Call nurses on the p.m. shift at
the MJ and RCCC will personally observe every inmate who is in a segregation
cell and inquire into their well-being. The nurse will make this inquiry during pill
call. Patients will be offered a health service KITE if they need medical services.
If an emergency condition is identified, the nurse supervisor or physician will be
notified.
There is a draft Operations Order pending revisions ad approval, titled, “Inmates
with Disabilities ADA.” The draft order contains some language relative to
compliance with ADA, assistive devices, assistance with daily living, orthopedic
appliances, prosthetic devices, reasonable accommodations, identification of
disabilities at intake, identifying disabilities subsequent to intake booking,
auxiliary aids for hearing impaired inmates, identifying and handling of Armstrong
class members, and other related procedures.
Observations
The Assessment Team observed numerous health care related activities
between the two jails. There were numerous areas of concerns observed.
Several activities of primary concern included the following:
      Lack of MH clinicians;
      MH staff do not make routine rounds or monitor mentally disabled inmates
       housed in Disciplinary Detention (DD), TSEP, and ADSEG units;
      MH staff do not make routine rounds or monitor mentally disabled inmates
       classified as OPP;
      No group therapy for mentally disabled inmates (except those assigned to
       the ROC program/evaluation);
      Inmates claimed that 1-on-1 sessions are often very brief and inmates do
       not feel as if they are getting any meaningful treatment or therapy from it;
      The KITE response process for mental health requests is not expeditious
       or within a reasonable timeframe;
      Mentally disabled inmates on suicide precaution (“green suits”) are often
       temporarily housed on deck floors, in recreation/classroom areas;
      Social isolation and lack of out-of-cell time for mentally disabled inmates
       (ADSEG, TSEP, DD, Inpatient, and OPP);
      Lack of a MH step-down program/housing from ADSEG and TSEP to a
       program with adequate out-of-cell program activities;


                                        Page 79
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 83 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      Lack of in-cell activities for mentally disabled inmates housed in ADSEG,
       TSEP, and DD, and Inpatient program;
      Lack of a classification/screening practice to divert mentally disabled
       inmates to other viable housing options which would be less restrictive or
       isolated;
      A lack of programming for mentally disabled inmates classified as OPP;
      A lack of confidentiality for numerous JPS and medical
       encounters/interviews;
      Lack of confidentiality regarding custody staff handling inmate requests for
       health care services (HS KITE system);
      Inmates claimed delays and in some cases no follow-up regarding
       requests for psychiatric services;
      Inmates claimed delays in receiving medication from the time they were
       booked;
      Inmates claimed that medication they were prescribed and taking in the
       community was often changed, which caused major side effects for them;
      The KITE response process for medical requests is not expeditious or
       within a reasonable timeframe;
      Inmates claimed that they had to rely on other inmates in completing
       requests for HS KITE’s as staff would not provide assistance;
      Medical doctors are not issuing physical limitations chronos for inmates as
       applicable.
The Assessment Team observed numerous CHS and JPS inmate interviews of
mentally disabled and other disabled inmates. Areas observed included intake
booking at the MJ, and interviews in many of the housing units at both jails,
which included male and female inmates, all custody/classification levels, general
population, Inpatient, OPP, TSEP, ADSEG, DD, medical housing, and the ROC
program, etc.
A common theme was the lack of available office space to conduct the interviews
in confidence. The Assessment Team observed JPS interviews taking place at
cell doors, in common areas within housing units, e.g., recreation/classroom
areas, dayroom areas, outside near the mail boxes and fish bowl (RCCC), and
other areas. In most observed cases, there were other inmates sitting in the
immediate area or within close proximity and waiting for pill-call or other activities,
or inmates were within a reasonable hearing distance from the encounters.
The Assessment Team observed the intake booking JPS referral process.
During the intake medical screening, nurses who believe (based on their medical
assessment and other factors) that an inmate may be suicidal or possibly have
other mental health concerns, refer the inmate to be evaluated by an on-staff
Marriage and Family Therapist (MFT) or Licensed Clinical Social Worker (LCSW).
Inmates who are deemed to be possibly suicidal or who may be a danger to self
or others are placed in a temporary safety cell within the intake booking area
pending the MH assessment. Pending the clinical assessment by the clinician


                                        Page 80
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 84 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



the inmate is placed on suicide precaution 15-minute checks. A LCSW or MFT
conducts an assessment; this is typically done at the safety cell’s door or cell.
Based on the clinician’s assessment, the inmate is either cleared for housing, or
referred for a more in-depth clinical assessment by a psychiatrist. Based on the
psychiatrist’s clinical assessment, the inmate is either cleared for housing (GP or
OPP), or referred for inpatient housing. If the inmate is referred for inpatient
housing in the MJ 2 West-P, the psychiatrist orders the continuation of the 15
minute rotating visual observation checks, until the inmate is transferred to the
psychiatric unit (2/P) or cleared for GP/OPP housing. During the intake booking
process, if an inmate is placed on suicide precaution status, the primary housing
location is a MJ safety cell, located on the first floor. Other locations that are
used are the recreation/classrooms in the housing unit decks for inmates who are
already housed. The inmate-patients are provided with safety suits, “green suits.”
Due to a lack of available beds in the inpatient psychiatric unit on 2/P, there are
almost always inmates being housed in either a safety cell or the temporary
holding areas (recreation/classrooms). Staff reported that there is normally a wait
time of up to two or three weeks for bed availability in the inpatient psychiatric
unit at the MJ 2/P. This concern will be addressed in more detail below. For
inmates housed at RCCC who require placement on suicide precaution status
due to MH concerns, these inmates are transported to the MJ, as there is no MH
staff (psychiatrist) on duty during afterhours and no designated locations for
these inmates to be temporarily housed at RCCC pending clinical evaluation.
Once the inmates arrive at the MJ, they are placed in either a safety cell if
available, or placed in the alternate locations (recreation/classrooms).
Aside from the obvious concern with the interviews conducted at cell-front, there
is a lengthy wait list for available inpatient housing at the MJ 2P-housing unit due
to the lack of insufficient number of beds in the psychiatric unit on 2/P.
Especially disturbing was the JPS interview process for psychiatric referrals. As
will be discussed below, many inmates who were interviewed complained about
this process. The Assessment Team observed several interviews at the cell
doors inside the processing area of intake booking. The LCSWs and MFTs have
access to and generally utilize a standard “Jail Psychiatric Services Clinical
Assessment” worksheet during the interviews. However, during at least one
interview, a JPS clinician admitted that the LCSWs and MFTs sometimes utilize
their own forms/worksheets. Most surprising was that in at least 2 of the inmate-
patient interviews observed, there was an assigned inmate worker (“trustee”)
seated in a chair at his work site (just a few yards from the interviews) and could
hear the dialogue between the clinician and inmate-patient. One of the inmate-
patients arrived at the jail at approximately 0156 hours, and was seen by an
LCSW at about 0830 hours, and claimed to be hearing voices. A second inmate-
patient arrived at about 0300 hours, and was seen at about 0835 hours, was
suicidal, and was unable to answer any questions from the LCSW, and was
referred to a psychiatrist.


                                        Page 81
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 85 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



Although the Assessment Team did not specifically observe disabled inmates
complete a medical request KITE and hand deliver to housing unit staff (to
process through the health care services department), inmates claimed that they
had to rely on other inmates to complete the medical request as staff would not
provide them assistance. However, a few of the inmates also had voiced
concerns with staff reading their HS KITE’s.
The Assessment Team observed that OPP inmates at the MJ and RCCC are not
afforded any therapeutic programs. In contrast, inmates assigned to the RCCC
ROC program receive access to the following programs; therapeutic movement,
therapeutic recreation and legal knowledge, therapeutic recreation and
communication, therapeutic recreation and coping, Jail Based Competency
Treatment Program (JBCT) cinema, individual contacts, social skills, symptom
management, substance abuse education, wellness, anger management,
incentive store, and leisure activity. There is no individual or group therapy
provided for OPP inmates or other mentally disabled inmates at the MJ and
RCCC (with the exception of the ROC program). Several inmates also indicated
to the assessment team that 1-on-1 sessions with JPS staff are often very brief
and some of the inmates feel that there is no meaningful treatment/therapy
provided during some of these encounters. Also, as cited in detail in the
“Programs” section of this report, there is a major disparity with regard to yard
and dayroom time allotted, versus that provided to ROC inmates, and also
general population inmates. The OPP inmates widely do not receive outside
yard time at all, and have limited dayroom (as outlined in detail in the “Programs”
section).
The Assessment Team spoke to several staff assigned to MJ 2P (inpatient
psychiatric housing), and observed the living conditions for mentally disabled
inmates housed within the unit. The staff indicated that they are employed
through the UCD system, and the 18 beds contained within the unit are LPS
licensed beds. They confirmed that they do not conduct 1-on-1 suicide
prevention contacts in that unit, and only provide the 15-minute checks. When
asked about the suicide precaution inmates (“green suits”) housed in the MJ floor
classrooms, they admitted that housing those inmates in classrooms without
access to a toilet and other sanitary concerns is not within best operational
practices. They acknowledged that housing them in cells with 15 minute checks
would certainly be an improvement for their mental stability and overall living
conditions. With regard to 2P, all of the inmates were locked in their assigned
cells. The Assessment Team did not observe any interaction between staff and
the inmates. At the time the Assessment Team was in the unit, there was not
any dayroom, exercise yard, or other program activities taking place. Health care
staff indicated that the deputy regularly assigned to the unit was on vacation and
the position was left vacant and not filled during the duration of the vacation
period (2 weeks). The JPS staff did state that if needed the deputies assigned to
the medical area of the floor would provide custody/security coverage for the


                                       Page 82
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 86 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



psychiatric unit. The dayroom area is very small with no equipment or built in
apparatus or other features that would seem to suffice as real exercise or
program activities. There is a small lounging area (e.g., couch) located in the
dayroom. The lighting and mood of the unit seemed somewhat somber. When
walking through the unit, it was noticeably quiet. During the 30 or so minutes
spent in the unit, very few inmates appeared to be looking through their windows
or appeared interested in any interactions taking place in the adjacent nurse’s
office. Staff indicated that inmates receive access to the dayroom a couple of
times each week, but no outside yard. Interestingly, one of the female inmates
permanently housed across the hall in 2M (medical inpatient housing) indicated
that she rarely gets dayroom, but when she does, she is forced to program in the
2P unit. She said that despite her need to get out of her cell, it is very depressing
in 2P. She complained that the unit is always dirty, the inmates seem very distant
and depressed, and there are no meaningful activities available there. She
claimed that she rarely participates in dayroom anymore. She indicated that it is
more depressing to go to 2P then to remain in her cell.
In general, MH clinicians and social workers do not make regular rounds to check
on and interact with OPP and other mentally ill inmates housed in the OPP,
TSEP, ADSEG and DD units. One of the major complaints the Assessment
Team received from the inmates was the isolation and infrequent contact with
social workers or other MH staff. Clinicians and social workers for JPS operate
under the UCD Health systems Frequency of Services Scale (FOSS). The
purpose of the scale is to provide a framework for follow-up care of patients that
have been triaged by the JPS clinical staff. The service breakdown is as follows:
      Level I Follow-up / Daily by clinical staff;
        Patients are those who meet criteria for Welfare and institutions (W&I)
          5150 and are either on 2P, on the wait list for 2P, or are 2M suicidal;
      Level II Follow-up / At least once per month;
        Patients that are discharged from 2P, cleared from 2M suicidal status,
          cleared from 2P wait list prior to admission, or in need of follow-up
          related to significant psychiatric history at this jail. Follow-up visit after
          discharge from 2P, or last clinical contact must be within one-month or
          sooner if clinically indicated;
      Level III Follow-up / Per MD, at least every 90-days;
        Patients are open to JPS and receiving medication management
          services. Follow-up will be determined by JPS physician or clinician if
          not on medications. This follow-up will be no more than 90-days from
          MD contact;
      Level IV Initial Assessment with No Planned Follow-up;
        Patients are assessed by a clinician and are not in need of additional
          JPS services at this time. These patients are advised to KITE for
          services as needed.



                                        Page 83
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 87 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      Patients may be assigned a different status or more frequent follow-up by
       the psychiatrist or clinician based on clinical evaluation.
Only inmates housed in the MJ 2 West P psychiatric unit have daily contact with
MH staff. Inmates in OPP units are only required to be seen once per month and
inmates on medication management are only required to be seen once every 90
days. Inmates interviewed stated that there are delays in receiving psychiatric
services at both RCCC and the MJ.
Observing the high number of inmates on suicide precaution (green suits)
throughout many of the decks at the MJ was both surprising and alarming. The
inmates were housed in recreation/classrooms (just adjacent to the main lobby
areas within the decks). More alarming was the manner with which they were
housed, and the extended periods of time they remained in the same
environment. The inmates are required to sleep on the floor, as there is no bed
and only a mattress on the floor. There were serious concerns as inmates had
the appearance of being on display for both inmates and staff from the wide-open
view as the recreation/classrooms have large windows that run along the entire
wall for staff observation. The inmates were isolated with no way to interact with
staff or inmates. Some could view the circumstances as the inmates being on
“display” for others observation. Due to the Assessment Team’s schedules, and
the rotating to different areas of the two jails on various days, the team only saw
individual inmates housed in these conditions for no more than a couple of days
at a time. But many of the staff and inmates interviewed acknowledged that it is
a major concern, and some inmates have been housed in those conditions for a
week and even two weeks or more, although a few days at most seemed to be
the average. The Assessment Team was informed by staff and inmates that
inmates have had to defecate on the floors as there is no water or toilet in these
rooms, and often the rooms are not clean or sanitary. The inmates have to rely
on custody staff to give them access to the restrooms and water. Based on the
staffing levels at times there is only one deputy assigned to the unit. The lone
deputy must remain in the control room, therefore, if the inmate needs access to
the restroom, the deputy must contact another deputy that will provide the inmate
access to the restroom. The temporary housing areas do not have a bed, the
inmates sleep on a mattress on the floor, there is no table, and therefore they are
in essence forced to eat while seated on the floor. On each and every day the
Assessment Team was at the MJ, the team observed inmates in these conditions.
On numerous occasions there were multiple inmates (3 to 4) in “green suits” in a
single recreation/classroom. Staff indicated that the inmates housed in the
recreation/classrooms were awaiting placement into the inpatient psychiatric unit
located on MJ 2 East 2/P due to a lack of available inpatient psychiatric beds.
It appeared that there was a lack of custody staff as a well as clinicians
throughout both jails. Custody and mental health staff, as well as medical
personnel corroborated this.



                                       Page 84
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 88 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



The Assessment Team also observed the medical clinic and pill call process at
both the MJ and RCCC. Based on the medication being delivered to the units at
the MJ, and the majority of mobility disabled inmates at RCCC housed in MHU
and M-Dorm, the Assessment Team did not observe any issues relative to
physical access to pill call or medical care.
Staff Interviews
The Assessment Team interviewed JPS staff assigned to both the MJ and RCCC.
The team initially observed an LCSW, conducting outpatient initial psychiatric
interviews on 5W. He conducted the interview in the open dayroom area, near
the staff control booth window. There were 2 inmates within several yards from
the interview location. The 2 inmates were walking back and forth in the area.
Upon the termination of the JPS interview, the Assessment Team interviewed the
LCSW. He explained that after an inmate’s initial assessment, they see a
psychiatrist every 4-10 weeks. The LCSW takes care of the initial assessment,
and then the inmate can submit a HS KITE to be seen again by the LCSW. He
admitted that he is not aware of any disabilities, unless he is alerted through the
intake screening process via a JPS referral. He indicated that he would contact
the Alta Regional Center and write a referral, if the inmate-patient is a past
regional center client. In speaking with inmate-patients, he does his best to
communicate, and looks for possible signs of suicide. He indicated that he would
use written notes when trying to communicate with a deaf/hearing-impaired
inmate.
With regard to suicide assessments, the LCSW indicated that the old safety-suit
program (whereas inmates wore the “green suits” and were housed in the pods
with non-mentally disabled inmates) was abolished 10-12 months earlier. When
asked, he stated that nothing should preclude JPS staff from housing overflow
psychiatric suicide precaution inmate-patients in a cell with regular observation.
He cited a possible problem with that, in that there would be less visibility inside
the cell. He acknowledged that the cameras assist with constant observation in
the multi-purpose room area (where the “green suits” are often placed). When
asked what concerns he has with the usage of the multi-purpose room for “green
suits”, he cited there is a waitlist; it takes too long to get to the patients; and there
is a need for more inpatient beds. He admitted that the practice of having “green
suits” sleep on the floor is not feasible, and he has heard of cases where these
inmates have defecated on the multi-purpose room floor. He admitted that JPS
staffing levels are insufficient, and their workload is as busy at is has been since
about 2009/2010. He said a by-product of the lack of staffing is that JPS staff do
not get to talk with the patients as soon as they should, and they typically don’t
get to the inmates until at least several days after the “KITE” is received. When
asked, he acknowledged that JPS staff is not consulted to provide clinical input
for the inmate disciplinary (write-up) process. The only time JPS is contacted by



                                         Page 85
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 89 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



custody staff is for psychiatric referrals, not discipline-related. He ended the
interview by adding that isolation is not helpful to psychiatric patients.
JPS staff at RCCC stated that there are 2 clinicians and one supervising clinician
assigned to RCCC. The frequency of MH contacts varies by individual inmate-
patients MH needs after the initial MH assessment. The follow-up MH contacts
are based on the FOSS. There is no group therapy provided for OPP inmates.
One-on-one contact for OPP inmates is typically every 30 days. There are no MH
programs available to inmates housed in the OPP unit at RCCC. If an inmate
requests MH services by submitting a HS KITE, the timeframe for MH contact is
about 2 weeks. Some of the MH (about 30 percent) contacts are conducted
adjacent to the “fishbowl” on the Honor Facility.
The Assessment Team interviewed medical staff assigned to the MJ and RCCC
jail facilities. In general, medical staff confirmed the practice regarding the HS
KITE process. As the aforementioned policy states, inmates can obtain a HS
KITE from either their housing deputy or a medical staff member. Again, there is
a concern with the confidentiality aspect. The inmate must submit the signed HS
KITE’s for medical, mental health, and dental requests, and this can be done
during pill call, where the nurses can retrieve them either from the unit custody
staff or directly from the inmates. Medical staff indicated that the HS KITE’s are
triaged by a nurse (within 24 hours of receiving the KITE) and appointments are
scheduled. A physician, nurse practitioner or registered nurse is responsible for
conducting sick calls. Sick call is conducted on a regular weekly basis.
Emergencies are handled on a case-by-case basis as appropriate.
The large majority of custody, mental health and medical staff cited a backlog in
work or concerns with timely custody and health care responsiveness in large
part due to staffing vacancies across all disciplines. They acknowledged that this
ultimately adversely affects the health care process.
As mentioned above, the “green suits” being housed in the aforementioned
recreation/classrooms on the various decks, create custody and health care
concerns for staff.
Most of the staff interviewed were all well aware of the apparent disparity with
regard to programming for the different classifications of inmates. Of most
concern was the fact that the inmates in administrative segregation do not
receive ample out-of-cell time or access to clinical staff, and that inmates
assigned to the DD housing unit do not get outside exercise yard time for up to
30 days and do not receive dayroom or out-of-cell time. Even more concerning is
that there have been reported cases of inmates being housed on DD status for a
30-day period, then released to general population (or non-specialized housing)
for one day before being returned for a second stint in DD housing. Staff
members were well aware that OPP inmates receive limited outdoor activities,
limited dayroom, and no out-of-cell individual or group therapy at all.


                                       Page 86
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 90 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



Health care staff acknowledged that there is not a database or disability tracking
system available to identify specific disabilities or accommodation needs for
health care encounters. Health care staff use the E-Chart and Health Record
systems, but with few exceptions, there is no electronic documentation as to
some of the specific disabilities and accommodation needs, and health care staff
are not commonly logging accommodations provided.              Health care staff
explained that they generally draw related disability and accommodation
information from the initial medical intake screening, from the E-Chart and from
progress notes. As stated throughout this report, the current medical intake
screening process is not comprehensive. It lacks pertinent testing/evaluations
and/or disability-related questions/screening, and the process that is used is not
consistent amongst the health care staff.
Some of the housing unit staff interviewed stated that they would be willing to
assist inmates in completing the HS KITE request for health care appointments;
however, other staff stated that they would refer the inmate to a “houseman” or
“trustee”, or to another inmate or trustee to assist the inmate in filling out the HS
KITE. Many of the staff conveyed much of the same with regard to assisting
inmates with a grievance (in the event an inmate wanted to grieve/appeal a
health care or other issue), although staff were on average, a little more reluctant
to assist with the grievance process.
Other staff interviews provided the following information:
      A JPS referral could be triggered by any of the following; gravely disabled
       (MH issues), suicidal, and an inmate who has recently been treated for a
       “5150.”;
      JPS staff admitted conducting psychiatric 1-on-1 sessions in main
       recreation/lobby areas within the MJ;
      A JPS clinician acknowledged that the recreation/classrooms where
       “green suits” are routinely housed on suicide precaution status are often
       not clean and contain trash and food on the floors, etc.;
      A JPS clinician assigned to RCCC, stated that OPP inmates must “KITE”
       for psychiatric services (or be referred by custody or other staff);
      A JPS clinician indicated that HS KITE’s are prioritized, with suicidal cases
       with the highest priority;
      A JPS clinician mentioned that there is no case management, just KITE
       services;
      JPS clinicians admitted that there are no group services for OPP inmates;
      A JPS clinician stated that 1-on-1 interviews must either be via an inmate
       HS KITE request or staff referral;
      A JPS clinician (when asked) admitted that there is no evaluation for
       intellectual disabilities;




                                        Page 87
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 91 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      JPS clinicians who were interviewed acknowledged getting calls from Alta
       Regional Center, but are not aware of any lists or rosters of previous
       clients;
      JPS clinicians acknowledged conducting welfare checks and chart reviews
       for inmates identified as past Alta Regional Center consumers;
      A JPS clinician indicated that custody staff determine where prior regional
       center consumers are housed;
      One of the RCCC JPS clinicians indicated a shortage of staffing at RCCC,
       and that there are only 2 LCSWs and 1 (or sometimes 2) psychiatrists
       assigned to RCCC;
      Although doctors appropriately determine which inmates remain in 2E
       medical housing, and who is removed, medical staff admitted that custody
       staff sometimes provide input to medical staff;
      When a nurse was asked about encountering an inmate who does not
       appear to understand, the nurse explained that they would rehouse the
       inmate to the MJ second floor so that the inmate can be more closely
       monitored, e.g., MH, Alzheimer’s, dementia, and previous regional center
       consumer;
      An RCCC nurse indicated that ICE inmates have an extra form and more
       detailed process for medical assessments that are required, and that the
       medical screening process for non-ICE inmates should be as thorough
       and comprehensive as that of the ICE medical screening process;
        ICE inmates are only housed at RCCC (male only);
      An RCCC nurse indicated that only ICE inmates can obtain an outside
       Optometrist appointment; and
      A deputy assigned to RCCC CBF indicated that the unit houses ROC,
       OPP, GP, TSEP, DD, and ICE inmates. With regard to staffing, he
       claimed that JPS staff are sometimes overwhelmed when custody staff
       have to call on them, and deputies need quicker response time from the
       JPS staff during MH crisis situations. He believes there needs to be more
       JPS clinicians hired, and also cited a shortage of custody staff.
Inmate Interviews
The Assessment Team also interviewed disabled inmates with various disabilities.
Based on these interviews, the inmates claimed they have difficulty accessing
health care. Listed below are the specific examples provided during the inmate
interviews:
      MJ inmate: The inmate is a permanent wheelchair user, and claims that
       he has ulcers/sores in his buttocks area. The inmate claims he requires,
       and has had two separate blow-up cushions to lay on, but they both
       busted, and he has not received anything since that time. This inmate is a
       very large-framed individual;
      MJ inmate: The inmate is a permanent wheelchair user, and at the time of
       the interview, he had been at the jail for several months. He showed the


                                       Page 88
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 92 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Assessment Team that his right side foot peg/rest to his wheelchair is
       missing, and he claims it has been missing since the SCSD detention
       facilities issued him the wheelchair. He indicated he has requested (in
       writing) a new right foot peg/rest. He claimed that he initially arrived at the
       jail with an electric wheelchair, but he was issued the county wheelchair
       instead, and his wheelchair was confiscated;
      MJ inmate: This inmate is paraplegic and a permanent wheelchair user,
       and claims to have a vision impairment. He claims he has made
       numerous attempts to utilize a trapeze device that he claims is available in
       the second floor medical area. He also stated that staff broke his
       wheelchair, when they “jammed” his wheelchair into the lift of a wheelchair
       accessible van. The wheelchair has not been replaced or repaired;
      MJ inmate: This inmate is a permanent wheelchair user, and has had
       cerebral palsy his entire life. He claims that the medical department is
       inconsistent with issuance of his “Carnation” milk;
      MJ Inmate: This inmate is a permanent wheelchair user, and has a
       prosthetic right leg, and his right arm is not functional. He claims that he
       showers in the unit (second floor) only once per week. He claims a nurse
       had told him that she would assist him in showering twice per week, but
       after he filed a grievance, he no longer received any help. He further
       claimed that he filed a second grievance that he was not receiving
       assistance with his daily living activities (specifically with showering), and
       then he began getting assistance with showering once per week. He
       claimed that a health care manager recently indicated in a grievance
       response that he would not be receiving any assistance. He also
       indicated that he has been using the shower in 2M, and still needs
       assistance, but he is no longer falling from shower chairs, as he was doing
       before he began showering in 2M;
      MJ inmate: This inmate is a permanent wheelchair user, and suffers from
       mental illness and depression. He claims that most medical staff are very
       good, but pointed out that on one occasion he had to lie in his own waste
       for about 2 hours, and he has had 3 or 4 similar encounters. He said the
       problems usually occur during the nurse shift change at 7 PM, and the
       problems or lack of treatment are usually between 7 PM – 10 PM. He
       claims that despite having been housed at the MJ for nearly a year (at the
       time of the interview), and despite being prescribed and taking anti-
       depression medications nightly, he has only seen a psychiatrist on two
       occasions (and 1 of those times was on his initial arrival date, and the
       other time was after they had discontinued his medications, which have
       been restored). He also claimed there are no regular MH interviews with
       MH staff. He complained that his wheelchair needs to be adjusted.
       Specifically, the back of the wheelchair and foot peg/rest need to be
       adjusted, and his feet are “dangling.” His right foot is 100 percent non-
       functional, so he can’t put his right foot on the peg/rest. The foot peg/rest



                                        Page 89
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 93 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       needs to be adjusted to protrude slightly outward so that both feet can rest
       on it (the wheelchair is designed to have only one long foot peg/rest for
       both feet). The current adjustment of the wheelchair back and foot
       peg/rest causes him pain and discomfort. Finally, the inmate reported that
       many inmates housed in the second floor medical area feel uncomfortable
       going to staff for any assistance;
      MJ Inmate: This inmate is a dialysis patient and diabetic. The inmate
       claims that PM nurses sometimes sleep, and at times the emergency call
       button is turned off or ignored. She claims to have missed a couple of
       dialysis appointments in the past, and due to complications between the
       dialysis and diabetes, she was taken to the UCD Medical Center, and
       spent about 10 days in the hospital;
      RCCC SLF Inmate: This inmate is incontinent and requires and is
       prescribed diapers. The inmate claims that medical staff only provide her 3
       diapers per week. She stated that she needs 5-6 diapers per day. She
       stated that because she is not provided the diapers she has to resort to
       using sanitary napkins to absorb her bodily fluids (urine). She further
       stated that inmates in her dorm complain about the smell when she soils
       herself because she was not provided the diapers. When the Assessment
       Team member inquired of medical staff assigned to the facility about the
       inmate’s diapers, the medical staff assigned to the unit was unaware of
       the inmate being prescribed diapers. When the medical staff queried the
       inmate’s medical record, it was noted that the inmate is prescribed 6
       diapers daily;
      MJ 8W Inmate: This inmate is on DD status (for past 20 days), and is a
       mentally disabled inmate. He claimed that JPS staff interviewed him
       about his psychiatric medications, but the interview was conducted at the
       cell door, and was not confidential. He also claimed that he does not
       receive any group therapy;
      MJ 8W Inmate: This inmate is on TSEP status, and is a mentally disabled
       inmate. He complained that mental health and medical staff conduct
       interviews at cell doors (all units). He also indicated that inmates with
       mental health issues have more difficulty and are not treated fairly by staff.
       He cited an incident regarding an mentally disabled inmate receiving
       instructions to “lock-up” was having trouble understanding, and spoke
       about how staff became angry and did not try to establish any
       communications or patience. He also stated that “green suits” will also be
       in the TSEP/ADSEG unit about 30-40 percent of the time, with 4-5 days
       being the longest duration, but 1-3 days each as more typical;
      MJ 2/P Inmate: This inmate is a psychiatric inpatient inmate. He said that
       he asked staff about dental, but staff told him dental is only for
       emergencies, so he never filled out a HS KITE for dental. He said he has
       never seen a psychiatrist, and there is no group therapy. He also stated
       that he was on suicide precaution status “green suit” for about 4 days on



                                        Page 90
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 94 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       the 7th floor. He had to urinate on the classroom floor in the corner of the
       classroom. He said that staff were not checking on him. A psychiatric
       staff member came walked by the classroom on a couple of occasions
       briefly, only to tell him that they were trying to get him rehoused;
      RCCC CBF Inmate: This inmate is mentally disabled, and is in the ROC
       program. He acknowledged that there are numerous programs available,
       but he complained that social workers talk to him by using “big words”,
       and he often does not understand them;
      RCCC JKF Inmate: This inmate is mentally disabled and has a speech
       disability. He complained that there is no interaction with social workers at
       all, and a named staff member teases him regarding his speech
       impediment. He also complained that there is not any group therapy
       offered;
      MJ 3E Inmate: This inmate is mentally disabled (currently OPP). He
       claimed that while on suicide watch status, and housed in a “rubber room”,
       there was feces, urine, and bloodstains on the floor in the cell, which
       ultimately caused an infection in his left foot. He claims that his medical
       records corroborate this. He also stated that psychiatric staff interview
       him in the main recreation area in front of other inmates;
      MJ 4E Inmate: This inmate is mentally disabled. He indicated that “green
       suits” are often housed in the multi-purpose/classroom area within the
       floor/unit, and he has observed these inmates defecate on the floor. He
       also cited the lack of confidentiality concerning psychiatric interviews;
      MJ 3E Inmate: This inmate is mentally disabled. He claims that despite
       being on psychotropic medications, a psychiatrist had not been in to see
       him in the approximate 90 days of his incarceration at the detention facility,
       and added that medical staff often do not respond to HS KITE’s;
      MJ 4E Inmate: This inmate is mentally disabled and currently takes
       psychotropic medications. He claims that although a psychiatrist used to
       see him monthly, he has not seen a psychiatrist in about 2 months;
      MJ 3E Inmate: This inmate is mentally disabled (currently on OPP status),
       and claims he was on a suicide precaution (“green suit”) status recently.
       He complained that he felt as if he had been on display while housed on
       one of the floor classrooms. He said that staff do not help them, they
       (OPP inmates) do not feel safe, and inmates on such status must
       sometimes kick their windows out to get any response from staff. He
       stated that psychiatrists only check on them for their medications “from a
       distance”, but not in person;
      MJ 3E Inmate: This inmate is mentally disabled (currently on OPP status),
       and claims he has submitted about 8 HS KITE’s for psychiatric services,
       but was only seen about 3 times.
Other than the inmates housed at RCCC who are in the ROC program almost
every inmate interviewed at the MJ and RCCC indicated that there is no group
therapy, and several inmates had concerns with what they deemed as


                                        Page 91
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 95 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



sometimes brief 1-on-1 JPS interviews. When the Assessment Team asked
(inmates with known or admitted mental illness) whether they would want to
participate in group therapy, most all of the inmates affirmed that they would.
Inmates were well aware of and complained about the lack of confidentiality for
medical and mental health encounters, and most had some concerns with their
interviews taking place in common areas or at cell doors.
The assessment team also interviewed at least one inmate with mental illness
who claimed that a few months earlier he was housed on suicide precaution
status (“green suit”), and was housed on one of the deck floors. He claimed that
the conditions were dirty and unhealthy, and he felt isolated.
Overall general inmate comments included:
Mental Health:
      Was not aware of the HS KITE process for health care requests;
      JPS HS KITE requests go unanswered;
      They won’t see us” unless we fill out a HS KITE, but we get charged a co-
       pay;
      “LCSW only sees me if I submit a HS KITE”;
      Social workers answer HS KITE’s, but they will not see us in person;
      Sometimes unable to see a social worker;
      MH visits/appointments are too infrequent.
      No confidentiality with JPS interviews (health care staff talk with inmates
       at cell doors, inside pods, inside rec/dayroom areas with inmates in the
       areas, outside by the mailbox in the RCCC fishbowl area);
      No group therapy offered;
      Individual 1-on-1 interviews were sometimes to brief;
      “Was having psychiatric problems and dreams about my deceased son,
       but it took about 3-4 HS KITE’s to be submitted before psych staff saw
       me”;
      Psych visits are sometimes as brief as only 15-30 seconds at the fishbowl;
      Have not seen a psychiatrist about prescribed psychiatric medications;
      OPP inmates not receiving out-of-cell programs;
      Regularly see “green suits” on floor classrooms;
      Don’t understand the social workers or other staff;
Medical:
      No confidentiality (health care staff talk with inmates at cell doors, inside
       pods, inside rec/dayroom areas with inmates in the areas, outside by the
       mailbox in the RCCC fishbowl area); and
      Was not aware of the HS KITE process for health care requests;
Dental:



                                        Page 92
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 96 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



      Dental not responding to HS KITE’s;
      Was not aware of the HS KITE process for health care requests;
Conclusion
There are significant flaws in the processes as well as apparent discrimination
with regard to equitable programming for MH inpatient and OPP inmates, as well
as inmates with disabilities that are housed in medical housing or who are
assigned to other units. To ensure nondiscrimination under the ADA, the SCSD
detention facilities must ensure that disabled inmates are not subjected to
discrimination and they receive equal access to health care services.
Although health care and custody staff should be commended for the hard work
they perform, there were alarming observations by the assessment team, and
obvious space, access, and accommodation concerns noted, as well as
numerous complaints relative to a real or perceived lack of adequate staffing
resources, to which (according to numerous staff members) can and has effected
access to health care.
The SCSD must ensure nondiscrimination and equal access, and must ensure
the following:
 Staff must ensure disabled inmates are equally afforded the ability to access
medical, dental and mental health services. Reasonable accommodations must
also be provided as necessary;
    Operational Orders and CHS policies must be modified as appropriate;
    Confidentiality during medical and JPS inmate encounters;
    Confidentiality regarding staff handling of inmate health care requests (HS
       KITE's);
        Unless the policy and practice is modified, and staff are expected to
           assist to write/scribe/explain documents and processes to inmates,
           including HS KITE’s, staff must ensure the inmates receives
           assistance from an appropriate staff member;
    Group therapy for all mentally disabled inmates (not just inmates assigned
       to the ROC program/evaluation);
    Adequate individual therapy (1-on-1 sessions) for mentally ill inmates (not
       just inmates assigned to the ROC program/evaluation);
    JPS staff must make routine rounds/check for mentally disabled inmates
       classified as OPP;
    The current UCD FOSS scale of services frequencies that JPS staff must
       be evaluated;
    Cease temporarily housing “green suit” inmates who are on suicide
       precaution in the classroom areas on the MJ decks/floors;
    Adequate JPS staffing resources;
    JPS staff must make routine rounds and monitor mentally disabled
       inmates housed in DD, TSEP, and ADSEG units;



                                       Page 93
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 97 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      JPS staff must make routine rounds and monitor mentally disabled
       inmates classified as OPP;
      The HS KITE response process for mental health and medical requests
       must be expeditious or within a reasonable timeframe;
      There should be a classification/screening practice to divert mentally
       disabled inmates to other viable housing options which would be less
       restrictive or isolated;
      There must not be unnecessary delays or follow-up regarding requests for
       psychiatric services;
      The intake medical screening and subsequent diagnostic or medical
       follow-up process (as applicable) must properly identify disabled inmates
       or determine whether a qualified inmate has an impairment that requires a
       reasonable accommodation;
      Staff must provide appropriate medical care accommodations for disabled
       inmates;
      For example, mobility impaired permanent wheelchair users, particularly
       those housed at the MJ, on the second floor medical unit. As stated
       above, some of the issues included; assistance with daily living (showers,
       bodily fluids), wheelchairs with missing foot peg/rest, wheelchairs in need
       of adjustment, and use of trapeze device, etc.;
      Inmate orientation must be provided and include detailed instructions on
       how disabled inmates can access medical, dental, and mental health care;
      As outlined in the training section of this report, staff must receive training
       regarding ADA Title II, and inmates with disabilities.
References
28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
the basis of disability, be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or be subjected to
discrimination by any public entity.
28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
may not, directly or through contractual, licensing, or other arrangements, on the
basis of disability—
    (i) Deny a qualified individual with a disability the opportunity to participate in
    or benefit from the aid, benefit, or service;
    (ii) Afford a qualified individual with a disability an opportunity to participate in
    or benefit from the aid, benefit, or service that is not equal to that afforded
    others;
    (iii) Provide a qualified individual with a disability with an aid, benefit, or
    service that is not as effective in affording equal opportunity to obtain the
    same result, to gain the same benefit, or to reach the same level of
    achievement as that provided to others;



                                        Page 94
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 98 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                    AMERICAN WITH DISABILITIES ACT ASSESSMENT
                    DECEMBER 22, 2016



28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
other arrangements, utilize criteria or methods of administration:
    (i) That have the effect of subjecting qualified individuals with disabilities to
    discrimination on the basis of disability;
    (ii) That have the purpose or effect of defeating or substantially impairing
    accomplishment of the objectives of the public entity's program with respect
    to individuals with disabilities;
28 CFR 35.130(b)(7) A public entity shall make reasonable modifications in
policies, practices, or procedures when the modifications are necessary to avoid
discrimination on the basis of disability, unless the public entity can demonstrate
that making the modifications would fundamentally alter the nature of the service,
program, or activity.
The information below is for reference only. Due to the settlement
agreement and approval by the Federal Court, the information outlined is
applicable to disabled inmates under the Clark v. California settlement
agreement.

As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Clark v. California amended March 1, 2002, mandates the following:

Medical Care

Inmate with developmental disabilities must have access to necessary medical,
psychiatric, and dental care in accordance with CCR Title 15, starting at Section
3350.

The assigned correctional officer, CC-I, and medical staff at designated DDP
institutions will be responsible for assisting DDP inmates in obtaining emergency
and routine health care. Assistance may include;

      Assistance with completion of sick call requests, including assistance with
       requesting and obtaining new prescription refills;

      Prompt/escorts to medical appointments;

      Referral to medical staff if the inmate appears to have symptoms that may
       require medical care; and

      Medical staff must be trained to communicate with developmentally
       disabled individuals and to gather information necessary to provide
       medical/psychiatric/dental services.



                                       Page 95
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 99 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



Rasho v. Walker, 07-CV-1298 (C.D. Ill.) Class action litigation has been
successful at reducing number of hours inmates with mental illness spend in
isolation.
Allegations raised in class complaint (filed in 2007)
      Lack of adequate treatment;
        Space for individual or group therapy;
        Lack of private areas for treatment;
        Trained and licensed personnel;
        Hospital level of care;
      Unmonitored use of psychotropic medication;
        Punitive approach to mental illness;
        Physical restraints;
        Crisis cells;
        Use of fines and segregation; and
        Physical and verbal abuse by guards;
Case settled in 2015
      Hospital for prisoners who need inpatient services;
      Significantly increased staff, including more than 300 new clinical staff
       and 400 new security staff;
      Construction of four new residential treatment units;
      Drastic improvement of treatment systems; and
      Significant reduction of solitary confinement.
      www.clearinghouse.net/detail.php?id=12369

The information below is provided for reference only. This information is
provided by recognized expert Bruce C. Gage, M.D. Mr. Gage is an expert
in general and forensic psychiatry, and has treated thousands of patients
with behavioral disorders. He recently completed a gap analysis of mental
health services for a large county’s detention facilities which is comparable
to the Sacramento County detention facilities, with regard to size, structure,
and detention facility sites, as well as the populations of the inmates and
staff work force.

Treatment
The most important populations to treat are those with severe illness and those
who represent a danger to self or others by virtue of their mental illness. While
crisis response is an important first step, it is only a first step, just as is the case
in the treatment of any medical condition. Continued care is necessary.




                                         Page 96
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 100 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 In order to provide appropriate care, good assessment in all cases is an
 indispensable first step. There must be sufficient resource and access to allow
 for a thorough assessment prior to initiation of treatment, absent an emergency
 (and then assessment must ensue).
 For those with psychotic disorders, highly structured activities and treatment and
 avoidance of isolation while also limiting stimulation are the key elements in
 addition to medication. These patients cannot organize themselves and readily
 fall more deeply into their psychotic thinking when isolated and become more
 agitated or disorganized when over stimulated. Psychosis itself is a destructive
 condition that must be alleviated. Such treatment does not seek deep
 psychological insight but to reduce symptoms, develop self-management skills
 (e.g. symptom and emotion management), develop capacities to interact
 sufficiently to get needs met and limit conflict, provide education about mental
 illness and medications, and expand living skills (activities of daily living, self-care,
 accessing jail and community services, etc.). It is reasonable for the jail to focus
 these services on those aspects most relevant to correctional interests: reducing
 recidivism and jail misbehavior, successful reentry (in that it contributes to
 reduced recidivism and inmate mortality), treatment adherence (in that it
 improves all outcomes), and coping with the jail environment. These are not
 highly technical interventions and do not take extensive resources; most can be
 done by master’s clinicians (social workers, psychologists) or others with special
 training (recreational therapists, occupational therapists, and bachelor’s level
 staff with appropriate training, experience, and supervision). They are most
 efficiently delivered in group settings. This necessitates having adequate staff to
 provide the treatment and to move the inmates as well as policies and
 procedures to support such activities.
 Those with serious mood disorders often need much of the preceding. Those
 with depression may also require some individual or group treatment focused
 specifically on depression. There are many “off the shelf” short-term group and
 individual treatment modules that are readily run in correctional settings. Many of
 these employ cognitive behavioral therapy but other methods are also effective.
 Those with recurrent and severe self-injurious behavior require different
 approaches. It is essential to be able to develop and implement behavior
 management plans to decrease the inadvertent reinforcement of such behavior
 that occurs in the correctional setting. One of the most common dynamics is that
 when the system is crisis-driven, crises are reinforced, as they are the only sure
 way to get both correctional and clinical staff to respond. Developing plans to
 limit this dynamic is important and can be expanded to other populations
 exhibiting acting out behavior as well. This population also needs interventions
 focused on self-management rather than the development of insight or
 addressing psychological traumas, which is beyond the reasonable scope of




                                          Page 97
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 101 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 what a correctional setting can be expected to offer. There are simple and low
 cost “off the shelf” treatments for this population suited to the correctional setting.
 In order to provide such treatment, which will almost exclusively occur in
 residential mental health settings, requires about 10 hours of structured activities
 per week. This can consist of both treatment and other structured activities such
 as educational services or other correctional programs. It is also necessary for
 this population to have 10 hours of unstructured out-of-cell time, with others as
 much as possible, to limit the deleterious effects of isolation and inactivity. Such
 activities also provide the data for determination of readiness to step down to a
 lower acuity/security setting.
 Restrictive Housing
 Those admitted to restrictive housing need to be promptly screened. It is
 reasonable for nursing staff to conduct the initial screening of those admitted to
 restrictive housing in order to identify a possible emergency but mental health
 staff should screen new arrivals by the next working day. Mental health should
 also do at least weekly rounds in restrictive settings. At a minimum, those
 identified as suicidal must be appropriately treated and managed and those
 needing commitment identified and admitted to 8A. Others may be treated in
 place but consideration for diversion to mental health SMU is something the
 County should consider in cases involving the SMI. It is especially important to
 consider this when those with mental illness are deteriorating in this isolated
 setting prior to becoming so ill that they must be committed. Once the jail staff
 become aware of their deteriorating condition, a meaningful response of some
 sort is obligatory.
 Medication Monitoring
 Psychiatrists must be expected to adhere to the standard of care for medication
 monitoring. While I saw evidence of some monitoring, there was a clear pattern
 of failure to adequately monitor those prescribed antipsychotics. Drug levels and
 labs for mood stabilizers, baseline studies prior to initiating treatment, EKGs for
 certain medications, etc. need to be done routinely.
 Medication administration
 Medication administration by nursing staff needs to be standardized and done
 per community standards. This must include appropriate identification
 checks. Further, mouth checks for the purpose of establishing adherence should
 be done by clinical staff, as this is a clinical function. The custody function is
 subserved by the cell searches detailed above; custody can also perform mouth
 checks for safety and security reasons.
 Confidentiality




                                          Page 98
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 102 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Provide for confidentiality in all settings to the maximum degree possible. All
 written documents including personal health information should be processed by
 health care staff, including administrative staff (sealed or otherwise protected
 materials can be handled by any staff, e.g., for the purposes of transport) or
 custody staff who are bound by the same confidentiality strictures. Patient-
 clinician encounters should be confidential to the maximum extent possible,
 absent an identified (not potential) risk. It is reasonable and desirable for officers
 to be able to observe intake screenings but the content of the conversation
 should remain confidential. In the case of grievances, they should be marked as
 medical or mental health and should be so directed and not reviewed by any
 custody                                                                          staff.




                                         Page 99
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 103 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 Access to Out-of-cell Time (Outside Recreation/Dayroom)
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 applicable to inmate access to out-of-cell time (outside recreation/dayroom), are
 in: Operations Order 06/10 Recreation, Exercise, and Showering; Draft
 Operations Order Inmates with Disabilities - ADA, and 1123 Exercising.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1065
 Exercise and Recreation, requires that,
     (a) The facility administrator of a Type II or III facility shall develop written
     policies and procedures for an exercise and recreation program, in an area
     designed for recreation, which will allow a minimum of three hours of
     exercise distributed over a period of seven days. Such regulations as are
     reasonable and necessary to protect the facility’s security and the inmates’
     welfare shall be included in such a program. In Type IV facilities, such a
     program can be either in-house or provided through access to the
     community.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, defines
 exercise as follows:
     “Exercise” means physical exertion of large muscle groups.
 Per Operations Order 06/10, Recreation, Exercise, and Showering, all inmates
 shall receive an exercise program in an area designed for recreation
 (indoor/outdoor) which will allow a minimum of three (3) hours of exercise
 distributed over a period of seven (7) days to benefit social, physical and
 emotional health. All inmates will be allowed to shower upon assignment to a
 housing unit and at least every other day or more often if possible.
 All inmates, regardless of classification or intake housing unit status, shall be
 given the opportunity for a minimum of three (3) hours of exercise and recreation
 in a seven (7) day period in an area designed for recreation. The exercise and
 recreation may be allotted through combined indoor and outdoor recreation
 periods. Title 15 mandates a minimum of three hours of recreation in seven days;
 however, the maximum amount of recreation time a housing unit can offer
 without negatively impacting floor operations should be implemented.
  Civil detainees, including Sexually Violent Predator Act (SVPA) detainees, will
 be allowed more access to recreation, dayroom, showers and telephones than
 offered to general population inmates, without negatively impacting the safe and
 efficient operations of the facility. All additional access for civil detainees shall be
 documented in the unit logbook.



                                         Page 100
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 104 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Recreation activities typically will not take place during scheduled or unscheduled
 lockdowns without supervisor approval. All or part of any recreation and its
 privileges may be restricted as part of a prescribed punishment determined by a
 disciplinary proceeding.
 Recreation staff develops and distributes recreation schedules to each housing
 unit. These schedules are ever changing and therefore specific recreation times
 are not included in the order. Housing unit staff shall make every attempt to
 follow the schedule.
 Recreation staff is responsible for developing, implementing, and supervising a
 comprehensive recreation program at both facilities. Recreation staff shall
 monitor any activity, which involves competing for prizes.
 Housing unit staff shall log in the logbook the start and end times, any refusals,
 the type of recreation (indoor/outdoor), and inmate classification if multiple
 classifications of inmates are housed in a housing unit. Inmates classified, as
 TSEP shall be given indoor/outdoor recreation alone without any other class of
 inmate. Inmates classified as ADSEG, PC, GP, or Civil shall be given
 indoor/outdoor recreation only with inmates within the same classification.
 Exceptions may exist when inmates or groups of inmates within a classification
 are unable to recreate together. Inmates on discipline status shall not be
 scheduled for minimum recreation requirements unless stated in the disciplinary
 hearing or specified by medical staff.
 Indoor and/or outdoor recreation at the MJ and in security housing areas at
 RCCC may be run between the hours of 0800-2300 hours. Lockdown occurs at
 2300 hours each night and no out-of-cell recreation will occur without supervisor
 approval.
 At RCCC, the honor facility and SLF have outdoor recreation “yards” that have
 minimum lighting. Due to the security and safety issues that may arise, outdoor
 recreation at these facilities is limited to daylight hours only.
 Inmates are to remain inside the prescribed boundaries of the recreation areas,
 whether indoors or outdoors. Inmates are not allowed to communicate with
 inmates in other pods/housing units/barracks or with persons outside the facility.
 Exceptions exist for inmates to communicate by telephone or mail to persons
 outside the facility.
 Housing units that share a recreation area shall coordinate with each other for
 use of the recreation area. Priority for the use of the recreation area during open
 periods will be given to inmates who have not yet had the minimum required
 recreation time. In cell-style housing units, it may be reasonable for housing unit
 staff to periodically allow inmates access to their cells; however inmates are not
 allowed into one another’s cell.



                                       Page 101
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 105 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 In cell style housing units, only one (1) pod tier at a time will be allowed to
 recreate together within their pod. Pods are not allowed to intermingle. All tiers
 are allowed equal amounts of dayroom time separately.
 At the MJ, inmates housed on the inmate worker floor may be allowed to recreate
 together within their assigned pod.
 Only minimum-security inmates at RCCC may be allowed to participate in
 sporting activities on the athletic fields.
 Per Draft Operations Order Inmates with Disabilities - ADA, all inmates shall
 receive exercise in an area designed for recreation (indoor/outdoor) which will
 allow for a minimum amount of required exercise distributed over a period of
 seven (7) days to benefit social, physical and emotional health following
 Operations Order 6/10, Recreation, Exercise, and Showering.
 Per Policy 1123, Exercising, it is policy that each inmate be allowed a minimum
 of seven (7) hours per week of exercise involving large muscle activity, away
 from the cell, on a planned, supervised basis.
 Examples of large muscle activity include walking, jogging in place, basketball,
 Ping-Pong, and isometrics. The dayroom adjacent to the cell may be used for
 this purpose. The dayroom satisfies compliance. Program activities are directly
 supervised by staff and/or trained volunteers. Television and table games do not
 satisfy compliance. The use of outside yards, gymnasiums, and multi-purpose
 rooms for exercising opportunities (i.e. basketball, handball, jogging, running and
 calisthenics) satisfies compliance, even though the inmate may not take
 advantage of them.
 The Assessment Team reviewed an Inter-Departmental Correspondence dated
 December 29, 2015, which states,
     “As many of you have heard, changes to our current recreation design are
     underway. We are implementing a “30/60/90” schedule for both dayroom
     and outdoor recreation. This entails 30 minutes of recreation for High
     classified inmates, 60 for Medium, and 90 for Low, once per shift, as
     minimums. Outdoor recreation will be offered according to the outdoor
     recreation schedule posted on each floor and will count towards overall out-
     of-cell time for that shift.

     Increasing out-of-cell time for inmates at the MJ is a primary goal and the
     above times should be considered minimums. In general, the maximum
     amount of recreation a housing unit can offer without negatively impacting
     floor operations should be implemented (Operations Order 6/10).




                                       Page 102
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 106 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



     If your floor completes all minimum recreation programming for the day and
     you are able to offer more, time should be given to Low and Medium
     classifications. High-classified inmates will be held to 30 minutes per shift for
     dayroom and 30 minutes per outdoor rec session to create an incentive to
     move to a lower classification.

       Floor 2:
        Dayroom: Offered once per shift with minimum goal of 30/60/90 based on
        classification.

        Outdoor Recreation: Offered 3 times a week per outdoor rec schedule with
        minimum goal of 30/60/90 based on classification.

        2P/2M dayroom and outdoor rec will be offered to those inmates who are
        deemed fit by Psych/Medical staff. If dayroom/outdoor rec is not afforded
        to inmates in this area a log book entry will be made indicating the reason.
        2E dayroom and outdoor rec will be run by our Rec Tech staff in
        conjunction with the 2E Officer based on the outdoor recreation schedule.

       Floors 3-6:
        Dayroom: Offered once per shift with minimum goal of 30/60/90 based on
        classification.

        Outdoor Recreation: Offered 3 times a week per outdoor rec schedule with
        minimum goal of 30/60/90 based on classification.

        Late Night: Low and Medium classified inmates are eligible for “Late Night”
        dayroom or outdoor recreation as a reward for good behavior.

       Floors 7-8:
        Dayroom: Offered once per shift with minimum goal of 30/60/90 based on
        classification.

        Outdoor Recreation: Offered 3 times a week per outdoor rec schedule with
        minimum goal of 30/60/90 based on classification.

        All inmates who have not been classed will be treated as a High classified
        inmate for the purposes of recreation.

        Due to the high number of TSEP, ADSEG, and other classifications,
        Indoor/Outdoor recreation times will be afforded 24 hours a day. It will be
        the floor officers’ responsibility to ensure that inmates are allowed out
        during daytime and nighttime hours. When possible, attempts should be



                                       Page 103
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 107 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       made to have small groups or individuals out for outdoor rec during late
       hours due to noise issues and the surrounding buildings.”

 The Operation Orders do not contain language or references regarding
 reasonable accommodations or modifications such as specifically fitted
 equipment on the exercise yards or sundecks. Many of the yards throughout the
 facilities contain exercise equipment such as dip bars and pull-up bars.
 Observations
 The Assessment Team toured the MJ and RCCC and noted that there are 3
 outdoor recreation yards at the MJ. Floors 2, 3 and 4, share a yard, floors 5 and
 6 share a yard and floors 7 and 8 share a yard. The inmates housed on floors 3,
 5 and 7 must ambulate a flight of stairs to access the yard and the inmates
 housed on floors 4, 6 and 7 must ambulate up a flight of stairs to access the yard.
 There is elevator access to each of the yards through the mezzanine level. At
 RCCC the pods in JKF (Joseph Kievernagel Facility), KBF (Kevin Blount Facility),
 SBF and CBF each share their own recreation yard that is shared by all 6 pods in
 each building. At the RCCC SLF all 4 housing units (Ramona, Kinya and Golden
 Poppy, Camilla) have their own individual yard. For the barracks at RCCC,
 barracks J, K, A, and B all have an individual yard, barracks C, D, G and H have
 mini yards adjacent to the barracks, barrack M does not have a yard, however,
 this barrack has a patio and grass area adjacent to the barrack that is used as a
 yard, the MHU has an individual yard. At the RCCC honor facility, there is a large
 recreation yard that provides recreation services for inmates housed there
 (barracks B, C, D, G, H, and M).
 At the MJ, inmates have access to the dayrooms in the unit pods. There is no
 dayroom in the medical unit at MJ 2 West. There is a dayroom in the MJ 2 West
 Psych unit. At RCCC’s higher security units with celled housing (SBF and CBF),
 inmates have access to the dayrooms. The pods in units JKF and KBF are dorm
 housing and inmates have open access to the dayroom most of the day with the
 exception of lights out and count. The housing units at the SLF at RCCC with the
 exception of Ramona are dorm housing and inmates have open access to the
 dayrooms most of the day with the exception of lights out and count. There is no
 dayroom for the RCCC inmates housed in Ramona. All barracks at RCCC are
 dorm housing and inmates have open access to the dayroom most of the day
 with the exception of lights out and count. The MHU at RCCC is an open dorm-
 housing unit with the exception of 6 cells. The inmates in the open dorm have
 access to the dayroom most of the day with the exception of lights out and count.
 The inmates housed in the celled housing in MHU do not have access to the
 dayroom.
 At the MJ the goal for dayroom is to offer dayroom once per shift with a minimum
 goal of 30/60/90 based on classification. There is no schedule for dayroom use
 at the MJ. At RCCC for all barracks, JKF, KBF and SLF housing units with the


                                       Page 104
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 108 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 exception of Ramona, inmates have access to dayroom most of the day and
 evening as these housing units are dorm type units with an open dayroom. The
 RCCC staff provided the dayroom schedules for the CBF (Christopher Boone
 Facility) and SBF units. The schedules are detailed below:
 SBF Indoor Recreation Schedule
 All GP/PC tiers will be offered indoor recreation 3 times daily. Indoor recreation
 will be a minimum of 1 hour in length. All ICE detainees and TSEP will be
 offered indoor recreation daily. Indoor recreation shall be a minimum of 1 hour in
 length. TSEP indoor recreation should be alternated to vary start times across
 the population. Reasonable efforts should be made to allow inmates who have
 participated in outdoor recreation to shower before lockdown. GP/PC Indoor
 Recreation Hours are 0800-2300. TSEP Indoor Recreation Hours are 0700-2400.
 Sunday-Saturday
              200-600 Pod          Lower Tiers            Days AM
              200-600 Pod          Upper Tiers            Days AM
              200-600 Pod          Lower Tiers            Days PM
              200-600 Pod          Upper Tiers            Days PM
              200-600 Pod          Lower Tiers            Nights PM
              200-600 Pod          Upper Tiers            Nights PM
 Sunday-Saturday
              100 Pod              County TSEP                   All Day
              100 Pod              ICE TSEP                      All Day
 CBF Indoor Recreation Schedule
 All GP/PC/Psych tiers will be offered indoor recreation 3 times daily. Indoor
 recreation will be a minimum of 1 hour in length. All ROC tiers shall be offered
 indoor recreation nightly and over the weekend by custody staff. ROC inmates
 will receive additional indoor recreation during weekday program hours. Indoor
 recreation shall be a minimum of 1 hour in length. Reasonable efforts should be
 made to allow inmates who have participated in outdoor recreation to shower
 before lockdown. Indoor Recreation Hours are 0800-2300.
 Sunday-Saturday
              200-500 Pod          Lower Tiers            Day Shift - AM
              200-500 Pod          Upper Tiers            Day Shift - AM
              200-500 Pod          Lower Tiers            Day Shift - PM
              200-500 Pod          Upper Tiers            Day Shift - PM
              200-600 Pod          Lower Tiers            Night Shift - PM
              200-600 Pod          Upper Tiers            Night Shift - PM




                                       Page 105
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 109 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 The SCSD detention facilities provided the outdoor recreation schedules for the
 MJ and RCCC (Security Housing) recreation yards. The schedules are listed
 below:
 MJ Floors 2, 3, and 4 (1st Week of Pay Period)

       2 East P      Monday    1400-1700
                     Wednesday 1400-1700
                     Friday    1400- 1700

       3 East        Monday        0700-1400
                     Wednesday     1700-2400
                     Thursday      1100-1500      Make-up
                     Saturday      0700-1500

       3 West        Sunday        0700-1500
                     Tuesday       1500-2300
                     Thursday      0700-1100      Make-up
                     Friday        0700-1400

       4 East        Monday        1700-2400
                     Wednesday     0700-1400
                     Thursday      1900-2300      Make-up
                     Saturday      1500-0200
 MJ Floors 2, 3, and 4 (2nd Week of Pay Period)
       2 East P      Monday    1400-1700
                     Wednesday 1400-1700
                     Friday    1400- 1700

       3 East        Monday        0700-1400
                     Wednesday     1700-2400
                     Thursday      1100-1500      Make-up
                     Saturday      1500-0200

       3 West        Sunday        0700-1500
                     Tuesday       1500-2300
                     Thursday      0700-1100      Make-up
                     Friday        1700-0200

       4 East        Monday        1700-2400
                     Wednesday     0700-1400
                     Thursday      1900-2300      Make-up
                     Saturday      0700-1500



                                       Page 106
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 110 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 MJ Floors 5 and 6 (1st Week of Pay Period)
       5 East        Monday        0700-1500
                     Wednesday     1500-2300
                     Thursday      1100-1500 Make-up
                     Saturday      0700- 1500

       5 West        Sunday        0700-1500
                     Tuesday       1500-2300
                     Thursday      0700-1100      Make-up
                     Friday        0700-1500

       6 East        Monday        1500-2400
                     Wednesday     0700-1500
                     Thursday      1900-2300      Make-up
                     Saturday      1500-0200

       6 West        Sunday        1500-2300
                     Tuesday       0700-1500
                     Thursday      1500-1900      Make-up
                     Friday        1500-0200
 MJ Floors 5 and 6 (2nd Week of Pay Period)
       5 East        Monday        0700-1500
                     Wednesday     1500-2300
                     Thursday      1100-1500 Make-up
                     Saturday      1500- 0200

       5 West        Sunday        0700-1500
                     Tuesday       1500-2300
                     Thursday      0700-1100      Make-up
                     Friday        1500-0200

       6 East        Monday        1500-2400
                     Wednesday     0700-1500
                     Thursday      1900-2300      Make-up
                     Saturday      0700-1500

       6 West        Sunday        1500-2300
                     Tuesday       0700-1500
                     Thursday      1500-1900      Make-up
                     Friday        0700-1500




                                       Page 107
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 111 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 MJ Floors 7 and 8 (1st Week of Pay Period)
       7 East        Monday        0700-1900
                     Wednesday     1900-0600
                     Thursday      1100-1500 Make-up
                     Saturday      0700- 1900

       7 West        Sunday        0700-1900
                     Tuesday       1900-0600
                     Thursday      1700-2200      Make-up
                     Friday        0700-1900

       8 East        Monday        1900-0600
                     Wednesday     0700-1900
                     Thursday      1200-1700      Make-up
                     Saturday      1900-0600

       8 West        Sunday        1900-0600
                     Tuesday       0700-1900
                     Thursday      0700-1200      Make-up
                     Friday        1900-0600
 MJ Floors 7 and 8 (2nd Week of Pay Period)
       7 East        Monday        0700-1900
                     Wednesday     1900-0600
                     Thursday      0700-1200 Make-up
                     Saturday      1900- 0600

       7 West        Sunday        0700-1900
                     Tuesday       1900-0600
                     Thursday      1200-1700      Make-up
                     Friday        1900-0600

       8 East        Monday        1900-0600
                     Wednesday     0700-1900
                     Thursday      1700-2200      Make-up
                     Saturday      0800-1900

       8 West        Sunday        1900-0600
                     Tuesday       0700-1900
                     Thursday      2200-0300      Make-up
                     Friday        0700-1900




                                       Page 108
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 112 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 RCCC JKF - Outdoor Recreation Hours 0800-2300
 Minimum Hours of Outdoor Recreation for County Inmates – 7 hours per week.
 All county inmates will be offered a minimum of 1 hour of outdoor recreation per
 scheduled day.
       100 Pod       Sunday        A Days         PM
                     Monday        A Days         AM
                     Tuesday       A Nights       PM
                     Wednesday     A/B Days       AM
                     Thursday      B Days         PM
                     Friday        B Days         AM
                     Saturday      A/B Nights     PM

       200 Pod       Sunday        A Days         AM
                     Monday        A Nights       PM
                     Tuesday       A Days         PM
                     Wednesday     A Nights       PM
                     Thursday      B Days         AM
                     Friday        B Nights       PM
                     Saturday      B Days         PM

       300 Pod       Sunday        A Nights       PM
                     Monday        A Days         PM
                     Tuesday       A Days         AM
                     Wednesday     A/B Days       PM
                     Thursday      B Nights       PM
                     Friday        B Days         PM
                     Saturday      B Days         AM

       400 Pod       Sunday        A Nights       PM
                     Monday        A Days         PM
                     Tuesday       A Days         AM
                     Wednesday     A/B Days       PM
                     Thursday      B Nights       PM
                     Friday        B Days         PM
                     Saturday      B Days         AM

       500 Pod       Sunday        A Days         PM
                     Monday        A Days         AM
                     Tuesday       A Nights       PM
                     Wednesday     A/B Days       AM
                     Thursday      B Days         PM
                     Friday        B Days         AM
                     Saturday      A/B Nights     PM


                                       Page 109
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 113 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016




       600 Pod       Sunday        A Days         AM
                     Monday        A Nights       PM
                     Tuesday       A Days         PM
                     Wednesday     A Days         PM
                     Thursday      B Days         AM
                     Friday        B Nights       PM
                     Saturday      B Days         PM
 RCCC KBF - Outdoor Recreation Hours 0800-2300
 Minimum Hours of Outdoor Recreation for County and ICE Inmates/Detainees –
 7 hours per week. All county inmates and ICE detainees will be offered a
 minimum of 1 hour of outdoor recreation per scheduled day.
       100 Pod       Sunday        ICE/PC         A Days         PM
                     Monday        ICE/PC         A Days         AM
                     Tuesday       ICE/PC         A Nights       PM
                     Wednesday     ICE/PC         A/B Days       AM
                     Thursday      ICE/PC         B Days         PM
                     Friday        ICE/PC         B Days         AM
                     Saturday      ICE/PC         A/B Nights     PM

       200 Pod       Sunday        County PC      A Days         AM
                     Monday        County PC      A Nights       PM
                     Tuesday       County PC      A Days         PM
                     Wednesday     County PC      A Nights       PM
                     Thursday      County PC      B Days         AM
                     Friday        County PC      B Nights       PM
                     Saturday      County PC      B Days         PM

       300 Pod       Sunday        ICE GP         A Nights       PM
                     Monday        ICE GP         A Days         PM
                     Tuesday       ICE GP         A Days         AM
                     Wednesday     ICE GP         A/B Days       PM
                     Thursday      ICE GP         B Nights       PM
                     Friday        ICE GP         B Days         PM
                     Saturday      ICE GP         B Days         AM

       400 Pod       Sunday        ICE GP         A Nights       PM
                     Monday        ICE GP         A Days         PM
                     Tuesday       ICE GP         A Days         AM
                     Wednesday     ICE GP         A/B Days       PM
                     Thursday      ICE GP         B Nights       PM
                     Friday        ICE GP         B Days         PM
                     Saturday      ICE GP         B Days         AM


                                       Page 110
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 114 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016




       500 Pod       Sunday        ICE/Sureno GP          A Days       PM
                     Monday        ICE/Sureno GP          A Days       AM
                     Tuesday       ICE/Sureno GP          A Nights     PM
                     Wednesday     ICE/Sureno GP          A/B Days     AM
                     Thursday      ICE/Sureno GP          B Days       PM
                     Friday        ICE/Sureno GP          B Days       AM
                     Saturday      ICE/Sureno GP          A/B Nights   PM

       600 Pod       Sunday        County PC      A Days         AM
                     Monday        County PC      A Nights       PM
                     Tuesday       County PC      A Days         PM
                     Wednesday     County PC      A Days         PM
                     Thursday      County PC      B Days         AM
                     Friday        County PC      B Nights       PM
                     Saturday      County PC      B Days         PM
 RCCC SBF - GP/PC Outdoor Recreation Hours 0800-2300. TSEP Outdoor
 Recreation Hours 0700-2400. TSEP County Inmates 2 hours per week. Other
 county inmates 3 hours per week. ICE detainees 5 hours per week. All ICE
 detainees and TSEP county inmates will be offered a minimum of 1 hour of
 outdoor recreation per scheduled day. All GP/PC county inmates will be offered a
 minimum of 1.5 hours of outdoor recreation per scheduled day.
       100 Pod       Sunday        ICE/SMU                A Days       AM
                     Monday        ICE/SMU                A Nights     PM
                     Tuesday       ICE/SMU                A Days       PM
                     Wednesday     County TSEP            All Day
                     Thursday      ICE/SMU                B Nights     PM
                     Friday        ICE/SMU                B Days       AM
                     Saturday      County TSEP            All Day

       200 Pod       Lower Monday          GP     A Days         AM
                     Upper Monday          GP     A Days         AM
                     Lower Thursday        GP     B Days         PM
                     Upper Thursday        GP     B Days         PM

       300 Pod       Lower Sunday          GP     A Days         PM
                     Upper Sunday          GP     A Days         PM
                     Lower Tuesday         GP     A Nights       PM
                     Upper Tuesday         GP     A Nights       PM

       400 Pod       Lower Monday          GP     A Days         AM
                     Upper Monday          GP     A Days         AM
                     Lower Friday          GP     B Days         PM


                                       Page 111
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 115 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



                     Upper Friday          GP      B Days        PM

       500 Pod       Lower Sunday          GP      A Nights      PM
                     Upper Sunday          GP      A Nights      PM
                     Lower Thursday        GP      B Days        AM
                     Upper Thursday        GP      B Days        AM

       600 Pod       Lower Tuesday         PC      A Days        AM
                     Upper Tuesday         PC      A Days        AM
                     Lower Friday          PC      B Nights      PM
                     Upper Friday          PC      B Nights      PM
 RCCC CBF - Outdoor Recreation Hours 0800-2300. County Inmates 3 hours per
 week. ICE detainees 5 hours per week. ROC inmates will receive additional
 outdoor recreation during weekday program slots. All other inmates will be
 offered a minimum of 1 hour of outdoor recreation per scheduled day. ICE
 detainees on restriction are required to be offered outdoor recreation 5 days a
 week unless outdoor recreation is specifically taken as part of the disciplinary
 process. ICE/overflow outdoor recreation time slots are to be used for detainees
 on restriction or for those housed in 200-pod overflow as required.
       100 Pod       Disciplinary Isolation No Yard

       200 Pod       Monday         ICE/Overflow          A Nights    PM
                     Monday         ICE/Overflow          B Nights    PM
                     Tuesday        ICE/Overflow          A Days      AM
                     Tuesday        ICE/Overflow          A Days      AM
                     Wednesday      ICE/Overflow          A/B Days    PM
                     Wednesday      ICE/Overflow          A/B Days    PM
                     Thursday       ICE/Overflow          B Nights    PM
                     Thursday       ICE/Overflow          B Nights    PM
                     Friday         ICE/Overflow          B Nights    PM
                     Friday         ICE/Overflow          B Nights    PM

       300 Pod       Lower Sunday          PC      A Days        PM
                     Upper Sunday          PC      A Days        PM
                     Lower Tuesday         PC      A Nights      PM
                     Upper Tuesday         PC      A Nights      PM
                     Lower Friday          PC      B Days        AM
                     Upper Friday          PC      B Days        AM

       400 Pod       Lower Sunday          Psych          A Nights    PM
                     Upper Sunday          Psych          A Nights    PM
                     Lower Thursday        Psych          B Days      AM
                     Upper Thursday        Psych          B Days      AM


                                       Page 112
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 116 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



                     Lower Saturday        Psych          B Days      AM
                     Upper Saturday        Psych          B Days      AM

        500 Pod      Lower Monday          GP      A Days        PM
                     Upper Monday          GP      A Days        PM
                     Lower Wednesday       GP      B Nights      PM
                     Upper Wednesday       GP      B Nights      PM
                     Lower Saturday        GP      B Days        PM
                     Upper Saturday        GP      B Days        PM

        600 Pod      Lower Sunday          ROC            A Days      AM
                     Upper Sunday          ROC            A Days      AM
                     Monday                ROC            A Days      AM
                     Tuesday               ROC            A Days      PM
                     Wednesday             ROC            A/B Days    AM
                     Thursday              ROC            B Days      PM
                     Friday                ROC            B Days      PM
 The Assessment Team observed the following recreation equipment on each
 individual yard and the MJ and RCCC:
       MJ Floors 2, 3, and 4 – Basketball Hoop
       MJ Floors 5 and 6 –Basketball Hoop
       MJ Floors 7 and 8 Basketball Hoop

 All housing units on the MJ floors 3-8 have an indoor recreation area equipped
 with a pull-up bar and dip bar, however, the indoor recreation area is not used.
       RCCC MHU yard is a small concrete and grass yard with no exercise
        equipment. The MHU yard is mostly grass with a small concrete section
        near the doorway. The only accessible area of the yard is the small
        concrete area near the doorway.
       RCCC M-Dorm Grassy area and patio are used as a yard with no exercise
        equipment.
       RCCC A, B, J and K Barracks yards have basketball and volleyball and
        tables.
       RCCC Kinya, Golden Poppy, Camellia yards have basketball and
        volleyball and tables.
       RCC SLF has an indoor recreation area with a treadmill and 12 exercise
        machines. Inmates housed in Camellia, Golden Poppy and Kinya use this
        indoor recreation area.
       RCCC Ramona yard has no exercise equipment.
       RCCC CBF and SBF yards have a ping pong table, basketball and 3 dip
        and pull-up bar combos.
       RCCC JKF and KBF have 3 dip and pull-up bar combos.


                                       Page 113
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 117 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       RCCC Main Yard is a large exercise yard with handball courts, basketball
        courts, baseball/softball field, soccer field, pull-up bars, dip bars, push-up
        bars, horseshoe pits, and a running track. The main yard is not accessible
        to disabled inmates who are fulltime/part-time wheelchair users.
 The goal for outside recreation at the MJ is, 30 minutes for high custody inmates,
 60 minutes for medium custody inmates and 90 minutes for low custody inmates
 per session. At RCCC (JKF, KBF, SBF and CBF) all county inmates are offered a
 minimum of 1 hour of outdoor recreation per scheduled day. The goal for
 dayroom at the MJ is 30 minutes for high custody inmates, 60 minutes for
 medium custody inmates and 90 minutes for low custody inmates per session.
 Some housing units can offer dayroom daily based on the number of separate
 groups. Specialized units (TSEP, ADSEG, units that house multiple custody
 classifications) cannot offer dayroom daily, as these inmates require separate
 dayroom time. The inmates housed in the RCCC honor facility, barracks and SLF
 are offered recreation yard as time allows. For barracks A, B J, and K recreation
 yard is usually provided on alternate a.m. and p.m. shifts. For the Ramona unit in
 SLF inmates are allowed 1 hour of yard per session.
 At the MJ staff enter out-of-cell activity into a tracking system designed to track
 compliance with out-of-cell time. The deputies check inmates out as dayroom or
 outside recreation in the WEPJPF recreation tracking system. When the inmates
 return to their cell the deputy checks them in, and the system tracks the out-of-
 cell time (dayroom and outside recreation). If an inmate is returned to his/her cell
 and/or leaves the dayroom or recreation yard the deputy reflects this and the
 system does not count the time in cell as part of the out-of-cell activity. The
 recreation tracking system was fully placed on line February 2016.
 The Assessment Team requested and was provided the following
 information/data from the recreation tracking system. A detailed report reflecting
 the inmates’ names, housing, time dayroom program was provided (beginning
 time and ending time), time outside recreation was provided (beginning time and
 ending time) or if the inmate refused for the following pods and time periods
 (weeks of March 20th, April 17th, May 8th, and June 26th) for the following
 housing areas 2 West Medical and Psych, 2 East 100/200/300, 3 West 300, 3
 East 200, 4 East 300, 5 East 300, 6 West 300, 7 West 100/300, and 8 West
 300/400.
 The SCSD detention facilities provided the following, a detailed excel
 spreadsheet listing the inmates XREF, ShiftStart, ShiftName, DayRoomGoal,
 DayRoomOffered,       DayRoomActual,      RecRoomGoal,       RecRoomOffered,
 RecRoomActual, Facility, Area, and pod for the weeks requested.
 Listed below is a summary of the data:
     2 West M/P – There are 1,471 entries (1,009 for P and 462 for M). Of the
     1,471 entries 1,383 reflect a dayroom goal, with 26 entries reflecting that the


                                        Page 114
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 118 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



     goal for dayroom was met. Of the 1,471 entries, zero reflect a RecRoomGoal
     and that recreation was offered or provided.

     2 East 100 (designated wheelchair housing) – There are 273 entries. Of the
     273 entries 215 reflect a dayroom goal, with 159 entries reflecting that the
     goal for dayroom was met. Of the 58 entries where no dayroom goal is
     noted, 47 reflect that dayroom was provided. Of the 273 entries, zero reflect
     a RecRoomGoal and that recreation was offered or provided.

     2 East 200 (designated medical) – There are 1,244 entries. Of the 1,244
     entries 962 reflect a dayroom goal, with 582 entries reflecting that the goal
     for dayroom was met. Of the 281 entries where no dayroom goal is noted,
     184 reflect that dayroom was provided. Of the 1,244 entries, 19 reflect that
     recreation was provided. Of the 1,244 entries, 269 reflect a RecRoomGoal
     with zero reflecting that recreation room was offered or provided.

     2 East 300 (designated medical) – There are 1,084 entries. Of the 1,084
     entries, 850 reflect a dayroom goal, with 457 entries reflecting that the goal
     for dayroom was met. Of the 234 entries where no dayroom goal is noted,
     105 reflect that dayroom was provided. Of the 1,084 entries, 16 reflect that
     recreation was provided. Of the 1,084 entries, 219 reflect a RecRoomGoal
     with zero reflecting that recreation room was offered or provided.

     2 East 300 (designated medical) – There are 1,084 entries. Of the 1,084
     entries, 850 reflect a dayroom goal, with 457 entries reflecting that the goal
     for dayroom was met. Of the 234 entries where no dayroom goal is noted,
     105 reflect that dayroom was provided. Of the 1,084 entries, 16 reflect that
     recreation was provided. Of the 1,084 entries, 219 reflect a RecRoomGoal
     with zero reflecting that recreation room was offered or provided.

     3 East 200 (designated housing P.C.) – There are 3,543 entries. Of the
     3,543 entries, 2,773 reflect a dayroom goal with 2,141 reflecting that the goal
     for dayroom was met. Of the 771 entries where no dayroom goal is noted,
     429 reflect that dayroom was provided. Of the 3,543 entries, 460 reflect that
     recreation was provided. Of the 3,543 entries, 758 reflect a RecRoomGoal
     with 326 reflecting that recreation room goal was met. Of the 2,785 entries
     where no recreation goal is noted, 122 entries reflect recreation room was
     provided.

     3 West 300 (designated housing OPP) – There are 4,094 entries. Of the
     4,094 entries, 3,192 reflect a dayroom goal with 939 reflecting that the goal
     for dayroom was met. Of the 902 entries where no dayroom goal is noted,



                                       Page 115
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 119 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



     489 reflect that dayroom was provided. Of the 4,094 entries, 22 reflect that
     recreation was provided.

     4 East 300 (designated housing P.C.) – There are 3,489 entries. Of the
     3,489 entries, 2,705 reflect a dayroom goal with 2,010 reflecting that the goal
     for dayroom was met. Of the 784 entries where no dayroom goal is noted,
     410 reflect that dayroom was provided. Of the 3,489 entries, 282 reflect that
     recreation was provided. Of the 3,489 entries, 736 reflect a RecRoomGoal
     with 109 reflecting that recreation room goal was met. Of the 2,753 entries
     where no recreation goal is noted, 170 entries reflect recreation room was
     provided.

     5 East 300 (designated housing G.P.) – There are 3,363 entries. Of the
     3,363 entries, 2,573 reflect a dayroom goal with 1,877 reflecting that the goal
     for dayroom was met. Of the 791 entries where no dayroom goal is noted,
     645 reflect that dayroom was provided. Of the 3,363 entries, 345 reflect that
     recreation was provided. Of the 3,363 entries, 697 reflect a RecRoomGoal
     with 306 reflecting that recreation room goal was met. Of the 2,666 entries
     where no recreation goal is noted, zero entries reflect recreation room was
     provided.

     6 West 300 (designated housing G.P.) - There are 4,300 entries. Of the
     4,300 entries, 3,169 reflect a dayroom goal with 1,868 reflecting that the goal
     for dayroom was met. Of the 1,141 entries where no dayroom goal is noted,
     663 reflect that dayroom was provided. Of the 4,300 entries, 281 reflect that
     recreation was provided. Of the 4,300 entries, 869 reflect a RecRoomGoal
     with 159 reflecting that recreation room goal was met. Of the 3,431 entries
     where no recreation goal is noted, 61 entries reflect recreation room was
     provided.

     7 West 100 (designated housing female G.P.) - There are 3,484 entries. Of
     the 3,484 entries, 2,698 reflect a dayroom goal with 1,853 reflecting that the
     goal for dayroom was met. Of the 786 entries where no dayroom goal is
     noted, 436 reflect that dayroom was provided. Of the 3,484 entries, 449
     reflect that recreation was provided. Of the 3,484 entries, 738 reflect a
     RecRoomGoal with 220 reflecting that recreation room goal was met. Of the
     2,746 entries where no recreation goal is noted, 139 entries reflect recreation
     room was provided.

     7 West 300 (designated housing female P.C., OPP, TSEP, ADSEG, G.P.) -
     There are 2,007 entries. Of the 2,007 entries, 1,524 reflect a dayroom goal
     with 395 reflecting that the goal for dayroom was met. Of the 484 entries


                                       Page 116
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 120 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



     where no dayroom goal is noted, 200 reflect that dayroom was provided. Of
     the 2,007 entries, 80 reflect that recreation was provided. Of the 2,007
     entries, 417 reflect a RecRoomGoal with 22 reflecting that recreation room
     goal was met. Of the 1,524 entries where no recreation goal is noted, 22
     entries reflect recreation room was provided.

     8 West 300 (designated housing ADSEG, TSEP.) - There are 1,335 entries.
     Of the 1,335 entries, 1,018 reflect a dayroom goal with 224 reflecting that the
     goal for dayroom was met. Of the 317 entries where no dayroom goal is
     noted, 90 reflect that dayroom was provided. Of the 1,335 entries, 7 reflect
     that recreation was provided.         Of the 1,335 entries, 279 reflect a
     RecRoomGoal with 2 reflecting that recreation room goal was met. Of the
     1,056 entries where no recreation goal is noted, 5 entries reflect recreation
     room was provided.

     8 West 400 (designated disciplinary housing) - There are 691 entries. Of the
     691 entries, 616 reflect inmate isDiscipline, 224 reflect a dayroom goal with
     zero reflecting that the goal for dayroom was met. Of the 466 entries where
     no dayroom goal is noted, 2 reflect that dayroom was provided. Of the 691
     entries, zero reflect that recreation was provided. Of the 691 entries, 63
     reflect a RecRoomGoal with zero reflecting that recreation room goal was
     met. Of the 628 entries where no recreation goal is noted, zero entries
     reflect recreation room was provided.
 Staff Interviews
 During the Assessment Team interviews, the MJ recreation staff stated that
 recreation staff conducts yard activities for the inmates. These yard activities
 include; organized basketball, handball, football and soccer games, corn toss,
 and wellness activities (bodyworks). In addition, they coordinate in-house
 exercise activities. The yard activities are provided to inmates housed on the 3rd,
 4th, 5th and 6th floor. They are not provided to inmates housed on the 2nd or 8th
 floor. The in-house exercise activities are provided to inmates housed on all
 floors.
 The RCCC recreation staff stated that the recreation staff coordinates indoor and
 outdoor ball activities for male and female inmates for all RCCC outdoor
 recreation yards. For the females, recreations staff also provide an exercise
 program. For inmates housed in the honor facility, there is a walking program
 that is facilitated by recreation staff in addition to the yard activities.
 During the Assessment Team interviews housing unit deputies reported that
 inmates do not always get yard. They may get it once a week. And 2 West does
 not run outdoor recreation, as inmates can’t climb the stairs. The housing unit
 deputies stated that the impediment in providing the required outdoor recreation


                                       Page 117
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 121 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 time to inmates is the shortage of staff. The MJ staff stated that staffing for the
 units is typically 2 deputies in each unit (one in control and one on the floor).
 However, it is common for there to be only 1 housing unit deputy. This is a result
 of staffing vacancies due to sick calls, vacation, vacant positions, medical
 transports etc. When there is only 1 deputy per housing unit, the deputy must
 remain in the control room. This impacts the ability to provide programing for
 inmates due to a lack of required custody supervision. The MJ staff reported that
 at times there have been multiple housing units with only 1 deputy in the control
 room. The staffing in the MJ 2 East is only 1 deputy; therefore, in order to
 provide security coverage for escorts to the recreation yard a deputy from the
 medical unit 2 West is required. When asked how inmates who could not
 ambulate the stairs to access the yard would be accommodated, more than half
 of the deputies interviewed were not aware that disabled inmates could be
 accommodated by allowing them to use the elevator via the mezzanine level to
 access the yard.
 Custody staff stated that inmates on disciplinary isolation do not receive access
 to dayroom or outside recreation and are only allowed out of their cell for a 15-
 minute shower every other day. Staff stated that inmates could remain in
 disciplinary isolation for the time imposed by the disciplinary hearing officer. If an
 inmate remains in disciplinary isolation for more than 30 days, staff is required to
 notify the facility commander. Minimum Standards for Local Detention Facilities
 Title 15 - Crime Prevention and Corrections Division 1, Chapter 1, Subchapter
 42010 Regulations, § 1080 Rules and Disciplinary Penalties requires that: if an
 inmate is on disciplinary isolation status for 30 consecutive days there shall be a
 review by the facility manager before the disciplinary isolation status is continued.
 This review shall include a consultation with health care staff. Such reviews shall
 continue at least every fifteen (15) days thereafter until the disciplinary status has
 ended. Staff stated that a practice exists that if an inmate is approaching the
 30th day in disciplinary isolation, the inmate is removed from disciplinary isolation
 for one day and then placed back on disciplinary isolation again. This eliminates
 the requirements of title 15 stated above. The Assessment Team asked a
 custody staff member how many cycles they recall this practice being followed
 with an inmate. They stated 2 cycles (60 days).
 Custody staff specifically assigned to MJ 2/M stated that inmates housed in the
 unit do not receive outside exercise/recreation opportunities.
 A deputy assigned to MJ 3W acknowledged that OPP inmates are housed in pod
 300. He stated that inmates housed in pods 100 and 200 are out of the cell
 “pretty much all of the time”, but the OPP inmates classified as high security may
 get 30 minutes of dayroom on some days, medium security OPP inmates may
 get an hour on some days, and civil commitments may get 1-1.5 hours on some
 days. With regard to outside exercise yard, he indicated that non-OPP inmates




                                        Page 118
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 122 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 (pods 100 and 200) receive exercise yard once per week, but OPP inmates only
 receive yard once every 2 weeks.
 Inmate Interviews
 During the inmate interviews the inmates reported the following information
 regarding access to the yard and dayroom:
       MJ 2 West M – A female inmate housed in the medical unit claims she has
        to use the psych dayroom (she does not live in that area and is not a
        psych inmate). Stated that using the psych dayroom in front of all of the
        psych inmates poses a problem to her because she is emotionally
        stressed because of her severe dialysis condition as well as the
        seriousness of her diabetes. Claims that for months she was never
        offered dayroom at all and that she began getting dayroom (but only in the
        psych area) about 2 month before the Assessment Team interviews at the
        jail. Stated that a particular deputy on PM shift offers dayroom nightly,
        and the other deputy on the PM shift offers dayroom sometimes. Also
        stated that the AM/afternoon shift does not offer dayroom at all. Stated
        that she has never been offered yard.
       MJ 2 West P - Inmate stated that dayroom is offered 1 to 2 times per week
        for 15-30 minutes. Stated he has never been offered yard.
       MJ 2 West P - Inmate housed in 2 West Psych stated that dayroom is
        offered 30 minutes every other day. He stated he has never been offered
        yard.
       MJ 2 West P - Inmate stated that staff does not offer dayroom or yard.
       MJ 2 West P Inmate - This inmate is a psychiatric inpatient, and
        complained that he has never been offered outside exercise yard, and is
        only offered dayroom every other day (AM shift) for about 30 minutes. He
        stated that there is no dayroom offered for the PM shift, and there are no
        other programs of any type offered.
       MJ 2 West M - This inmate is a permanent wheelchair user, and
        complained that he has never been offered outside exercise yard.
       MJ 2 East Pod 100 (wheelchair) - Inmate claims he has been offered
        outside recreation once in 16 months. Claims the Coach/Recreation
        Technician tries to pacify the inmates with movies. Stated dayroom is
        provided for about 2 hours on dayshift and sometimes 1 to 2 hours at night.
       MJ 2 East Pod 100 (wheelchair) - Inmate claims he has never
        been offered yard and wants to go. Claims he is provided dayroom for
        about 1 hour on the day shift and 1 hour on the night shift.
       MJ 2 East Pod 100 (wheelchair) - Inmate claims he has never been to
        yard. Claims he is provided about 1 to 1.5 hours of dayroom each day.
       MJ 2 East Pods 200/300 - Inmates stated that yard is not offered and
        dayroom depends on the shift working. At times dayroom is offered very
        late at night (midnight). There is a mixture of classifications (TSEP, PC,
        and GP) that have to be accommodated for dayroom.


                                       Page 119
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 123 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       MJ 3 West – Inmates in the OPP overflow stated that outside recreation is
        offered once a month. GP inmates stated yard is offered 1 time a week for
        30 minutes. Dayroom is offered 30/60 minutes 2 times a day. Inmates in
        the workers unit stated that dayroom is open all day and yard 2 times a
        week. Some of the OPP inmates were also frustrated with the lack of
        activities afforded to them during dayroom time, including a lack of the
        same equal access to reading materials and board games as the non
        OPP inmates housed in the same pod receive.
       MJ 3- Dayroom is on average 1-1.5 hours per day on the day shift, but
        occasionally offered on PM shift. Yard is offered on average once per
        week on day shift.
       MJ 4 West – Dayroom is offered 2 times a day for 30/60 minutes. Yard is
        random, sometimes 2 times a week for an hour and sometimes once a
        week for an hour.
       MJ 4 East - Dayroom is offered 2 times a day for 30/60 minutes. Yard is
        random, sometimes 2 times a week for an hour, and sometimes once a
        week for an hour. An inmate claimed that yard was only offered 2 times in
        6 months.
       MJ 5 West - Dayroom is offered 2 times a day for 30/60 minutes; however
        at times dayroom is offered late night (0200). Yard is offered 1 time a
        week for an hour.
       MJ 5 East – Dayroom is offered on average 2 times daily, 1 hour on day
        shift and 1 hour on PM shift. Yard is offered on average twice per week for
        1 hour each, and generally rotates between shifts. A couple of inmates
        complained that sometimes yard is offered very late at night or very early
        in the morning (0100 hours).
       MJ 6 West - Dayroom is offered 2 times a day for 30/60 minutes; however
        at times dayroom is offered late night (0100-0200). Yard is offered 1 time
        a week for an hour and sometimes not at all.
       MJ 6 East – Dayroom is offered on average 1 hour on day shift and 1 hour
        on PM shift on most days (sometimes not on weekends). Yard is offered
        on average once per week for 1 hour (various times), but recently they
        have occasionally received it twice per week.
       MJ 7 West – For Pod 100, inmates claim that dayroom is offered during
        morning/afternoon shift between one to 3 days per week, for about 45
        minutes to 90 minutes each. Dayroom is rarely offered during the evening
        shift. Outside exercise yard is offered about once per week (usually on
        Sundays) for about one hour. For Pod 200, inmates claim dayroom is
        offered between one to 2 times per day (no set time schedule) for about
        60-90 minutes each (sometimes morning/day shift, and sometimes in the
        evening). Outside exercise yard is provided either once or twice per week,
        for about 60 minutes each. For Pod 300, inmates claim that dayroom is
        offered for about 60 minutes each day (sometimes during




                                       Page 120
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 124 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



        morning/afternoon shift, and sometimes during evening shift). Outside
        exercise yard has not been offered in the last 2 months.
       MJ 7 East - Dayroom is offered 30/60 minutes, however at times dayroom
        is offered late night (midnight). Yard is not offered.
       MJ 8 West – No dayroom or yard offered for DD inmates in Pod 400.
        TSEP Pod 300 was offered dayroom twice. Dayroom for the other pods is
        offered on average 30 minutes per day on day shift, and 2 nights per week
        for 30 minutes each. No yard information.
       MJ 8 East - Dayroom is offered 1 time a day or every other day for 30/60
        minutes, however at times dayroom is offered late night (0100). Yard is
        offered 1 time a week for an hour. One inmate stated that yard has only
        been offered 2-3 times in the past 2 months.
       RCCC SLF – Inmates housed in Kinya, Camellia and Golden Poppy
        stated they have access to the dayroom and yard most of the day.
        Inmates housed in Ramona do not have access to a dayroom. The
        inmates stated that they are offered yard every day for 1 hour.
       RCCC MHU – Inmates stated they have access to the small yard most of
        the day. They also stated they can go to the main yard; however, it is too
        far to walk.
       RCCC M-Dorm – Inmates stated they have access to the small yard for
        several hours daily on day shift, and up to 2 hours daily on PM shift. They
        also stated they can go to the main yard for about 45-60 minutes daily on
        day shift;
       RCCC A, B, J and K Barracks – Inmates have open access to dayroom all
        day. Inmates stated they have access to the yard 4 to 6 hours every day.
       RCCC C, D, G and H Barracks – Inmates have access to dayroom all day.
        Access to the small yards is 2-4 hours a day. Access to the main yard is
        when recreation staff provides access.
       RCCC KBF, SBF, JKF and CBF –Dayroom access is consistent with
        dayroom schedule. Yard access is consistent with yard schedule. CBF
        Pod 400 (OPP Inmates) are offered dayroom on average twice per day (1
        hour each) on day shift (occasionally 1.5 hours), and on PM shift
        sometimes about 1 hour after the evening meal. Yard is offered on
        average 1-2 times weekly for about 1.5 hours each on day shift, and
        sometimes on Sunday evening for about 1.5 hours.

 Conclusions:
 There are significant flaws in the processes as well as discrimination with regard
 to equitable programming for disabled inmates. To ensure nondiscrimination
 under the ADA, the SCSD detention facilities must ensure that disabled inmates
 receive equivalent exercise/yard time and access to fitted exercise equipment.
 Disabled inmates housed in MJ West M/P are not being provided equal access to
 the outside recreation yard relative to all other inmates housed in the MJ. This is


                                       Page 121
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 125 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 supported by the outside recreation tracking data provided by SCSD detention
 facilities.
 Disabled inmates housed in 2 East Pod 100 (wheelchair users) are not being
 provided equal access to the outside recreation yard relative to all other inmates
 housed in the MJ. This is supported by the outside recreation tracking data
 provided by SCSD detention facilities.
 Disabled inmates housed in 2 East who are not able to ambulate stairs to access
 the yard are not being provided equal access to the outside recreation yard
 relative to all other inmates housed in the MJ. This is supported by the outside
 recreation tracking data provided by SCSD detention facilities.
 The staffing levels at the MJ are impacting the ability for staff to provide the
 required out-of-cell time (dayroom and outdoor recreation) for disabled inmates.
 When disabled mentally ill inmates are found guilty of disciplinary write-ups and
 are placed in disciplinary isolation by the disciplinary hearing official, they are
 completely isolated from interactions with others and are not allowed access to
 dayroom or yard for up to 30 days. It is also a practice to release an inmate for 1
 day and return them to disciplinary isolation for 60 days. These inmates are only
 allowed outside their cell for 45 minutes in a 7-day period. If the reason for the
 misconduct is due to mental illness, these inmates are being punished and
 disciplined for their disability, when instead they need to be provided with
 necessary mental health treatment. In the GAP Analysis of Mental Health
 Services Santa Clara County Jails, Bruce C. Gage, M.D., states, ”It is also vitally
 important to recognize that some mentally ill that may score at low classification
 security levels may nonetheless be quite dangerous, especially until treated, and
 this must be accommodated as well – but not through the vehicle of infraction
 and sanction as this amounts to punishing inmates for being mentally ill or by
 universally placing the mentally ill in restrictive settings. This requires mental
 health input into the infraction process and sometimes not infracting when the
 behavior is driven by mental illness but when tighter conditions of confinement
 are nonetheless necessary by virtue of their present risk. In short, they are not
 infracted but they are placed in what amounts to a higher security setting for risks
 related to their illness. Sometimes, there may be no infractable behavior but
 elevated risk is still present; this requires mental health staff to have some ability
 to drive custody overrides and/or be able to place the mentally ill under more
 restrictive conditions other than by the sole vehicle of LPS commitment. Similarly,
 those who are seriously mentally ill and are not a danger to others, usually those
 who are gravely disabled, often need to be engaged in activities rather than
 isolated, where they sink further into despair or psychosis.”
 The disabled mentally ill inmates housed in the OPP are not being provided
 equal access to outside recreation yard and in some cases dayroom relative to
 other non-disabled inmates housed in the SCSD detention facilities.


                                        Page 122
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 126 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Disabled inmates do not have equal access to the dip and pull-up bars (and other
 equipment). If this equipment is to remain in the exercise areas for inmate usage,
 then disabled inmates must either be able to access such bars (for housing units
 designated to house inmates with disabilities) with reasonable accommodations,
 or specifically fitted bars or equipment must also be installed.
 References
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 28 CFR § 35.130(a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
     (ii) Afford a qualified individual with a disability an opportunity to participate in
     or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;
     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or




                                         Page 123
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 127 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
 of a facility, make selections—
     (i) That have the effect of excluding individuals with disabilities from, denying
     them the benefits of, or otherwise subjecting them to discrimination; or
     (ii) That have the purpose or effect of defeating or substantially impairing the
     accomplishment of the objectives of the service, program, or activity with
     respect to individuals with disabilities.
 28 CFR 35.130(b)(8): A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.
 The information below is for reference only. As a result of the ADA, the
 court approved settlement agreement for CDCR, titled, “Armstrong v. Davis”
 (now Armstrong v. Brown) amended January 3, 2001, mandates the
 following with regard to mobility-disabled inmates (and inmates with other
 disabilities):

      Reasonable accommodation for inmates with disabilities at designated
       facilities may include the provision of accessible recreation areas and
       specially fitted equipment. The successful completion of a test to show
       proper and safe use of fitness apparatus items shall be required and
       documented.




                                        Page 124
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 128 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Access to Programs
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 applicable pertaining to inmate orientation are outlined in Operations Orders
 06/10 Recreation, Exercise and Showering, 06/13 Telephone and TDD / TTY
 Equipment Access, 06/17 Social, Social Service Consultation, and Media Visits,
 08/06 Prisoner Services, 08/07 Law Library, 08/11 Religious Services, Draft
 Operations Order Inmates with Disabilities - ADA, and Policy 1124 Personal
 Hygiene.
 The following sections of the Minimum Standards for Local Detention Facilities
 Title 15 - Crime Prevention and Corrections Division 1, Chapter 1, Subchapter
 42010 Regulations address inmate programs in a county jail:
 § 1062. Visiting
     (a) The facility administrator shall develop written policies and procedures for
     inmate visiting, which shall provide for as many visits and visitors as facility
     schedules, space, and number of personnel will allow. For sentenced
     inmates in Type I facilities and all inmates in Type II facilities there shall be
     allowed no fewer than two visits totaling at least one hour per inmate each
     week. In Type III and Type IV facilities there shall be allowed one or more
     visits, totaling at least one hour, per week.
     (b) In Type I facilities, the facility administrator shall develop and implement
     written policies and procedures to allow visiting for non-sentenced detainees.
     The policies and procedures will include a schedule to assure that non-
     sentenced detainees will be afforded a visit no later than the calendar day
     following arrest.
     (c) The visiting policies developed pursuant to this section shall include
     provision for visitation by minor children of the inmate.
 § 1064. Library Service
     The facility administrator shall develop written policies and procedures for
     library service in all Type II, III, and IV facilities. The scope of such service
     shall be determined by the facility administrator. The library service shall
     include access to legal reference materials, current information on
     community services and resources, and religious, educational, and
     recreational reading material. In Type IV facilities such a program can be
     either in-house or provided through access to the community.
 § 1067. Access to Telephone
     The facility administrator shall develop written policies and procedures which
     allow reasonable access to a telephone beyond those telephone calls
     required by Section 851.5 of the Penal Code.


                                       Page 125
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 129 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 § 1070. Individual/Family Service Programs
     The facility administrator of a Type II, III, or IV facility shall develop written
     policies and procedures, which facilitate cooperation with appropriate public
     or private agencies for individual and/or family social service programs for
     inmates. Such a program shall utilize the services and resources available in
     the community and may be in the form of a resource guide and/or actual
     service delivery. The range and source of such services shall be at the
     discretion of the facility administrator and may include:
            a. individual, group and/or family counseling;
            b. drug and alcohol abuse counseling;
            c. community volunteers;
            d. vocational testing and counseling;
            e. employment counseling;
            f. referral to community resources and programs;
            g. prerelease and release assistance;
            h. legal assistance; and,
            i. regional center services for the developmentally disabled
 § 1072. Religious Observances
     The facility administrator of a Type I, II, III or IV facility shall develop written
     policies and procedures to provide opportunities for inmates to participate in
     religious services, practices and counseling on a voluntary basis.
 § 1266. Showering
       There shall be written policies and procedures developed by the facility
       administrator for inmate showering/bathing. Inmates shall be permitted to
       shower/bathe upon assignment to a housing unit and at least every other
       day or more often if possible.
 Per Operations Order 06/10, Recreation, Exercise and Showering, televisions
 are provided as a leisure time activity to help alleviate boredom, reduce tension,
 and to facilitate inmates’ continued contact with the community. The use of the
 televisions located within each housing unit is a privilege and pod television
 privileges may be suspended with supervisor approval. Televisions are typically
 turned on during indoor recreation periods. Additional viewing times may be
 authorized by custody staff when all routine tasks and activities have been
 completed. Televisions damaged or inoperative shall be immediately removed
 from the housing unit, and housing unit staff will submit a Maintenance Request.
 Any removal of a television for intentional abuse or vandalism requires watch
 commander approval. Any removal will be logged and a replacement television
 will not be installed until the investigation or disciplinary action has been
 completed.




                                        Page 126
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 130 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Title 15, Section 1067 provides that inmates be afforded reasonable access to a
 telephone beyond those arrest/booking telephone calls which are required by
 Penal Code 851.5. General telephone access is granted during normal indoor
 recreation periods, however, telephone access is still a privilege and any
 individual revocation will be in accordance with the discipline process. The use
 and access of telephones will be in accordance with Operations Order 6/13,
 Telephones/TDD/TTY Access.
 Inmates are afforded enough time during indoor recreation periods to shower.
 Each inmate shall be allowed a maximum of fifteen (15) minutes of shower time
 so it is incumbent upon the inmate to manage his/her dayroom time accordingly.
 In the event recreation is held to minimum standards, inmates will be afforded the
 opportunity to shower every other day. Inmates on disciplinary status are
 allowed to shower once every other day. Acceptance or refusal shall be
 documented. Reasonable efforts should be made to allow inmates who have
 participated in outdoor recreation to shower before lockdown. The shower shall
 not be used as a means of punishment or used to isolate a disruptive or
 combative inmate. An exception may occur if custody staff needs to control a
 volatile situation and use of the shower stall is the only means to control that
 situation. As soon as the situation is stabilized the inmate shall be removed from
 the shower stall. Inmates whose jobs or work assignments cause them to require
 more frequent showers should be permitted to shower whenever necessary.
 Operations Order 06/12 outlines shaving and cosmetology procedures; however,
 inmates are afforded the opportunity to shave each day. Inmates scheduled for
 court shall be provided shower access on the day of the scheduled court
 appearance. Upon request, males shall be allowed to shave and females shall
 be allowed to use cosmetology equipment.
 Per Operations Order 06/13, Telephone and TDD / TTY Equipment Access,
 Custody staff shall provide telephone access so that arrestees are able to make
 the required number of telephone calls upon being booked as per Penal Code
 851.5. Reasonable telephone access is also provided to inmates during
 recreation periods. Once an inmate is identified as hearing impaired, all efforts
 will be made so that such inmate receives all rights and privileges as would be
 given any other inmate.
 Telephones are accessible to inmates who are participating in dayroom activities.
 Dayroom typically occurs everyday, unless a situation arises that would prevent
 or limit the recreation program. Inmates may make unlimited fifteen (15) minute
 telephone calls. Any individual restriction of telephone access shall be noted in
 an Inmate Disciplinary Report (PF-10). A logbook entry will be done in the event
 dayroom access is restricted to the housing unit for any reason. Inmates on
 disciplinary restriction shall not have access to telephones for the duration of
 their disciplinary status. Inmates housed in areas, such as the medical infirmary,



                                       Page 127
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 131 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 that are not equipped with “pod” phones shall be allowed access to an inmate
 telephone that can be plugged into a telephone outlet.
 Inmates who are speech and/or hearing impaired shall be given access to the
 TDD/TTY equipment and are subjected to the same rules as described for
 telephone access. Inmates may request use of the TDD/TTY equipment through
 an Inmate Message Request. Housing units that are equipped with free phones
 will use TDD/TTY equipment for the speech/hearing impaired. Speech/hearing
 impaired inmates will be escorted to booking or another appropriate area if the
 housing unit does not have access to TDD/TTY equipment. Housing unit staff
 shall make an entry in the logbook each time the TDD/TTY equipment is used
 with the inmate’s name, X-reference number, date and time of use and location
 of where it was used. If the inmate needs to talk to someone who has no
 TDD/TTY equipment he/she may call the Nor Cal Center for Deafness, a free
 service, at (916) 973-8448.
 Per Operations Order 06/17, Social, Social Service Consultation, and Media
 Visits, all inmates shall be allowed to have social, social service consultation and
 media visits during the visit schedule times of the respective facility. All
 incarcerated inmates shall have reasonable access to social, social service
 consultation and media visits in an effort to reduce stress and maintain family ties.
 Reasonable access is based on the individual facility’s established visit schedule
 and physical plant design.
 Social, social service consultation, and media visits shall take place in the
 general social visit booths. Attorney pass-through and non-pass-through booths
 shall not be used as overflow. Inmates may have social, social service
 consultation, or media visit privileges taken away for disciplinary reasons. Visit
 restrictions will only occur as a result of a disciplinary hearing in accordance with
 the discipline plan.
 Social visits are visits with any person who does not meet the confidential visitor,
 media visitor, or social service visitor requirements. Social visits may include
 family, friends, minor relatives, associates, etc. Media visits are visits with any
 person who is a representative of any media source where the purpose of the
 visit is media-related. Media visits may include correspondents from television,
 newspaper, magazine, Internet sources etc. Social Service Consultations
 include visits with governmental service providers and nonprofit advocacy and
 charity organizations.
 At the Main Jail and RCCC, pre-trial inmates may receive a maximum of two
 forty-five-minute NON-CONTACT social visits per week. At the Main Jail,
 sentenced inmates may receive three forty-five-minute NON-CONTACT social
 visits per week. At RCCC, sentenced inmates may receive one sixty-minute
 NON-CONTACT social visit per week.



                                        Page 128
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 132 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Visits for inmates housed in the acute psychiatric unit at the MJ, including
 inmates wearing blue suits, will be on a case-by-case basis. If the visit is
 authorized, it shall take place in the 2 East visit area. The visit shall be visually
 monitored by a deputy. Supervisory approval is required for all visits, whether
 approved or denied.
 Per Operations Order 08/06, Prisoner Services, social service programs will be
 provided which employ a wide range of in-house and community resources to
 assist inmates in solving personal and family problems and assist in their
 rehabilitation. Social services for inmates include, but are not limited to, the
 following:
       Alcoholics Anonymous.
       Individual and group counseling.
       Religious and community services.
       Substance abuse counseling.
       Notary Public services.
 Per Operations Order 08/07, Law Library, Law Libraries in each facility are
 available to any inmate requesting access to legal materials, however Pro Per
 status inmates shall have priority to the Law Library. Custody staff will provide
 assistance to inmates in accessing up to date legal research material and/or
 accessing the courts. Inmates wanting access to the law library to conduct legal
 research must submit an “Inmate Message Request” form to the Law Librarian.
 Inmates may request legal materials, copies, writ forms, and legal books from the
 Law Librarian by submitting an Inmate Message Request. Each request will be
 limited to no more than five books. Up to 25 copies of legal material may be
 allowed per inmate per week. This number may be limited due to staff availability
 and budgetary restraints. Inmates, other than Pro Per status inmates, may
 normally utilize the law library for one (1) hour per week per inmate. Inmates
 requiring more time may request additional time, subject to availability.
 Per Operations Order 08/11, Religious Services, the MJ and RCCC shall make
 every effort to allow the sincere free practice of religion, limited only by legitimate
 security and operational considerations. Inmate participation in the religious
 programs is subject to the review and approval of the Correctional Ministries
 Director, the Division Commander, and his /her designee.
 Inmates may ask to see the Correctional Ministries Director or a Volunteer
 Chaplain; request religious materials, individual counseling, or a special religious
 diet; or seek additional information on matters relating to religious practice by
 submitting a KITE. Custody staff receiving KITE’s which contain such requests
 shall route the request to the Chaplaincy in a timely manner. Inmates wishing to
 submit a grievance relating to religious issues shall follow the normal inmate
 grievance procedure.



                                        Page 129
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 133 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Inmates may receive religious publications and other materials that have been
 approved and do not jeopardize the safety and security of the facility, staff, or
 other inmates, and otherwise conform to the facilities rules and regulations. All
 publications and other materials will go through the Correctional Ministries
 Director. Any item in question will be referred to the Division Commander and/or
 his/her designee for review.
 Religious services and programs in Corrections may include, but are not limited
 to, one-on-one religious counseling and prayer, religious practices and rituals,
 religious education and classes, and religious counseling.
 Per Draft Operations Order Inmates with Disabilities - ADA, persons with a
 disability are entitled to an equal opportunity to participate in programs, services,
 or activities offered by the SCSD detention facilities unless doing so creates an
 undue hardship.
 The Sheriff’s Department may impose legitimate safety requirements necessary
 for the safe operation of its services, programs, or activities. However, those
 requirements must be based on actual risks, not on mere speculation,
 stereotypes, or generalizations about individuals with disabilities.
 The ADA coordinator, or their designee, is required to perform a follow-up review
 every thirty calendar days to ensure the inmate has equal opportunity to
 participate in programs, services and activities and to discuss any issue the
 inmate may have regarding his/her treatment.
 The programs and services offered within the SCSD detention facilities shall be
 accessible to all inmates. Provisions shall be made by to ensure that all services,
 programs, and activities are readily accessible to and usable by, individuals with
 disabilities.
 Exercise and Recreation: All inmates shall receive exercise in an area designed
 for recreation (indoor/outdoor) which will allow for a minimum amount of required
 exercise distributed over a period of seven (7) days to benefit social, physical
 and emotional health following Operations Order 6/10, Recreation, Exercise, and
 Showering.
 Library Service: The California State Library lends books and magazines in
 braille and on cassette tapes. To obtain any of the available materials, the inmate
 must first be registered with the State of California Braille and Talking Book
 Library (BTBL). The inmate must complete and submit an application prior to use.
 To obtain an application, the inmate must submit an Inmate Request Form
 (KITE) to the Recreation Technician. A designated Recreation Technician will
 assist in completing the form, providing certification and returning the application
 to the Library. The Library will mail a cassette player, along with a catalog of
 available titles to the inmate, free of charge. A free-return label is included in the
 package. Once the package arrives at the custody facility, it shall be routed to


                                        Page 130
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 134 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 the Recreation Technicians who will ensure distribution of the materials. A
 designated Recreation Technician shall provide the inmate with the audio tape
 equipment, inform the inmate of the resources available and explain how the
 inmate can access the resources via KITE.
 Eligibility requirements for services shall not be imposed if they eliminate or tend
 to eliminate participation by inmates with disabilities, unless it can be shown that
 such requirements are necessary for the provision of the service. Inmates who
 volunteer for, or are required to participate in the drug education course and who
 experience learning disabilities must be provided a reasonable accommodation
 toward completion of the course, including an alternate means of testing. All
 program offerings shall be located in areas that are accessible to all inmates
 regardless of ability. American Sign Language interpreters are available for all
 program services and can be arranged by contacting (916) 874-1448.
 Substance Abuse Treatment programs include:
 Housing for Accountable Living Transitions/Residential Substance Abuse
 Treatment (HALT/RSAT)
     HALT/RSAT provides substance abuse treatment and reentry service to
     offenders and supports their transition back into the community. This
     program provides substance abuse treatment and education, assisting the
     offender in changing learned behaviors while offering him or her the tools to
     become a productive member of the community. Participants receive
     individual needs assessments and assistance with aftercare services for up
     to one year after they are released from custody. Participants receive a
     program certificate upon successful completion and time off their sentence
     for education hours when eligible. Program is 200 hours for low offenders
     and 300 for medium to high offenders.
 Substance Misuse
     The goal of this course is to educate participants in the biological,
     psychological, and social issues of addiction and chemical dependency and
     introduce them to appropriate options for recovery. Program is 12 sessions.
 Denial Management
     The goal of this course is to help participants recognized their denial patterns
     and to overcome them. Program completion is dependent on workbook
     completion.
 Relapse Prevention
     This course focuses on the thinking process that leads to relapse and
     understanding the belief system that can lead to prevention. Program
     completion is dependent on workbook completion.



                                        Page 131
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 135 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Man Alive/Woman Alive
     Rio Cosumnes Correctional Center partners with a Sacramento County
     Certified Batterers Treatment provider to offer participants the strategies
     needed to stop their pattern of violent behavior and be accountable to
     themselves, their families, and their community. Program is 52 hours.
 Thinking for Change
     This cognitive behavioral course teaches social skills, cognitive self-change
     and problem solving strategies. It is designed to help participants set
     personal and professional goals. Certificate is based on 27 sessions.
 Moral Reconation Therapy
     A cognitive behavioral course aiming to decrease recidivism rates through
     lessons focused on criminal thought and the treatment of substance abuse.
     Program ranges from 24-36 hours.
 QUEST
     The QUEST Program is the in-custody gang diversion program. QUEST
     (Question, Understand, Evaluate, Succeed, Transform) contains an
     evidence-based curriculum, which uses behavioral therapy principles,
     training and success principles. All participants must be documented gang
     members or gang associates. All participants are housed together in a joint
     QUEST / HALT barrack, separate from non-program inmates. This
     therapeutic housing environment allows participants to focus on their
     programming and development.
 Reentry Services
     Reentry services are provided to sentenced inmates. It provides evidence
     based vocational, educational, and treatment programs. The goal is to
     reduce the rate of incarceration and to offer inmates the tools necessary for
     successful reintegration into the community. Inmates with over 60 days to
     serve will be assessed to determine the track they will be placed on. These
     tracks include: vocational, treatment and education. If you are placed on the
     reentry services track a reentry specialist will meet with you to complete an
     individualized assessment and create a reentry plan. Your reentry plan may
     include cognitive behavioral groups, substance abuse classes, employment
     classes, education, vocational training programs, and family reintegration.
     Post-release services may be available to those inmates who participate in
     reentry services. The post-release services may include supportive services
     based on individual needs and eligibility will be determined during your
     participation in the reentry program.
 Per Policy 1124, Personal Hygiene, any inmate detained over 48 hours will be
 furnished bathing facilities in the form of either a tub or shower with hot and cold


                                        Page 132
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 136 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 running water. All inmates shall be permitted regular bathing at least every other
 day. Inmates will be permitted daily bathing during hot weather in facilities
 without air temperature control. Inmates whose work assignments cause them to
 require more frequent showers should be permitted to shower whenever
 necessary.
 Staff shall provide the following items:
       Individual or disposable shaving implements. (These must not be shared
        among inmates unless properly sterilized.)
       Soap.
       Toothbrush and comb.
       Toothpaste or powder.
       Dental floss (subject to security regulations).
       Toilet paper.
       Sanitary napkins when required.
       Laundry services at least weekly.
       Hair care services are also available unless restricted due to reason of
        identification.
 Observations
 The Assessment Team toured all housing units at each facility including the
 inmate visiting areas, telephone areas, recreational areas (e.g., television,
 recreational reading and game room areas). Team representatives also toured
 the areas where religious services are often conducted, e.g., classrooms and
 multi-purpose rooms.
 The Assessment Team reviewed the current schedules for religious services and
 other non-religious program, services and activities for the MJ and RCCC
 Complexes. The following is a breakdown of the listed schedule:
 MJ 2 East     Tuesday       1800-1930      Islamic Quran Class (100 Pod)
               Saturday      1000-1045      Bible Study (300 Pod)
               Saturday      1100-1200      Protestant

 MJ 2 West     No Programs Offered

 MJ 3 East     Monday        1900-2030      Protestant Bible Study (100-300 Pods)
               Tuesday       1300-1430      7th Day Adventist (100-300 Pods)
               Tuesday       1900-2100      Protestant Bible Study (100-300 Pods)
               Thursday      0930-1130      Jehovah Witness
               Thursday      1130-1300      Jehovah Witness
               Saturday      Protestant     Bible Study (100-300 Pods)

 MJ 3 West     Sunday        2000-2130      Cocaine Anonymous (on 4 West)
               Monday        2000-2130      Narcotics Anonymous


                                        Page 133
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 137 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



              Tuesday       0900-1030      Substance Abuse (on 4 West)
              Wednesday     2030-2200      Alcoholics Anonymous
              Thursday      1900-2030      Protestant Bible Study (100-200 Pods)
              Saturday      0800-0930      Protestant Bible Study (100-200 Pods)

 MJ 4 East    Monday    1900-2030          Protestant Bible Study (100-300 Pods)
              Wednesday 1300-1400          All Faith Studies (100-300 Pods)
              Saturday  0800-0930          Protestant Bible Study (100-300 Pods)

 MJ 4 West    Sunday        1300-1400      Religious
              Sunday        2000-2130      Cocaine Anonymous
              Monday        2000-2130      Narcotics Anonymous
              Tuesday       1830-2000      Celebrate Recovery
              Wednesday     1900-2030      Protestant Bible Study (100-200 Pods)
              Wednesday     2030-2200      Alcoholics Anonymous
              Thursday      2000-2130      Narcotics Anonymous Book Study
              Saturday      0900-1000      Protestant Bible Study (open)

 MJ 5 East    Tuesday       1900-2030      Protestant Bible Study (200 Pod)
              Friday        2000-2130      Protestant Bible Study (200 Pod)
              Saturday      2000-2130      Protestant Bible Study (200 Pod)

 MJ 5 West    Tuesday   2000-2130          Protestant Bible Study (100 Pod)
              Wednesday 1900-2030          Russian Bible Study (100 Pod)
              Saturday  0800-0930          Protestant Bible Study (100 Pod)

 MJ 6 East    Sunday        0800-0930      Protestant Bible Study (200 Pod)
              Thursday      1300-1430      Jehovah Witness (200 Pod)
              Saturday      0800-0930      Protestant Bible Study (200 Pod)

 MJ 7 East    Monday        1900-2030      Protestant Bible Study (300 Pod)
              Saturday      0800-1000      Protestant Bible Study (300 Pod)

 MJ 7 West    Tuesday   2000-2130          Protestant Bible Study (100 Pod)
              Wednesday 2000-2130          Alcoholics Anonymous
              Saturday  0800-0930          Protestant Bible Study (100 Pod)

 MJ 7 West    Sunday        1300-1430      Protestant Bible Study (100/300 Pods)
              Sunday        1930-2100      Narcotics Anonymous
              Monday        1900-2030      Protestant Bible Study (100/300 Pods)
              Monday        2030-2200      Narcotics Anonymous
              Tuesday       1130-1300      Self Esteem (1st and 3rd Tuesday)
              Tuesday       1230-1400      Substance Abuse (2nd and 4th Tuesday)
              Tuesday       1830-2000      Celebrate Recovery (100/300 Pods)



                                       Page 134
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 138 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



              Tuesday       2000-2130      Protestant Bible Study
              Wednesday     2000-2130      Alcoholics Anonymous
              Thursday      1230-1330      Book Club (1st and 3rd Thursday)
              Thursday      1345-1445      Catholic Bible Studies
              Thursday      1900-2130      Protestant Bible Study (100/300 Pods)
              Friday        2000-2130      Alcoholics Anonymous
              Saturday      0900-1030      Protestant Bible Study (100/300 Pods)

 MJ 8 East    No Programs Offered

 MJ 8 West    No Programs Offered

 RCCC CBF Sunday            1200-1500      Bible Study (Custody/Volunteer decides
                                           which Pod attends 100-600)
              Tuesday       1300-1400      Bible Study (Custody/Volunteer decides
                                           which Pod attends 100-600)
              Thursday      1300-1400      Bible Study (Custody/Volunteer decides
                                           which Pod attends 100-600)

 RCCC JKF     Sunday        1200-1500
                                   Bible Study (Custody/Volunteer decides
     KBF                           which Pod attends 100-600)
              Monday    0900-1100 Man Alive (General Population)
              Wednesday 1900-2000 Bible Study (JKF)
              Wednesday 2000-21000 Bible Study (KBF)
              Thursday  2000-2130 Narcotics Anonymous
              Saturday             Substance Misuse (General Population)

 RCCC KBF Thursday          1330-1430      ICE Bible Study (Pod 500 Classroom)
          Thursday          1930-2030      ICE Bible Study (Pod 500 Classroom)

 RCCC SBF Sunday            1200-1500      Bible Study (Custody/Volunteer decides
                                           which Pod attends 100-600)
              Thursday      1300-1400      Bible Study (Custody/Volunteer decides
                                           which Pod attends 100-600)

 RCCC SLF     Sunday        0900-1100      Bible Study (Sutter Hall)
              Monday        2000-2130      Bible Study (Dining Hall)
              Monday        0900-1100      Thinking for Change HALT (Lecture Hall)
              Tuesday       0900-1100      Substance Misuse HALT (Sutter Hall 1)
              Tuesday       0900-1100      Job Readiness HALT (Sutter Hall 2)
              Tuesday       1900-2030      Alcoholics Anonymous (Dining Hall)
              Tuesday       1200-1500      CENAPS HALT (Sutter Hall 1)
              Tuesday       1200-1500      Relapse Prevention (Sutter Hall 2)
              Wednesday     0900-1100      Woman Alive AB 109 (Lecture Hall)



                                       Page 135
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 139 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



              Wednesday     2000-2130      Alcoholics Anonymous (Dining Hall)
              Thursday      0900-1100      Thinking for Change AB 109 (Lecture)
              Thursday      0900-1100      Substance Misuse HALT (Sutter Hall 1)
              Thursday      0900-1100      Job Readiness HALT (Sutter Hall 2)
              Thursday      1200-1500      CENAPS AB109 (Lecture Hall)
              Thursday      2030-2200      Bible Study Catholic (Dining Hall)
              Thursday      1200-1500      CENAPS HALT (Sutter Hall 1)
              Thursday      1200-1500      Relapse Prevention (Sutter Hall 2)
              Friday        0900-1100      Thinking for Change (Sutter Hall 1)
              Friday        1200-1500      Substance Misuse AB109 (Lecture Hall)
              Saturday      0900-1100      Bible Study (Sutter Hall 1)
              Saturday      1200-1500      Life Skills HALT (Lecture Hall)

 RCCC HF      Monday        0900-1100      Gang Diversion Quest (B Barracks)
              Monday        0900-1100      Thinking for Change (AB109 HF Library)
              Monday        0900-1100      Life Skills (HF Rec 1)
              Monday        0900-1100      Parenting (HALT HF Rec 2)
              Monday        1200-1500      Job Readiness (AB 109 HF Library)
              Monday        1200-1500      Thinking for Change (HALT HF Rec 1)
              Monday        1200-1500      Man Alive (HF Rec 2)
              Monday        1200-1500      Thinking for Change (HALT Rec Hall)
              Monday        1900-2130      Alcoholics Anonymous (HF Rec Hall)
              Tuesday       0900-1100      Thinking for Change (QUEST HF)
              Tuesday       0900-1100      CENAPS (HALT HF Library)
              Tuesday       0900-1100      Relapse Prevention (HALT HF Rec 1)
              Tuesday       0900-1100      Parenting (HALT HF Rec 2)
              Tuesday       1200-1500      Relapse Prevention (HALT HF Library)
              Tuesday       1200-1500      CENAPS (HALT HF Rec 1)
              Tuesday       1200-1500      Parenting (HF Rec 2)
              Tuesday       1200-1500      Substance Misuse (AB109 HF Rec Hall)
              Tuesday       1900-2200      Bible Study (A Barracks)
              Tuesday       1900-2100      Bible Study (Rec Hall)
              Tuesday       1900-2000      Bible Study (J Barracks)
              Tuesday       2000-2100      Bible Study (K Barracks)
              Tuesday       2000-2100      Bible Study (B Barracks)
              Wednesday     0900-1100      Gang Diversion Quest (B Barracks)
              Wednesday     0900-1100      Man Alive (HF Library)
              Wednesday     0900-1100      Thinking for Change (HALT HF Rec 1)
              Wednesday     0900-1100      Parenting (HALT HF Rec 2)
              Wednesday     1200-1500      Man Alive (QUEST Rec 1)
              Wednesday     1200-1500      Thinking for Change (HALT HF Library)
              Wednesday     1200-1500      Thinking for Change (HALT HF Rec 2)
              Wednesday     1200-1500      Recreation (HF Rec Hall)
              Wednesday     1900-2100      Celebrate Recovery (HF Rec Hall)



                                       Page 136
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 140 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



              Thursday      0900-1100      CENAPS (HALT HF Lecture Room)
              Thursday      0900-1100      Job Readiness (QUEST HF Library)
              Thursday      0900-1100      Relapse Prevention (HALT (HF Rec 1)
              Thursday      0900-1100      Parenting (HALT HF Rec 2)
              Thursday      1200-1500      Substance Misuse (HALT HF Lecture)
              Thursday      1200-1500      Substance Misuse (HF Rec 1)
              Thursday      1200-1500      Job Readiness (HALT HF Library)
              Thursday      1200-1500      Parenting (HF Rec 2)
              Thursday      1200-1500      Substance Misuse (AB109 Rec Hall)
              Thursday      2000-2200      Bible Study Catholic (HF Rec 2)
              Friday        0900-1100      Gang Diversion Quest (B Barracks)
              Friday        0900-1100      Relapse Prevention (HALT HF Library)
              Friday        0900-1100      Substance Misuse (HALT HF Rec 1)
              Friday        0900-1100      CENAPS (HALT HF Rec 2)
              Friday        0900-1100      Job Readiness (HALT HF Rec Hall)
              Friday        1200-1500      Thinking for Change (HALT HF Rec 1)
              Friday        1200-1500      Job Readiness (AB 109 HF Library)
              Friday        1200-1500      CENAPS (QUEST HF Rec 2)
              Friday        1200-1500      Life Skills (HF Rec Hall)
              Friday        2000-2130      Alcoholics Anonymous (HF Rec Hall)
              Saturday      0900-1100      Life Skills (HALT HF Rec Room)
              Saturday      0900-1100      Life Skills (HALT HF Library)
              Saturday      0900-1100      Thinking for Change (QUEST HF Rec 1)
              Saturday      0900-1100      Bible Study (HF Rec 2)
              Saturday      1200-1500      Substance Misuse QUEST HF Rec1)
              Saturday      1200-1500      Thinking for Change (HALT HF Library)
              Saturday      1200-1500      CENAPS (AB 109 REC 2)

 Showers
 The Assessment Team examined the showers in every housing unit and pod.
 The team found that with the exception of MJ 2 West Medical and 2 East Pod
 100, none of the housing units/pods at the MJ maintained shower chairs and
 grab bars for disabled inmates who may have difficulty standing while talking a
 shower. The team also found that with the exception of the MHU, M Barracks,
 JKF Pod 100, KBF Pod 100, and SLF Kinya no other housing unit at RCCC
 maintained grab bars and shower chairs for disabled inmates who may have
 difficulty standing while talking a shower. These housing units/pods did not
 maintain shower hoses or lowered nozzles for disabled inmates to use while
 seated. The KBF and JKF pods (200-600) did maintain grab bars in the shower,
 but no other ADA asset or feature was maintained. It was also noted that ADA
 assets and features maintained in the housing units/pods listed above were not
 ADA compliant as noted in the accessibility section of this report.




                                       Page 137
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 141 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Library
 The Assessment Team noted that there is no physical library access as each pod
 maintains a selection of recreational reading material that is managed by
 recreation staff. The selection of books varies from pod to pod. Some pods
 have a larger selection than others (book shelves vs. books scattered around the
 pod). The selection of books did not contain easy reading or large print books for
 disabled inmates.
 Law Library
 The law library is accessible to all disabled inmates. There is a law library in the
 MJ 8th floor in the multi-purpose room, RCCC RBF facility, and individual terminal
 access in the CBF, SBF, SLF, KBF and JKF facilities. All law library areas are
 accessible to disabled inmates.
 Visiting
 All social visiting at the SCSD detention facilities is non-contact. All visiting areas
 (social and attorney) on the upper floors (3-8) of the MJ are not accessible to
 mobility-disabled inmates who cannot ambulate a flight of stairs. The 2nd floor on
 the MJ (medical floor) does have 2 social visiting booths and 1 attorney-visiting
 booth; however, the attorney-visiting booth is not accessible for a wheelchair
 user. The visiting areas (social and attorney) in the CBF and SBF facilities at
 RCCC are not accessible to mobility-disabled inmates that cannot ambulate a
 flight of stairs. The visiting areas (social and attorney) are shared by the JKF/KBF
 facilities at RCCC and are accessible to disabled inmates via elevator access.
 The visiting areas (social and attorney) in the RCCC booking area and SLF
 facility are accessible to all inmates with the exception of disabled inmates in a
 wheelchair. The social visiting area in the RCCC recreation visiting is accessible
 to all disabled inmates. All visiting phones have volume control capability.
 Religious Services
 All religious services are accessible to disabled inmates with the exception of the
 services conducted in the CBF and SBF classroom as this classroom is upstairs
 with no elevator access for disabled inmates who cannot ambulate a flight of
 stairs.
 Telephones
 The Assessment Team observed the telephone process in many of the housing
 units. There are no phone sign-ups nor is there close monitoring by staff.
 Inmates in celled housing in a majority of the units alternate dayroom schedules
 by various groups or tiers. With a lack of close staff oversight or supervision as
 well as limited time for inmates to participate in dayroom, phone calls, showers,
 etc., it is likely that some disabled inmates, especially those who have a




                                        Page 138
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 142 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 developmental disability have difficulty utilizing the telephones with equal
 opportunity and access as non-disabled inmates do.
 It is unclear as to whether deaf or hearing-impaired inmates who use the TTY
 machine are receiving equal access to the TTY services as non-hearing disabled
 inmates are afforded for regular telephone usage.
 Staff Interviews
 The Assessment Team interviewed deputies from every housing unit at the MJ
 and RCCC. The team representatives also interviewed many additional staff
 members, including chaplains, social workers, and recreation staff who provide
 program services to inmates housed at the SCSD detention facilities.
 One of the deputies assigned to MJ 2/M stated that inmates housed in the unit do
 not receive access to any programs, e.g., self-help groups, etc. A deputy
 assigned to MJ 6E admitted that there are almost never any program activities,
 e.g., education groups in 6E due to “green suits” being temporarily housed in the
 6E, and estimates that “green suits” are housed in the 6E classroom about 90
 percent of the time, and are “taking over.” He said the average stay is about one
 week per inmate, and the “green suit” currently housed in the unit has been there
 for about 2 weeks. He said that education used to be the only program offered,
 but not any longer.
 A deputy assigned to MJ 8W explained that Pod 100 includes TSEP and ADSEG
 inmates, pod 200 includes TSEP and ADSEG inmates including those that are
 affiliated “bloods and nortenos”, Pod 300 includes TSEP and ADSEG inmates
 including those that are affiliated “crips and surenos”, and Pod 400 which are
 inmates on DD status. The deputy acknowledged that there are inmates in the
 MH program housed within the different Pods, and stated that there are no
 programs, e.g., education, self-help, group or individual therapy for mentally
 disabled inmates, etc., and cited that only a couple of inmates in the past have
 received their “GED” in the past, but that was because the inmates had begun
 the program in other housing units prior to being moved to 8W special housing.
 He further explained that TSEP inmates come out of their assigned cell 1 at a
 time to dayroom, ADSEG inmates come out 1 cell at a time (with an average of
 30 minutes per day), and outdoor exercise yard is usually for about 1 hour,
 whenever yard may be available, but it is not consistent. He indicated that a lack
 of MH staffing is a concern.
 A deputy assigned to MJ 4E acknowledged that “green suits” are temporarily
 housed in the 4E classroom about 50 percent of the time, and it negatively
 effects the academic education classes normally scheduled on Mondays. He
 said that inmates housed on 4E as well as other floors are assigned, but the
 classes are usually cancelled. The deputy cited a lack of custody staff, and that
 deputy sick calls often go un-filled.



                                       Page 139
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 143 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 A deputy assigned to MJ 2/M indicated that custody staffing is a problem and to
 some degree can contribute to a lack of program on occasion. He provided that
 one of the two assigned medical deputies must also cover 2E. He said there is
 not sufficient staffing, and he must often provide additional duties, such
 monitoring as pill call, conducting hourly cell checks, conducting AM and PM
 counts, respond to “man-down” calls, respond to mutual combats (fights), provide
 inmate escorts, deal with inmate visits, etc.;
 A deputy assigned to RCCC CBF indicated that the unit houses ROC, OPP, GP,
 TSEP, DD, and ICE inmates. He indicated that there are no programs for OPP,
 TSEP, or DD on the PM shift (other than some of the pods having 1 hour of
 nightly dayroom, and dayroom on the morning shift), but there is plenty of
 program time and numerous programs for inmates assigned to the ROC program.
 The deputy was unsure as to any program (other than dayroom) on the morning
 shift. He did mention that each pod has outdoor yard about once per week.
 Recreation Services
 The following information was obtained from recreation staff. Recreation staff
 are responsible for managing the recreational reading materials for inmates. The
 books are donated to the county. About once a month the recreation staff
 distribute the books to the pods/housing units. Inmates can request specific
 books (easy read and large print) by submitting a KITE. If they have these books
 in stock, staff will deliver the books to the inmates. Recreation staff is also
 responsible for the management and delivery of recreation activities to the
 inmates. This includes puzzles, word search, board games and cards. These
 items are delivered about every other month. The books and other recreation
 material are delivered to the pod/unit “houseman” who in turn distributes to the
 unit/pod. Recreation staff stated that inmates are advised of programs and
 services available in the inmate handbook.
 Religious Services
 The following information was obtained via chaplain interviews regarding
 religious services for the MJ and RCCC. Religious services are either a bible
 study in a classroom setting or 1-on-1 with an inmate. Religious material is also
 delivered to the pods/housing units 3 times per week. Religious services
 available to the MJ 2nd floor are limited to 1-on-1’s or distribution of religious
 material. If an inmate requests a large print bible, the chaplain will try to provide it
 if it is available. The chaplain at RCCC stated that when bible studies are
 provided in the high security housing units (SBF and CBF) the housing deputy
 decides what pod attends from the unit pods, as certain pods cannot mix. KITE’s
 from inmates requesting a 1-on-1 or religious material are parceled out to the
 chaplaincy volunteers.




                                         Page 140
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 144 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Social Services
 There are a total of 4 social workers assigned to the SCSD detention facilities (2
 at the MJ and 2 at RCCC). The social workers provide social services by
 providing inmates with information on social services available to inmates in and
 out of custody. Also provided are reentry services, notary services, grief
 counseling, and requests for reading glasses. The social workers stated that
 inmates are advised of the social workers services available to them in the
 inmate handbook or as they are seen walking around. The social workers also
 coordinate the Narcotics and Alcoholic Anonymous programs at the SCSD
 detention facilities. The social workers also coordinate the assessment of
 intellectually disabled inmates thorough the Alta Regional Center.
 Inmate Interviews
 As mentioned above, the Assessment Team interviewed numerous inmates from
 all housing units throughout the MJ and RCCC. Inmates interviewed included
 those with the following disabilities or conditions (or suspected disabilities or
 conditions): mental illness; developmental, learning, mobility, vision, speech, and
 deaf/hearing disabilities; and those with epilepsy, diabetes, hypertension,
 memory disorders, as well as other disabilities and conditions.
 Although many of the inmates interviewed provided positive feedback regarding
 staff, programs, services and activities, a number of them also gave negative
 feedback regarding these and other subject areas. This section of the report
 primarily captures the concerns levied, many of which have been corroborated
 throughout this report based on policy and other document reviews, staff
 interviews, and the Assessment Team observations, while other allegations or
 claims could not be substantiated. The following outlines information received
 during interviews as related to religious services, recreational reading, showers
 etc.
 Four inmates who were interviewed had a body odor (during the interviews)
 consistent with not having showered recently, and appeared to be dirty and
 unkempt in their jail attire. Two of these inmates have a mental illness, and the
 other two inmates are likely developmentally disabled. During the Assessment
 Team interview, these inmates showed signs of possible cognitive deficits and
 admitted issues with what the Assessment Team representative understood to
 be adaptive support deficits. Based on their appearance, their body odor, and
 their responses to some of the questions asked of them during the interviews, it
 appears that housing unit staff are sometimes helpful to them, but staff are
 unaware of their disability status and accommodation needs, and are not being
 proactive to monitor them and provide the hygiene and other prompts as
 necessary. Some of their responses included the following information and
 additional concerns: the inmates acknowledged needing help with cleaning their
 cell and reminders for hygiene, e.g., brushing teeth, and showering. Although
 some inmates stated that other inmates provide assistance, there are some


                                       Page 141
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 145 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 concerns with this. Utilizing the inmate “houseman” does not relieve staff of their
 responsibilities to provide monitoring, assistance and prompting to
 developmentally disabled inmates.         Another key concern is that many
 developmentally disabled inmates are subject to victimization and vulnerability.
 Having other inmates have responsibility over issues (with regard to a
 developmentally disabled inmate) could be problematic. At a minimum, staff
 must monitor these inmates very closely, or staff must assume this responsibility
 with this inmate population. In general, many disabled inmates, including OPP
 and numerous others, complained about an overall lack of programming activities
 available to them.
 A few specific interviews yielded the following information:
       RCCC KBF – Intellectually disabled inmate with prior use of Alta Regional
        Services stated he doesn’t remember to get his laundry.
       RCCC SLF – Inmate with possible intellectual disability claims she
        requires diapers for incontinence and medical staff will not provide them,
        when she soils her clothes she can’t get clean clothes.
       RCCC SLF – Inmate with intellectual disability claims that she forgets to
        shower.
       MJ 2 West M - This inmate is a permanent wheelchair user, and
        complained that there is no program activities offered to medical inpatients,
        e.g., self-help or education.
       MJ 3E Inmate - He also complained that there are no program
        opportunities (e.g., self-help groups or education or jobs) for OPP inmates
        (who constitute approximately half of one pod), and only the PC inmates
        (who make-up the other half of the pod) have these opportunities.

 Showers
 Numerous inmates with more severe mobility disabilities housed throughout the
 MJ and RCCC stated that they need a shower chair to stabilize themselves in the
 showers, however shower chairs are not available in the housing units. Inmates
 also claim that it is difficult to step over the shower threshold/barrier. Some
 inmates state they must use the wall to support themselves as they shower as
 there is no shower chair available. Four inmates stated that they have fallen in
 the shower as a result of not having a shower chair available to use.
 A common issue in housing units that house multiple classification levels is that
 inmates are often times relegated to choosing between either taking a shower or,
 making a phone call during their dayroom time. This is due to alternate tier
 rotations or multiple designated dayroom groups within the units. Many inmates
 complained that there normally isn’t adequate time to do both. The dayroom
 schedule often varies and are not consistent, and the telephones are not closely
 monitored, e.g., sign-up process, and limited time usage.



                                        Page 142
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 146 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Library Services
 Inmates stated that the books that are available in the pods/housing units are
 very scarce. The inmates also claim that there are no easy reading or large print
 books available in the pods/housing units.
 Conclusion
 There are significant flaws in the processes as well as discrimination with regard
 to equitable programming for disabled inmates. To ensure nondiscrimination
 under the ADA, the SCSD detention facilities must ensure that disabled inmates
 receive equivalent programming, e.g., access to library materials, accessible
 visiting areas and equal access to religious services.
 The SCSD detention facilities do not provide equal access to recreational reading
 material for disabled inmates. There is limited access to easy reading and large
 print books for disabled inmates who require these accommodations.
 The SCSD detention facilities do not provide equal access to religious
 programing for disabled inmates. Disabled inmates housed in the medical unit at
 the MJ are not being afforded equal access to religious services as inmates
 housed in other areas of the MJ.
 The SCSD detention facilities do not provide equal access to visiting or attorney
 visiting for disabled inmates. Disabled inmates not housed on the medical floor
 at the MJ must ambulate a flight of stairs to participate in social and attorney
 visits, which is difficult for them based on their disability.
 The SCSD detention facilities do not provide equal access to showers for
 disabled inmates. There are no shower chairs and shower hoses available for
 disabled inmates that require these accommodations for their disability.
 The SCSD detention facilities have a draft policy for staff to assist disabled
 inmates with reading or scribing documents; however, this policy has not been
 placed into practice.
 The SCSD detention facilities do not have a policy or required practice for staff to
 provide coaching, assistance, monitoring, and prompting of disabled inmates so
 that they can complete work tasks or participate in other activities, services, and
 programs.
 The SCSD detention facilities do not have a policy or practice for facility staff to
 interview speech and deaf/hearing-impaired inmates upon arrival to the jail or
 housing unit, or after being identified with a speech or hearing disability, to
 determine the inmate’s preferred method of communication.
 Based on the lack of an effective tracking system for qualified disabled inmates
 SCSD detention facilities staff do not have the capability to know what



                                        Page 143
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 147 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 accommodations disabled inmates require to access program, services and
 activities.
 There is no established inmate orientation provided to inmates advising them of
 services available to them (social services and recreation). The absence of an
 orientation process is problematic for many disabled inmates (whether they have
 been identified or not through disability evaluation/screening processes). For
 disabled inmates (e.g., those with vision, learning and developmental disabilities)
 where communication, understanding, or advocacy are of concern, it is important
 they receive necessary information that would enable them to know what
 services are available, to know how to seek assistance, and to learn what
 accommodations they may have access to.
 Most of the housing deputies and non-custody staff who were interviewed
 appeared to work very diligently in their assigned positions and have an interest
 in obtaining as much knowledge as possible to perform their job duties effectively.
 However, some of the staff interviewed admitted that they don’t know who their
 disabled inmate population is. Some of the staff believe they do know who the
 disabled inmates are based on the information contained in the JIMS and on
 locator cards. Even the staff who believe they know who their disabled inmates
 are often admitted that they do not always know what type of reasonable
 accommodations are required or what should be provided. Although speech and
 deaf/hearing-impaired inmates may be screened and identified during the
 intake/booking process, health care, classification or other custody staff do not
 interview these inmates to determine their primary or preferred method of
 communication (for EC concerns). This is not done at the time of intake/booking,
 classification, housing, or at any other time either upon or after arrival.
 In response to the Assessment Team’s questions, many staff members
 interviewed stated that they would help (and have assisted) inmates with reading
 documents or materials, if they (staff) were asked. Few staff acknowledged
 being proactive to approach inmates who may need assistance and providing or
 offering such help. The Assessment Team specifically asked about providing
 assistance with commissary (e.g., filling out commissary slips, explaining
 commissary processes, and helping to inventory received commissary items).
 Very few have done this, but many said they would if they were asked. Nearly all
 staff interviewed were unaware of adaptive support needs for intellectually
 disabled inmates. When asked, custody and non-custody work supervisors were
 also largely unaware of inmates who may need special assistance while
 performing their work duties. Staff were largely unaware of the need to provide
 coaching, assisting, monitoring and prompting (to intellectual disabled inmates)
 to effectively complete work assignments as necessary.
 As stated throughout this report, the Assessment Team has strong concerns as
 the    SCSD      detention  facilities  do   not   have  a    comprehensive
 testing/evaluation/screening process to effectively identify inmates with


                                       Page 144
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 148 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 disabilities, such as those with intellectual and learning disabilities. As a result,
 custody and non-custody staff are not fully aware of disabled inmates assigned
 to their housing or work areas. There are obvious exceptions to this as disability-
 related information is noted on some of the locator cards and the JIMS for
 disabled inmates, etc., as well as those who reside in OPP designated housing.
 References
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 28 CFR § 35.130(a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
     (ii) Afford a qualified individual with a disability an opportunity to participate in
     or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;
     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or




                                         Page 145
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 149 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
 of a facility, make selections—
     (i) That have the effect of excluding individuals with disabilities from, denying
     them the benefits of, or otherwise subjecting them to discrimination; or
     (ii) That have the purpose or effect of defeating or substantially impairing the
     accomplishment of the objectives of the service, program, or activity with
     respect to individuals with disabilities.
 28 CFR 35.130(b)(8): A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.
 The information below is for reference only. As a result of the ADA, the
 court approved settlement agreement for CDCR, titled, “Armstrong v. Davis”
 (now Armstrong v. Brown) amended January 3, 2001, mandates the
 following with regard to mobility-disabled inmates (and inmates with other
 disabilities):

      Reasonable accommodations shall be afforded inmates with disabilities
       (e.g., mobility disabilities) to facilitate their full participation in visiting as
       provided in these rules, whether contact, noncontact, or family visiting.




                                         Page 146
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 150 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Access to Education, Vocation, Reentry and Substance Abuse
 Programs
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 applicable to inmate access to education programs, in custody reentry programs,
 are: Operations Order 08/04 Educational Services, Draft Operations Order
 Inmates with Disabilities - ADA, and 1107 Decision Making-Special Needs.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1061 Inmate
 Education Plan requires that:
     The facility administrator of any Type II or III facility shall plan and shall
     request of appropriate public officials an inmate education program. When
     such services are not made available by the appropriate public officials, then
     the facility administrator shall develop and implement an education program
     with available resources. Such a plan shall provide for the voluntary
     academic and/or vocational education of both sentenced and non-sentenced
     inmates. Reasonable criteria for eligibility shall be established, and an
     inmate may be excluded or removed from any class based on sound security
     practices or failure to abide by facility rules and regulations.
 Per Operations Order, 08/04 Educational Services, the MJ and RCCC, through
 the Elk Grove Unified School District (EGUSD), provide a variety of voluntary
 educational programs in an attempt to equip inmates for productive reentry into
 the community. The EGUSD has the responsibility of ensuring that programs
 conform to statutory mandates and professional standards.
 Eligible inmates housed in general population or minimum-security housing units
 will be allowed to participate in educational programs, except those who fail to
 abide by facility rules or pose a security threat. For these inmates, instruction
 may be given on an individual basis. Inmates must have a minimum of sixty days
 remaining in their sentence to be considered for the Education Program. If
 classes are full, an inmate’s name will be added to the waiting list. The
 availability of classes offered is dependent upon the resources of Elk Grove Adult
 Education and the constraints of a particular housing location. Inmates shall
 request educational services by submitting a KITE to Adult Education. It is the
 responsibility of a teacher to contact the inmate either personally on a regularly
 scheduled visit of the housing location or via an “Inmate Message Request”
 informing the inmate of when the class meets. Participation in educational
 programs is voluntary with the exception of a student’s literacy level as
 determined by the Comprehensive Adult Student Assessment System (CASAS).
 Inmates who are assigned jobs that are part of the vocational education program,
 are eligible to have their work time certified by the education department. A
 certificate is issued attesting to the time and skills acquired in that field while the


                                        Page 147
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 151 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 inmate was incarcerated. The Adult Education Department must be notified by
 the inmate at least two (2) weeks prior to his/her release date in order to obtain
 the certificate.
 The EGUSD provides a variety of educational programs geared to the needs of
 the inmates. Programs may include, but are not limited to:
       Vocational programs
       GED preparation program
       Adult basic education
       Literacy training
       Substance abuse and self-awareness classes
       Parenting
       Employability courses
 A pilot program “Read Out Program” is a joint venture between the EGUSD, the
 Sacramento Municipal and Superior Courts, and the Sacramento Sheriff’s
 Department. The “Read Out” program allows for time credits of up to twenty (20)
 days for sentenced inmates who successfully complete a course of education
 while at a Sacramento County Sheriff’s Department Correctional Facility. All
 interested inmates must meet the following minimum qualifications to be
 accepted into this program:
       Have thirty or more days remaining on their sentence.
       Must be serving time on a mandatory minimum term of confinement
        required by law.
 The EGUSD Education Department will be responsible for the enrollment of
 students into the program. Student inmates may earn early release within the
 following rules:
       In order to encourage individuals to improve their academic abilities and to
        provide an educational incentive to those who cannot be adequately
        represented in paragraphs VIII (1) and (2), an inmate will be given one day
        off of a sentence for every fifteen (15) hours of active participation and
        progress in an approved education course, up to two (2) days a calendar
        month.
       A student inmate is able to earn up to ten (10) days off his/her sentence if
        he/she passes the five sections of the GED test.
         A student inmate must positively participate in and successfully
            complete at least seventy-five (75) hours of classroom work in adult
            education to be eligible.
         Inmates housed at the Sandra Larson Facility may satisfy the
            requirement with forty-five (45) hours of participation in classroom work
            subject to the approval of education staff.
         Student inmates diagnosed as functionally illiterate (with a reading
            level below the fourth grade) will be eligible to earn two (2) days off


                                       Page 148
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 152 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



            their sentence for each grade level of progress that they demonstrate
            in reading. This is limited to five (5) days of earned time credits.
           Upon notification of successful completion of the program, booking
            personnel will again ensure that the inmate meets the minimum
            eligibility requirements.
           For those inmates who qualify, booking records staff will adjust the
            inmate’s release date in the JIMS computer system and notify the
            inmate of the time credited and of the new release date. All completed
            forms will be signed by the booking officer and placed in the inmate’s
            file.
           The Education Department will have the responsibility of maintaining
            careful and certified records of educational achievement, which will be
            contemporaneously logged and preserved for the length of each
            student inmate’s custody and probation period.
           Time earned off any sentence must be used exclusively for the
            particular student inmate’s current Sacramento County sentence.
           Once the inmate is released from custody remaining time will not be
            “banked” or “stored.”
           An inmate’s new sentence based on a probation violation on the same
            case or any sentence on a new and different case will begin with zero
            in-custody literacy and education incentive program credits.
 Per Draft Operations Order Inmates with Disabilities - ADA, the programs and
 services offered within the Sacramento County Sheriff’s Department detention
 facilities shall be accessible to all inmates. Provisions shall be made to ensure
 that all services, programs, and activities are readily accessible to and usable by
 individuals with disabilities. Inmates shall have equal access to educational
 services within the Sacramento County Detention Facilities. The ADA
 Coordinator will make arrangements to accommodate special educational needs
 unless access to these services prevents safe operation of the programs or
 activities. Eligibility requirements shall not be imposed that eliminate or tend to
 eliminate inmates with disabilities, unless it can be shown that such requirements
 are necessary for the provision of the service. Inmates who volunteer for, or are
 required to participate in, the drug education course and who experience learning
 disabilities must be provided a reasonable accommodation toward completion of
 the course, including an alternate means of testing. All program offerings shall be
 located in areas that are accessible to all inmates regardless of ability. For
 inmates with an inability to read or write, the ADA Coordinator will ensure
 reasonable accommodations are made for inmates who are illiterate or who are
 physically incapable of reading or writing, which may include, but is not limited to,
 enlarged print materials, identification of desired materials, and assistance in
 reading and scribing forms.
 Per policy 1107, Decision Making-Special Needs, consultation between the
 Facility Commander and the Medical Director is required for actions regarding


                                        Page 149
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 153 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 patients who are diagnosed as having significant medical or mental health
 disorders, as follows:
       Housing assignments.
       Program assignments.
       Disciplinary measures.
       Admissions to and transfers from institutions.
 Maximum cooperation between custody personnel and health care providers is
 essential so that both groups are made aware of movements and decisions
 regarding patients with special medical or psychiatric needs. For example,
 health care staff must inform custody personnel when an inmate is suicidal,
 homicidal, or inappropriately housed in the jail for health care reasons. An
 inmate’s special needs may complicate housing or work assignments or
 disciplinary management. Medications may need to be adjusted for safety at the
 work assignment or before transfer.
 Programs Overview

 Main Jail Educational Programs:
 High School Equivalency preparation covers math, English language arts
 (ELA), social science and science content assessed by the HiSET examination.
 Participants take practice tests and prepare to take the five-part exam.
 Participants take the official HiSET exams onsite once they have passed the
 practice tests.
              2-East        Only Offered 1 on 1 with 3 slots available
              2-West        Not Offered
              3-East        PC Pods 100/200 Not offered on Pod 300 (OPP)
              3-West        Not Offered
              4-East        PC Pods 100/200/300
              4-West        GP Pods 100/300
              5-East        GP Pods 100/200/300
              5-West        GP Pods 100/200/300
              6-East        GP Pods 100/200/300
              6-West        GP Pods 100/200/300
              7-East        TSEP/ADSG/MED/7 East PC 1 on 1 with 3 slots only
              7-West        GP Pods 100/200
              8-East        Only Offered 1 on 1 with 3 slots available
              8-West        Only Offered 1 on 1 with 3 slots available

 Adult Basic Education (ABE)
 Designed to develop skills to an eighth grade level, this course is offered to help
 participants improve in the areas of reading, writing, and mathematics. Length of
 program varies based on testing scores.


                                       Page 150
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 154 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



               2-West        Not Offered
               3-East        PC Pods 100/200 Not offered on Pod 300 (OPP)
               3-West        Not Offered
               4-East        PC Pods 100/200/300
               4-West        GP Pods 100/300
               5-East        GP Pods 100/200/300
               5-West        GP Pods 100/200/300
               6-East        GP Pods 100/200/300
               6-West        GP Pods 100/200/300
               7-East        TSEP/ADSG/MED/7 East PC 1 on 1 with 3 slots only
               7-West        GP Pods 100/200
               8-East        Only Offered 1 on 1 with 3 slots available
               8-West        Only Offered 1 on 1 with 3 slots available

 English as a Second Language (ESL)
 This course teaches English to participants whose primary language is not
 English. Length of program varies based on testing scores.
               2-West        Not Offered
               3-East        PC Pods 100/200 Not offered on Pod 300 (OPP)
               3-West        Not Offered
               4-East        PC Pods 100/200/300
               4-West        GP Pods 100/300
               5-East        GP Pods 100/200/300
               5-West        GP Pods 100/200/300
               6-East        GP Pods 100/200/300
               6-West        GP Pods 100/200/300
               7-East        TSEP/ADSG/MED/7 East PC 1 on 1 with 3 slots only
               7-West        GP Pods 100/200
               8-East        Only Offered 1 on 1 with 3 slots available
               8-West        Only Offered 1 on 1 with 3 slots available
 There are only a total of 3 slots available for inmates housed in 2-East, 7-East, 8-
 East and 8-West.
 Main Jail Substance Abuse Self Help Programs:

 Substance Misuse/Abuse
 The goal of this course is to educate participants in the biological, psychological,
 and social issues of addiction and chemical dependency and introduce them to
 appropriate options for recovery. Program is 12 sessions. Alcohol Anonymous,
 Cocaine Anonymous, Narcotic Anonymous, Substance Abuse
               2-West        Not Offered
               3-East        Not Offered


                                        Page 151
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 155 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



               3-West        Pods 100/200 Not offered on Pod 300 (OPP)
               4-East        Not Offered
               4-West        GP Pods 100/300
               5-East        Not Offered
               5-West        Not Offered
               6-East        Not Offered
               6-West        Not Offered
               7-East        Pod 100
               7-West        GP Pods 100/200
               8-East        Not Offered
               8-West        Not Offered

 Life Skills
 A weekly class teaching men a variety of topics including goals, relationship
 skills, self-image, healthy eating, etc.
               2-West        Not Offered
               3-East        Not Offered
               3-West        Not Offered
               4-East        Not Offered
               4-West        GP Pods 100/300
               5-East        Not Offered
               5-West        Not Offered
               6-East        Not Offered
               6-West        Not Offered
               7-East        Not Offered
               7-West        GP Pods 100/200
               8-East        Not Offered
               8-West        Not Offered

 Man Alive/Woman Alive
 The MJ partners with a Sacramento County Certified Batterers Treatment
 provider to offer participants the strategies needed to stop their pattern of violent
 behavior and be accountable to themselves, their families, and their community.
 Program is 52 hours.
               2-West        Not Offered
               3-East        Not Offered
               3-West        Not Offered
               4-East        Not Offered
               4-West        GP Pods 100/300
               5-East        Not Offered
               5-West        Not Offered
               6-East        Not Offered


                                        Page 152
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 156 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



              6-West        Not Offered
              7-East        Not Offered
              7-West        GP Pods 100/200
              8-East        Not Offered
              8-West        Not Offered

 Parent Education (CPS approved)
 This program exposes participants to how negative and hurtful parenting affects
 the psychological and physical development of children. Participants learn ways
 to create a healthy family environment through nurturing behavior practices.
 Parent Education Certificate is 60 hours.
              2-West        Not Offered
              3-East        Not Offered
              3-West        Not Offered
              4-East        Not Offered
              4-West        Not Offered
              5-East        Not Offered
              5-West        Not Offered
              6-East        Not Offered
              6-West        Not Offered
              7-East        Not Offered
              7-West        GP Pods 100/200
              8-East        Not Offered
              8-West        Not Offered

 Book Club
 A Biweekly group for women to read and discuss books of a variety of genres
 including Forgiveness, Gratitude, Resilience, and Family.
              2-West        Not Offered
              3-East        Not Offered
              3-West        Not Offered
              4-East        Not Offered
              4-West        Not Offered
              5-East        Not Offered
              5-West        Not Offered
              6-East        Not Offered
              6-West        Not Offered
              7-East        Not Offered
              7-West        GP Pods 100/200
              8-East        Not Offered
              8-West        Not Offered



                                       Page 153
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 157 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Self Esteem
 Weekly 10 course class addressing awareness, choices, and change for Women.
               2-West       Not Offered
               3-East       Not Offered
               3-West       Not Offered
               4-East       Not Offered
               4-West       Not Offered
               5-East       Not Offered
               5-West       Not Offered
               6-East       Not Offered
               6-West       Not Offered
               7-East       Not Offered
               7-West       GP Pods 100/200
               8-East       Not Offered
               8-West       Not Offered

 RCCC Educational Programs:
 High School Equivalency preparation covers math, English language arts
 (ELA), social science and science content assessed by the HiSET examination.
 Participants take practice tests and prepare to take the five-part exam.
 Participants take the official HiSET exams onsite once they have passed the
 practice tests.
 Adult Basic Education (ABE)
 Designed to develop skills to an eighth grade level, this course is offered to help
 participants improve in the areas of reading, writing, and mathematics. Length of
 program varies based on testing scores.
 English as a Second Language (ESL)
 This course teaches English to participants whose primary language is not
 English. Length of program varies based on testing scores.
 Parent Education (CPS approved)
 This program exposes participants to how negative and hurtful parenting affects
 the psychological and physical development of children. Participants learn ways
 to create a healthy family environment through nurturing behavior practices.
 Parent Education Certificate is 60 hours.
 Computers
 Participants learn office computer skills relevant to the current job market
 including Microsoft applications such as Word, Excel, and PowerPoint. Filing
 procedures, telephone communications, and document duplication are also
 covered. Computer Application certificate is 150 hours.


                                       Page 154
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 158 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Computer Aided Design/SolidWorks
 Participants will apply their knowledge of fundamental engineering and design
 principles and practices to review SolidWorks concepts. Additionally, students
 will have prepared industry-related projects designated by the instructors. They
 will be prepared for entry-level jobs in the mechanical drafting field. The
 CAD/SolidWorks certificate is 240 hours.
 Read Out
 Read Out is an educational incentive for students. Students can earn time off of
 a non-mandated sentence for active participation in class(es). Read Out is tied
 to good attendance.
 Transition Assistance
 Elk Grove Adult and Community Education (“EGACE”) offers a transition
 program to students exiting the MJ and RCCC. Upon release, students can
 schedule to meet with a transition specialist at EGACE on Gerber Road. The
 transition specialist can help students develop an education and work plan, enroll
 in academic or training classes at EGACE, transfer to college, or transfer to work.
 GED Test Preparation students who have taken and passed one exam while at
 the MJ or RCCC may transfer to EGACE to complete the GED Test Preparation
 and Testing.
       Inmates housed in JKF/KBF can participate in the following education
        programs ESL/HiSET/ABE.
       Inmates housed in CBF are not offered education programs.
       Inmates housed in SBF can participate in ESL/HiSET/ABE.
       Inmates housed in SLF (Female) can participate in ESL/HiSET/ABE, and
        Computers.
       Inmates housed in Barracks A, J, and K are not offered education
        programs based on pre-sentenced status.
       Inmates housed in Barracks B, C, D, G, H, and M can participate in all
        educational programs.

 RCCC Reentry Services:

 Reentry services are provided to sentenced offenders. These services provide
 evidence-based vocational, educational, and treatment programs. The goal is to
 reduce the rate of incarceration and to offer offenders the tools necessary for
 successful reintegration into the community. Inmates with over 60 days to serve
 will be assessed to determine the track they will be placed on. These tracks
 include: vocational, treatment and education. If an inmate is placed on the
 reentry services track a reentry specialist will meet with him/her to complete an
 individualized assessment and create a reentry plan. A reentry plan may include
 cognitive behavioral groups, substance abuse classes, employment classes,


                                       Page 155
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 159 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 education, vocational training programs, and family reintegration. Post-release
 services may be available to those inmates who participate in reentry services.
 Post-release services may include supportive services based on individual needs,
 and eligibility is determined during an inmate’s participation in the reentry
 program.
       Inmates housed in JKF/KBF are not offered reentry programs.
       Inmates housed in CBF are not offered reentry programs.
       Inmates housed in SBF are not offered reentry programs.
       Inmates housed in SLF (Female) can participate in reentry programs.
       Inmates housed in Barracks A, J, and K are not offered reentry programs
        based on pre-sentenced status.
       Inmates housed in Barracks B, C, D, G, H, and M can participate in all
        reentry programs.

 RCCC Vocational Programs:

 Culinary Arts
 Participants learn core culinary skills and are provided with basic training that
 enables them to get employment in the food service industry. Participants also
 receive an industry-recognized certificate upon completion. Program length for
 Cook Assistant and Cook Training Certificate is 170 Hours and Cake Decorating
 is 8 weeks.
 Employment Readiness and Life Skills
 Participants are taught strategies for employment success including the
 development of a resumé, interview practice, and how to dress and present
 oneself in a professional setting. The Reentry Services Bureau has one Reentry
 Specialist specifically dedicated to the area of Employment Readiness and Life
 Skills. Employment partnerships in Sacramento, Elk Grove, and other
 surrounding areas have been, and are continuing to be, established and job
 placements are occurring. Life skills is 18 sessions.
 Custodial Training
 Participants learn basic procedures in custodial and housekeeping operations to
 include knowledge of janitorial equipment, basic repairs, cleaning materials,
 safety along with blood-borne pathogens and infectious waste training. The goal
 of the course is that upon completion participants are prepared for custodial
 employment. Custodial Certificate is 150 hours.
 Horticulture and Landscaping
 Participants are exposed to different techniques of propagation and irrigation with
 an emphasis on environmental horticulture and landscape maintenance. Upon
 completion, participants will have been given the knowledge, practical skills, and


                                        Page 156
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 160 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 training necessary to successfully attain employment in the nursery and
 landscaping industry. Introduction to Ornamental Horticulture is 435 hours.
 Welding
 The welding program is a three-step program designed to provide participants
 with knowledge of welding and manufacturing. Participants complete this
 program in a shop environment to gain an understanding of shop safety, welding,
 and metal manufacturing. When participants complete the welding program, they
 will have all of the necessary skills to gain employment in the welding and
 manufacturing field. The program offers three levels: a Beginning Class, an
 Advanced Class, and an Apprenticeship. Participants are eligible to test to
 receive an American Welding Society Welding Certification.            Those who
 complete the Advanced Class are eligible to receive two college credits from
 Cosumnes River College and are eligible to apply for the Apprenticeship
 Program. The program is accredited by the California’s Division of
 Apprenticeship Standards. Participants at this level receive apprenticeship hours
 for the time spent working on projects in the shop. Participants can continue their
 apprenticeship when they leave the facility. Beginning Certificate is 240 hours
 and Advanced Welding is an additional 240 hours.
 Northern California Construction Training (NCCT)
 NCCT offers a building trade pre-apprenticeship program at the Rio Cosumnes
 Correctional Center. Participants learn through classroom material and beginning
 hands-on trade skills. Upon release, the participants can continue the pre-
 apprenticeship program with NCCT’s community-based program.
 Sacramento Wild Horse Program
 In partnership with the Bureau of Land Management, Rio Cosumnes Correctional
 Center offers participants the opportunity to train and maintain the well-being of
 wild horses. The program has 6 levels of instruction to teach participants basic
 horsemanship, equipment, gentling techniques, feeding, care and horse anatomy.
 Certificates are awarded upon successful completion of each domain.
 Engraving/Print Shop
 Participants learn how to operate and properly service 3D printers, large format
 printers, laser engravers, and binding machines while learning various design
 software including Adobe Photoshop, Adobe Illustrator, Adobe InDesign, and
 Solid Works. Inmates who successfully complete the training are awarded a
 certificate of completion that outlines the level of competency they have achieved.
 Length of program varies.
       Inmates housed in JKF/KBF are not offered vocational programs.
       Inmates housed in CBF are not offered vocational programs.
       Inmates housed in SBF are not offered vocational programs.



                                       Page 157
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 161 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Inmates housed in SLF (Female) can participate in vocational programs.
       Inmates housed in Barracks A, J, and K are not offered vocational
        programs based on pre-sentenced status.
       Inmates housed in Barracks B, C, D, G, H, and M can participate in all
        vocational programs offered at RCCC.

 Substance Abuse Treatment RCCC:

 Housing for Accountable Living Transitions/Residential Substance Abuse
 Treatment (HALT/RSAT)
 HALT/RSAT provides substance abuse treatment and reentry service to inmates
 and supports their transition back into the community. This program provides
 substance abuse treatment and education, assisting the offender in changing
 learned behaviors while offering him or her the tools to become a productive
 member of the community. Participants receive individual needs assessments
 and assistance with aftercare services for up to one year after they are released
 from custody. Participants receive a program certificate upon successful
 completion and time off their sentence for education hours when eligible.
 Program is 200 hours for low offenders and 300 for medium to high offenders.
 Substance Misuse
 The goal of this course is to educate participants in the biological, psychological,
 and social issues of addiction and chemical dependency and introduce them to
 appropriate options for recovery. Program is 12 sessions.
 Denial Management
 The goal of this course is to help participants recognize their denial patterns and
 to overcome them. Program completion is dependent on workbook completion.
 Relapse Prevention
 This course focuses on the thinking process that leads to relapse and
 understanding the belief system that can lead to prevention. Program completion
 is dependent on workbook completion.
 Man Alive/Woman Alive
 Rio Cosumnes Correctional Center partners with a Sacramento County Certified
 Batterers Treatment provider to offer participants the strategies needed to stop
 their pattern of violent behavior and be accountable to themselves, their families,
 and their community. Program is 52 hours.
 Thinking for Change
 This cognitive behavioral course teaches social skills, cognitive self-change and
 problem solving strategies. It is designed to help participants set personal and
 professional goals. Certificate is based on 27 sessions.


                                        Page 158
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 162 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Moral Reconation Therapy
 A cognitive behavioral course aiming to decrease recidivism rates through
 lessons focused on criminal thought and the treatment of substance abuse.
 Program ranges from 24-36 hours.
       Inmates housed in JKF/KBF are offered Man Alive, Substance Misuse and
        Narcotic Anonymous.
       Inmates housed in CBF are not offered substance abuse programs.
       Inmates housed in SBF are not offered substance abuse programs.
       Inmates housed in SLF (Female) can participate in substance abuse
        programs.
       Inmates housed in Barracks A, J, and K are not offered substance abuse
        programs based on pre-sentenced status.
       Inmates housed in Barracks B, C, D, G, H, and M can participate in all
        vocational programs offered at RCCC.

 QUEST
 The QUEST Program is the in-custody gang diversion program. QUEST
 (Question, Understand, Evaluate, Succeed, Transform) contains an evidence-
 based curriculum which uses behavioral therapy principles, training and success
 principles. All participants must be documented gang members or gang
 associates. All participants are housed together in a joint QUEST / HALT barrack,
 separate from non-program inmates. This therapeutic housing environment
 allows participants to focus on their programming and development.
 Incarcerated Men’s Accountability Program (IMAP):
 Incarcerated Men’s Accountability Program is a specialized housing unit for
 offenders seeking substance abuse, batterer’s intervention and accountability
 awareness. The IMAP is not a treatment program, nor does the unit expect to
 produce, by itself, a profound change in the offender. The program does seek to
 raise the offender’s awareness and provide direction and support for change
 during the time an inmate is incarcerated after his/her initial arrest.
       Inmates housed in J Barracks can participate in IMAP and Quest.
 Observations
 The Assessment Team noted during the on-site assessment that on a regular
 basis the multi-purpose room where programs are conducted was regularly
 occupied by an inmate on 15-minute checks. Based on this the program
 scheduled would have to be re-located to another area or in most cases
 canceled due. Staff indicated that the placing of inmates in the multi purpose
 rooms occurs frequently and as a result programs are cancelled.




                                       Page 159
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 163 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Staff Interviews
 The Assessment Team interviewed staff assigned to the reentry programs,
 EGUSD, and program providers. Staff stated that there is no system that would
 alert the programs unit of an inmate’s disability. Staff stated they could identify
 an inmate with a physical disability by sight and an inmate with either a learning
 disability or developmental disability by interacting with the inmate (writing
 assignments). In some cases the inmate may self-identify the disability. The
 only mechanism that may alert education staff to an inmates learning or
 intellectual disability would be when the inmate is given the CASAS exam.
 However, the EGUSD does not share this information with custody staff. The
 EGUSD staff and the program providers all indicated that inmates with disabilities
 would be accommodated in the classrooms once the instructor was advised of
 the disabled inmate’s specific needs i.e. allowed to stand, restroom breaks etc.
 The EGUSD, reentry unit, and program providers do not have a tracking system
 to identify disabled inmates; therefore, the Assessment Team could not
 determine how many disabled inmates have been assigned or are currently
 assigned to an education, reentry, vocation and substance abuse program.
 EGUSD staff stated that OPP inmates cannot attend education classes as they
 are screened out by classification. In addition, for inmates classified as TSEP or
 ADSEG and those housed on 2-East there are only 3 slots available.
 Accommodations for vision-impaired inmates are limited to provision of reading
 glasses following the reading glasses policy and in some cases enlarging the
 educational material to a larger font including on a computer screen. In cases
 where an inmate requires prescription glasses, the inmate’s family is contacted to
 see if they can provide the glasses. There are no other assistive devices (large
 print, magnifiers, Galileo machines etc.) provided for vision-impaired inmates. In
 some cases, the teachers stated that they would read the material to the inmate.
 For hearing-impaired inmates, the only accommodations that the programs can
 provide is headphones for the computer classes or allowing the inmates to move
 closer to the instructor during program time when there is no SLI available and/or
 provided. An EGUSD teacher stated that there is a deaf inmate assigned to his
 program, and communication is achieved with written notes.
 There are no pull out sessions or teacher’s assistants for inmates who are
 learning or intellectually disabled. Individual Education Plans (IEPs) are not
 followed and individual teachers make accommodations on a case-by-case basis.
 Accommodations that are made include pairing an inmate with another student,
 and providing one-on-one instruction if time allows. The teachers stated that
 they would repeat and rephrase the material/lesson in cases where an inmate
 required accommodations to understand the lesson being presented.
 Staff stated that at the MJ inmates are advised of the education and self-help
 programs via the Inmates Rulebook. Staff also stated that inmates become
 aware of the programs via other inmates. At RCCC, staff stated that inmates
 become aware of educational, reentry and substance abuse/self help programs


                                       Page 160
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 164 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 via the inmate handbook and also by word of mouth. The EGUSD staff stated
 that a weekly orientation is provided based on inmate sign-up/request.
 Orientation sign-up sheets are delivered to every housing unit/barrack on a
 weekly basis. The EGUSD staff schedule the inmates for an orientation where
 staff explain to them the programs that are available. In addition, inmates take
 the CASAS placement exam and program eligibility is based on their score. If
 inmates do not receive a score making them eligible for a program, they are
 enrolled in ABE/ESL in an effort to improve their score.
 Staff stated that EGUSD does not test all inmates to identify their reading level.
 However, for inmates requesting assignment to an EGUSD program, the CASAS
 test, which is a Life Skills Literacy Test, can be used to identify literacy concerns.
 In the event information becomes available that an inmate was in special
 education classes and had an IEP in the community, EGUSD is compelled to
 follow the IEP. The EGUSD staff stated that they do not receive formal ADA or
 EC training.
 Inmate Interviews
 During the inmate interviews, most inmates housed in locations where education,
 vocation, reentry and substance abuse programs are not offered stated they are
 not aware of programs are offered or what types of programs are offered. Most
 inmates stated that they become aware of the programs available from other
 inmates as staff does not provide orientation and in some cases inmates are not
 provided with the Inmate/Detainee Handbook. Most inmates stated they would
 participate in the programs if they were offered. Inmates housed in the OPP
 pods and in the medical housing unit at the MJ stated that there is no program
 availability for them and they would participate if they were offered.
 Many inmates assigned to housing on nearly all floors (MJ) indicated that
 psychiatric inmate-patients on suicide precaution status (“green suits”) are often
 housed in the multi-purpose/classroom areas within the floors/units (for as much
 as three weeks at a time), and as a result, academic classes are often cancelled.
 Conclusions
 Housing the MJ disabled inmates with wheelchairs, walkers, crutches etc. who
 require accommodations (grab bars, showers chairs etc.) or those that cannot
 ambulate up stairs or over the shower lip in 2-East Male Sub-Acute housing units
 is a violation of the ADA. The only program available to disabled inmates housed
 in 2-East are ESL/ABE/GED. If the inmates were housed in units consistent with
 their security and classification level, they would have access to the programs
 available to all other inmates of the same level housed in the MJ. This violates 28
 CFR § 35.152 (b)(1) of the Title II Regulations.
 Inmates housed in OPP units are being screened out by classification staff and
 are not able to participate in education, reentry, and substance abuse programs


                                        Page 161
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 165 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 in the MJ. At RCCC the inmates housed in the OPP are not being provided
 program opportunities available to non-disabled inmates with similar custody and
 classification factors. This is in violation of 28 CFR § 35.152 (b)(1) of the Title II
 regulations.
 Disabled inmates are not uniformly advised of educational, reentry and
 substance abuse self help programs available to them. Although information is
 contained in the Inmate/Detainee Handbook, this information is not being
 effectively communicated to disabled inmates. Inmates who are vision, learning
 or developmentally disabled are not being advised of program availability by staff
 and must therefore rely on information being provided from other inmates.
 Although a SCSD detention facilities operations order states that inmates are
 provided notice via the inmate rulebook given to arriving inmates and verbal
 orientation of programs offered and available to inmates while in custody,
 orientation is not being provided, in addition, many vision impaired, learning
 disabled and developmentally disabled inmates cannot read. Therefore, these
 disabled inmates are unaware of the programs available and how to access the
 programs. Inmates must submit a Message Request Form requesting services;
 however, these disabled inmates cannot complete the Message Request Form
 since they cannot read or write.
 The SCSD detention facilities must ensure disabled inmates are equally afforded
 the ability to be assigned to educational, vocational, reentry and substance
 abuse programs.
 Based on the lack of an effective tracking system for qualified disabled inmates
 SCSD detention facilities staff do not have the capability to notify the EGUSD,
 reentry, vocation, and substance abuse providers/staff of inmates that require
 accommodations to access programs, services and activities.
 Inmates who are hearing impaired and require an SLI as their primary method of
 communication are being denied this accommodation. The EGUSD does not
 have a contract in place to provide SLI services for deaf inmates who participate
 in education and vocational services provided by EGUSD, which is a requirement
 of ADA.
 Inmates with vision disabilities are not being provided the necessary
 accommodations to participate in the programs. In some cases no
 accommodations are being provided, as not all inmates who require reading
 glasses are being provided this accommodation.
 There is no testing process in place to identify inmates who cannot read and
 write or who have potential learning disabilities and may require accommodations
 during their assigned program.




                                        Page 162
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 166 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Reference
 28 CFR§ 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
      (ii) Afford a qualified individual with a disability an opportunity to participate
     in or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;
     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or
     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
 of a facility, make selections—
     (i) That have the effect of excluding individuals with disabilities from, denying
     them the benefits of, or otherwise subjecting them to discrimination; or


                                        Page 163
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 167 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     (ii) That have the purpose or effect of defeating or substantially impairing the
     accomplishment of the objectives of the service, program, or activity with
     respect to individuals with disabilities.
 28 CFR 35.130(b)(8): A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.
 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Armstrong v. Brown settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR,
 titled, “Armstrong v. Davis (now Armstrong v. Brown) amended January 3,
 2001, mandates the following (for mobility-disabled inmates as well as
 those with other disabilities):

 Inmate Programs and Work Assignments:

 Eligibility to participate in any program depends upon the inmate’s ability to
 perform the essential functions of the program, with or without reasonable
 accommodation.

 Reasonable accommodations for all disabled inmates to access program
 assignments may include, but are not limited to, a modified work or school
 schedule, early release to/from meals, or assignments for mobility impaired
 inmates.

 Only when an inmate’s disability even with reasonable accommodations renders
 the inmate ineligible to participate in any available work program for which the
 inmates is otherwise qualified will the inmate be deemed “Medically Disabled”.

 Essential functions are defined as the basic duties/requirements of services,
 assignments, or program an inmate performs, receives or desires. This does not
 include the marginal duties of the position, services, assignments, or programs.
 Duties/requirements should be examined to determine which tasks are essential
 and which are nonessential.

 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Clark v. California settlement
 agreement.



                                        Page 164
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 168 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Clark v. California amended March 1, 2002, mandates the following:

 Inmate Education and Work Assignments:

 Modification of reading prerequisites, terminal objectives for a class program, and
 other accommodations are essential if inmates with developmental disabilities
 are to have equal access to academic, vocational, and work assignments.

 Inmates with developmental disabilities assigned to an education, vocational,
 work, or other program may receive additional supervision and training to help
 them meet the requirements of the assignment. Accommodations may include
 oral rather than written tests, lower production expectations, expanded time
 frames for completion of projects etc.

 Evaluation of an inmate’s removal from a program assignment must be done on
 a case-by-case basis, and will take into account a number of factors including the
 inmate’s ability to perform the essential functions of the program, the inmate’s
 misbehavior and refusal to work as directed.




                                       Page 165
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 169 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Access to Industries and Work Assignments
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 applicable to inmate access to Industries, and Work Assignments, for disabled
 inmates are outlined in: Operations Order 06/19 Inmate Workers, Operations
 Order 07/07 Jail Industries, Draft Operations Order Inmates with Disabilities -
 ADA, and 1107 Decision Making-Special Needs.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1061 Inmate
 Education Plan requires that:
 The facility administrator of any Type II or III facility shall plan and shall request
 of appropriate public officials an inmate education program. When such services
 are not made available by the appropriate public officials, then the facility
 administrator shall develop and implement an education program with available
 resources. Such a plan shall provide for the voluntary academic and/or
 vocational education of both sentenced and non-sentenced inmates. Reasonable
 criteria for eligibility shall be established and an inmate may be excluded or
 removed from any class based on sound security practices or failure to abide by
 facility rules and regulations.
 Per Operations Order 06/19 Work Assignments, the Selection Process for
 Sentenced Inmate Workers is as follows:
 Although subject to change, the housing units currently used for housing
 sentenced inmate workers are 3 West at the MJ, the honor facility barracks, and
 Kenya and Golden Poppy dorms at RCCC. Custody staff assigned to inmate
 worker housing units will have the same general responsibilities at both custody
 facilities. Classification staff is responsible for initially determining which
 sentenced inmates are eligible to be assigned as sentenced inmate workers.
 The following factors should be taken into consideration:
       An escape record.
       An extensive criminal history of possession or transportation of narcotics.
       History of assault on officers, staff or other inmates.
       Pending 3056 PC or 2620 PC holds.
       Medical problems or mental deficiencies which would interfere with job
        performance.
       History and/or current exhibition of anti-social behavior.
       History of, or current, major disciplinary actions.
       Gang membership or association may be a declining factor.
 Once a sentenced inmate has been assigned to an inmate worker housing unit,
 the custody staff assigned to the housing unit will determine what assignment
 best suits the needs of the facility and inmate. Further evaluation of past history


                                        Page 166
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 170 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 may aid in determining suitability for a certain position. Custody staff assigned to
 work crews (kitchen, laundry, etc.) will generally be permitted to make the final
 decision to accept or release a particular worker for the specified work crew.
 Sentenced inmate workers are sometimes referred to as minimum-security
 inmates due to their supervised access to tools, off site facility work, contact with
 custody staff and access to places within a facility not normally accessed by
 other inmates.
 Custody staff who are most closely associated with directly supervising the job
 task assigned to an inmate are responsible for presenting that inmate with the
 training needed to safely and properly perform that task. Inmates should not
 perform a job or task prior to receiving safety instruction.
 Inmates who refuse to work or perform unsatisfactorily may be subject to
 disciplinary action. If the violations are sustained as a result of a disciplinary
 hearing, the inmate may lose good time and/or work time credits. As a result of
 disciplinary action, the inmate may lose worker status. If an inmate worker
 receives discipline, he/she may appeal the action through the normal grievance
 appeals process.
 Inmates assigned as housing unit pod workers are generally not sentenced
 inmate workers, rather are pre-trial or post-trial, non-sentenced or pending
 sentence status inmates. Typical duties of a housing unit worker may include
 janitorial duties, meal delivery/service, empty cell cleanup, etc. Housing unit
 inmate workers shall be subjected to a selection process prior to hiring. Inmates
 meeting the following criteria will not be hired or used as housing unit workers:
       Inmates with murder charges.
       Inmates with a history of escape or attempted escape.
       Inmates with a history of assaultive behavior towards staff or other
        inmates during this or any previous custody period.
       Inmates with a medical condition that would prevent them from fulfilling the
        assigned duties.
       Inmates posing a security risk or who are being monitored.
       Inmates assigned to a 100 Pod and affiliated with a gang.
       Inmates who have numerous major violations of jail rules that have
        resulted in disciplinary action should be evaluated prior to selection.
 If a housing unit worker is fired, an Incident Report Detail (PF-10) and logbook
 entry shall be completed. If another shift wishes to re-hire the fired worker, the
 firing shift will be consulted and a supervisor will approve the reinstatement.
 Per Operations Order 08/10 Jail Industries, program selection for the Jail Industry
 programs will be based on the value of the training to inmates in terms of
 providing usable vocational skills, as well as the demand for services and
 products, allowing private individuals and businesses to conduct programs which


                                        Page 167
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 171 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 employ inmate labor. County staff, instructors from the Elk Grove School District
 Adult Education Program, qualified volunteers, and other persons as deemed
 appropriate may be assigned to supervise inmates participating in the Jail
 Industries program.
 Selection of inmates for voluntary participation in the Jail Industry Program will be
 accomplished in accordance with Operations Order 06/19, Inmate Workers. The
 shop supervisor or assigned staff will evaluate the inmates before acceptance
 into the program. Inmates with unacceptable performance histories, custody
 problems or other disqualifying problems should not be accepted. After
 acceptance into the program, continued good performance is required for
 continued participation.
 Shop supervisors will have authority to dismiss an inmate from the program at
 any time. The termination may be for reasons including, but not limited to lack of
 adequate performance, unruly behavior, and the need to maintain a harmonious
 environment.
 Based on the specifications established by the shop supervisor who must be
 mastered for beginning competency in the specified trade, a certificate will be
 issued to the inmate upon discharge or reassignment if the inmate has met the
 qualifications and has completed the program in good standing.
 Per Draft Operations Order Inmates with Disabilities - ADA, all qualified inmates
 are eligible for job assignments. This includes inmates with disabilities, who, with
 or without reasonable accommodation, can perform the essential function of the
 work assignment. Classification staff, in coordination with the ADA Coordinator,
 shall ensure necessary, reasonable accommodations are made to allow inmates
 with disabilities equal access to work assignments.
 Eligibility requirements for service programs shall not be imposed that eliminate
 or tend to eliminate inmates with disabilities, unless it can be shown that such
 requirements are necessary for the provision of the service. Inmates who
 volunteer for, or are required to participate in, the drug education course and who
 experience learning disabilities must be provided a reasonable accommodation
 toward completion of the course, including an alternate means of testing. All
 program offerings shall be located in areas that are accessible to all inmates
 regardless of ability. American Sign Language (ASL) interpreters are available for
 all program services and can be arranged for by contacting (916) 874-1448. All
 expenses incurred from the utilization of interpreters shall be submitted for
 payment through the IWF or an alternative. The ADA Coordinator will maintain a
 list of qualified sign language interpreters who can be utilized in time of need.
 Temporary clearance can be granted by the Watch Commander on an as-
 needed basis.




                                        Page 168
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 172 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Per Policy 1107 Decision Making-Special Needs, consultation between the
 Facility Commander and the Medical Director is required for actions regarding
 patients who are diagnosed as having significant medical or mental health
 disorders, as follows:
       Housing assignments.
       Program assignments.
       Disciplinary measures.
       Admissions to and transfers from institutions.
 Maximum cooperation between custody personnel and health care providers is
 essential so that both groups are made aware of movements and decisions
 regarding patients with special medical or psychiatric needs. For example,
 health care staff must inform custody personnel when an inmate is suicidal,
 homicidal, or inappropriately housed in the jail for health care reasons. An
 inmate’s special needs may complicate housing or work assignments or
 disciplinary management. Medications may need to be adjusted for safety at the
 work assignment or before transfer.
 Staff Interviews
 The Assessment Team interviewed custody staff assigned to the housing units
 where sentenced inmate workers are housed, work supervisors assigned to the
 laundry and kitchen areas, EGUSD staff assigned to the industry programs, and
 deputies who are involved in the selection of housing unit pod workers also
 referred to as “Housemen”. All staff interviewed stated that there is no system in
 place to alert staff that an inmate being considered for a work or industries
 assignment may have a disability other than information contained in the PF4
 and PF10 screen of JIMS. Staff stated that one of the ways staff would be
 alerted to a potential disability would be based on staff observation or the
 inmate’s self-identification. All staff also stated that there is no system in place
 to advise staff of an inmate’s physical limitations and the inmate’s
 accommodation needs.
 Staff from the EGUSD cited the following specific information; there is one
 regularly assigned teacher (Monday through Friday), and an ESL teacher on
 Fridays. There are no special education teachers on staff, and none of the
 current teachers have special education credentials. Currently there are no
 teacher’s aides or assistants on staff. The teachers indicated that they do not
 facilitate IEPs per se, but they honor them and provide assistance if inmates
 provides their applicable outside (public) education information. They do not
 provide formal “pullouts” (1-on-1 sessions), but they try to provide assistance to
 inmates as much as possible. Staff also mentioned that sometimes they would
 assign these inmates into low levels in the ESL program.
 The EGUSD teachers indicated that they actively recruit, and one of the methods
 is by sending interest forms to the housing units every month. Once staff


                                        Page 169
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 173 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 receives them, they pass them out to the trustees (“Housemen”) to place under
 the cell doors. Inmates also submit a KITE if they are interested in education
 services. Staff added that a registration form is completed; if they qualify, they
 will be placed on a waitlist and ultimately take the CASAS examinations so long
 as there are no disqualifying concerns. The CASAS score (or any associated
 reading level/score) is not provided to custody or health care staff or other staff.
 The CASAS score is the mechanism they use that may alert the teachers as to
 any possible cognitive or disability-related concerns or special needs. Also, there
 is some basic information contained within the registration form regarding
 disabilities.
 Inmates who are denied for program consideration are removed from the waitlist.
 Inmates who are housed on TSEP status usually have a lengthy wait time.
 Inmates who are rehoused to a different floor are placed at the top of any waitlist,
 except TSEP inmates are placed at the bottom of the list. Most classes have a
 cap of 15 students, i.e., ABE/ESL/HISET (GED), and parenting. However, for
 TSEP/ADSEG and 2M, there is a cap of 3 students. Most classes are offered 3
 hours each weekly, but students housed in ADSEG, TSEP, and 2M receive 1
 hour per week of 1-on-1 instruction weekly. Parenting class is only available for
 female inmates. For HISET and ABE, there is one class for 5E and 6E; and
 there are 2 classes for 4, 5, and 6W. Staff acknowledged that there are times
 when program classes are closed due to “green suits” (suicide precaution) in
 classrooms. Per classification practices, mentally disabled inmates who are
 classified as OPP are disqualified for consideration for assignment based on their
 disability. Other than OPP inmates, the teachers interviewed are not aware of
 other disabled inmates being refused admittance to education. One of the
 teachers admitted that only 1 student from 2M has been accepted into a class
 within the last 2 years. There is no available data as to how many 2M inmates
 have applied.
 With regard to in-class accommodations, as stated above, teachers do not have
 a disability roster or tracking list, and will only know whether an inmate has a
 disability if the inmate self identifies verbally or on the registration form.
 Accommodations that are available include: a large screen magnifier; computer
 headphones for hearing-impaired inmates; and mobility-impaired inmates may
 stand periodically as needed. There is not a seating chart, and inmates who
 have vision or hearing impairments may sit in the front of class if they need to.
 The Assessment Team interviewed staff assigned to 3W, regarding inmate job
 assignments outside the unit, as well as within the unit. The 3W deputies select
 the inmates to fill vacant work positions within the MJ detention facility. Staff
 indicated that the main kitchen is their primary area both in terms of importance
 and in the number of inmate workers. Inmates housed in pods 100 and 200 are
 all potential workers. Areas of possible assignment include; main kitchen, law
 library, shoe shine, staff dining room, and janitorial (throughout the jail including



                                        Page 170
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 174 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 intake/booking). On a daily basis, the deputies screen inmates housed at RCCC,
 who have been cleared for work duties. Their own screening process includes
 some exclusionary criteria, e.g., no gang history, no protective custody
 classification, no excessive write-ups, and non-suicidal inmates. Staff admitted
 that they generally are not aware of whether any prospective inmates have a
 disability. When asked about learning disabled or intellectually disabled inmates,
 the 2 staff members interviewed indicated that those types of inmates would
 probably be classified as OPP, so they would not consider them for employment.
 When asked about mobility impaired inmates who happen to have an
 HCA/AD/DME, such as a cane, they indicated that there are slip hazards for
 most jobs, especially in areas such as the kitchen and other areas, and therefore
 they would not consider them for hire. They also mentioned that these types of
 inmate are then rehoused to a different floor or unit.
 The 3W staff also acknowledged that there are no written inmate job
 descriptions/duty statements for any of the work positions (except possibly the
 law library position), and there are no identified essential functions (or marginal
 functions) listed. Most workers are either low or medium custody level, but there
 are a few high custody level workers. They described possible inmate work
 incentives as; daily clothing exchange, having a cellmate will be on a similar
 schedule, more dayroom and out-of-cell time (almost as much time as they
 choose), good-time credits, extra commissary privileges, and they can later be
 recruited for the Sheriff’s outside work projects. If selected for outside work
 projects, the inmates will then be out-of-custody. They also added that those
 assigned to home detention could be recruited for the program as well.
 Custody work supervisors from RCCC stated that there is no Work Assignment
 Coordinator and staff selects inmates for assignments based on recommendation
 from other inmates or may know inmates from previous work assignment. The
 inmates that are available for placement into work assignments are housed in the
 honor barracks at RCCC. There is no clear criteria or guidelines for hiring inmate
 workers. Workers do not earn sentencing or good behavior credits for working,
 but risk losing good time credits if they do not report to work or receive an
 infraction and are subsequently found guilty. The incentive for working in the
 laundry would be the ability to select and pick their laundry and extra trays from
 the dining hall. The incentive for working in the kitchen is extra food. Some of
 the custody work supervisors stated that they would work with the inmate and
 accommodate him/her by prompting, reminding, assigning them to a simpler job
 assignment, etc. Other custody work supervisors stated that they would remove
 an inmate from the job assignment if they could not perform the job or if they had
 to repeat instructions and remind inmates of their duties.
 The Assessment Team interviewed industry supervisors/instructors assigned to
 welding, horticultural, and cooking. The supervisors stated that there is no
 system to alert them of a disabled inmate being assigned to their area. However,



                                       Page 171
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 175 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 in the event that a disabled inmate is assigned to their work area, they would
 accommodate him/her. Specifically, if the disabled inmate could not perform the
 duties assigned, staff would provide him/her with alternate job responsibilities.
 The supervisors stated that there have been disabled inmates assigned to their
 work area, and they have accommodated them in the past.
 The Assessment Team interviewed housing unit staff that oversee and supervise
 the housing unit pod workers. Most staff stated that the selection of housing unit
 pod workers is based on each individual housing unit assigned custody staff with
 approval from Intel and classification. Two staff members indicated that the
 selection of the housing unit pod workers is based on other inmates’
 selection/vote with final approval from the custody housing unit staff. Most
 custody housing unit staff indicated that with the exception of information in JIMS
 (PF4 and PF10 screens) there was no system to alert them of inmate disabilities,
 physical limitations and accommodation needs. Some staff indicated that they
 would consider a disabled inmate for assignment as a housing pod worker;
 however, there were staff that stated that they would not consider or place a
 disabled inmate as a housing unit pod worker. These staff stated that it is the
 housing unit pod workers responsibility to control the unit and be able to diffuse
 problems before bringing them to the custody housing unit staff, therefore, the
 housing unit pod workers must have the respect of the other inmates and
 disabled inmates (intellectual, learning disabled and inmates with MH concerns)
 would not be suitable for the position.
 The Assessment Team observed (and was confirmed through subsequent staff
 and inmate interviews) that inmates who are mentally disabled (OPP) and
 assigned to MJ 3E (which constitutes approximately half the inmates residing in
 one of the pods), are excluded from consideration to work as inmate trustees.
 The assessment team also received verbal inmate complaints regarding mentally
 disabled inmates not being afforded equal access to job opportunities.
 Conclusions
 Based on the inmate worker and industry positions not having essential functions
 identified and listed, it is difficult to determine what jobs disabled inmates could
 be assigned to based on their physical limitations and accommodation needs.
 It does not appear that medical staff identifies work duty restrictions or places
 inmates on limited/full duty status to assist staff when placing disabled inmates in
 the appropriate work/industry assignments.
 Inmates with intellectual disabilities assigned to work/industry positions are not
 provided additional supervision and training to help them meet the requirements
 of the assignment such as lower production expectations, expanded time frames
 for completion of projects, etc.




                                        Page 172
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 176 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The criteria for the selection of inmate housing unit pod worker positions may
 lead to screening out of disabled inmates solely based on their disability as the
 criteria states that inmates with a medical condition that would prevent them from
 fulfilling the assigned duties will not be used or hired as housing unit pod workers.
 The selection process does not allow or require staff to consider and/or provide
 reasonable accommodations for disabled inmates who request to be considered
 as housing unit pod workers.
 The SCSD detention facilities’ operations orders do not outline whether disabled
 inmates will be or can be excluded from any specific assignments based on their
 disability or other criteria. As mentioned above, the current policy and practice
 does not require a listing of essential job functions for each respective inmate
 work/industry position.
 Operations orders should be modified to provide language or references
 regarding equitable job opportunities and hiring practices as between disabled
 inmates and non-disabled inmates (not just between male and female inmates).
 Operations Order 06/19 Inmate Workers and Operations Order 07/07 Jail
 Industries should be modified to contain language or references regarding:
       Disabled inmates, reasonable accommodations or modifications,
        evaluation by appropriate medical staff for physical limitations (if any), and
        accessibility for disabled inmates in the workplace;
       Equitable hiring practices, or ensuring that disabled inmates are hired or
        considered for hire in all work areas available to non-disabled inmates;
         Hiring staff use clear hiring criteria; and
         Staff avoids using hiring practices that screen out or tend to screen out
           inmates with disabilities.
       Essential job functions listed for each respective inmate work position.
 The SCSD detention facilities must: ensure there are detailed job duties, or duty
 statements for inmate worker positions; list the essential functions associated
 with each position; and utilize specific approved hiring criteria.
 Staff must ensure disabled inmates receive reasonable accommodations during
 their work hours (e.g., being allowed to stand periodically or folding laundry in a
 seated position).
 The SCSD detention facilities must ensure that disability identification is
 conducted and identified in an electronic tracking system as appropriate. The
 JIMS (or other system) must provide disability code/information including
 accommodation needs and physical limitations (if any) for inmates with
 disabilities (whether lower extremity or due to upper extremity respiratory or other
 contributing factors).




                                        Page 173
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 177 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The SCSD detention facilities must develop and implement a training program
 that brings about disability awareness and ensures staff is knowledgeable with
 respect to inmate accommodation needs. The training should help foster an
 understanding that providing accommodations or modifications does not deter
 staff from accomplishing their job duties and does not create a heavy workload,
 but rather it puts the disabled inmate on a level playing field and provides equal
 access to that of non-disabled inmates in accordance with the ADA.
 References
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity. The SCSD detention facilities must ensure
 disabled inmates are equally afforded the ability to be assigned to facility and
 housing unit worker positions.
 28 CFR § 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
      (ii) Afford a qualified individual with a disability an opportunity to participate
     in or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;




                                        Page 174
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 178 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or
     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(8): A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.


 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Armstrong v. Brown settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 Inmate Programs and Work Assignments:

 Eligibility to participate in any program depends upon the inmate’s ability to
 perform the essential functions of the program, with or without reasonable
 accommodation.

 Reasonable accommodations for all disabled inmates to access program
 assignments may include, but are not limited to, a modified work or school
 schedule, early release to/from meals, or assignments for mobility impaired
 inmates.

 Only when an inmate’s disability even with reasonable accommodations renders
 the inmate ineligible to participate in any available work program for which the
 inmates is otherwise qualified will the inmate be deemed “Medically Disabled”.

 Essential functions are defined as the basic duties/requirements of services,
 assignments, or program an inmate performs, receives or desires. This does not
 include the marginal duties of the position, services, assignments, or programs.
 Duties/requirements should be examined to determine which tasks are essential
 and which are nonessential.

 The information below is for reference only.               Due to the settlement


                                        Page 175
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 179 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Clark v. California settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Clark v. California amended March 1, 2002, mandates the following:

 Inmate Education and Work Assignments:

 Modification of reading prerequisites, terminal objectives for a class program, and
 other accommodations are essential if inmates with developmental disabilities
 are to have equal access to academic, vocational, and work assignments.

 Inmates with developmental disabilities assigned to an education, vocational,
 work, or other program may receive additional supervision and training to help
 them meet the requirements of the assignment. Accommodations may include
 oral rather than written tests, lower production expectations, expanded time
 frames for completion of projects etc.

 Evaluation of an inmate’s removal from a program assignment must be done on
 a case-by-case basis, and will take into account a number of factors including the
 inmate’s ability to perform the essential functions of the program, the inmate’s
 misbehavior and refusal to work as directed.




                                       Page 176
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 180 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Effective Communication
 The Title II Effective Communication (EC) regulation states two requirements:
 First, public entities must “take appropriate steps to ensure that communications
 with applicants, participants, and members of the public with disabilities are as
 effective as communications with others.” Second, public entities must “furnish
 appropriate auxiliary aids and services where necessary to afford an individual
 with a disability an equal opportunity to participate in, and enjoy the benefits of, a
 service, program, or activity conducted by a public entity.”
 Because a disabled inmate’s literacy level can impede his/her ability to use jail
 services, participate in jail activities or programs, and understand classification
 processes, the regulations implementing the ADA require public entities to take
 appropriate steps to ensure that the communication of information concerning jail
 services, activities, and programs is as effective for the disabled as for the non-
 disabled. In doing so, the jail must provide such services as are necessary to
 afford an individual with a disability an equal opportunity to participate in jail
 programs and activities and to determine what services are necessary. Jail staff
 must give primary consideration to the requests of the individual. Only through
 EC can staff guarantee that disabled inmates have meaningful access to these
 proceedings.
 Additionally, developmentally disabled inmates may have poor ability to express
 themselves in writing and they will likely have difficulty with any task requiring
 reading or processing of written material. In particular, they may have difficulty
 with disciplinary, classification, and/or appeal processes that require reading and
 understanding. Accordingly, correctional staff is duty-bound to provide reading
 and writing assistance to disabled inmates who need assistance. Staff must
 ensure that notices, orientation, announcements, and similar printed materials
 are ADA accessible to inmates with developmental disabilities.
 Throughout this section of the report, the Assessment Team has reported some
 concerns regarding EC and the requirement to establish such. Within this
 section, EC processes, requirements, and concerns are detailed for
 deaf/hearing-impaired, blind/vision-impaired, and speech-impaired inmates, as
 well as inmates with learning and intellectual (developmental) disabilities and
 those with mental illness. Some of the major processes correlated to EC will be
 outlined below, e.g., inmate disciplinary, grievance, classification, administrative
 segregation, TSEP, disciplinary detention, medical/mental health/dental
 encounters (including medical intake screening and JPS interviews, and all other
 clinical encounters), orientation, release, issuance of documents where due
 process is at stake, e.g., notice to appear, etc.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1080 Rules
 and Disciplinary Penalties requires that:


                                        Page 177
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 181 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     Wherever discipline is administered, each facility administrator shall
     establish written rules and disciplinary penalties to guide inmate conduct.
     Such rules and disciplinary penalties shall be stated simply and affirmatively,
     and posted conspicuously in housing units and in the booking area or issued
     to each inmate upon booking. For those inmates who are illiterate or unable
     to read English, and for persons with disabilities, provision shall be made for
     the jail staff to instruct them verbally or provide them with material in an
     understandable form regarding jail rules and disciplinary procedures and
     penalties.
 The Assessment Team identified numerous existing Sheriff’s Department County
 of Sacramento Correctional Services Operations Orders and Correctional Health
 Services Policies and Procedures that should have language relative to EC, or
 could possibly contain such information. The team examined the operations
 orders and CHS policies for EC language that could be applicable to inmates
 with disabilities where a barrier to communication could reasonably exist.
 Specifically, the Assessment Team reviewed the below listed operations orders
 and policies:
 Operations Orders
       02/01 Use-of-Force
         No ADA or EC language contained;
         No language regarding identification of the involved inmates for
           disability-related concerns and possible EC accommodation needs;
           and
         No de-escalation language specific to mentally ill inmates, intellectually
           (developmentally) disabled or other disabled inmates, or directives to
           attempt or ensure EC (as feasible based on the situation) with disabled
           inmates for de-escalation or other purposes.
       02/02 Use of Restraint Devices
         No ADA or EC language contained;
         No language relative to identifying inmate disabilities or possible EC
           needs, or to provide EC as needed for inmates during the restraint
           process (to the extent possible based on the situation) and pending
           (and during) a MH evaluation, e.g., inmates with mental illness,
           intellectual (developmental) disabilities, or those with other disabilities
           to which the disability may pose a barrier to communication.
       02/03 Use of Pro-Straint Chair
         No language relative to custody staff identifying inmate disabilities,
           possible EC needs, or providing EC as needed for inmates during the
           search or restraint processes (to the extent possible based on the
           situation), e.g., for inmates with mental illness, intellectual
           (developmental) disabilities, or those with other disabilities where the
           disability may pose a barrier to communication; and



                                        Page 178
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 182 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



          No information for MH or medical staff to provide accommodations and
           ensure EC during any health care encounters as described.
       02/05 Custody Emergency Response Team (CERT) and Cell Extraction
         Procedures
         No ADA or EC language contained;
         No language regarding identification of the involved inmates for
           disability-related concerns and possible EC needs; and
         No de-escalation language contained with respect to mentally ill or
           intellectually (developmentally) disabled inmates, or other disabled
           inmates, or directives to attempt or ensure EC (as feasible based on
           the situation) with disabled offenders for de-escalation or other
           purposes.
       03/12 Evacuation Plan – Main Jail
         No ADA or EC language contained;
         No language regarding identification of inmates with disabilities for
           disability-related concerns and possible EC accommodation needs
           during the evacuation process; and
         No language directing custody staff to provide EC as needed for
           inmates during the evacuation process, or search or restraint
           processes (to the extent possible based on the situation), e.g., for
           inmates with mental illness, intellectual (developmental) disabilities, or
           those with other disabilities to which the disability may pose a barrier to
           communication.
       03/13 Evacuation Plan – RCCC
         No ADA or EC language contained;
         No language regarding identification of inmates with disabilities for
           disability-related concerns and possible accommodation needs during
           the evacuation process; and
         No language directing custody staff to provide EC as needed for
           inmates during the evacuation process, or search or restraint
           processes (to the extent possible based on the situation), e.g., for
           inmates with mental illness, intellectual (developmental) disabilities, or
           those with other disabilities to which the disability may pose a barrier to
           communication.
       04/01 Intake, Search, Reception and Holding
         No ADA or EC language contained; and
         No language regarding staff responsibilities to attempt or to ensure EC
           is provided in the completion and issuance of the “paperwork” during
           intake/reception and holding processes.
       04/06 Identification Process
         Very limited ADA-related language contained;
         No language regarding attempts to provide or ensure EC is provided or
           documented during the questioning (from staff or from inmates) and
           issuance of the “Inmate Booking Information Receipt” (which should


                                        Page 179
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 183 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



           contain information regarding charges/holds as well as bail amount
           and other information); and
         Despite general language in the order that information pertaining to the
           booking process should be made available by custody staff to those
           who have difficulty understanding English or who are hard of hearing
           or deaf, or who are visually-impaired, it does not extend far enough.
           o This must include inmates who have mental illness, and those with
               intellectual (developmental), and learning disabilities as applicable.
       04/08 Prisoner Orientation
         No ADA or EC language contained;
         The “Prisoner Orientation Handbook” (rulebook) referenced in the
           Order does not contain EC language (this will be identified in greater
           detail in the “Inmate Orientation” section of this report);
         The “Verbal Orientation” referenced in the Order is not occurring (with
           rare exceptions, and will be captured in more detail in the “Inmate
           Orientation” section of this report);
         Because inmate orientation is not being provided, there is no standard
           format that is reasonably understandable to some disabled inmates
           (for those whose disability may pose a barrier to communications), so
           there is no EC taking place;
           o The rulebook only identifies inmates who do not speak or write
               English, and inmates with disabilities such as those with hearing or
               visual impairments, but does not reference inmates with other
               disabilities which may pose a barrier to communications, e.g.,
               mental illness, intellectual (developmental) disability, as well as
               speech and learning disabilities;
           o There is no Inmate Orientation video (despite the policy speaking to
               it);
                An inmate orientation video must include an ASL signer within
                    the video, or must be delivered via an outside certified sign
                    language interpreter (this will be outlined in greater detail in the
                    “Inmate Orientation” section of this report).
       04/09 Release Procedures
         No ADA or EC language contained;
         No language pertaining to staff (working the “Release” area) identifying
           a disability for possible EC needs and medically-prescribed or inmate-
           owned health care appliances/durable medical equipment/assistive
           devices (HCAs/DME/ADs);
           o Likewise, there is no language requiring staff to provide EC as
               necessary, e.g., when discussing, completing, having an inmate
               sign, and issuance of any paperwork (e.g., Release Screening
               Form, Citation (Cite and Release), ICE forms, etc.), or when an
               inmate is being advised about his/her right to make health care



                                        Page 180
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 184 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



               complaints or when being evaluated by medical staff prior to
               release (if applicable); and
           o There is no language to ensure the inmate is permitted to be
               released with any prescribed or owned HCA/DME/AD.
           o 05/05 Pre-Trial Release Program
         No ADA or EC language contained;
         No language regarding jail staff ensuring that inmates understand
           when discussing the possibility that they may be eligible for Pre-Trial
           Release and that a representative from the Pre-Trial Release program
           will/may be interviewing them for a judge’s possible approval for an OR.
       05/06 Bail and Surrender
         No ADA or EC language contained;
         No language pertaining to staff responsibilities to ensure EC for the
           Bond or Cash Bail Surrender processes; and
         No specific TTY language relative to the Bail Reduction process which
           outlines TTY telephone usage for deaf/hearing-impaired, and speech-
           impaired inmates as applicable.
       05/08 Work Project Assignment
         No ADA or EC language contained;
         No language relative to staff providing EC (if necessary) or to assist
           inmates in understanding or completion of the Sheriff’s Work Project
           (SWP) application prior to the inmate’s signature and submittal to
           custody staff; and
           o Likewise, EC may need to be provided to some inmates with
               disabilities upon an inmate’s receipt of either approval or program
               denial;
                If approved, then EC may also need to be provided at the time
                   of an inmate’s receipt of an appointment date, time, and new
                   release date;
                If approved for SWP, and on the date of the appropriate
                   adjusted release date, staff may need to provide EC to some
                   disabled inmates with regard to explanation and reporting date
                   and time to SWP, and to obtain the inmate’s signature, and
                   issuance of a copy of the SWP Referral Advisement Form; and
                If denied, then staff may need to provide EC to some disabled
                   inmates to explain the inmate’s appeal rights to the watch
                   commander.
       05/09 Weekenders
         No ADA or EC language contained; and
         No language (for Weekender booking) directing MJ or RCCC Front
           Counter deputies to provide EC to disabled inmates (as applicable)
           with regard to a Commitment Order, or as related to other general
           forms or processes.
       05/10 Service of Processes of Prisoners


                                       Page 181
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 185 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



          No ADA or EC language contained for staff to ensure EC during the
           service of processes.
       06/03 Classification Process
         No ADA or EC language contained;
         No directives for Classification deputies to provide EC to disabled
           inmates (as applicable) during the intake classification, or re-
           classification processes;
           o There must be language relative to EC being provided during
               classification-related interviews, e.g., while questioning an inmate
               and completing the Intake Classification Form; when evaluating and
               explaining housing assignment, custody/classification level;
           o There must be language specific to EC being provided as pertinent
               to any classification-related documentation issued to an inmate,
               e.g., Classification Review/Classification or Reclassification Form,
               inmate grievance responses (when needed, and as related to the
               Classification or housing processes), as well as other related types
               of documentation;
                Note: Currently inmates housed at the MJ or RCCC do not
                   receive copies of documentation (outcome of classification
                   processes). This will be outlined in greater detail in the
                   Classification section of this report.
       06/13 Telephone/TDD/TTY;
         No language relevant to staff being trained in the usage and operations
           of the TTY machines, and providing assistance (EC) to deaf/hearing-
           impaired or speech-impaired inmates (or those who may have a dual
           diagnosis, e.g., also mental illness, intellectual [developmental]
           disability or learning disability), and as a result may have difficulty
           remembering their access code or how to effectively operate the TTY
           equipment.
       06/14 Interpreter Services
         Outlines the process for obtaining a sign language interpreter for “deaf
           and hard of hearing prisoners”, but does not mention inmates with
           speech impairments who may need the services of a certified sign
           language interpreter to effect communications;
           o Note: The Operations Order (as well as other applicable Orders)
               does not identify specific events or occurrences when there is a
               higher standard to achieve EC and provide qualified interpreter
               services as applicable, e.g., intake medical screening, other health
               care encounters, inmate disciplinary (write-up) process,
               classification, inmate grievance processes, inmate release process,
               etc.
         Contains details about an outside contract interpreter service (NorCal
           Center for Deafness), but most staff and inmates are not aware of this.
       07/02 Grievances


                                       Page 182
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 186 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       No ADA or EC language contained;
       No language in the Order relative to staff providing EC to disabled inmates
        (whose disability poses or may pose a barrier to communication) as it
        pertains to the inmate grievance process;
         No language included that instructs staff to provide EC during inmate
           interviews (when applicable) during the grievance process;
         No language that requires staff to provide EC to disabled inmates (as
           applicable) when the inmate is writing a grievance as related to health
           care, the inmate disciplinary (write-up) process, classification, notice of
           charges, the release process, or other events that may be considered
           as due process related events;
         No language relative to staff providing EC for a disabled inmate (when
           applicable) to deliver a staff response to a grievance, e.g., as related to
           a due process event or clinical encounter, as described above.
       07/03 Discipline Plan
         No ADA or EC information contained, other than the following general
           language: “For those inmates who are illiterate or unable to read
           English, and for persons with disabilities, verbal instructions or material
           in an understandable form regarding jail rules and disciplinary
           procedures and penalties will be provided”;
           o As addressed in more detail throughout this report, most inmates
               (including disabled inmates) are not receiving rulebooks or
               materials in an “understandable form” regarding jail rules and
               disciplinary procedures and penalties;
         No language requiring the approving sergeant or deputy to provide and
           document EC to disabled inmates (as applicable) at the time of
           issuance of the initial copy of the disciplinary report to the inmate,
           which the inmate signs;
         No language describing that some disabled inmates (e.g., intellectually
           [developmentally] disabled) may not fully comprehend the waiving of
           the 24-hour limitation and thus have a disciplinary hearing immediately
           upon receipt of the write-up report. The same concept may apply for
           any waivers;
         No language to address the issue or explain the significance of
           ensuring EC is established with disabled inmates (those whose
           disability may pose a barrier to communication) to ensure they
           understand the inmate disciplinary process, including but not limited to:
           their rights prior to the hearing, e.g., request witnesses; their rights
           during the disciplinary hearing; and their post hearing rights, e.g.,
           grievance rights, understanding the disposition and imposed sanctions,
           understanding the contents of the final copy of the disciplinary report,
           etc.;
         No language with regard to ensuring EC (as applicable) when a
           disabled inmate is moved from the general population and placed in


                                        Page 183
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 187 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



           disciplinary isolation housing, pending outcome of the disciplinary
           process;
           o The Order must also address the EC requirement (as applicable)
                 when issuing written documentation explaining the removal from
                 general population housing to disciplinary isolation housing (or
                 other non-general population special housing as a result of
                 disciplinary or discipline-related allegations), e.g., administrative
                 segregation, etc.;
                  Currently the MJ and RCCC do not provide such documentation
                     as described above;
                  This also applies to any subsequent custody reviews for
                     duration or extended stays, and health care screenings/reviews
                     for current or continued placement; and
           o No language requiring the watch commander (or other staff) to
                 provide and document EC (as needed for disabled inmates) for any
                 inmate appeal submitted, whether during an appeal interview of the
                 inmate (if applicable), or to explain the watch commander’s appeal
                 response.
       08/04 Educational Services
         No specific ADA or EC language contained;
           o There is a brief reference to “functionally illiterate” inmates;
         No language requiring staff to assist disabled inmates (those whose
           disability may pose a barrier to communication) as could be needed in
           the completion of a KITE to Adult Education or for the “Read Out
           Program”;
         No language requiring the teacher (or custody staff) to ensure EC for
           the teacher’s response to the inmate (either personally or via a KITE)
           regarding when the class is scheduled to meet; and
         No language to address assistance or accommodations to “functionally
           illiterate” inmates (or those with disabilities who may have difficulties
           with reading, thinking, understanding or learning), e.g., intellectual
           (developmental) or learning disabilities.
       08/11 Religious Services
         No ADA or EC language contained;
         No language regarding staff requirements to provide assistance in
           possibly serving as a scribe for an inmate in writing a KITE, or to
           ensure EC for disabled inmates (for those whose disability may pose a
           barrier to communications) as needed, when verbally interacting with
           chaplain staff;
         No language specific to nondiscrimination toward disabled inmates;
           o SCSD detention facilities must not limit or exclude disabled inmates
                 from religious services/activities based solely on their disability (or
                 for those who may be housed in specific or specialized units solely
                 because of their disability); and


                                        Page 184
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 188 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



          No language specific to providing writing/scribing assistance to
           disabled inmates (as needed) during the grievance process as related
           to religious services, as well as no information regarding EC in the
           delivery of any written responses to grievances.
       10/01 Health Care Services
         No ADA or EC language contained;
         Only contains generalized high level information relative to medical
           and mental health operations; and
         This particular order needs only a brief generic EC reference that
           medical and mental health staff will ensure EC during medical and
           mental health encounters.
       10/02 Psychiatric Services
         States in part; “Prisoners identified as mentally disordered or
           developmentally disabled through the intake medical receiving
           screening process and requiring a more extensive evaluation shall be
           referred to Jail Psychiatric Services”;
         Does not provide information regarding medical or mental health staff
           responsibilities to ensure EC during health care encounters, e.g.,
           during the intake, booking and health care screening (or other
           processes);
         No information about JPS requirements to ensure EC in responding to
           inmate HS KITE's; and
         Does not address staff providing EC to disabled inmates (as
           applicable) regarding observation placement as well as restraints.
       10/03 Health Care Treatment Access
         No ADA or EC language contained;
         No language pertaining to staff responsibilities to assist disabled
           inmates who need help requesting dental or mental health care by
           completing a medical request KITE;
         No EC language relative to “Nurse’s call” e.g., new instructions or
           medications, etc.;
         No language to identify EC needs (as applicable) for disabled inmates,
           when scheduling them for Nurse’s call, doctor appointments, or other
           health care appointments; and
         No language regarding the need for medical staff to provide EC to
           disabled inmates (as applicable) when an inmate refuses to attend a
           scheduled appointment, and the inmate is required to sign a "Medical
           Refusal" form.
       10/04 Medical Intake Screening
         No ADA or EC language contained;
         No language relative to medical staff providing EC to disabled inmates
           (as applicable) at the time of medical screening for new inmates,
           including transfers, or documenting EC on the appropriate forms; and



                                       Page 185
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 189 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



          No language relative to EC for medical or mental health (JPS) staff
           coordinating in a “cursory’ evaluation of the inmate’s mental health.
       10/05 Suicide Prevention Program
         No ADA or EC language; and
         No language relative to the intake nurse and JPS staff providing EC for
           occurrences where the intake nurse identifies an inmate as displaying
           suicidal behavior, completes the screening form, and refers the inmate
           to JPS, and JPS staff conduct an evaluation; and where the inmate is
           subsequently rehoused.
       10/08 Medicine Distribution “Pill Call”
         No ADA or EC language contained;
         No language relative to pill call nurses providing EC, when necessary,
           for disabled inmates during pill call e.g., when giving new medications
           or new instructions; and
         No language regarding EC for circumstances when inmates refuse
           medication, and they are required to sign a “Refusal of Prescribed
           Medication 1x” form by health care services staff.
           o The EC requirement is also applicable for circumstances when an
               inmate refuses to sign the form. The circumstances must still be
               explained to the inmate.
       10/09 Dental Services
         No ADA or EC language contained;
         No EC language requiring staff to provide assistance or scribing for
           inmates requesting non-emergency dental care and having to
           complete a "Dental Request Form”;
         No language relative to obtaining a disabled inmate’s EC concerns (if
           applicable) during the scheduling of dental appointments, and having
           the EC information available for the dentist or dental staff at the time of
           the scheduled appointment; and
         No language with regard to dental staff providing EC to inmate-patients
           during appointments.
 Correctional Health Care Services Administrative Policies
       1107 Decision making – Special Needs
         No EC language contained; and
         There is only brief general information pertaining to mental health
           inmate-patients, and consultation between health care and custody
           staff relative to housing, program, disciplinary, and admission to and
           transfer from institutions;
           o Does not include a formalized process for custody disciplinary
               hearing staff (lieutenants or sergeants) to consult with mental
               health staff regarding the inmate disciplinary (write-up) process in
               terms of obtaining a clinician’s input on whether the inmate-
               patient’s mental health status contributed to the alleged rule


                                        Page 186
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 190 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



               violation, or regarding an imposed disposition at the disciplinary
               hearing;
                Also does not include any EC-related language or requirements
                   for health care (medical/mental health) or custody staff.
       1110 Access to Diagnostic Services
         No ADA or EC language is applicable, as this policy only identifies
           three approved outside medical providers to provide diagnostic
           services.
           o The policy does not identify how the services will be provided or
               how interactions/communications with inmate-patients will take
               place.
       1119 Individualized Treatment Plans
         No ADA or EC language contained;
         No instruction or information that within the written treatment plan,
           health care staff must provide EC to disabled inmates whose disability
           may pose a barrier to communication.
       1120 Continuity of Care
         No ADA or EC language contained;
         No information that health care staff must ensure EC when obtaining
           an inmate-patient’s written authorization to obtain medical records
           regarding previous medical care.
       1128 Reading Glasses for Inmates
         No EC language contained;
         No language instructing medical staff to provide EC (as applicable) to
           disabled inmates whose disability may pose a barrier to
           communication for related health care encounters, e.g., during a
           patient’s needs assessment for reading glasses (at nurse sick call),
           when discussing an inmate’s magnification strength and explaining
           options, e.g., commissary or process for indigent inmates, or when
           issuing a copy of a Miscellaneous Medical Needs form to an inmate-
           patient.
       1404 Receiving Screening
         No EC language contained;
         No language relative to intake nurses providing EC to disabled inmates
           (as applicable) during the intake/booking (Receiving) medical
           screening process. This includes:
           o When considering disabled inmates for isolation or special
               observation in the facility;
           o When determining an inmate-patient’s suicide (or past suicide
               behavior) or withdrawal potential;
           o When observing a patient’s behavior (communication difficulties,
               speech problems and posturing, impaired level of consciousness,
               disorganization, memory defects, depression, or evidence of self-
               mutilation);


                                       Page 187
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 191 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



           o When considering a disabled inmate for “segregation and/or special
               housing for patients with suspected communicable diseases,
               mental illness, or developmental or physical disabilities, pending
               medical clearance”;
         No language requiring EC: for the process when nurses are screening
           for “appearance or history of developmental disability”, or “slowness in
           speech or lack of comprehension of questions suggestive of
           developmental disabilities”; for         any associated intellectual
           (developmental) disability evaluation/screening tests; or for any
           referrals for such tests.
       1407 Access to Treatment
         No EC language contained (except as noted below);
         Existing policy language requires “facility nursing staff [to] explain
           access procedures orally to all individuals, especially to those unable
           to read.” It also states that “videotapes and/or other materials may be
           used as an adjunct to orientation”;
           o The nurses are not consistent with delivering this information
               verbally or otherwise to the inmates;
           o This policy and process does not include EC requirements, or the
               assistance of a certified sign language interpreter for deaf/hearing
               or speech-impaired inmate-patients when the inmate-patient’s
               primary or sole method of communication is sign language (policy
               only addresses or infers foreign language);
           o There is no written requirement for the nurses to document EC
               provided, e.g., what methods were used to ensure the inmate-
               patient understood (spoke slowly, used simple terminology,
               rephrased sentences and words, repeated instructions/information),
               and determination as to how the inmate-patient understood, e.g.,
               the inmate-patient repeated back in his/her own words their
               understanding of the process/information/instructions, to the
               nurse’s satisfaction that the inmate-patient understood the
               encounter.
           o The SCSD detention facilities custody staff and CHS staff do not
               currently use videotapes as a source of orientation or to explain
               health care access procedures.
         With regard to “medical care services and how to obtain health care”
           being contained in the “Inmate Handbook” (rulebook), as mentioned in
           other sections throughout this report, the Assessment Team’s
           observations (coupled with inmate interview information received)
           revealed that there is no consistency with issuance of the rulebooks at
           both the MJ and RCCC. The majority of inmates interviewed by the
           Assessment Team claimed that they have never been issued a
           rulebook; and



                                       Page 188
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 192 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



          With regard to the policy language relative to “HS KITE’s for sick call
           sign up”, there is no EC language to require staff to provide
           writing/scribing assistance to disabled inmates (as needed) for
           completion and understanding of the document;
       1409 Clinic Care – Sick Call
         No ADA or EC language contained;
         No language requiring a physician, mid-level practitioner or nurse, to
           ensure EC for disabled inmates (as needed), during scheduled
           appointments, pill call (as applicable), etc.;
         Does not address medical staff citing EC-related language within the
           medical progress notes (for placement into the inmate-patient’s
           medical record); and
         Does not address staff requirements to assist with writing/scribing “HS
           KITE’s (request for medical attention).” HS KITE’s are available in the
           housing units, from the pill call nurses and from custody officers.
       1410 Medical Services Provided in the Medical Housing Units
         EC-related language does not appear necessary for this policy.
       1411 Mental Health Services
         No EC language contained;
         Does not address health care staff responsibilities to ensure EC to
           disabled inmates (as needed) for the following identified clinical
           encounters:
           o Screening for mental health problems in intake during the booking
               process;
           o Crisis intervention and management of acute psychiatric episodes;
           o Stabilization of the mentally ill and the prevention of psychiatric
               deterioration in the jail setting;
           o When administering an assessment interview for MH treatment, or
               admitting or informing an inmate-patient about involuntary short
               term or voluntary admission for MH services;
           o When informing inmate-patients they have been referred to
               alternative care such as for substance abuse, alcoholism, and
               social services;
         Does not address staff requirements to assist disabled inmates (as
           applicable) with writing/scribing HS KITE’s; and
         Addresses requirement that request forms “HS KITE’s” (for mental
           health services) are made available to inmates, and that inmates are
           informed of the availability of mental health services, both verbally and
           in writing, with "Mental Health Request" forms available on each floor
           at central dayroom locations;
           o However, as mentioned previously, health care staff are
               inconsistent with providing inmate-patients with information about
               access to health care (including information about HS KITE’s);



                                       Page 189
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 193 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



               custody staff do not provide a verbal or video orientation, and many
               inmates do not receive copies of the jail rulebook.
       1412 Suicide Prevention – 2M – Joint Policy with JPS
         No EC language contained;
         No requirement for medical (CHS) and mental health (JPS) staff to
           provide (to the extent possible) and subsequently document EC
           provided to inmate-patients when providing both psychiatric and
           medical care for inmates who are verbalizing or exhibiting suicidal
           behavior. In accordance with this policy, this includes nursing
           intervention activities (as ordered by the treating physician) with
           inmate-patients, including:
           o Having the patient moved (when the patient is not already assigned
               a 2M bed), and providing a blue safety suit and suicide precautions;
           o Having custody staff modify the environment for the patient’s safety,
               and explaining this procedure to the patient;
           o Documenting the nursing assessment, observations, and
               intervention, with a timed and dated entry in the patient’s chart;
           o Having JPS staff conduct outpatient clinician evaluations within
               twenty-four (24) hours of receiving the psychiatric referrals from the
               2M clinical staff;
           o Psychiatrist visits every 24 hours until an acute episode is resolved,
               and documentation of the consultative notes and treatment
               recommendations within the psychiatric chart; and
           o Having the psychiatrist or medical staff document within the inmate-
               patient’s chart, the conclusion, recommendations, and termination
               of the 2M suicidal status (when the inmate-patient’s suicide or
               psychiatric status is resolved and the patient no longer is at risk of
               suicide, and the inmate-patient continues to require medical care in
               the 2M unit).
       1413 Use of Restraints and the Pro-Straint Chair;
         No EC language contained;
         No information requiring health care staff to provide EC (to the extent
           possible) or document EC for situations where mentally disordered
           inmates or other disabled inmates are being prepared to be placed in,
           or are being placed in restraints and/or the Pro-Straint chair. This
           includes:
           o During a medical evaluation (including circulatory status and vital
               sign checks) within the first 15 minutes and every two hours
               thereafter;
           o When medical offer and subsequently document the offering of
               fluids and nourishment, and when documenting exercising of the
               extremities, in the inmate’s Health Record;




                                       Page 190
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 194 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



           o During medical and MH examinations prior to continuance of such
              restraints, and when documenting as such in the progress notes;
              and
               During JPS MH assessments to assess the need for MH
                  treatment.
       1414 Restraint Check Method
         No EC language contained; and
         No language requiring medical staff to provide EC to disabled inmates
           as needed (for those inmates whose disability may pose a barrier to
           communication) for the following encounters:
           o Medical evaluations, including an inmate’s circulatory status and
              vital signs; and
           o When medical staff document in the inmate-patient’s medical
              record any significant change in the restrained individual’s condition,
              and whether the restrained inmate-patient remains in the restraints
              longer than 2 hours.
       1415 Patients in Safety Cells
         No EC language contained;
         No language requiring medical staff to provide or document EC for
           disabled inmates as needed for the following described encounters:
           o During medical checks of the inmate within the first 6 hours of
              placement in a safety cell, and every six hours thereafter (if an
              inmate asks questions or is asked questions by medical staff, or if
              there is an explanation or exchange of health care-related
              information) to assess the inmate’s condition;
           o During physician re-evaluations for inmates who have remained in
              the safety or segregation cell for 24 hours beyond the initial medical
              clearance; and
       1416 Patients in Segregation
         No EC language contained;
         No language requiring medical staff to provide and document EC for
           disabled inmates as needed for the following encounters:
           o Daily medical evaluations for inmates being removed from the
              general population and placed in segregation;
           o During pill-call while housed in segregation; and
           o During physician cell visits while in segregation (if applicable);
         No EC language relative to the KITE process while an inmate is
           housed in segregation, e.g. requiring a nurse (or custody staff) to
           provide writing/scribing assistance or explain the KITE process with
           regard to medical services.
       1417 Adult Developmental Disability
         No EC language contained;




                                       Page 191
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 195 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



          No language requiring health staff to provide or document EC for
           intellectually (developmentally) disabled inmates for the following
           described medical encounters or related processes;
           o When identifying inmates for intellectual (developmental) disabilities
               at booking and other encounters throughout the incarceration;
           o When determining whether the inmate has difficulties performing
               basic tasks, slowness or apparent difficulty in understanding;
           o When making notations on the Receiving Screening medical form
               or medical progress notes.
                Note: Despite the fact that the policy requires medical staff to
                   make appropriate notations in the “Master Problem List” in the
                   medical record and in the JIMS system relative to a known or
                   suspected “developmental disability” and to notify Classification
                   staff of any housing recommendations, as mentioned in greater
                   detail in other areas of this report, the SCSD detention facilities
                   do not have a comprehensive or effective intellectual
                   (developmental) disability testing/screening process, or an
                   inmate disability tracking system.
       1422 Special Needs Patients
         No EC language contained;
         No language requiring medical staff to provide or document EC to
           disabled inmates (as applicable) for the following health care
           encounters described in the policy:
           o When interacting with inmates and discussing medical conditions
               (and developing treatment plans) for inmates requiring assistive
               devices and for “developmentally disabled” inmates;
           o When admitting an inmate to the Outpatient Housing Unit;
           o For inmate plan of care and addressing pending discharge needs.
       1425 Patients in Segregation Cells in Intake
         No EC language contained: and
         No language requiring medical staff to provide or document EC to
           disabled inmates (as applicable) for the following health care
           encounters described in the policy;
           o Medical assessments of the inmate-patient within the first six (6)
               hours of placement and at least every six (6) hours thereafter to
               assess the inmate’s medical condition; and
           o Physician assessments for inmate-patients who remain in a
               segregated cell for at least 24 hours.
       1433 Admission to Jail Acute Psychiatric Inpatient Unit
         No EC language contained; and
         No language requiring health care staff to provide or document EC to
           disabled inmates (as applicable) for the following health care
           encounters described in the policy:



                                        Page 192
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 196 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



           o JPS clinical assessments, including vital signs and a mini-mental
               status exam, prior to a patient being admitted to 2P, or when a
               patient has a change in condition, to determine if the patient meets
               the delirium guidelines; and
           o CHS medical assessments (based on JPS referral to 2M), and
               subsequent housing of the patient on 2M, 2P, or transfer to an
               outside medical facility for acute or emergency care.
       1435 Inmate Health Care Grievances
         No EC language contained; and
         No language requiring health care staff to provide or document EC to
           disabled inmates (as applicable) for Priority Administrative Review
           appointments where the inmate is medically assessed.
       1439 Reports of Disabilities or Impairments
         No EC language contained; and
         Although the policy cites general ADA-related language (as outlined in
           the bullet below) it contains no EC direction or requirements to provide
           and document EC for related health care encounters. Policy language
           cited includes:
           o Any report of physical disability or impairment by an inmate or
               outside organization will be referred to a clinician for review and
               assessment;
                This can include reports of mobility impairments such as
                   amputations or paraplegic, or other disabilities that limit daily
                   functioning such as visual, hearing, or speech. The clinician will
                   review the report, assess the inmate’s needs, and make a
                   determination if special housing or assistive devices are
                   needed;
           o Upon report of disability or impairment (verbal or written):
                An MD/NP Sick Call appointment will be scheduled and the
                   nature of the report will be documented;
                The patient-inmates will be seen and their disability or
                   impairment will be assessed and if indicated a plan of care will
                   be developed; and
                Any specific patient-inmate’s needs or accommodations will be
                   documented in the chart and communicated to medical and
                   custody staff.
                   o Note: It does not appear that the intent of the policy
                       language as outlined in the above bullet is meant to include
                       EC-specific needs (at least in terms of requiring staff to
                       provide EC and document accordingly).
       2000 Dental Care
         No EC language contained; and




                                       Page 193
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 197 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



          No language requiring dental (or medical) staff to provide or document
           EC to disabled inmates (as applicable) for the following dental
           encounters described in the policy;
           o Intake nurse discussing dental history with inmate;
           o During dental examinations and treatment;
           o During dental/oral hygiene education;
           o When providing information (during routine sick-call and medication
              administration services) on how to access dental hygiene services;
           o During x-rays for diagnostic purposes;
           o When discussing dental treatment plan with an inmate-patient; and
           o When discussing with the inmate and/or accepting an inmate’s
              completed “Request for Medical Attention” (KITE) or specific dental
              referral form.
 Although the Assessment Team cited EC-related concerns with all the custody
 operations orders and CHS policies detailed above, it will not be necessary to
 include detailed EC information in each policy. A comprehensive EC policy, or a
 comprehensive EC section within an operations order and CHS policy would
 suffice. Depending on the individual order or policy, either brief language or a
 simple reference to an approved EC policy would suffice.
 With the exception of Operations Order 06/14, titled, “Interpreter Services”, none
 of the aforementioned SCSD detention facilities Custody or Health Care Orders
 contain any specific EC-related language or references.
 Operations Order 06/14, “Interpreter Services”, Section I., Policy, states:
 “Correctional Services staff shall endeavor to communicate effectively with
 people who have difficulty speaking English or who are deaf or hard of hearing.”
 Section IV., Interpreter Services for Deaf and Hard of Hearing Prisoners, states
 in part: “Under the Americans with Disabilities Act (ADA), people who are deaf or
 hard of hearing are entitled to the same services law enforcement provides to
 anyone else. They may not be excluded or segregated from services, be denied
 services, or otherwise be treated differently than other people.”
 It also states, “Custody staff must provide the communication aids and services
 needed to communicate effectively with people who are deaf or hard of hearing,
 except when a particular aid or service would result in an undue burden or a
 fundamental change in the nature of the law enforcement services being
 provided.
 Custody staff must give primary consideration to providing the aid or service
 requested by the person with the hearing disability.
 The County has a contract for interpreter services for deaf and hard of hearing
 prisoners with the NorCal Center on Deafness. The address and phone numbers
 are:


                                       Page 194
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 198 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     4708 Roseville Road, Ste. #112, North Highlands, CA 95660 / Voice/TTY
     (916) 349-7500 and FAX 349-7578.
 Interpreter services are available during business hours (0830-1700) by
 contacting NorCal Interpreter Services at (916) 349-7525.     Requests for
 interpreters can also be emailed to dispatcher@norcalcenter.org or faxed to
 (916) 349-7578.
 If an interpreter is needed outside of business hours, the request can be made by
 calling (866) 658-8417.”
 Section IV., also states in part, “A form is provided to assist deaf and hard of
 hearing prisoners in understanding the booking process. The form outlines the
 overall steps involved in booking and release at the Main Jail and at RCCC.
 Additional information that may be helpful for law enforcement officers is
 available at the following website: http://www.usdoj.gov/crt/ada/policeinfo.htm
 The U.S. Department of Justice pamphlet, Communicating with People Who Are
 Deaf or Hard of Hearing, is available at the above website or in Appendix 12-C.”
 The SCSD detention facilities do not have a stand-alone comprehensive EC
 operations order, but the draft Operations Order Inmates with Disabilities - ADA,
 does contain some EC procedural language.
 As stated above, each individual SCSD detention facilities custody policy and
 each CHS policy may not need to have specific EC language embedded if a
 comprehensive EC policy were to be implemented for custody and health care
 services. The aforementioned SCSD detention facilities draft Operations Order
 would suffice for custody staff if it were to include a complete EC section, and
 subsequently be approved.
 Section I titled, “Policy Statement” states in part, “It is the policy of the
 Sacramento County Sheriff’s Department to ensure procedures are in place to
 provide equal treatment to all incarcerated adults. The Department will ensure
 inmates with qualified disabilities are afforded equal access to programs,
 services, and activities unless doing so would alter the nature or operations of
 the institution or program.” It also states in part, “The Department will ensure that
 procedures are in place for inmates with disabilities to request reasonable
 accommodations and to dispute the accommodations provided under Title II of
 the Americans with Disabilities Act.”
 Section II., titled, “Definitions”, provides several ADA related definitions, but does
 not include a definition as to EC. Included are the following definitions:
       Activities of Daily Living (ADL): “includes, but is not limited to, functions
        such as caring for one's self, eating, bathing, performing manual tasks,
        walking, seeing, hearing, speaking, learning, and working”; and


                                        Page 195
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 199 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Reasonable Accommodation: “any change or adjustment to an
        environment that permits a qualified person with a known disability to
        participate in a job, or to enjoy benefits and privileges of programs or
        services as an equal to everyone without a disability.”

 Section III titled, “Compliance with ADA” states in part, “The Sacramento County
 Sheriff’s Department will not discriminate against inmates or members of the
 public on the basis of disability in providing access to its detention facilities,
 programs, services and activities.”
 It also states in part, “Persons with a disability are entitled to an equal opportunity
 to participate in programs, services, or activities offered by the Sacramento
 County Sheriff’s Department unless doing so creates an undue hardship.”
 The section further outlines that the duties of the ADA Division Representative
 (ADA Deputy) include reviewing requests, complaints and grievances related to
 ADA issues, and that the ADA Division Representative may respond to ADA
 requests or ADA grievances.
 Section IV titled, “Identification of Disabled Inmates - At Intake”, describes in part
 that the medical screening process during intake serves to identify most
 disabilities and accommodation needs prior to the housing of the inmate. It also
 explains that it is the responsibility of booking and medical staff to assess
 inmates upon admission for evidence of a disability or special medical need. This
 assessment information will be recorded on the Inmate Disability Evaluation
 Form (IDEF) as applicable. Language also references medical intake staff
 responsibilities to initiate and sign an IDEF, and forward the form to the Booking
 Unit and the ADA Coordinator upon determination that an inmate may have a
 disability.
 Section V titled, “Classification and Inmate Housing”, details that classification
 staff will be responsible for ensuring that inmates with disabilities are housed
 appropriately (based on their needs), reviewing all IDEF forms, notifying the ADA
 Coordinator to arrange for orientation of inmates who are visually impaired or
 unable to read, making appropriate notations on the IDEF form and forwarding
 the form to the ADA Coordinator for compliance review.
 Section VI titled, “ADA Coordinator” explains that coordinator’s responsibilities
 regarding reviewing and monitoring of ADA or disability-related grievances.
 Section VII titled “Identifying Disabilities – Subsequent to Booking”, contains
 general information about notifying the ADA Coordinator for any inmate staff feel
 has a disability.
 Section VIII titled, “Program Access”, outlines equal access to inmates for
 education and library services, including responsibilities of the Recreation



                                        Page 196
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 200 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Technician to obtain an audio headset and assortment of audio tapes that are
 available from the Offender Programs Unit. A designated Offender Programs
 Unit staff member shall provide inmates with audiotape equipment, inform them
 of the resources available and explain the Inmate Request Form process by
 which the inmate can access those resources via the Inmate Request Form
 (KITE). This section also contains policy information pertaining to service
 programs, and availability of American SLIs.
 Section IX titled “Auxiliary Aids for Individuals with Hearing Impairments”, states
 in part, “The type of auxiliary aid or service necessary to ensure effective
 communication will vary depending on the length and complexity of the
 communication involved. In routine matters, the exchange of written notes may
 be sufficient. However, when communication is more complex, extensive, or
 significant (e.g., during classes, counseling sessions, or disciplinary hearings in
 which the inmate may lose privileges), the use of a UbiDuo real-time split-screen
 communication device or a qualified sign language interpreter may be required.”
 Section X titled, ““Telecommunications Devices (TDD/TTY Equipment)”, states,
 “Prisoners who are speech and/or hearing impaired shall be given access to the
 TDD/TTY equipment following Operations Order 06/13, Telephone and TDD/TTY
 Equipment Access.”
 Section XI titled, “Interpreter Services”, states in part, “Interpreter services shall
 be provided to Non-English speaking prisoners or for prisoners who are speech
 and/or hearing impaired following Operations Order 06/14, Interpreter Services.”
 Section XII titled, “Inability to Read and Write”, states in part, “[t]he ADA
 Coordinator will ensure reasonable accommodations are made for inmates who
 are illiterate or who are physically incapable of reading or writing, which may
 include, but is not limited to, enlarged print materials, identification of desired
 materials, and assistance in reading and scribing forms. All staff members shall
 assist inmates who have language, physical, or competency and capacity
 barriers, when requested to do so (e.g., assist in completing Inmate Request
 Forms, grievances, and medical requests).”
 Section XVII titled, “Identifying and Handling of Armstrong Class Inmates”, states
 in part, “[a]n ‘Armstrong class inmate’ is an inmate identified by the California
 Department of Corrections Rehabilitation (CDCR) as having ADA concerns due
 to current or ongoing medical and/or mental health issues. CDCR will notify the
 Sheriff’s Department of inmates in our custody who they have identified as
 ‘Armstrong class inmates.’ They will contact the ADA Coordinator of inmates in
 our custody who have previously been identified. The ADA Coordinator will
 ensure the inmate is entered in JIMS under the Special Tracking Needs. Once
 contact is made with the inmate, the ADA Coordinator will notify HMU via e-mail.
 This e-mail should include any steps taken to address issues/concerns as well as
 the resolution.”


                                        Page 197
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 201 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Other sections contained within the draft Operations Order include, “Mail - Free
 Matter for The Blind”, “Prosthetic/Orthopedic Appliances and Assistive Devices”,
 “Restraints”, “Searches”, and “Facility Visitors.”
 Section XIX titled, “Grievances”, states in part, “[a] prisoner with a disability who
 believes he/she is the subject of disability discrimination or who wants to appeal
 any denial of ADA housing and/or accommodation may submit a grievance. All
 grievances concerning conditions of ADA housing and/or accommodations will
 be made on a Grievance Form following the guidelines in Operation Order (7/02),
 Grievances. All ADA related grievances shall be routed through the facility
 Compliance unit. The Compliance unit will determine the best course of action
 for the grievance (e.g. Medical, Custody, Food Services) and then route it as
 deemed appropriate.”
 Section XX titled, “Compliance with PREA, states in part, “The Sheriff’s
 Department will take the appropriate steps to ensure that inmates with disabilities
 (including, for example, inmates who are deaf, hard of hearing, sight impaired,
 have low vision, or those with intellectual, psychiatric, or speech disabilities),
 have an equal opportunity to participate in or benefit from all aspects of the
 Sheriff’s Department efforts to prevent, detect and respond to sexual abuse and
 sexual harassment.          The Sheriff’s Department will ensure effective
 communication with inmates who are deaf or hard of hearing and when
 necessary will provide access to interpreters who can interpret effectively,
 accurately, and impartially, using any necessary specialized vocabulary. In
 addition, the Department will ensure written materials are provided in formats or
 through methods that ensure effective communication with inmates with
 disabilities, including inmates who have intellectual disabilities, limited reading
 skills, or who are sight impaired or have low vision. Inmate interpreters, inmate
 readers, or other types of inmate assistants will not be used except in limited
 circumstances where an extended delay in obtaining an effective interpreter
 could compromise the inmate’s safety, the performance of first-responders’
 duties or the investigation of the inmate’s allegations.”
 The SCSD detention facilities’ Inmate/Detainee Handbook (rulebook) does not
 contain specific information relative to EC. There is one page of general
 information pertaining to inmates with disabilities. Included in the content is
 general information regarding Title II of the ADA and a brief explanation that
 inmates who have difficulty with seeing, hearing, talking, walking, moving,
 breathing, and learning may have a disability. The rulebook also explains that
 the SCSD detention facilities will ensure inmates with qualified disabilities are
 afforded equal access to programs, services, and activities unless doing so
 would alter the nature of operations of the institution or program. It also has brief
 non-specific information with regard to reasonable accommodations and
 requests.




                                        Page 198
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 202 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The SCSD detention facilities do not have an EC policy for daily encounters or
 interactions, nor is there an EC policy when there is a higher standard for
 providing an ensuring EC, such as for clinical encounters (e.g., mental health,
 medical, or dental), due process events (e.g., classification process, inmate
 disciplinary [write-up] process, pre-release process, conditions of release
 process, Notice of Charges, or probation encounters/meetings), or other specific
 activities such as self-help groups e.g., Alcoholics Anonymous (AA), Narcotics
 Anonymous (NA) or other events such as religious activities. Likewise, there is
 no comprehensive policy relative to providing reasonable accommodations for
 inmates with disabilities, e.g., deaf/hearing-impaired, vision, speech, learning,
 and developmentally disabled inmates to ensure equally effective communication
 during the aforementioned types of events or processes, including applicable
 interactions with staff, other inmates, and, where applicable, the public.
 There are existing policies, as cited above, which contain general information
 regarding adult “developmental disability,” identification and report of
 disabilities/impairments, orientation, inmate discipline, classification, grievance
 processes, reading glasses, religious services, education services, interpreter
 services, and release processes. These policies also include some general
 language regarding teletypewriter (TTY) and interpreters, but they and other
 policies do not extend far enough, and do not provide comprehensive
 requirements or direction with regard to EC. Virtually all of the policies are silent
 with regard to providing and documenting EC, and there are no policies which
 define the topic or provide examples. There is no specific policy outlining a
 requirement to provide auxiliary aids, which are reasonable, effective, and
 appropriate to the needs of an inmate when simple written or oral communication
 is not effective. Such aids that could be included in such an EC policy could
 include, but not be limited to; qualified interpreters, readers, sound amplification
 devices, captioned television/video text displays, video remote interpreting, video
 visiting, Telecommunication Devices for the Deaf (TDD)/TTY, audiotaped texts,
 Braille materials, large print materials, and signage.
 Observations
 The Assessment Team observed a multitude of processes at various sites
 throughout the MJ and RCCC jails to examine the establishment of EC. Specific
 processes examined included but were not limited to the following:
 Intake/booking; medical and mental health screening; inmate classification;
 service of Notification of Charges; initial serving of inmate write-ups (disciplinary
 reports) and the inmate disciplinary hearing/process; and inmate orientation.
 There are additional processes where EC must also be established including
 education, library services, religious services, and various programs and self-
 help groups, e.g., Alcoholics Anonymous (AA)/Narcotics Anonymous (NA), etc.
 These areas were also examined as indicated below, via staff and inmate
 interviews.



                                        Page 199
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 203 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The Assessment Team looked to determine whether staff was making all
 reasonable attempts to communicate with disabled inmates (e.g., those with
 vision, hearing, speech, learning and developmental disabilities, as well as
 others) for all contacts, including normal daily interactions. The team also
 examined whether staff made all reasonable attempts to achieve EC while
 applying a higher threshold or standard for due process events (e.g.,
 classification process, inmate disciplinary hearing and related processes, service
 of notice to appear), and clinical encounters (e.g., diagnosis or prognosis,
 intake/booking medical and other medical evaluations, discharge instructions,
 provision of mental health (JPS) evaluations, explanation of medications,
 procedures, treatment, treatment options, or surgery).
 The higher standard of EC includes: identifying an inmate’s disability where there
 may be a barrier to comprehension or communication requiring reasonable
 accommodation(s); providing effective reasonable accommodation(s) to
 overcome the communication barrier; and documenting the EC, including the
 method used to achieve EC and how the staff person determined that the inmate
 understood the encounter, process, and/or proceeding.
 Inmate Disciplinary (Write-up) Process
 The Assessment Team observed the inmate disciplinary (write-up) process with
 regard to EC. Staff who interacted with inmates during the inmate disciplinary
 (write-up) process did not have an inmate disability tracking list; they did not
 establish or provide EC to the inmates during the process; nor was there any
 documentation of such. This includes sergeants or deputies issuing initial copies
 of the reports, and sergeants conducting the disciplinary hearings. It is the
 Assessment Team’s position that the inmate disciplinary processes not observed
 also lacked the provision of EC. This includes issuance of the final copy of the
 inmate disciplinary (write-up) hearing summary and findings (disposition). This is
 attributed to the lack of a tracking system that would otherwise identify inmates
 who require staff to provide EC during these types of due process encounters.
 Classification Process
 The Assessment Team observed the Classification process with regard to EC.
 Classification staff that interacted with inmates during the classification process
 did not establish or provide EC to the inmates during the initial classification
 interviews. This is attributed to the lack of a tracking system that would
 otherwise identify inmates who require staff to provide EC during these types of
 due process encounters.
 Although the Assessment Team did not observe the Service of Notice of New
 Charges, it is the Assessment Team’s position that this process lacked the
 provision of EC. This is attributed to the lack of a tracking system that identifies
 inmates who require staff to provide EC during these due process encounters.



                                        Page 200
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 204 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 There is no current SCSD detention facilities requirement for staff to ensure a
 higher threshold for EC by identifying the disability, potential communication
 barrier, providing the necessary accommodations to ensure EC, and to document
 the EC and accommodations provided as well as how the staff determined that
 the communication and accommodations were effective.
 Medical/Mental Health/Dental Encounters:
 The Assessment Team observed numerous health care-related processes for EC
 concerns. These observations began with the intake/booking medical screening
 process and branched out from there.
 The Assessment Team observed several inmates being interviewed by a
 phlebotomist (for those inmates required to do so commensurate to their charged
 offense) prior to their intake/medical screening. The questions asked were
 generally consistent. Aside from drawing the inmate’s blood, the phlebotomist
 took blood pressure and temperature readings. Questions commonly asked
 were regarding the following: allergies, open wounds, asthma, diabetes, medical
 medications, psychiatric medications, intent to harm self or others, alcohol use,
 drug usage, seizures, previous housing if previously incarcerated under the
 jurisdiction of the SCSD detention facilities, as well as other questions. The
 phlebotomist appeared to be clear in her communications with the arrestees.
 The phlebotomist did not ask the inmates whether they had any disabilities,
 whether the inmate had any issues in comprehending the process or questions
 being asked, or if they needed assistance in understanding the process. The
 phlebotomist was not aware of any mechanism for documenting any EC
 assistance or concerns if applicable. Because there is not an inmate disability
 tracking system, even for returning arrestees, the phlebotomist would be (and
 was) unaware of any disability concerns, unless the inmate going through the
 process claimed such.
 The Assessment Team also observed dozens of inmates (male and female)
 being processed through the MJ and RCCC intake medical screening process,
 by several different nurses. The team observed dozens of inmates go through
 this process on various dates, and on both AM and PM shifts, as well as
 weekdays and weekends.
 The intake medical screenings were not consistent, and did not contain any EC
 practices in terms of ensuring or documenting EC. Most of the nurses used the
 standard Receiving Screening Form (SCSD Correctional Health Services
 Medical Intake), but the form does not contain any disability-related questions.
 The intake screening staff also completes a form, titled, “SCSD Correctional
 Health Services Special Needs” with a list of contained items. The list includes a
 few check boxes for some physical disability-related concerns, but nothing for
 intellectual (developmental) disabilities, learning disabilities, or deafness/hearing



                                        Page 201
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 205 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 or speech impairments. There are check boxes relative to MH and
 glasses/contacts that would or could have EC-related concerns.
 The specific questions asked are outlined in more detail in the Health Care
 section of this report, but depending on the nurse observed, minimal or no
 disability-related questions were asked, and the nurses were not aware of the
 need to provide and document EC for disabled inmates whose disability poses or
 may pose a barrier to communication, or even which inmates would need such
 assistance.
 With regard to securing certified sign language interpreters, the Assessment
 Team asked numerous intake/screening nurses as well as other nurses
 throughout the MJ and RCCC about the process at the two jail facilities. The
 Assessment Team received many different responses. Most nurses were not
 aware that the SCSD detention facilities had a contract with an outside provider
 for sign language services, and did not know how to obtain a certified sign
 language interpreter, or if that was even an option. The Assessment Team
 received the following verbal responses;
       Have the inmate write everything out;
       Some inmates lip read;
       Use an officer who knows sign language;
         A couple of names of deputies were provided to the Assessment Team
           as those who have been used on occasion;
       The jail has a telephone language line;
       Inmates “Surenos” have been used to sign with deaf/hearing-impaired
        inmates because some of them know sign language; and
       There is a TTY machine located in the sergeant’s office.
 One of the nursing supervisors at RCCC was aware of a list of five providers in
 the greater Sacramento area, and was aware of the process.
 The Assessment Team was unable to observe any ICE physical
 examinations/health appraisals (for ICE detainees).                    Although the
 aforementioned ICE form includes some disability-related information as to
 mental health, learning disabilities, and “developmental history,” or “appears to
 be developmentally delayed or mildly retarded”, it is highly unlikely that an EC is
 being documented. It appears that staff assigned to housing units or other areas
 where they maintain supervision over ICE detainees, or have contact with those
 detainees, have minimal knowledge of the listed possible concerns. But with a
 lack of ADA training, no EC documentation requirements, and no policy,
 procedures, or practice to appropriately deal with cognitive deficits and adaptive
 support deficits (for intellectual [developmental] disabilities), it is highly unlikely
 that the EC needs are being met for intellectually disabled or learning disabled
 inmates, as well as other ICE detainees whose disability poses a barrier to
 communication.


                                        Page 202
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 206 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 JPS Encounters:
 The Assessment Team was able to observe several JPS interviews in the
 intake/booking area, including expedited referrals. More detailed information will
 be outlined in the health care section of this report. Obviously JPS interviews are
 challenging at most times, and are centered on the inmate’s mental health state.
 But as mentioned throughout this report, clinicians and social workers largely do
 not have the information necessary to know about EC issues for disabled
 inmates. The clinicians and social workers appeared to be patient and
 professional in their communications with the inmate-patients.
 Although the Assessment Team did not observe any other types of medical,
 mental health or dental encounters, it is the team’s position that those also
 lacked the provision of EC. This is attributed to the lack of a tracking system that
 identifies inmates who require staff to provide EC during these clinical
 encounters. There is no current SCSD detention facilities or CHS requirement
 for medical, mental health or dental staff to ensure a higher threshold for EC by
 identifying the disability, potential communication barrier, providing the necessary
 accommodation(s) to ensure EC, and documenting the EC and accommodations
 provided as well as how the medical, mental health or dental staff determined
 that the communication and accommodations were effective.
 Intake/Booking Process (Custody Staff):
 The Assessment Team observed intake/booking staff process numerous inmates
 at the MJ. The process included interviewing the new inmates with general
 intake questions, e.g., gang status, prior incarceration, and enemies. The intake
 deputies also had discussion with the inmates during the fingerprinting and
 photos “mugshot” process, had the inmates sign associated paperwork, and
 issued the inmates the Inmate Booking Information Receipt that includes charges
 and bail information. During this process, staff did not know whether the inmates
 had a disability that may pose a barrier to communication, and as such were not
 prepared to provide or document EC, if necessary.
 Release Process:
 The Assessment Team observed the MJ release and Bond release processes.
 Included in the process was the serving of various documents to different
 inmates, which required an explanation and subsequent inmate signatures/initials,
 e.g., PF11 form, Release Screening form, Work Project paperwork, receipt of
 returned property. Other information relayed included instructions to contact a
 specific bail bonds company, and information on property, money, dates to report
 to court or other county jurisdictions. The releasing deputy does not know who
 may have a disability where there may be a barrier to communication. There
 was no EC provided, and no EC documentation for this process.
 Special housing/Administrative Segregation Process/TSEP Process:


                                        Page 203
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 207 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 After observations and interviews of staff and inmates at the MJ, the Assessment
 Team found that inmates are not being provided written notification
 documentation when they are removed from the general population and placed in
 special housing, such as administrative segregation or TSEP. As such, there is
 no EC or documentation being provided to the inmates. The only documentation
 provided is any associated inmate disciplinary reports (write-up). Again, disabled
 inmates (those with barriers to communication) are being placed in these
 restricted environments often without fully understanding the nature of the move,
 or their rights within the process.
 Staff Interviews

 Through interviewing dozens of housing unit deputies and sergeants, programs
 staff, work supervisors, and educators, and health care staff, etc., the
 Assessment Team concluded the following:
       Custody staff, health care staff, teachers, librarians, and other staff have
        not received adequate ADA training regarding EC and reasonable
        accommodations;
       With very limited exceptions (primarily deaf/hearing-impaired inmates),
        custody and non-custody staff do not know which inmates have disabilities
        where communication barriers exist or may exist;
       A registered nurse indicated that she has never encountered a
        deaf/hearing impaired or speech impaired inmate who needed a sign
        language interpreter. She indicated that she would use written notes if
        confronted with that situation;
       An RCCC nurse indicated that an SLI could be obtained through Case
        Management staff if necessary, but she also said that they could contact
        the “language line.” She admitted that there are no protocols, but could
        write notes back and forth if that works for the inmate. She also admitted
        that it could be a challenge trying to secure an interpreter on the same
        date needed;
       An RN stated that deaf inmates can read lips and they (medical staff)
        would communicate with them via writing;
       A medical doctor was able to explain that the E-Chart main screen will
        often list a disability, and that accommodations will be provided as needed,
        and communications are made by using simple terminology, and written
        notes, if necessary;
         An RN also indicated that only on some occasions there may alerts
            within the E-Chart as to inmate communication issues;
       An RN admitted that often the E-Chart does not indicate whether staff
        provided EC, or often does not articulate how staff communicated with a
        disabled inmate (those who may have communication concerns);
       An RN stated that if an intellectually disabled or learning disabled inmate
        is unable to read medical instructions, the inmate must first inform medical


                                       Page 204
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 208 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



        staff, then medical staff will have the inmate repeat back the verbal
        instructions, and medical staff will input the information in to the medical
        progress notes;
       When asked what to do when an inmate can’t read medical related
        documentation, another nurse mentioned she would explain it to the
        inmate, and provide a copy of the document to the inmate and also to a
        deputy;
       One of the nurses (when asked) stated that hearing impaired inmates who
        need an SLI will receive one through court services (by going through the
        medical director), but also said that most inmates can and often write
        notes back and forth with medical staff;
       Other than Locator Cards (sometimes attached with a chrono for a listed
        health care appliance or other general information) in the housing units,
        and rare written notations contained within the electronic JIMS system
        (PF2, PF4 and/or PF 10 screens), staff do not have accurate or complete
        lists/rosters of disabled inmates;
       Most of the disabled inmates identified or known to staff at both jails
        (where a communication barrier exists or is likely to exist) are
        deaf/hearing-impaired;
       This is attributed to not having a comprehensive screening process and
        subsequent inmate disability tracking system, e.g., testing for intellectual
        (developmental) disabilities or a process for identifying reading scores to
        assist in the query process to assess for possible learning disabilities;
       Nearly all staff are not aware of specific EC needs for the large majority of
        inmates housed or assigned to their living or work areas;
       The majority of staff do not understand how to provide EC and/or are not
        effectively providing it;
       Most deputies who were interviewed indicated that they would explain
        documents, processes, and forms to inmates, and would read pertinent
        information, e.g., written response to grievances and KITE’s, if they were
        asked to do so;
       A smaller number of deputies said that they write/scribe a document for an
        inmate if they asked, and if an inmate needed the help;
       A few of the staff members interviewed acknowledged that they have
        provided that specific type of assistance in the past;
       Staff do not currently document any EC (if provided);
       Most custody staff do not fully understand the difference between inmates
        with mental illness, intellectual “developmental” disabilities, and learning
        disabilities, and generally do not understand the types of accommodations
        that are necessary to ensure EC for these types of inmates;
       The staff that were most aware of inmate disabilities were those in the
        ROC program at RCCC where, by nature of the program, inmates are
        continuously examined for competency;




                                       Page 205
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 209 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       There is also a disability alert process, in that MH records are reviewed,
        and Intelligence Quotient (IQ) test is administered, and inmates receive a
        “MOCA” quick exam (Montreal Cognitive Assessment), which takes about
        15 minutes to administer;
       A ROC-assigned psychologist explained that large print handouts are
        provided, and instructions are explained, rephrased/broken-down in
        simple terminology, and often 1-on-1 sessions are conducted to maximize
        inmates’ understanding of instructions;
       However, ROC staff acknowledged that there is no inmate disability
        tracking system or disability designation process in place.
 Most custody staff and other staff were open-minded and positive when asked
 how they would respond to an inmate who didn’t seem to understand rules,
 policies, or expectations. Some staff stated that they would be patient and
 continue explaining. But most of the staff that was interviewed was not aware of
 specific methods (e.g., speak slowly, use simple phrases/words, allow more time
 for the inmate to process information, etc.) to use in order to achieve EC.
 When asked about providing assistance to disabled inmates to overcome
 communication barriers or encountering an inmate with communication needs,
 staff responses included but were not limited to the following:
       Check to see if the inmate has medical or psychiatric issues, and if
        needed refer the inmate via a psych or medical referral;
       Refer the inmate to a “houseman” or “trustee” for help;
       Try to cell or bunk him with another inmate who is a friend of the inmate’s,
        so the cellmate/bunkmate friend could help him/her;
       Would assist the inmate with writing grievances or KITE’s, or explaining
        information;
       Have helped inmates with writing commissary slips and request slips
        (KITE’s);
       Provide 1-on-1 attention if necessary;
       Would not write an inmate up without first having a 1-on-1 conversation
        and explaining instructions;
       Be patient and explain, and talk to the inmate individually;
       I would not help an inmate write; the inmate can go to another inmate or
        trustee; and I would give the inmate a grievance form if needed;
       Be understanding because some inmates have learning disabilities or
        developmental disabilities;
       Give it more effort in explaining;
       Use levels of communication;
       Use non-verbal communication and gestures;
       Review the locator card for possible information, and contact classification
        staff for a bed move if needed; and
       Talk to the inmate every day to get to know and understand the inmate
        better.


                                       Page 206
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 210 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 As related to Programs, staff admitted that they do not have a tracking list
 (electronic or hardcopy roster) for inmates with disabilities, or for any
 accommodation needs or physical limitation information on the inmates (other
 than what might be occasionally documented on the Locator card’s attached
 chrono [if available], or within the JIMS system PF2, PF4, or PF 10 screens). As
 such, staff acknowledged that they generally don’t know what type of disabled
 inmates they have or what the inmates’ specific accommodation needs are.
 When asked, most staff indicated that there is a lack of assistive equipment
 available to assist inmates. Most staff also indicated that reading glasses can be
 purchased from the commissary or can be sent in by family members.
 With regard to education, academic and vocational instructors from the EGUSD
 admitted that they do not have a list of disabled inmates, or those with EC
 concerns. But they indicated they would pull inmates aside and work with them
 individually to the extent possible to ensure each inmate understands. The
 teachers interviewed had no concerns with disabled inmates being assigned or
 possibly being assigned to their classes. One instructor indicated that there
 would be no problem with a deaf inmate working, and that he (instructor) believes
 the inmate would not need a sign language interpreter. Another teacher said she
 would not put a deaf inmate into any classes because they don’t have access to
 a sign language interpreter. One teacher stated that she would use an inmate
 signer if he were a friend of the deaf/hearing (or speech) impaired inmate.
 Another teacher stated that he has a deaf inmate in his computer class and the
 method of communication he uses is written notes.
 Most of the teachers acknowledged there are not any large print materials, but
 that they can enlarge material on the computer screen and print it out if
 necessary. Some of the instructors cited that they have access to a case of
 reading glasses (for students) containing various reading prescription levels.
 Other available education accommodations that were noted include a full sheet
 magnifier (although at least one of the teachers claimed that some of the
 magnifiers turned up missing in the past), larger font on the computer screens,
 and lower level tests that can be administered if a student is struggling. When
 asked, some of the teachers said they would not have a problem moving a
 hearing-impaired inmate to the front of the classroom.
 There are no IEPs at the SCSD detention facilities or under the EGUSD at the jail
 facilities, and previous IEP needs are not identified. Most teachers indicated that
 they would still try to accommodate disabled inmates with EC concerns, and
 accommodate their learning strategies to the extent possible. But some of the
 instructors admitted that inmates don’t usually ask for help or inform the teachers
 as to a disability or any EC needs. Due to claimed staffing shortages, and no
 IEPs in place, there are no formal or recognized “pullouts” being conducted for
 remedial or tutoring sessions, and there are no available teacher assistants to
 provide needed communication and assistance to learning disabled,


                                       Page 207
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 211 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 developmentally disabled, or other disabled inmates as applicable. As stated
 above, some of the teachers attempt to provide individual assistance to the
 extent possible, but this is not in policy, there is no set schedule for it, and it does
 not appear to be formally documented. Most of the vocational instructors would
 consider moving a disabled inmate to another position in the event the inmate
 was struggling with learning (but was still trying), and the workload appeared to
 be difficult for the inmate to maintain.
 Inmate Interviews

 The Assessment Team interviewed numerous disabled inmates, including those
 with mental illness, intellectual (developmental) disabilities (or some who may
 likely have intellectual disabilities), learning disabilities (or some likely to have
 learning disabilities), speech impairment, hearing impairment, vision impairment
 and other disabilities. Numerous inmates who were interviewed admitted
 attending special education classes in public school, and several others either
 claimed to have been diagnosed as learning disabled, or thought they were but
 were uncertain. A small number of inmates interviewed were not able to read at
 all, while there were additional inmates who struggled or had difficulties reading
 and/or comprehending short excerpts from the SCSD detention facilities
 Correctional Services Inmate/Detainee Handbook (rulebook), or in reading an
 ADA Notice as provided by the Assessment Team during the interviews.
 With regard to the inmate disciplinary process, most inmates interviewed did not
 have a history of receiving write-ups. Some of the inmates interviewed
 complained that they had difficulties in understanding the disciplinary hearings.
 Some inmates indicated that staff does not explain to them the charges or their
 rights, and some disabled inmates interviewed acknowledged that they often do
 not understand the charges or the disciplinary process, or their rights when they
 receive their initial copy of the write-up, and they are often confused. Some of
 the inmates interviewed also explained that the hearing sergeants sometimes do
 not explain the charges or the outcome of the hearing to their understanding.
 Some complained that there have been occurrences where they did not receive
 an initial copy of the write-up, but had to attend the disciplinary hearing. A few of
 the inmates interviewed indicated that they never received their final copy of the
 report (with the disposition).
 The Assessment Team also received several complaints from inmates
 categorized as OPP (as well as other disabled inmates) that staff will not assist
 them with writing/scribing/explaining grievances and other forms.
 Classification Process:
 The vast majority of inmates (including disabled inmates) interviewed had the
 same complaints. Most of the inmates mentioned that the classification deputies
 speak too fast, they don’t explain what they are talking about, and they quickly


                                         Page 208
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 212 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 complete the classification process. Many inmates do not understand their
 classification/custody level, or why they are being housed in a particular area.
 They claim that they often leave the classification meeting confused, and often
 don’t understand the decisions reached during the classification meeting.
 Although one of the classification forms at the SCSD detention facilities has a
 question pertaining to any special considerations due to a disability, the
 classification deputies were widely not asking this or any other disability-related
 questions (other than mental illness-related questions). The classification
 process does not include an EC component (either verbally ensuring EC or
 associated documentation), and classification deputies do not have a mechanism
 to identify who the disabled inmate population is. Numerous disabled inmates
 who were interviewed claimed that classification deputies didn’t ask them if they
 understood the encounter or their decision/outcome, and that they were not
 provided any accommodations or EC during the process.
 The most egregious EC violations reported by inmates include:
 MJ 2 East – An inmate who is legally blind with a TABE score of 2.0 stated that
 he has been requesting assistance in completing a grievance and staff are not
 being responsive. He stated that because there is only one custody staff
 member in 2 East, staff must stay in the control booth and are not available to
 help him with the grievance. He has requested assistance from medical staff
 specifically requesting that they read him medical information that is provided to
 him regarding his treatment and diagnosis, and medical staff do not provide him
 with any assistance.
 RCCC KBF – A hearing-impaired inmate stated that it is difficult to hear the
 announcements on the public address (PA) system. He has to ask other inmates
 what the announcement was as staff do not communicate with him directly.
 RCCC K Barracks – A deaf inmate stated that a SLI has only been provided for
 his initial JPS interview in booking. He claims that no SLI has been provided for
 his classification interview and medical appointments at the MJ. He claims that
 he had to pay an inmate $25.00 to make a phone call for him when the TTY was
 not working. The inmate said he arrived at the MJ on May 3, 2016 and that 2
 days later he was moved to TSEP and kept there for 3 weeks. He stated that
 staff did not inform him of why he was in TSEP status. He also said that the
 chaplain does not provide SLI for religious services.
 A deaf inmate arrived at the SCSD detention facility MJ on May 24, 2016. The
 arresting officers report notes a response of “No” to all questions on the Intake
 Screening Form. Question #9 “Is the arrestee non-responsive to the above
 questions” is also marked as “No”. The SCSD detention facilities CHS Special
 Needs form reflects “Non-English Speaking and Deaf” and notes that the inmate
 is “Cleared for 2 East Housing”. The Request for Reclassification Form dated
 5/26/16 reflects 6 E housing is not appropriate and states, “Patient/Inmate is hard


                                       Page 209
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 213 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 of hearing/deaf. Requires assistance for ADL’s. House in 2E for LOS.” It was
 also noted that the inmate was placed on 15-minute checks from 7/7/16 at 1125
 hours to 7/8/16 at 1310 hours. The Assessment Team asked medical staff to
 review the inmate’s medical chart to see how many occasions a physician or
 nurse had seen the inmate. Medical staff reported that a physician had seen the
 inmate on at least 6 occasions and nursing staff had seen the inmate on at least
 10 occasions. There is no indication that staff attempted to determine the
 inmate’s primary method of communication. The Assessment Team attempted
 to interview and communicate with the inmate on 8/12/16. The inmate is totally
 deaf, so the team attempted to communicate with him using written notes. This
 was unsuccessful as the inmate was unable to read or write English. The inmate
 was distraught and crying during the interview as the Assessment Team
 attempted to communicate with him. The SCSD staff were not able to provide the
 team with documentation that a SLI had been used to determine the inmate’s
 primary method of communication, or if one was used during the Intake/Booking
 Process (medical and custody), classification process or medical/psychiatric
 encounters that occurred during the inmates 2 ½ months of being in custody.
 Medical staff reported that the inmate’s family has indicated that he
 communicates in Mien; however, SCSD detention facilities staff had not verified
 this with the inmate using a SLI. The SCSD detention facilities medical staff
 reported that on August 18, 2016 an inmate who communicates in ASL was used
 in an attempt to communicate with the deaf inmate, but the inmate being used as
 an interpreter reported that the deaf inmate does not communicate using ASL.
 Conclusion
 The SCSD detention facilities do not provide disabled                 inmates   with
 accommodations for medical/mental health/dental encounters.
 The SCSD detention facilities do not provide disabled                 inmates   with
 accommodations for the Inmate Disciplinary (Write-up) process.
 The SCSD detention facilities do not provide               disabled   inmates   with
 accommodations for the classification process.
 The SCSD detention facilities do not             provide   disabled   inmates   with
 accommodations for the release processes.
 The SCSD detention facilities must have a comprehensive EC custody
 Operations Order (policy) and CHS policy in place to ensure that reasonable
 accommodations are provided and EC is achieved (or all reasonable attempts
 are made) for disabled inmates during clinical encounters (medical, mental health
 and dental), due process events (e.g., classification process, inmate disciplinary
 process,    release     processes,    notification    of   charges,     probation
 encounters/meetings), and other specific activities such as self-help groups e.g.,
 AA/NA or religious activities.



                                       Page 210
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 214 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 A comprehensive EC custody Operations Order and CHS policy must also
 include inmate access to various auxiliary aids (e.g., qualified interpreters,
 readers, sound amplification devices, captioned television/video text displays,
 video remote interpreting, video visiting, TDD/TTY, audiotaped texts, Braille
 materials, large print materials, and signage), whether pertaining to a specific
 type of encounter, for work, or for recreation.
 The SCSD detention facilities may decide to have a stand-alone comprehensive
 EC Operations Order and CHS policy, or, a comprehensive EC section within an
 ADA Order and policy (such as the draft ADA Operations Order, upon approval),
 or, incorporate necessary language within the numerous local Orders and
 policies as cited above. Also, as indicated above, nearly all of the local custody
 Operations Orders and CHS policies contain no EC language or references. A
 select few (as cited above) outline very brief and general EC related language,
 but do not extend far enough to ensure a higher standard and threshold to
 ensure EC and nondiscrimination.
 Numerous operations orders and CHS policies contain some general EC-related
 language, but do not extend far enough and are not described in sufficient detail.
 Most are silent and do not address EC requirements.
 The SCSD detention facilities must also ensure the following:
       Training: custody, health care (medical/dental/mental health), teachers,
        librarians, and other staff must receive adequate ADA training regarding
        EC, reasonable accommodations and auxiliary aids.
       Development of a comprehensive disability assessment process, with
        applicable screening instruments, and forms/documentation;
       Development and implementation of an electronic inmate disability
        tracking system, to provide custody, health care, classification, education,
        library and other staff with an updated identification and tracking roster/list
        or system for identifying disabled inmates as well as their accommodation
        and EC needs;
       Staff must understand and follow the higher standard and threshold for
        EC; identify the disability and EC needs of the inmate; provide the
        necessary accommodations/make all reasonable attempts to ensure EC
        (the inmate understands staff, and staff understand the inmate); and
        document the encounter (including the type of EC or accommodation(s)
        provided, and how the staff member concluded that the inmate understood
        the encounter);
       Staff must understand specific methods for providing EC (e.g., speak
        slowly, use simple phrases/words, allow more time for the inmate to
        process information);
       Staff must document EC provided for clinical contacts, and various due
        process events;



                                        Page 211
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 215 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       The EGUSD education staff should be provided with necessary assistive
        equipment to assist disabled inmates (those who have EC needs);
       The EGUSD education staff should have the resources to accommodate
        learning strategies of those inmate-students who have special needs,
        such as those with developmental, learning, vision, hearing, and speech
        disabilities;
       Sign language interpreters must be provided as necessary for due
        process events, clinical encounters, as well as educational and religious
        services when warranted;
       Classification and Inmate Disciplinary Hearing staff (as well as other staff
        during various due process events or clinical encounters) must make all
        reasonable attempts to carefully explain the process, charges, outcome,
        etc., and provide EC during the encounter.
 An effective EC Operations Order/Policy must contain but not be limited to the
 following references:
       Assurance of EC with all inmates during all encounters or interactions;
       A higher standard or threshold for due process events and clinical
        encounters;
       A general literacy trigger (e.g., reading level) for purposes of querying
        inmates for inmate disciplinary events (for those who may not have been
        tested for learning disabilities or intellectual [developmental] disabilities, or
        otherwise may have literacy or cognitive concerns);
       Relevant formal classroom EC training for all staff.
       Requirement that disabled inmates with communication needs are
        interviewed (and provided EC as necessary) as part of the inmate
        grievance/appeal process as warranted.
 References
 28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
 not, directly or through contractual, licensing, or other arrangements, on the basis
 of disability:
     (i) Deny a qualified individual with a disability the opportunity to participate in
     or benefit from the aid, benefit, or service.
 28 CFR § 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability.
 28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.


                                         Page 212
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 216 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
 of a facility, make selections:
     (i) That have the effect of excluding individuals with disabilities from, denying
     them the benefits of, or otherwise subjecting them to discrimination; or
     (ii) That have the purpose or effect of defeating or substantially impairing the
     accomplishment of the objectives of the service, program, or activity with
     respect to individuals with disabilities.
 28 CFR 35.160 (a) (1) A public entity shall take appropriate steps to ensure that
 communications with applicants, participants, members of the public, and
 companions with disabilities are as effective as communications with others.
 28 CFR 35.160 (b) (1) A public entity shall furnish appropriate auxiliary aids and
 services where necessary to afford qualified individuals with disabilities, including
 applicants, participants, companions, and members of the public, an equal
 opportunity to participate in, and enjoy the benefits of, a service, program, or
 activity of a public entity.
 28 CFR 35.160 (b) (2) The type of auxiliary aid or service necessary to ensure
 effective communication will vary in accordance with the method                    of
 communication used by the individual; the nature, length, and complexity of the
 communication involved; and the context in which the communication is taking
 place. In determining what types of auxiliary aids and services are necessary, a
 public entity shall give primary consideration to the requests of individuals with
 disabilities. In order to be effective, auxiliary aids and services must be provided
 in accessible formats, in a timely manner, and in such a way as to protect the
 privacy and independence of the individual with a disability.
 U.S. Department of Justice Civil Rights Division Disability Rights Section
 Commonly Asked Questions About The Americans With Disabilities Act
 and Law Enforcement:
 V. Modifications of Policies, Practices, and Procedures

 23. Q: What types of modifications in law enforcement policies, practices,
 and procedures does the ADA require?

 Example - A department modifies the procedures for giving Miranda warnings
 when arresting an individual who has mental retardation. Law enforcement
 personnel use simple words and ask the individual to repeat each phrase of the
 warnings in her or his own words. The personnel also check for understanding,
 by asking the individual such questions as what a lawyer is and how a lawyer
 might help the individual, or asking the individual for an example of what a right is.
 Using simple language or pictures and symbols, speaking slowly and clearly, and
 asking concrete questions, are all ways to communicate with individuals who


                                        Page 213
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 217 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 have mental retardation.

 ADA Best Practices Tool Kit for State and Local Governments

 Chapter 3

 General Effective Communication Requirements Under Title II of the ADA

 A. Providing Equally Effective Communication

 Under Title II of the ADA, all state and local governments are required to take
 steps to ensure that their communications with people with disabilities are as
 effective as communications with others. This requirement is referred to as
 “effective communication and it is required except where a state or local
 government can show that providing effective communication would
 fundamentally alter the nature of the service or program in question or would
 result in an undue financial and administrative burden.”
 What does it mean for communication to be “effective”? Simply put, “effective
 communication” means that whatever is written or spoken must be as clear
 and understandable to people with disabilities as it is for people who do not
 have disabilities. This is important because some people have disabilities that
 affect how they communicate.
 How is communication with individuals with disabilities different from
 communication with people without disabilities? For most individuals with
 disabilities, there is no difference. But people who have disabilities that affect
 hearing, seeing, speaking, reading, writing, or understanding may use different
 ways to communicate than people who do not.
 Pierce v. D.C. 128 F. Supp. 3d 250 (D.D.C. 2015)
 Deaf individual was incarcerated for 51 days. Prison staff never assessed
 Plaintiff’s communication needs. Assumed lip-reading and written notes were
 sufficient. Plaintiff asserts he asked for an interpreter for medical intake, health
 services and various classes.

     Court: Granted summary judgment for Plaintiff on effective communication
     and intentional discrimination. Denied prison’s motion for summary judgment.

     Court: Prison violated ADA/504 as a matter of law by failing to evaluate
     Plaintiff’s need for accommodation when taken into custody.
     Violation: Failure to assess needs of deaf inmate. Prisons have an
     affirmative duty to assess the accommodation needs of inmates with known



                                        Page 214
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 218 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



     disabilities taken into custody. Even if the individual has not made a specific
     request. Prison officials cannot rely solely on their own assumptions.
     Violation: Plaintiff was not provided with required interpreter. Requested
     interpreter – evidenced by notes, testimony.            Needed an interpreter
     evidenced by differences in ASL/English versus dealing with complex
     communications. Rejected argument that District employees said they
     believed Pierce understood them.             No undue hardship/fundamental
     alteration.
 Holmes v. Godinez 311 F.R.D. 177 (N.D. Ill. 2015)
 Plaintiffs (deaf/hard of hearing inmates) argued that prisons fail to provide
 effective communication, including: Visual alarms and notifications, access to
 TTYs, hearing aids and batteries, other auxiliary aids.
     Court: Found for plaintiffs (denied MSJ) and granted class certification.
     Case demonstrates the wide range of programming requiring access,
     including: religious services, disciplinary hearings, medical, mental health
     and rehabilitation programs, educational and vocational programming.

 See also Bearden v. Clark Cty., 2016 WL 1158693 (W.D. Wash. Mar. 24,
 2016)
 Advocates argue that effective communication requires prisons to provide
 videophones, not just TTYs.
 Recent agreements out of Maryland and Kentucky
 Deaf and hard of hearing inmates will have access to videophones to
 communicate with people outside of prison. Other select provisions: Visual
 notification of oral announcements regarding: emergencies; Access to
 interpreters and other auxiliary aids and services; Broad scheme of policy
 implementation, training, outreach, and monitoring to ensure equal treatment.




                                       Page 215
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 219 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Administrative Segregation Unit, Total Separation, Disciplinary
 Detention Unit
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 pertaining to Administrative Segregation process are outlined in Operations
 Orders 06/03 Classification Process and 06/02 Housing Plan and Policy 1107
 Decision Making-Special Needs.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1080 Rules
 and Disciplinary Penalties requires that:
     Wherever discipline is administered, each facility administrator shall
     establish written rules and disciplinary penalties to guide inmate conduct.
     Such rules and disciplinary penalties shall be stated simply and affirmatively,
     and posted conspicuously in housing units and the booking area or issued to
     each inmate upon booking. For those inmates who are illiterate or unable to
     read English, and for persons with disabilities, provision shall be made for
     the jail staff to instruct them verbally or provide them with material in an
     understandable form regarding jail rules and disciplinary procedures and
     penalties.
 “People with disabilities” are defined to include, but not be limited to, persons
 with a physical or mental impairment that substantially limits one or more of their
 major life activities or those persons with a record of such impairment or
 perceived impairment that does not include substance use disorders resulting
 from current illegal use of a controlled substance.
 Operations Order 06/03 Classification Process states, “Prisoner classification
 should be based on factors, which affect the security of the facility, staff, and the
 prisoner. Some of these factors include, but are not limited to:
       Physical characteristics, including gender, age, mental and medical
        conditions.
       Criminal history both in and out of custody, known gang affiliation, prior
        classification history, current charges or nature of charges against
        prisoner.
       Legal status, including propria persona (pro per) status, civil commitments,
        extradition status, or detention as a witness.
       Administrative segregation considerations including prior peace officer or
        corrections officer employment, gravely disabled status, and/or case
        notoriety.
       Criminal sophistication, former victims or enemies currently housed within
        the facility, status as a known law enforcement informant, sexual
        orientation/transgender status, or status as an inmate worker.”


                                        Page 216
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 220 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 “High Security Housing may be used to house prisoners at the MJ and RCCC
 based on guidelines including, but not limited to:
       Prisoners with a documented history of in-custody assaults in the last two
        (2) years. Assault history includes, but is not limited to, past cases of
        assault and pending cases. Assault history includes predatory behavior
        involving or victimizing other prisoners.
       Prisoners with escape or attempted escape histories from secured
        facilities within the last ten (10) years.
       Prisoners who have a current or past criminal history involving
        victimization of children or the elderly.
       Prisoners with two (2) or more major write-ups during the current custody
        period for rule violations.
       Prisoners who are validated gang members and/or have a history of gang
        related crimes.
       Prisoners who have charges filed against them as a result of a write-up
        during the current custody period.
       Prisoners involved in cases that have considerable press coverage or
        notoriety.”
 “Medium and Minimum Security Housing may be used to house unsentenced
 prisoners at RCCC who do not meet the criteria for Special or High Security
 Housing.
 Special Housing refers to housing designated for prisoners with specific
 segregation needs, status as inmate workers, medical or mental health
 requirements, and disciplinary isolation. Special Housing needs will be
 determined by the classification unit and by physical plant design and limitations
 of each facility.
 Special Housing may be used to house prisoners at MJ and RCCC who have
 special separation or housing needs, including but not limited to:
       Medical or mental health problems or disabilities which prevent the
        prisoners from caring for themselves in a jail setting, or who are required
        to be isolated for medical reasons.
       Prisoners who are classified as Administrative Segregation, Protective
        Custody, Total Separation, or Civil Commitment status, per Operations
        Order 06/02.
       Prisoners who are placed in disciplinary isolation. A Hearing Sergeant will
        assign prisoners to disciplinary isolation based on the findings of the
        disciplinary hearing.”
 “Classification officers will be responsible for conducting classification reviews in
 accordance with but not limited to the following guidelines:
       For prisoners in High Security Housing, every thirty (30) days.


                                        Page 217
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 221 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       For prisoners in General Population Housing, after the first sixty (60) days
        of custody.
       Upon request from custody staff, Medical Staff, Jail Psychiatric Services,
        and/or court officials, or when the legal status of the prisoner changes.
       When a prisoner is relocated and/or reclassified due to the outcome of a
        disciplinary hearing.”
 Operations Order 06/02, Housing Plan states, “the MJ and RCCC Classification
 Unit will assign prisoners to a housing unit based on the current housing needs of
 the facility and/or in accordance with Operations Order 6/03, Classification
 Process.”
 “The MJ has two (2) floors, which have designated housing areas that may be
 used for prisoners who have received disciplinary isolation.
       The 8 West 400 Pod is available for male disciplinary isolation.
       The 7 West 400 Pod is available for female disciplinary isolation.”
 Operations Order 07/03, Inmate Discipline Plan states, “no inmate may be
 deprived of the implements necessary to maintain an acceptable level of
 personal hygiene. Inmates will be allowed to keep or be provided with a
 toothbrush, toothpaste, soap, shaving implements, comb and tampons/sanitary
 napkins pads for female inmates. Inmates will be allowed to shower at least
 every other day. While on disciplinary isolation, prisoners are allowed to keep the
 above items, a bible, and all legal materials to include paper/envelopes/pencil for
 legal correspondence.”
 “Major facility violations shall be punishable by any of the disciplines listed in the
 applicable regulations, as well as loss of commissary privileges, social visits,
 dayroom/outdoor recreation, telephones, housing unit programs, removal from
 inmate worker status, relocation, loss of good time, disciplinary isolation diet, and
 disciplinary isolation housing.
 An inmate may be removed from general population housing when a rule
 violation is aggravated or if it could recur or incite other misconduct. To ensure
 the safety and security of the facility, an inmate may be moved to another
 housing unit, including a disciplinary housing unit, pending the outcome of either
 the disciplinary process or prosecution. A sergeant or watch commander may
 make this decision. The person making the decision will not be involved in the
 hearing.
 Inmates found guilty of violating major rules may be moved to a disciplinary
 isolation-housing unit to serve his/her discipline. The maximum time any
 privilege can be suspended for a single facility Major violation shall not exceed
 15 days. When multiple violations arise from a single incident, each violation may
 be punished concurrently or consecutively, but shall not exceed 30 days
 suspension. Any inmate on disciplinary isolation housing status for more than 30


                                        Page 218
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 222 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 days because of multiple incidents shall have a review by the division
 commander before the disciplinary isolation status is continued. This review
 shall include a consultation with health care staff and continue every 15 days
 until the inmate is off discipline.”
 The SCSD detention facilities TSEP and ADSEG Inmate Housing Plan outlines
 the following privileges provided to TSEP and ADSEG inmates while they are
 housed at the Main Jail. Inmates classified as TSEP and ADSEG present
 special consideration based upon their inability or unwillingness to be near other
 inmates. In order to comply with Title 15, the SCSD detention facilities will
 provide the base minimum Title 15 standards for inmates classified as TSEP and
 ADSEG.
 “TELEPHONE – TSEP and ADSEG inmates shall be allowed no more than 5
 contact numbers entered into the phone system at any one time. Removing or
 adding numbers will require a request identifying the number to be added,
 person’s name, area code and relation to inmate.
 CORRESPONDENCE – TSEP and ADSEG inmates shall only be able to
 correspond with 5 verified mailing addresses at any one time. Removing or
 adding names will require a request identifying the address, receiver’s name, and
 the person’s relation to the inmate. This does not apply to legal mail.
 COMMISSARY – TSEP and ADSEG inmates shall only purchase from the
 approved item menu and will only be allowed a maximum of $100.00 in their
 account at any given time. TSEP and ADSEG inmates will only be allowed a
 maximum weekly gift order of $30.00. If an inmate receives a gift order they will
 not be allowed to order commissary that week. Additionally, TSEP and ADSEG
 inmates will gain access to commissary only once per week.
 READING MATERIAL – TSEP and ADSEG inmates shall not be allowed to loan
 any book, periodical or newspaper to any other inmate and will comply with the
 jail rules associated with the total number of publications allowed.
 INMATE ORIENTATION – TSEP and ADSEG inmates shall not be allowed to
 have television playing when an inmate is not in the dayroom. During that time, a
 jail orientation video will discuss jail rules associated with general population and
 TSEP status.”
 Per policy 1107, Decision Making-Special Needs, “consultation between the
 Facility Commander and the Medical Director is required for actions regarding
 patients who are diagnosed as having significant medical or mental health
 disorders, as follows:
       Housing assignments.
       Program assignments.
       Disciplinary measures.


                                        Page 219
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 223 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Admissions to and transfers from institutions.
 Maximum cooperation between custody personnel and health care providers is
 essential so that both groups are made aware of movements and decisions
 regarding patients with special medical or psychiatric needs. For example,
 health care staff must inform custody personnel when an inmate is suicidal,
 homicidal, or inappropriately housed in the jail for health care reasons. An
 inmate’s special needs may complicate housing or work assignments or
 disciplinary management. Medications may need to be adjusted for safety at the
 work assignment or before transfer.”
 Observations
 The Assessment Team toured the housing units that are designated to house
 ADEG, TSEP and Disciplinary Detention prisoners. The MJ housing is located in
 8-West Pods 100, 200, 300 and 400, 8-East Pods 100, 200 and 300, 7-East Pod
 100, and 7-West Pods 300 and 400. The RCCC housing is located in SBF Pod
 100 and CPF Pod 100. The Assessment Team also noted that there were TSEP
 designated inmates housed in 2-East where inmates with medical conditions and
 inmates with assistive devices or disabilities that cannot ambulate stairs to
 access visiting, outside recreation or showers.
 Staff Interviews
 The Assessment Team interviewed staff to determine if disabled inmates housed
 in the ADSEG, TSEP and Disciplinary Detention units have equal access to
 programs and services as other inmates housed in the general population units.
 Classification staff stated that the designation of TSEP is based on classification
 factors that require an inmate to be totally separated from other inmates and
 includes type of charges, criminal history, behavior or high notoriety crime/person.
 The criteria for ADSEG are escape risks, current validated prison gang,
 assaultive towards staff or other inmates, or who by the nature of their behavior
 have demonstrated potential for violence. Criteria for being placed in Disciplinary
 Detention are based on the disposition of a major rule infraction. Inmates do not
 receive written notice and/or final notice of the decision made to place or retain
 them in TSEP other than a verbal notice at the time of placement or the 30-day
 re-reviews, which are conducted face-to-face. Inmates do not receive written
 notice and/or final notice of the decision made to place or retain them in ADSEG
 status/housing. Staff stated that inmates are allowed to retain their HCAs in
 ADSEG, TSEP and Disciplinary Housing. Staff stated that inmates on TSEP
 status are restricted to $30.00 of commissary in cell. All other programs, services
 and activities are the same as general population inmates with the exception of
 available education/self-help programs due to program space restrictions.
 Inmate Interviews
 The Assessment Team interviewed 9 inmates that were on TSEP and ADSEG
 status. Of the inmates interviewed 5 were not aware of their classification


                                       Page 220
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 224 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 designation and stated that they did not understand the classification process.
 Three of the inmates stated that they couldn’t read without reading glasses.
 There were 3 inmates with mobility impairments who stated that they had a
 difficult time ambulating up the stairs to the visiting area and also to the yard.
 Most inmates interviewed indicated that they would participate in education and
 self-help programs if they were offered. The inmates housed in MJ stated that at
 times yard is offered; however, some of those times it is offered at 1 or 2 a.m.
 Inmates also stated that the chaplain does come around, however, very
 infrequently. A few of the ADSEG and TSEP inmates claimed to have little
 contact with JPS staff.
 One of the inmates housed at the MJ (was formerly on TSEP status) indicated
 that when he was on TSEP status, he was never informed as to why he was on
 that status, and he subsequently submitted a KITE to ascertain why. He later
 came to his own conclusion that he was placed on TSEP because he was
 sexually assaulted. He then agreed to go to PC status, but had remained on
 TSEP for about another week.
 Conclusion
 Disabled inmates placed in TSEP, ADSEG and Disciplinary Detention housing
 have equal access to the programs, services, and activities as non-disabled
 inmates. However, there are some concerns with disabled inmates having a
 difficult time accessing visiting and the recreation yard. This is not based on their
 specific housing, as these barriers would exist if they were in general population
 housing. More than ninety percent of the inmates interviewed were not aware of
 their classification, which is mainly due to staff not providing effective
 communication during the classification interview. This is addressed in further
 detail in the effective communication section of this report. The Operations
 Orders must include the criteria for placement into and the criteria for removal
 from TSEP and ADSEG status. This needs to be effectively communicated to
 inmates to ensure they are aware of such criteria. Although classification staff
 advised the Assessment Team of the criteria for designation and placement into
 TSEP and ADSEG status/housing, the Operations Orders do not include the
 specific criteria for TSEP and ADSEG classification designation. The
 Classification training PowerPoint does detail the specific criteria for TSEP and
 ADSEG classifications.
 The Operations Orders should also include the following specific privileges
 afforded to segregated inmates:
       Hygiene;
       Exchange of clothing and bed linens and access to barbering and hair
        care;
       Correspondence privileges;
       Opportunity for visitation;


                                        Page 221
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 225 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Opportunity to use the telephone;
       Access to courts and counsel;
       Access to leisure;
       Access to legal research assistance services via a unit-based or delivery
        system;
       Opportunity to exercise outside the cell a minimum of three hours per
        week; and
       Access to programs and services that will generally include:
         Education;
         Commissary;
         Social Services;
         Counseling;
         Religious services; and
         Medical and Mental Health Services.
 References
 28 CFR § 35.130 (a) states no qualified individual with a disability shall, on the
 basis of disability, be excluded from participation in or be denied the benefits of
 the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.




                                        Page 222
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 226 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Inmate Grievances
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 applicable to the ADA Grievance process are outlined in: Operations Order 07/02
 Grievances, 1435 Inmate Health Care Grievances, and Draft Operations Order
 Inmates with Disabilities - ADA.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1073 Inmate
 Grievance Procedure requires that;
    (a) Each administrator of a Type II, III, or IV facility and Type I facilities which
        hold inmate workers shall develop written policies and procedures
        whereby any inmate may appeal and have resolved grievances relating to
        any conditions of confinement, included but not limited to: medical care;
        classification actions; disciplinary actions; program participation;
        telephone, mail, and visiting procedures; and food, clothing, and bedding.
        Such policies and procedures shall include:
    (1) a grievance form or instructions for registering a grievance;
    (2) resolution of the grievance at the lowest appropriate staff level;
    (3) appeal to the next level of review;
    (4) written reasons for denial of grievance at each level of review which acts
        on the grievance;
    (5) provision for response within a reasonable time limit; and,
    (6) provision for resolving questions of jurisdiction within the facility.
 Per Operations Order 07/02, Grievances, Correctional Services shall provide a
 written process that allows inmates to grieve specific conditions. All written
 grievances shall receive a written response within a reasonable time limit and will
 be resolved at the lowest appropriate staff level.
 A grievance is a complaint by an inmate regarding any condition of confinement,
 act, rule or policy, written or unwritten, in which an inmate contends that there is
 an infringement upon his or her personal, human or constitutional rights. A
 grievance may include complaints against the substance of policies or rules, as
 well as their application. A grievance may include complaints about disciplinary
 and classification actions or rulings, conditions of confinement, work project
 supervision or home detention as well as complaints about:
       Medical care
       Program participation
       Telephone and Mail
       Visiting Procedures
       Food, Clothing, Bedding




                                        Page 223
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 227 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 An inmate should first direct his/her issue to custody or supervising staff as the
 issue should be resolved at the lowest appropriate staff level. If custody or
 supervising staff is unable to resolve the issue, the inmate may file a formal
 written grievance. The inmate has the right to file a grievance within five (5)
 calendar days following the occurrence of, or after the inmate became aware of a
 specific incident regarding any condition of confinement, work project supervision
 or home detention. A grievance regarding Department policy may be filed at any
 time. Only one issue may be included in the grievance. If an inmate wishes to
 challenge several issues, each issue must be set forth on a separate grievance.
 When an inmate requests a grievance form, custody or supervising staff shall
 provide the form. Once an inmate completes a grievance, the grievance must be
 turned into any housing unit staff assigned to the inmate’s housing location or
 staff assigned to supervise the inmate’s work project or home detention activities.
 When an inmate submits a grievance, housing unit or supervising staff shall
 accept the grievance.
 The receiving housing unit or supervising staff shall print and sign his/her name,
 badge number, date and time of the acceptance of the grievance and return a
 copy to the inmate. Housing unit or supervising staff shall review the grievance
 and resolve it if possible. Any action taken or resolution offered by housing unit
 or supervising staff shall be documented in the grievance reply section or on a
 separate grievance reply form. Housing unit or supervising staff shall place the
 grievance and any reply in the appropriate facility repository (grievance box
 located on the second floor of the RCCC administration office; black box in the
 MJ Administration area; Administrative Supervisor’s box of the Work Release
 Division), whether or not staff is able to resolve the problem.
 ALL grievances and replies shall be forwarded to administration. Grievances
 shall NOT be discarded simply because the issue has been resolved.
 Administration will log the grievance, scan it into the Department Records
 Management System (RMS) and distribute unresolved grievances to the
 appropriate supervisor(s) for review.
 Once received, the supervisor shall review each grievance submitted by custody
 or supervising staff and determine the initial course of action for the grievance. If
 the supervisor determines that the grievance has been resolved, the supervisor
 will approve the resolution by signing and dating the grievance and reply, then
 return both to administration as required above. If the supervisor determines that
 the grievance should be routed to a specific section for review and potential
 resolution, the supervisor will note this on the grievance. The supervisor will then:
       Distribute the original copy of the grievance to the appropriate shift or unit
        (i.e. medical, JPS, food services, home detention, work project.)
       Distribute the yellow or other copy of the grievance to the division
        secretary or designee so the grievance can be updated with the


                                        Page 224
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 228 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       appropriate shift or unit handling the grievance into the grievance tracking
       system.
 The supervisor assigned to handle the grievance shall review the grievance and
 all pertinent documents, reports, records and files related to the grievance. The
 supervisor may distribute the grievance to appropriate staff for resolution. If the
 appropriate staff person was not able to resolve the problem or the inmate
 wishes to appeal, the supervisor will take the appropriate action necessary to
 resolve the problem. This action or supervisor reply will be documented in the
 grievance reply section or on a separate grievance reply form. Once the
 grievance is answered, the supervisor will forward the entire grievance and any
 responses to the watch commander or unit manager within four (4) days for
 review.
 The watch commander/unit manager has (4) four days to review and approve the
 response, add additional responses to the grievance or require further
 investigation. The completed grievance response will be forwarded to the
 assistant division commander for review. The assistant division commander may
 approve the reply by signing the completed form. In the event the grievance
 involves staff conduct, the assistant division commander shall notify the division
 commander who thereafter will decide if a copy should be forwarded to
 Professional Standards. The assistant division commander may return the
 package to a supervisor or the investigating staff for further investigation if
 needed.
 When a grievance package is complete, the entire package shall be logged into
 the facility’s grievance tracking system. The original grievance and any replies
 will be maintained by the division for seven years. The yellow copy or other copy
 and any response shall be placed in the inmate’s file. A copy of any response
 will be sent back to the inmate after the investigation is completed.
 If the inmate is dissatisfied with the reply, the inmate may send a written appeal
 on a grievance form to the division commander within five (5) days of the initial
 reply. The division commander will decide the manner in which the grievance is
 handled. Any time limit may be extended upon mutual agreement by the division
 commander. No reprisal shall be taken against any inmate for filing a grievance
 or an appeal of a grievance decision.
 All inmates have the right to appeal and have resolved any grievances related to
 any condition of their confinement; however, grievances are to be filed on an
 individual basis.   So-called “Group” or “Class-action” grievances are not
 permitted. When multiple grievances are received from more than one inmate on
 an identical issue, each such grievance will be processed individually. Each
 inmate shall be provided with a response. A statement shall be included in the
 response explaining that the grievance has been designated as one of multiple




                                       Page 225
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 229 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 identical grievances for processing purposes and the same response is being
 distributed to each inmate.
 The division commander, at his or her discretion, may refuse to accept
 grievances from an inmate if it is found the inmate is filing an excessive number
 of grievances of a frivolous nature or grieving issues that were previously grieved
 and resolved.
 Per Draft Operations Order Inmates with Disabilities - ADA, the intent of the ADA
 Division Representative is to review requests, complaints and grievances related
 to ADA issues, maintain the Division’s ADA files, and provide training to facility
 staff on auxiliary aids and services. The ADA Division Representative may
 respond to ADA requests or ADA grievances and will ensure the Facility ADA
 Coordinators are updated and informed of all ADA issues as well as perform
 inspections.
 The ADA Coordinator, or his/her designee, is responsible for keeping the ADA
 division representative informed of all requests, complaints, or grievances related
 to ADA issues, review claims, complaints and grievances regarding disabilities,
 and ensuring complaints and grievances are finalized.
 An inmate with a disability who believes he/she is the subject of disability
 discrimination or who wants to appeal any denial of ADA housing and/or
 accommodation may submit a grievance. All grievances concerning conditions of
 ADA housing and/or accommodations will be made on a Grievance Form
 following the guidelines in Operation Order (7/02), Grievances. All ADA related
 grievances shall be routed through the facility Compliance unit. The Compliance
 unit will determine the best course of action for the grievance (e.g. Medical,
 Custody, Food Services) and then route it as deemed appropriate. The
 Compliance unit will track all ADA related grievances until finalized. A copy will
 be forwarded to the ADA Corrections Division Representative.
 Any grievance in which an inmate claims the ADA housing and/or
 accommodations are causing an imminent threat to his/her health or safety shall
 be expedited. A copy will be forwarded to the facility Compliance unit. A copy of
 any grievance for ADA conditions and/or accommodations made by an inmate
 being held for the California Department of Corrections and Rehabilitation (e.g.
 parole hold, detainer) or for any Federal contract (e.g. U.S. Marshals,
 Immigration and Customs Enforcement) shall be made available upon that
 agency’s official request.
 Per policy 1435, Inmate Healthcare Grievances, an inmate has the right to file a
 grievance within five (5) calendar days of the incident regarding the problem with
 his/her health care. Once an inmate completes the grievance, the grievance must
 be turned into any housing unit custody staff assigned to the inmate’s housing
 location.



                                       Page 226
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 230 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Custody staff will review each grievance submitted and forward the grievance to
 the nurse who is responsible for handling inmate health care grievances. All
 healthcare grievances will be logged into a CHS grievance log for tracking and
 resolution. The nurse will review the grievance and all pertinent medical records.
 The nurse may schedule a Priority Administrative Review appointment so the
 patient-inmate can be medically assessed. A written response indicating the
 action taken will be prepared and delivered to custody within ten (10) days.
 The watch commander/other equivalent support unit supervisor will have four (4)
 days to review and approve, add additional responses to the grievance, or
 require further investigation.    The completed grievance response will be
 forwarded to the assistant division commander for review. The assistant division
 commander may approve the reply by signing the completed form. In the event
 the grievance involves staff conduct, the assistant division commander, after
 notification of the division commander, will decide if a copy should be forwarded
 to Internal Affairs.
 The assistant division commander may return the package to Correctional Health
 Services for further action. When a grievance package is complete, the entire
 package is forwarded to the respective division’s employee responsible for
 logging it into the facility’s grievance tracking system. The original grievance
 and any replies will be maintained by the division for seven (7) years. A copy of
 all responses will be sent back to the inmate after the investigation is completed.
 If the inmate is dissatisfied with the reply, the inmate may send a written appeal
 on a grievance form to the division commander within five (5) days of the initial
 reply. The division commander will decide the manner in which the grievance is
 handled. Any time limit may be extended upon mutual agreement by the division
 commander or his/her designee.
 All inmates have the right to appeal and have grievances resolved with respect to
 any aspect of their health care; however, grievances are to be filed on an
 individual basis. So-called “Group” or “Class-action” grievances will not be
 reviewed. The division commander, at his or her discretion, may refuse to accept
 grievances from an inmate if it is found the inmate is filing an excessive number
 of grievances of a frivolous nature or grieving issues that were previously grieved
 and resolved.
 Observations
 The grievance coordinators at the MJ and RCCC provided the Assessment Team
 with the categories used to track grievances. This listing identifies 8 Grievance
 categories with 32 sub-categories and 1 Appeal category with 7 sub-categories.
       Grievance – Health          JPS
                                   Medical - Treatment
                                   Medicine


                                       Page 227
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 231 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



                                   Treatment - Conduct not Medical Attention

       Grievance – Legal           Attorney
                                   Courts
                                   Law Library

       Grievance – Other           Other - Commendations Maintenance Issues

       Grievance – Policy or       Classification
                  Procedure        Discipline
                                   Facility
                                   Other - Time Comps
                                   Security

       Grievance - Program         Education
                                   Reentry
                                   Religious
                                   SWP Program

       Grievance – Property        Mail
                                   Money - Commissary/Me Co-Pays
                                   Personal
                                   Tank Property

       Grievance – Services        Clothing
                                   Commissary
                                   Food
                                   Laundry
                                   Phones
                                   Recreation
                                   Showers
                                   Visitation

       Grievance – Staff Conduct Sexual Misconduct – Staff
                                 Treatment
                                 Use-of-Force

       Grievance – Appeal          Commissary - Items only
                                   Discipline
                                   Food
                                   Law Library
                                   Medical
                                   Money - Welfare Kit Charge
                                   Other



                                       Page 228
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 232 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016




 There is no category for ADA grievances or appeals including requests for
 reasonable accommodations. The grievance coordinators provided the
 Assessment Team with the previous 90 days of grievances. Although there is no
 specific ADA category the Assessment Team identified the grievances that are
 ADA-related. A detailed summary of these grievances is as follows:
     MJ 2 East: Inmate states he fell in the shower in 2 East Pod 100,
        requested to use the 2 medical shower, requested medical needs form for
        2 medical shower. Response states request for showering on 2 medical is
        a custody matter please discuss your request with custody;
     MJ 2 East: Inmate requested assistance with showering; claims nurse
        stated, “There is more important things to do besides helping you with
        your shower”. Response states this issue has already been addressed by
        the Medical Director and the Director of Nursing;
     MJ 8 East: Inmate states he is a developmentally disabled inmate with a
        TABE scorer of 0.7. He states he needs help all the time with everything
        and he cannot get it on TSEP. Deputy responded that he was not aware
        the inmate was developmentally disabled. Inmate received assistance in
        writing a letter and information about his charges;
     MJ 4 East: Inmate is requesting grab bars and shower chair. States he
        slipped and fell in the shower.
     MJ 8 East: Inmate states he had a “no stair” chrono in CDCR. Inmate
        states he is fully disabled due to multiple disabilities.              Needs
        accommodations for health and safety;
     MJ 8 East: Inmate states he can’t walk that 1 step to shower. How will I
        get to visit? He is not allowed to shower with a chair. What was the doctor
        thinking when he said I was clear? Response states “Patients who use
        assistive devices such as canes, walkers and crutches no longer require
        housing on the medical floor; you are ordered a lower bunk, lower tier, an
        extra mattress and blanket;”
     MJ 4 East: Inmate requests access to showers with handicap railing,
        handicap cell with lower bunk. Claims he is forced to “bird bath” or use
        plastic slippery chair. Claims he fell outside the shower. Claims he has
        been sleeping on the floor;
     MJ 3 East: Inmate is requesting an extra mattress due to degenerative
        disk disease. Response states an extra mattress was ordered;
     MJ 8 West: Inmates states he is an Armstrong class member and requires
        ground floor, limited stairs, lower/bottom bunk, eyeglasses, hearing aids,
        assistive device for mobility and mental health care. Response states
        inmate is provided a lower bed on a lower floor, as well as reasonable
        accommodations for stairs. Will add that inmate will have personal and
        attorney visits on the 2nd floor where there are no stairs. If you are unable
        to navigate the stairs to the recreation area a Deputy will escort you
        through the mezzanine level. You are already in contact with Jail Psych



                                       Page 229
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 233 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



        Services; eyeglasses, hearing aids mobility devices were ordered at this
        time;
       MJ 5 West: Inmate states he has a low bunk/low tier chrono that is not
        being honored. Response recommends that inmate submit a HS KITE
        requesting one;
       MJ 7 East: Inmate states he is totally disabled and can’t do stairs for
        family and attorney visits. Response does not address inmates request
        only medical care provided;
       MJ 4 East: Inmate is requesting glasses for trial, to see witnesses and
        read documents. Response states that the Jail policy on glasses has been
        revised to accept all glasses. Contact whoever can deliver your glasses;
       MJ 6 West: Inmate states he has fallen a few times and is requesting a
        cane. Response states a cane was ordered. Medical contacted the floor
        deputy regarding the cane that was ordered by medical. The floor deputy
        reported that the cane was in control, and inmate was issued the cane;
       RCCC JKF: Inmate is requesting his psych medications. Response states
        medication were discontinued due to inmate “cheeking” meds;
       RCCC H Barrack: Inmate states he is not receiving psych meds.
        Response states he has orders for psych medications;
       RCCC SLF: Inmate states she was being questioned in the hallway
        outside the bubble by correctional officers and psychiatric staff while
        inmate workers were around walking and talking by. “I don’t need anyone
        to know my business.”
 Staff Interviews
 The Assessment Team interviewed the grievance coordinators for the MJ and
 RCCC facilities. The grievance coordinator at the MJ stated that she receives the
 custody-related grievances after they have been responded to by custody. The
 completed grievances must have a sergeant’s signature. Deputies try to resolve
 the grievance issue at the lowest level. There are no timelines in which the
 grievance must be completed. Once the custody response is received, the
 grievance is forwarded to the lieutenant for review and final approval. Once the
 lieutenant approves the custody grievance, the grievance is issued a log number
 and entered into RMS.
 The grievances that require a medical response or are outside the purview of
 custody, are forwarded to the grievance coordinator by custody staff. These
 grievances do not have a completed response. For medical grievances, the
 grievance coordinator emails a scanned copy of the grievance to medical staff for
 response. Once medical staff completes the response, medical staff forwards
 the typed completed response to the grievance coordinator. The grievance
 coordinator prints the response and attaches the response to the grievance and
 forwards the grievance and the typed response to the lieutenant for review and
 approval.



                                       Page 230
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 234 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Inmate copies of the completed grievances (custody and medical) are forwarded
 to the floor officers and distributed to the inmates. The completed grievance is
 scanned into the inmate record. There is no detailed policy of how custody staff
 must distribute the copy of the grievance to ensure EC when issuing a grievance
 response to a disabled inmate. Prior to May of 2016, all completed grievances
 were shredded after being scanned; however, administrative staff is now
 retaining the completed grievances.
 The grievance coordinator at the RCCC stated grievances are placed in a
 designated grievance folder in the booking area. The grievances are collected
 every business day morning and afternoon. Once received, grievances are
 assigned a log number and entered into RMS. The grievances are assigned to
 the appropriate area for response. There are no timelines in which the grievance
 must be completed. The grievances that require a medical response are scanned
 and emailed to medical staff for response. Once medical staff completes the
 response, medical staff forwards the typed response to the grievance coordinator.
 The grievance coordinator prints the response and attaches the response to the
 grievance.
 Once the grievance responses are received, the grievance is forwarded to the
 sergeant and lieutenant for review and approval. Once the grievance response
 is approved, the grievance and response are scanned into RMS. The inmate
 copies of the completed grievances (custody and medical) are distributed to the
 officers inbox and are distributed to the inmates. There is no detailed policy of
 how custody staff must distribute the copy of the grievance to ensure EC when
 issuing a grievance response to a disabled inmate. All completed grievances are
 shredded after being scanned.
 To comply with the August 28, 2012, federal court order (County Jail Plan for
 addressing Armstrong Class Members housed in county jails), issued by Judge
 Claudia Wilkins, in the matter of Armstrong vs. Brown, Case Number 94-2307CW,
 the SCSD detention facilities received CDCR 2275-CJ Forms-Requests for
 Reasonable Modification or Accommodation for Access to Housing and/or
 Program(s) in a County Jail from CDCR. The Assessment Team reviewed 4
 CDCR 2275-CJ forms.
       DNM – Notification - Requires level terrain no obstructions in the path of
        travel. Ground Floor- Limited stairs. Lower/Bottom Bunk Only.
       No (Disability Placement Program) DPP Code EOP – CDCR 2275-CJ -
        Requires Ground Floor, Lower/Bunk, No Climbing, No prolonged standing.
        Requests mental health treatment.
       DD1 – CDCR 2275-CJ - Lower/Bottom Bunk. Requests help reading and
        comprehending docs.
       No DPP Code CCCMS – CDCR 2275-CJ – Basic nonreader. Needs
        reading glasses and help understanding documents.



                                       Page 231
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 235 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       DD2 – CDCR 2275-CJ – Requests assistance with reading and
        understanding all documents.
 The SCSD detention facilities medical staff stated that after receipt of a CDCR
 2275-CJ, the patient’s Electronic Medical Record (EMR) is pulled and reviewed.
 The information from the CDCR letter attached to the CDCR 2275-CJ is placed
 into the EMR chart in the clinical notes. The inmate is scheduled for a face-to-
 face clinical visit with a doctor. During this exam the doctor evaluates and
 determines if the accommodations listed on the CDCR letter and CDCR 2275-CJ
 are appropriate.
 Medical staff stated that they also receive the email notification from CDCR
 notifying SCSD detention facilities and identifying each parolee with a disability,
 including those subject to California Penal Code section 3056, being held in
 SCSD detention facilities, each parolee with a disability booked in the SCSD
 detention facilities, each CDCR out-to-court prisoner with a disability housed in
 SCSD detention facilities and the last-known disabilities and the
 accommodations in housing or programming the prisoner received as of the date
 he or she was transferred from a prison. Medical staff stated that the same
 process for the CDCR 2275-CJ listed above is followed for CDCR’s County Jail
 Plan email notification. Medical staff stated that the information is forwarded to
 the facility lieutenant; however, the facility lieutenant stated that custody staff
 does not track the information provided by medical staff.
 More than half of the housing unit officers interviewed stated that they would not
 assist inmates in completing grievances. The officers stated they would direct
 the inmate to other inmates or the “houseman” for assistance in completing the
 grievance.
 Inmate Interviews
 More than 35 percent of the inmates interviewed stated that they either did not
 know how to access the grievance process or needed assistance in completing
 and submitting grievances. These inmates also stated that staff had not
 explained the grievance process to them and that they had to rely on other
 inmates to explain the grievance process to them. About 10 percent of the
 inmates interviewed claimed that staff were reluctant to give them a grievance if
 the issue involved a custody staff member; however, custody staff was willing to
 provide the grievance if the issue being grieved was a medical issue.
 Conclusions
 One of the most important tools for any jail is the grievance process provided to
 inmates in order to file complaints regarding conditions as well as events in the
 jail where the inmate believes their rights are violated, including violations of the
 ADA. By providing inmates with a proper grievance process, the jail
 administration can resolve issues within the jail environment before the



                                        Page 232
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 236 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 conditions or events lead to litigation. For the grievance process to be effective,
 inmates must be made aware of the process. Although the SCSD detention
 facilities have adopted and published a grievance process, inmates are not being
 made aware of the grievance process as required by the Minimum Standards for
 Local Detention Facilities Title 15 - Crime Prevention and Corrections Division 1,
 Chapter 1, Subchapter 42010 Regulations which requires that information
 regarding the grievance process be made available during inmate orientation. As
 stated in this report, orientation is not being provided to inmates.
 Although the Draft Operations Order Inmates with Disabilities - ADA speaks to
 the ADA Grievance Process, this Order has not been implemented. And based
 on inmates not being made aware of the method in which to request
 accommodations, disabled inmates essentially do not have a means to request
 accommodations for their disabilities or address discrimination based on
 violations of the ADA.
 Although the Draft Operations Order Inmates with Disabilities - ADA addresses
 an expedited process for ADA grievances there are no specific timelines outlined
 in the order.
 The Draft Operations Order Inmates with Disabilities - ADA does not provide for
 interim accommodations for inmates during the time frame the ADA grievance is
 being processed and responded to.
 The SCSD detention facilities’ ADA grievance process does not comply with the
 requirements of the “Opinion in Support of Order Distributing and Enforcing the
 Amended County Jail Order and Plan dated 8/28/12” (Armstrong v. Brown, 857 F.
 Supp. 2d 919, 939 (N.D. Cal. 2012), order enforced (Aug. 28, 2012), order aff'd,
 appeal dismissed, 732 F.3d 955 (9th Cir. 2013)).
 Disabled inmates may have poor ability to express themselves in writing and they
 will likely have difficulty with any task requiring reading or processing written
 material. In particular, they may have difficulty with the grievance process which
 requires reading and understanding. Accordingly, correctional staff is duty-bound
 to provide reading and writing assistance to disabled inmates who need
 assistance. More than half of the staff interviewed indicated they would not
 assist disabled inmates in accessing the grievance process. The Draft
 Operations Order Inmates with Disabilities - ADA requires that staff assist
 disabled inmates in accessing the grievance process, SCSD detention facilities
 must ensure staff is trained in this requirement.
 SCSD detention facilities must ensure the grievance procedures are readily
 available to all inmates. Staff must make appropriate provisions to communicate
 those procedures to the disabled. Because access to the grievance process
 must be meaningful, staff must ensure that developmentally disabled inmates
 can submit grievances and staff must provide the necessary assistance to all



                                       Page 233
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 237 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 disabled inmates on a case-by-case basis to ensure that those who have
 difficulty communicating in writing will be provided reasonable access to the
 grievance process. The right of meaningful access to grievance procedures is
 particularly important because an inmate must exhaust the jails administrative
 remedies by complying with that procedure before he can access the courts.
 Completed grievance responses are not effectively communicated to inmates
 that are developmentally disabled and learning disabled.
 Consideration must be given to requests for reasonable modification or
 accommodations separate from the grievance process for inmates to request
 ADA accommodations and modifications.
 The CDCR 2275-CJ should be tracked in the SCSD detention facilities grievance
 tracking system in RMS.
 References
 28 CFR §35.107 (b) Requires that a public entity that employs 50 or more
 persons adopt and publish grievance procedures providing for prompt and
 equitable resolution of complaints alleging any action that would be prohibited by
 Title II of the ADA.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only. Due to the “Opinion in
 Support of Order Distributing and Enforcing the Amended County Jail
 Order and Plan dated 8/28/12” (Armstrong v. Brown, 857 F. Supp. 2d 919,
 939 (N.D. Cal. 2012), order enforced (Aug. 28, 2012), order aff'd, appeal
 dismissed, 732 F.3d 955 (9th Cir. 2013)).

         “Class members housed in county jails must have ready access to
        disability grievance forms, either the CDCR's Reasonable Modification or
        Accommodation Request form (CDC 1824) or a separate county jail
        grievance form.” If Defendants elect to utilize the CDC 1824 form in any of
        the counties, Defendants shall collect the grievance forms from class
        members no less than twice a week, and shall provide copies to a
        designated person at the county jail. Defendants shall respond to all
        grievances within fifteen calendar days of receipt and make their best
        efforts to ensure that necessary and reasonable accommodations are
        provided. If a class member identifies the grievance as urgent or an
        emergency (i.e., if it alleges a condition which is a threat to the parolee's
        health or safety, or is necessary for participation or effective


                                        Page 234
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 238 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       communication in a parole revocation proceeding), Defendants shall
       respond to such a grievance within five calendar days of receipt and make
       their best efforts to ensure that necessary and reasonable
       accommodations are provided on an interim basis. For the first six months
       in which the plan is in effect, Defendants must produce to Plaintiffs'
       counsel on a monthly basis all grievances collected by Defendants
       pursuant to this subsection. Production may shift to two times a year after
       the first six months.

       d. If Defendants contend that the process outlined in Paragraph (1)(c) is
       unnecessary because a jail has an adequate disability grievance process,
       Defendants must certify, within thirty days of the acceptance of their plan,
       that each such jail's disability grievance policy contains the following
       elements:

       i. Is readily available to all class members housed in that county's jail
       facilities;

       ii. Has an initial response deadline of no later than fifteen calendar days
       from receipt by the designated jail staff member;
       iii. Contains a provision for expediting a response if the appeal alleges a
       condition, which is a threat to the parolee's health or safety, or is
       necessary for participation or effective communication in a parole
       revocation proceeding;

       iv. Includes a provision for review of the parolee's request by medical staff,
       if necessary;

       v. Provides a right to appeal denials; and

       vi. Requires that a copy of each and every grievance and response be
       provided to Defendants at the same time it is provided to the Armstrong
       class member.




                                       Page 235
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 239 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Inmate Disciplinary Process
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 pertaining to the inmate disciplinary process are outlined in Operations Order
 07/03 Discipline Plan, and Policy 1107, Decision Making-Special Needs.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1080 Rules
 and Disciplinary Penalties requires that:
 Rules and disciplinary penalties shall be stated simply and affirmatively, and
 posted conspicuously in housing units and the booking area or issued to each
 inmate upon booking. For those inmates who are illiterate or unable to read
 English, and for persons with disabilities, provision shall be made for the jail staff
 to instruct them verbally or provide them with material in an understandable form
 regarding jail rules and disciplinary procedures and penalties.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1081 Plan
 for Inmate Discipline requires that:
 Each facility administrator shall develop written policies and procedures for
 inmate discipline, which shall include, but not be limited to, the following
 elements:
    a) Designation of one or more subordinates who will act on all formal
       charges of violation of facility rules by inmates, and who shall have
       investigative and punitive powers. Staff so designated shall not participate
       in disciplinary review if they are involved in the charges.
    b) Minor acts of non-conformance or minor violations of institution rules may
       be handled informally by any staff member by counseling or advising the
       inmate of expected conduct, assignment to an extra work detail, or
       removal from a work assignment without loss of work time credit. In
       addition, temporary loss of privileges such as, but not limited to, access to
       television, telephones, or commissary, or lockdown for less than 24 hours,
       may be considered minor discipline if such acts are accompanied by
       written documentation, and a policy of review and appeal to a supervisor.
    c) Major violations or repetitive minor acts of non-conformance or repetitive
       minor violations of institutional rules shall be reported in writing by the staff
       member observing the act and submitted to the disciplinary officer. The
       inmate shall be informed of the charge(s) in writing. The consequences of
       a major violation may include, but are not limited to, loss of good
       time/work time, placement in disciplinary isolation, disciplinary isolation
       diet, or loss of privileges mandated by regulations. In addition:
       (1) Charges pending against an inmate shall be acted on no sooner than


                                        Page 236
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 240 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



           24 hours after the report has been submitted to the disciplinary officer
           and the inmate has been informed of the charges in writing. A
           violation(s) shall be acted on no later than 72 hours after an inmate
           has been informed of the charge(s) in writing. The inmate may waive
           the 24-hour limitation. The hearing may be postponed or continued for
           a reasonable time through a written waiver by the inmate or for good
           cause.
       (2) The inmate shall be permitted to appear on his/her own behalf at the
           time of hearing.
       (3) Subsequent to final disposition of disciplinary charges by the
           disciplinary officer, the charges and the action taken shall be
           reviewed by the facility manager or designee.
       (4) The inmate shall be advised of the action taken by the disciplinary
           officer by a copy of the record required to be kept by Penal Code
           Section 4019.5.
    d) Nothing in this section precludes a facility administrator from
       administratively segregating any inmate from the general population or
       program for reasons of personal, mental, or physical health, or under any
       circumstance in which the safety of the inmates, staff, program, or
       community is endangered, pending disciplinary action or a review as
       required by Section 1054 of these regulations.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, §1082 Forms
 of Discipline states that:
 The degree of punitive actions taken by the disciplinary officer shall be directly
 related to the severity of the rule infraction. Acceptable forms of discipline shall
 consist of, but not be limited to, the following:
    a)   Loss of privileges.
    b)   Extra work detail.
    c)   Short term lockdown for less than 24 hours.
    d)   Removal from work details.
    e)   Forfeiture of “good time” credits earned under Penal Code Section 4019.
    f)   Forfeiture of “work time” credits earned under Penal Code Section 4019.
    g)   Disciplinary isolation.
    h)   Disciplinary isolation diet.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, §1083
 Limitations on Disciplinary Actions, states in part:
 The Penal Code and the State Constitution expressly prohibit all cruel and
 unusual punishment. Additionally, there shall be the following limitations:
    a) If an inmate is on disciplinary isolation status for 30 consecutive days


                                        Page 237
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 241 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



         there shall be a review by the facility manager before the disciplinary
         isolation status is continued. This review shall include a consultation with
         health care staff. Such reviews shall continue at least every fifteen days
         thereafter until the disciplinary status has ended. This review shall be
         documented.
    b)   The disciplinary isolation cells or cell shall have the minimum furnishings
         and space specified in Title 24, Part 2, 1231.2.6 and 2.7. Occupants shall
         be issued clothing and bedding as specified in Articles 13 and 14 of these
         regulations and shall not be deprived of them through any portion of the
         day except that those inmates who engage in the destruction of bedding
         or clothing may be deprived of such articles. The decision to deprive
         inmates of such articles of clothing and bedding shall be reviewed by the
         facility manager or designee during each 24-hour period.
    c)   Penal Code Section 4019.5 expressly prohibits the delegation of authority
         to any inmate or group of inmates to exercise the right of punishment over
         any other inmate or group of inmates.
    d)   In no case shall a safety cell, as specified in Title 24, Part 2, 1231.2.5, or
         any restraint device be used for disciplinary purposes.
    e)   No inmate may be deprived of the implements necessary to maintain an
         acceptable level of personal hygiene as specified in Section 1265 of these
         regulations.
    f)   Food shall not be withheld as a disciplinary measure.
    h)   Correspondence privileges shall not be withheld except in cases where
         the inmate has violated correspondence regulations, in which case
         correspondence may be suspended for no longer than 72 hours, without
         the review and approval of the facility manager.
    i)   In no case shall access to courts and legal counsel be suspended as a
         disciplinary measure.
 The SCSD detention facilities Operations Orders 07/03, Discipline Plan,
 specifically pertains to the Inmate Disciplinary (Write-up) process for inmates and
 detainees.     The purpose of the Order is to standardize procedures for
 administering discipline and disciplinary diets, establishing rules and penalties for
 inmate conduct, and to ensure a fair and impartial inmate disciplinary process in
 accordance with Article 7 of Title 15 of the California Code of Regulations (“Title
 15”).
 Section I. Policy, states, “Prisoners accused of violating a facility rule shall be
 provided a fair and impartial disciplinary process. Discipline shall be directly
 related to the severity of the offense and shall be administered in a firm, fair and
 consistent manner.
 Section II. Compliance with California Code of Regulations Title 15, states in part,
 “The discipline plan shall be administered in compliance with Title 15 of the
 California Code of Regulations;



                                         Page 238
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 242 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       All prisoners being housed will receive an orientation booklet that contains
        all facility rules guiding inmate conduct and the corresponding disciplinary
        penalties; and
       For those inmates who are illiterate or unable to read English, and for
        persons with disabilities, verbal instructions or material in an
        understandable form regarding jail rules and disciplinary procedures and
        penalties will be provided;”
 Section VI. Major Incident Procedures, states in part, “Once the sergeant
 approves the report, the approving sergeant shall deliver a copy to the inmate.
 The sergeant delivering a written copy of the report to the inmate shall obtain the
 inmate’s signature on a copy, note the date and time of delivery on that copy and
 sign that notation.” Language within the Order also states,
       “Inmates must receive a written copy of the disciplinary report at least 24
        hours in advance of the hearing;
       Consequently, no disciplinary hearing for violations pending against an
        inmate shall occur sooner than 24 hours after the inmate has been
        informed of the violations in writing;
       The inmate may waive the 24-hour limitation and have a disciplinary
        hearing conducted immediately upon delivery of the report in writing to the
        inmate;
       The inmate will sign the appropriate space on the write-up acknowledging
        the waiver;
       The waiver shall be documented in the report. Once the inmate has
        received a written notice that he/she has received a disciplinary write-up
        (PF-10), the violation must be acted on by the hearing sergeant within 72
        hours;
       The hearing officer will render a decision regarding the violations and
        impose discipline pursuant to Section IV, which shall be included in the
        report;
       A written copy of the final hearing results (PF-10) will be given to the
        inmate;
       An inmate may be removed from general population housing when a rule
        violation is aggravated or if it could recur or incite other misconduct. To
        ensure the safety and security of the facility, an inmate may be moved to
        another housing unit, including a disciplinary housing unit, pending the
        outcome of either the disciplinary process or prosecution;
       Inmates found guilty of violating major rules may be moved to a
        disciplinary isolation housing unit to serve their discipline;
       Any inmate on disciplinary isolation housing status for more than 30 days
        because of multiple incidents shall have a review by the division
        commander before the disciplinary isolation status is continued; and
       This review shall include a consultation with health care staff and continue
        every 15 days until the inmate is off discipline.”


                                       Page 239
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 243 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Section VII. Minor incident report procedures, states in part, “Custody staff
 witnessing a violation of minor facility rules and wishing to impose any discipline
 listed above will be required to complete an Incident Report Detail (PF-10) by the
 end of shift.” It also states in part,
       Upon completion of the report, the staff member writing the report shall
        notify a sergeant so the sergeant can review the report and
        approve/disapprove of the discipline. No hearing is required;
       If the sergeant approves the discipline, the sergeant will note the discipline
        imposed in the PF-10 report;
       A written copy of the report will be delivered to the inmate by the housing
        unit officer. The staff member delivering a written copy of the report to the
        inmate shall obtain the inmate’s signature on a copy, note the date and
        time of delivery on that copy; and
       The inmate will be allowed to appeal the supervisor’s discipline via the
        grievance procedure.”
 Section X. Inmate Appeals, states in part, “Inmates may appeal the disciplinary
 actions to a watch commander through the inmate grievance procedure within
 five days from the time the disciplinary decision was delivered to the inmate.” It
 also states in part, “Inmate appeals shall be answered and returned within five
 working days from the time they were received by the watch commander.”
 The Inmate Handbook (rulebook) contains a section titled, “Conduct and
 Discipline”, and a section titled, “Rules of Conduct Codes.” The Conduct and
 Discipline section outlines specific rights that inmates and detainees will be
 afforded, their responsibilities within the process, categories of violations,
 contraband, and disciplinary process and penalties. The Rules of Conduct
 section lists the various rule codes with corresponding descriptions (specific acts).
 Although there is a requirement in the Operation Orders that for those inmates
 who are illiterate or unable to read English, and for persons with disabilities,
 provisions are not routinely made by the jail staff to instruct the inmates verbally
 or provide them with reasonable accommodations and/or materials in an
 understandable form regarding jail rules and disciplinary procedures and
 penalties. As such, staff does not routinely provide reasonable accommodations
 for deaf/hearing-impaired or speech-impaired inmates (or other inmates) such as
 access to a qualified interpreter or accommodations for disabled inmates who
 have compromised communication skills, or who are otherwise unable to
 meaningfully participate in an infraction hearing.
 Observations
 The Assessment Team observed several Major Disciplinary (Write-up) Hearings
 at the MJ and RCCC jail facilities.




                                        Page 240
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 244 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 During observation of a hearing at the MJ, the Assessment Team observed the
 following SCSD detention facilities disciplinary hearing practices: inmates are
 permitted witnesses; inmates do not have a right to have the reporting employee
 present at the hearing; facilities do not utilize a staff assistant employee or an
 investigative employee system; hearing sergeants draw possible disposition
 penalties from the Sacramento County Sheriff’s Department Correctional
 Services Inmate Rule Code Violation Schedule. Of concern was the location and
 method of where and how the disciplinary hearings are conducted.              The
 hearings at the MJ are conducted in the dayrooms or near the dayrooms. The
 hearings at RCCC were conducted just outside the pod doorways (rotunda area)
 with the inmate and the hearing sergeant standing just outside the pod.
 During observation of a hearing at the MJ, the respective inmate was charged
 with a rule violation. The hearing sergeant asked the inmate if he was aware of
 the write-up. The sergeant read the report aloud, and then asked the inmate
 what happened, to which the inmate responded with an explanation, and there
 were several back and forth questions and answers between both parties. The
 sergeant ended the hearing by assessing a verbal warning to the inmate, and
 told the inmate he was going to be rehoused to another unit (as the inmate had
 complained of safety concerns). The sergeant advised the inmate of his appeal
 rights.
 During observation of another hearing at the MJ (a different hearing sergeant),
 the Assessment Team observed the following: the sergeant read the report out
 loud, the inmate provided an explanation, and there were a few back and forth
 questions and answers. The sergeant then asked how the inmate wanted to plea,
 to which the inmate replied, “not guilty.” The inmate was found guilty and
 assessed 12 hours of full restriction (but could maintain attorney visits or any
 program such as education, self-help groups, etc.). The sergeant explained to
 the inmate his right to appeal the findings to the jail commander, and he provided
 an explanation of possible outcomes from the appeal process.
 During observation of another hearing at the MJ, the Assessment Team
 observed the following: The charged inmate appeared to have mental health
 concerns, and admitted to the charge of fighting. The sergeant asked the inmate
 to explain the circumstances as to what happened. The Assessment Team
 noted that the hearing was conducted in the unit indoor recreation area lobby,
 approximately 30 feet from a 1-on-1 psychiatric interview with an inmate-patient,
 with no barrier to preserve confidentiality for the MH encounter or for the
 disciplinary hearing. The sergeant asked the inmate, “do you think it is alright to
 fight”, and asked him if he knew that fighting was against the rules. The inmate
 replied “yes.” The inmate was found guilty, and assessed 10 days of full
 restriction. The sergeant explained that the inmate would receive a disciplinary
 shower every other PM shift, to which the inmate replied, “I don’t need a shower.”
 The inmate made slight verbalizations about harming his parents. After the



                                       Page 241
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 245 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 completion of the hearing and dismissal of the inmate, the Assessment Team
 asked the sergeant whether there was a process built-in to consult with a
 clinician prior to the hearing to obtain input for MH purposes, specifically, whether
 the clinician believes the MH status may have contributed to some degree as to
 the inmate’s actions. The sergeant indicted that there is no such policy or
 practice.
 During observation of a major violation hearing at RCCC, the Assessment Team
 observed the following: the sergeant asked whether the inmate had received a
 copy of the write-up, and asked if the inmate had any questions. The sergeant
 asked the inmate whether he wanted to plead guilty, not guilty, or guilty with an
 explanation, to which the inmate pled not guilty. The sergeant asked what
 happened, and the inmate responded. The sergeant asked if the inmate could
 have pressed the emergency button and avoided the fight, and asked about the
 inmate’s injuries. The sergeant then instructed the inmate to go back inside to
 his assigned pod area. There was no explanation as to the disposition, whether
 the hearing would be resumed later, or any other detail or instructions.
 During observation of another major violation hearing at RCCC, the Assessment
 Team observed the following; the sergeant read the report and asked whether
 the inmate had received a copy of the write-up, to which the inmate
 acknowledged that he had. The sergeant asked whether he had been written up
 before, and the inmate replied, “yes.” The sergeant asked the inmate to state his
 plea, which was “guilty.” Several questions and answers were delivered back
 and forth, and then this hearing was also halted with any further explanation or
 disposition.
 There were at least 2 additional hearing at the RCCC with very similar
 observations.
 The Assessment Team was able to observe the issuance of initial copies of
 write-ups to inmates at the MJ, however, our multiple requests to observe the
 issuance of initial copies of write-ups to inmates at RCCC was not facilitated.
 During the initial service of write-ups, the Assessment Team noted that the
 control room deputies issued the initial copy of the write-up to the inmate through
 the control room window slot. The deputies advised the inmate of the charge
 and had the inmate sign the document. The deputies issued the inmate a copy
 and advised the inmate that the sergeant would conduct the hearing. There was
 no EC provided to ensure the inmate understood the charges and/or the
 disciplinary process.
 Staff Interviews
 The Assessment Team interviewed sergeants who conduct disciplinary hearings
 and issue initial copies of write-ups for major (and minor offenses), and also
 spoke with deputies who issue initial copies of write-ups for minor violations. The
 team was informed that the deputies primarily deliver the initial copies of the


                                        Page 242
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 246 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 write-ups to the charged inmates. The team was also informed that within the
 process, inmates/detainees receive an initial copy of the charges to which they
 sign acknowledgement of receipt, or they can refuse to sign. Most of the
 sergeants interviewed indicated that they read the write-up out loud in front of the
 inmate.
 The sergeants review and approve a deputy or staff member’s report. A
 sergeant then schedules a disciplinary hearing. Information regarding the
 minimum amount of time that a hearing can be scheduled from the date and time
 of initial issuance of the write-up report, was identified as 24 hours, and also 48
 hours, but no more than 72 hours later, unless the charged inmate waives that
 right to prepare for the hearing, and therefore opts for a quicker hearing to be
 conducted. The staff interviewed told the Assessment Team that the common
 practice is for the opposite shift (AM versus PM) to conduct the hearings for the
 write-up reports written for the opposite shift. The hearings are conducted on the
 floors/housing unit areas where the charged inmates/detainees reside.
 The staff that was interviewed indicated that the sergeants could take away time
 credits (for guilty findings) for major violations, for inmates who have been
 sentenced by the court. The sergeants indicated that they follow an approved
 inmate disciplinary matrix for possible imposed penalties. Aside from time taken,
 other penalties include but are not limited to, DD/TSEP, loss of privileges, e.g.,
 dayroom, visits, telephone calls, etc.
 The sergeants and deputies acknowledged that there is not an alert system or
 tracking system to help them identify inmates with disabilities, or those whose
 disabilities may pose a barrier to communication, e.g., learning disabled,
 intellectually (developmentally) disabled, or those who may be deaf/hearing-
 impaired, or speech-impaired. They mentioned the JIMS system PF10 screen
 that provides them some information, and may contain some disability-related
 information. When asked about a hypothetical scenario in which an inmate did
 not understand the hearing or process, one of the sergeants mentioned that he
 would not do the hearing, would research the issue further, and might ask a
 psychologist as to the best approach to deal with the inmate. When asked their
 response if the charged inmate was unable to read the write-up, one sergeant
 indicated that that issue has never happened with him. He said he would have
 someone read it to the inmate, and that the hearing would be held at a later date.
 When asked about possible hearing-impaired inmates, one sergeant stated that
 he would conduct the hearing by reading and writing with the inmate, and he
 would maintain the written notes used back and forth until completion of the
 writing of the disposition, then he would shred all notes used. Most of the
 sergeants indicated that inmates receive final copies of the hearing findings, and
 the sergeants usually deliver them. Some of the staff said that the inmate appeal
 rights are written on the back of the initial and final report copies, but this was
 inconsistent. He said that inmates cannot call witnesses, and they can gather



                                        Page 243
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 247 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 their own evidence for the hearings. The Assessment Team was also told that
 there is no standard assistance provided for inmates who are “illiterate.” When
 asked about the process when a charged inmate gets moved from a specific
 building or pod to another, the Assessment Team was told that it is up to the
 discretion of the respective hearing sergeant.
 The staff explained that after completion of the disciplinary hearings, the
 sergeant verbally explains his/her findings. However, the supervising lieutenant
 can later modify the findings and disposition, and ultimately is the approving
 authority for findings. Most of the staff interviewed stated that there is not a final
 copy of the disposition that is provided to the inmate. There is an employee who
 tracks all inmate disciplinary actions. When asked, the staff interviewed
 indicated that although inmates have appeal rights regarding the write-up,
 disposition and penalty, inmates do not receive any written documentation
 advising them of their appeal rights.
 Inmate Interviews
 During the inmate interviews several inmates who could not read and understand
 (or had some difficulties with) a section of the inmate rulebook and other material
 used by the Assessment Team to assist in determining inmate literacy and
 inmates who may have a history of developmental and learning disabilities stated
 they did not fully understand the write-up process. A few of the inmates were
 unable to remember if they had received a write-up in the past.
 A summary of the statements made by inmates who recall receiving an Infraction
 is detailed below.
       MJ inmate (Mental Illness, prior special education): 5 write-ups; no
        explanation about rights while signing for initial copy or at hearing; process
        is confusing; no EC provided, no assistance provided;
       MJ inmate (Mental Illness): not enough time to prepare for hearing, no
        access to witnesses, no complaints as to the hearing, but very confused at
        the time of issuance of first copy and not knowing his rights;
       MJ inmate (Mental illness): 2 separate write-ups, and didn’t receive initial
        copies; no assistance; no explanation of rights or process; was confused
        and had to research with no staff assistance; one sergeant explained
        everything, and the other sergeant did not;
       MJ inmate (Mental Illness): nobody explained the process or his rights
        throughout the process;
       MJ inmate (Mental Illness and likely Intellectual [developmental] Disability,
        and prior Special Education): does not remember everything about the
        process, was confused;
       MJ inmate: no EC, no explanation, was confused throughout entire
        process;




                                        Page 244
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 248 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       MJ inmate (Mental Illness): 19 write-ups; no EC; never received final
        copies; is afraid to appeal to risk getting a more serious penalty than was
        imposed by the sergeants;
       MJ inmate: served 3 weeks on disciplinary detention, and never received
        initial copy of write-up; when he received write-ups for a different offense,
        the staff member handed it to him without any explanation, and told him to
        sign it;
       MJ inmate (Mental Illness); served disciplinary detention; his only concern
        was not being told his rights throughout the process and an explanation as
        to how the process works;
       MJ inmate (Mental Illness): no EC; no assistance;
       RCCC inmate (Mental Illness)” no explanation at the time of signing for
        initial copy; afraid to appeal due to the possibility of getting a stronger
        penalty;
       RCCC inmate: no explanation of charges, process or rights;
       RCCC inmate; initial copy was slid under the cell door, and 2 days later
        had the hearing; sergeant did not explain anything at the hearing; no
        mention of appeal rights; never received a final copy summary;
       RCCC inmate: while at MJ, never received an explanation as to charges,
        rights, process at the time of issuance of initial copy of write-up;
       RCCC inmate (Mental Illness, prior Special Education): went to
        administrative segregation with no paperwork or explanation; never
        received an initial copy of the write-up, but did have a hearing.
 Conclusions
 Because a disabled inmate’s literacy level can impede his/her ability to
 participate in jail services, the regulations implementing the ADA require public
 entities to take appropriate steps to ensure that the communication of information
 concerning jail services, activities, and programs is as effective for the disabled
 as for the non-disabled. In doing so, the jail must provide such services as are
 necessary to afford an individual with a disability an equal opportunity to
 participate in jail programs and activities and in determining what services are
 necessary. Jail staff must give primary consideration to the requests of the
 individual.
 Intellectually (developmentally) disabled inmates may have poor ability to
 express themselves in writing and will likely have difficulty with any task requiring
 reading or processing written material. In particular, they may have difficulty with
 disciplinary processes which require reading and understanding. Accordingly, jail
 staff is duty-bound to provide reading and writing assistance to disabled inmates
 who need assistance. Only through EC can staff guarantee that an intellectually
 disabled inmate has meaningful access to the disciplinary proceedings. The Due
 Process Clause requires that staff assistants provide EC to developmentally
 disabled prisoners during disciplinary proceedings where there is a protected
 liberty interest at stake.


                                        Page 245
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 249 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Additionally, when addressing inmate misconduct, staff members must take into
 consideration the severity of the inmate's disability and the inmate's need for
 adaptive services when determining the appropriate method of discipline. When
 the inmate does not understand that he has broken a rule, staff should provide
 the reasonable accommodation of direct instructions, prompting, or verbal
 counseling. Only if the intellectually disabled inmate continues to engage in the
 misconduct should staff resort to the disciplinary process.
 Since inmates under the jurisdiction of the SCSD detention facilities can in some
 cases lose good time credits if they are guilty of major violations, the procedure
 for determining whether such misconduct has occurred must observe certain
 minimal due process requirements based on constitutional case law.
 In Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court found that, when
 prisoners lose good time credits because of a disciplinary offense, they are
 entitled to:
       Written notice of the disciplinary violation;
       The right to call witnesses at their hearing;
       Assistance in preparing for the hearing;
       A written statement of the reasons for being found guilty; and
       A fair and impartial decision-maker in the hearing.
 A second important Supreme Court case, Sandin v. Conner, 515 U.S. 472 (1995),
 however, sharply limits the decision of Wolff and sets a higher standard that has
 to be met in order to show that you have a liberty interest.
 The inmates have the right to assistance if illiterate and issues are complex. This
 certainly includes inmates who are intellectually disabled, mentally disabled,
 learning disabled, and those who are unable or have difficulty reading and
 comprehending.
 The inmates must be provided advanced written notice of charges which must be
 given to the disciplinary charged inmate, no less than 24 hours before his/her
 appearance before the Hearing Official. Additionally, applies or must be adhered
 to:
       There must be a written statement by the fact finders as to the evidence
        relied on and reasons for the disciplinary action;
       The inmate should be allowed to call witnesses and present documentary
        evidence in his/her defense if permitting him/her to do so will not
        jeopardize institutional safety or correctional goals;
       The inmate has no constitutional right to confrontation and cross-
        examination in disciplinary proceedings, such procedures in the current
        environment, where disruption remains a serious concern, being
        discretionary with the officials; and



                                       Page 246
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 250 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



       Inmates have no right to retain or appoint counsel in such proceedings,
        although counsel substitutes should be provided in certain cases.
 There is no system in place for sergeants conducting the disciplinary hearings to
 identify disabled inmates during the hearing process. Therefore, hearing
 sergeants are not providing the necessary accommodations for disabled inmates.
 Hearing sergeants do not provide EC for disabled inmates (learning,
 developmental and vision), assistive devices are not provided for vision-impaired
 inmates (magnifiers and large print documents). Effective communication is
 required throughout the entire disciplinary process from the issuance of the initial
 copy, during the hearing, during the final issuance of the disciplinary report and
 during the appeal process. By not providing EC, disabled inmates are not being
 afforded equal access to the disciplinary process and their due process rights.
 Disabled inmates (learning, developmental and mental health) are not being
 provided staff assistance to ensure that they are aware of their rights and that
 their position is presented during the disciplinary process.
 The SCSD detention facilities Operations Order and local practice must allow for
 provision of accommodations for disabled inmates, and should be mandatory.
 In cases when an inmate indicates he/she does not understand the charges or
 otherwise objects to the clarity of the write-up or has any question about it, the
 Hearing Sergeant must not be allowed to proceed with the hearing. This applies
 even if the Hearing Sergeant determines that a reasonable person reading the
 charge would be able to understand the nature of what the inmate was charged
 with and there is no rational reason why the particular inmate might not have
 been able to understand the charge (e.g. inmate’s inability to read or limited
 intellectual capacity). Remember, there is no effective tracking system to alert
 the Hearing Sergeant of an inmate’s disability that would limit his/her ability to
 comprehend the nature of the charges, the Hearing process, and the inmate’s
 rights. Additionally, and as stated above, inmates are not being provided staff
 assistance to ensure their position is presented at the hearing.
 Staff is not taking into account the inmate’s developmental and mental health
 disability and the adaptive support needs of the inmate (if applicable) when
 making a determination of the method used to address the misconduct.
 Although a sergeant who was interviewed stated that he would request
 information from mental health if it appeared that the inmate’s mental health
 contributed to the violation, this is not policy, and it is not uniformly applied. Staff
 should consult with mental health staff in cases where an inmate in the mental
 health program has received a disciplinary write-up, so that mental health staff
 can provide information relative to the inmate’s mental health status at the time of
 the offense and information regarding the potential mental health implications of
 the penalty being imposed by the Hearing Sergeant (e.g., DD, TSEP, loss of



                                         Page 247
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 251 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 visits, phone etc.). Imposing these types of penalties may have a detrimental
 effect on the inmate’s mental health and well-being.
 The policy states that an inmate can grieve/appeal a restriction to the watch
 commander, but it does not require a face-to-face review to ensure the inmate’s
 position is presented during the formal review process. In addition, violations of
 policy and jail rules for inmates with mental health concerns or inmates with
 developmental disabilities may be as a result of their disability and staff may not
 be aware of these factors when determining the method of intervention/discipline.
 Placing an inmate who is acting-out based on his mental health condition in
 isolation may be detrimental to his mental health and well-being.
 References
 28 CFR§ 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
      (ii) Afford a qualified individual with a disability an opportunity to participate
     in or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;


                                        Page 248
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 252 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                        AMERICAN WITH DISABILITIES ACT ASSESSMENT
                        DECEMBER 22, 2016



     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or
     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
 of a facility, make selections—
     (i) That have the effect of excluding individuals with disabilities from, denying
     them the benefits of, or otherwise subjecting them to discrimination; or
     (ii) That have the purpose or effect of defeating or substantially impairing the
     accomplishment of the objectives of the service, program, or activity with
     respect to individuals with disabilities.
 28 CFR 35.130(b)(8): A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.
 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Armstrong v. Brown settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 Disciplinary Process

 Reasonable accommodations shall be afforded inmates with disabilities in the
 disciplinary process.

 To assure a fair and just proceeding, the assignment of a Staff Assistant (SA)
 and/or an Investigative Employee (IE), as provided in CCR Sections 3315 (d)(1)
 an (2), may be required for the inmate. The inmate and/or SA or IE may need to
 be assigned by a bilingual aide or qualified interpreter in order to ensure effective
 communication. Additional accommodations may be appropriate. All written
 notes utilized and exchanged for effective communication between the inmate
 and staff shall be attached and included with the disciplinary documents for
 placement in the inmate’s central file.

 The information below is for reference only.                 Due to the settlement


                                          Page 249
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 253 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Clark v. California settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Clark v. California” amended March 1, 2002, mandates the following:

 DISCIPLINARY PROCESS

 To assist DDP inmates in conforming departmental rules and regulations, all staff
 who interact with this population must closely monitor the inmates' daily activities.
 An employee may attempt to address problematic behavior informally; e.g., direct
 instructions, prompting, verbal counseling. The employee must ensure the
 inmate understands (to the best of his/her ability) the consequences of continued
 misconduct. If this informal intervention successfully corrects the behavior, no
 further disciplinary action is required. If the inmate continues the misconduct and
 informal intervention was not successful or the behavior was of a serious nature
 the misconduct must be handled in accordance with CCR, Title 15,starting at
 Section 3310. The method of discipline may include:

       Issuing a CDC Form 128-A, Chrono-Custodial Counseling
       Issuing a CDC Form 115 the staff member observing the misconduct must
        take into consideration the severity of the inmate's disability and the
        inmate's need for adaptive support services when determining the method
        of discipline.

 To assure a fair and just proceeding, if the misconduct is recorded on a CDC
 Form 115 (administrative or serious rules violations), all DDP inmates must be
 assigned an SA. The SA can be any staff who have received training referenced
 in Section X, D, and training in due process hearings. The assigned SA may be
 assisted by a bilingual aide, reader, mental health clinician, etc., as necessary. In
 accordance with CCR, Title 15, Sections 3318(b) and 3315 (d)(2), the SA must:

       Inform the inmate of his/her rights and ensure that he/she understands the
        disciplinary procedures to the best of the inmate's ability;
       Help the inmate to prepare for the disciplinary hearing;
       Represent the inmate's position at the hearing;
       Ensure the inmate's position is understood;
       Ensure the inmate understands to the best of his/her ability the decisions
        reached;
       Provide the hearing official with information related to the inmate's
        developmental disability and the adaptive support services required;
       Be present at the disciplinary hearing and all interviews related to the
        disciplinary process;


                                        Page 250
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 254 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Refrain from giving legal counselor specifying the position the inmate
        should take in any disciplinary proceeding; and
       Additional assistance as appropriate.

 The SAs and hearing officials must be trained to communicate with DDP inmates.
 The SA must complete courses in the Overview of Developmental Disabilities,
 Staff Assistance for Inmates with Developmental Disabilities, and the Overview of
 the Inmate Disciplinary Process.

 If the inmate is found guilty of a rules violation, the Chief Disciplinary Officer
 (CDO) must review the completed CDC Form 115 in accordance with CCR, Title
 15, Section 3312.

 The CDO must consult with the clinician assigned to DDP inmates regarding the
 findings and disposition of the hearing before taking action. The clinician
 assigned to DDP inmates must provide input as to the effectiveness of the
 disposition in correcting the inmate's behavior. Both the CDO and clinician must
 sign the completed CDC Form 115. By signing the CDC Form 115, the clinician
 is not endorsing the disposition of the CDC Form 115, but only acknowledging
 the consultation. The need for the CDO to consult with clinicians concerning the
 disposition of CDC Forms 115 for inmates with developmental disabilities must
 be incorporated into applicable Lesson Plans, Post Orders, and Operational
 Procedures of all designated institutions. In accordance with CCR, Title 15,
 Section 3313(c), the classification of a CDC Form 115 may be changed before,
 during, or after a disciplinary hearing from serious to administrative. Other
 decisions for CDC Forms 115 can be to:

       Affirm, reverse, or modify the disciplinary action and/or credit forfeiture;
       Order a different action or a different method of discipline;
       Dismiss the charge;
       Order a rehearing of the charge;
       Refer the charge for criminal prosecution; and
       Order a combination of any of these actions.

 If a DDP inmate exhibits on going behavioral problems, institution clinical staff
 shall refer the case to HCSD Clark Coordinator for assistance in assessing the
 causes of the behavior and creating an intensive behavioral modification and
 treatment plan.

 The ADA Coordinator will review CDC Form 115s at least monthly to identify any
 patterns of misbehavior that may be related to the DDP inmates' disabilities (see
 Section VI, L).




                                        Page 251
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 255 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 U.S. Department of Justice Civil Rights Division Disability Rights Section
 Commonly Asked Questions About The Americans With Disabilities Act
 and Law Enforcement
 II. Interacting with People with Disabilities

 8. Q: What steps should officers follow to communicate effectively with an
 individual who is blind or visually impaired?

 A: It is important for officers to identify themselves and to state clearly and
 completely any directions or instructions -- including any information that is
 posted visually. Officers must read out loud in full any documents that a person
 who is blind or visually impaired needs to sign. Before taking photos or
 fingerprints, it is a good idea to describe the procedures in advance so that the
 individual will know what to expect.
 III. Effective Communication

 11. Q: If the person uses sign language, what kinds of communication will require
 an interpreter?

 A: The length, importance, or complexity of the communication will help
 determine whether an interpreter is necessary for effective communication.

              In a simple encounter, such as checking a driver's license or giving
               street directions, a notepad and pencil normally will be sufficient;

              During interrogations and arrests, a sign language interpreter will
               often be necessary to effectively communicate with an individual
               who uses sign language;

              If the legality of a conversation will be questioned in court, such as
               where Miranda warnings are issued, a sign language interpreter
               may be necessary. Police officers should be careful about
               miscommunication in the absence of a qualified interpreter -- a nod
               of the head may be an attempt to appear cooperative in the midst
               of misunderstanding, rather than consent or a confession of
               wrongdoing;

              In general, if an individual who does not have a hearing disability
               would be subject to police action without interrogation, then an
               interpreter will not be required, unless one is necessary to explain
               the action being taken.

 18. Q: Procedures at my office require citizens to fill out forms when reporting
 crimes. What if the person has a vision disability, a learning disability, mental


                                        Page 252
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 256 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 retardation or some other disability that may prevent the person from filling out a
 form?

 A: The simplest solution is to have an officer or clerk assist the person in
 reading and filling out the form. Police officers have probably been doing
 this for years. The form itself could also be provided in an alternative
 format. Providing a copy of the form in large print (which is usually as
 simple as using a copy machine or computer to increase type size) will
 make the form accessible to many individuals with moderate vision
 disabilities.

 V. Modifications of Policies, Practices, and Procedures

 23. Q: What types of modifications in law enforcement policies, practices,
 and procedures does the ADA require?

 A: The ADA requires law enforcement agencies to make reasonable
 modifications in their policies, practices, and procedures that are
 necessary to ensure accessibility for individuals with disabilities, unless
 making such modifications would fundamentally alter the program or
 service involved. There are many ways in which a police or sheriff’s
 department might need to modify its normal practices to accommodate a
 person with a disability.
 Example: A department modifies the procedures for giving Miranda
 warnings when arresting an individual who has mental retardation. Law
 enforcement personnel use simple words and ask the individual to repeat
 each phrase of the warnings in her or his own words. The personnel also
 check for understanding, by asking the individual such questions as what
 a lawyer is and how a lawyer might help the individual, or asking the
 individual for an example of what a right is. Using simple language or
 pictures and symbols, speaking slowly and clearly, and asking concrete
 questions, are all ways to communicate with individuals who have mental
 retardation.




                                       Page 253
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 257 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Inmate Orientation
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders pertaining to inmate orientation are outlined in Operations
 Orders 04/07 Dress In/Dress Out Procedures, 04/08 Prisoner Orientation and
 07/03 Inmate Discipline Plan.
 Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
 Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1069 Inmate
 Orientation requires that:
    (a) In Type II, III, and IV facilities, the facility administrator shall develop
    written policies and procedures for the implementation of a program
    reasonably understandable to inmates designed to orient a newly received
    inmate at the time of placement in a living area. Such a program shall be
    published and include, but not be limited to, the following:

    1)   correspondence, visiting, and telephone usage rules;
    2)   rules and disciplinary procedures;
    3)   inmate grievance procedures;
    4)   programs and activities available and method of application;
    5)   medical services;
    6)   classification/housing assignments;
    7)   court appearance where scheduled, if known; and,
    8)   voting, including registration.

 § 1080. Rules and Disciplinary Penalties requires that;

    Wherever discipline is administered, each facility administrator shall establish
    written rules and disciplinary penalties to guide inmate conduct. Such rules
    and disciplinary penalties shall be stated simply and affirmatively, and posted
    conspicuously in housing units and the booking area or issued to each inmate
    upon booking. For those inmates who are illiterate or unable to read English,
    and for persons with disabilities, provision shall be made for the jail staff to
    instruct them verbally or provide them with material in an understandable form
    regarding jail rules and disciplinary procedures and penalties.

 § 1080 defines people with disabilities as including but not limited to:

    Persons with a physical or mental impairment that substantially limits one or
    more of their major life activities or those persons with a record of such
    impairment or perceived impairment that does not include substance use
    disorders resulting from current illegal use of a controlled substance.




                                        Page 254
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 258 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Per Operations Order 04/07, Dress in/Dress Out Procedures, custody staff shall
 provide the prisoner with orientation materials in accordance with Operations
 Order 04/08 Prisoner Orientation.
 Per Operations Order 07/03, Inmate Discipline Plan, all inmates being housed
 will receive an orientation booklet that contains all facility rules guiding inmate
 conduct and the corresponding disciplinary penalties. For those inmates who are
 illiterate or unable to read English, and for persons with disabilities, verbal
 instructions or material in an understandable form regarding jail rules and
 disciplinary procedures and penalties will be provided.
 A copy of the inmate orientation book describing the inmate discipline plan, rules
 and penalties shall be kept at the Public Counter/Gatehouse and shall be made
 available to the public upon request.
 Per Operations Order 04/08, Prisoner Orientation, custody staff shall be
 responsible for providing each inmate with an orientation handbook and giving
 each inmate a verbal orientation prior to being located in a housing unit.
 Inmates shall be provided with an inmate orientation handbook, which includes
 but is not limited to the following information:
       Correspondence, visiting, and telephone usage rules.
       Rules of conduct and disciplinary procedures.
       Inmate grievance procedures.
       Available programs, activities, and inmate services.
       Medical, dental, and psychiatric services.
 Custody staff are responsible for being able to provide inmate orientation
 information in a format reasonably understandable to inmates. Considerations for
 providing this information includes, but is not limited to, the following:
       Inmates who do not speak or write English.
       Inmates with disabilities such as hearing or visual impairment.
 Custody staff is responsible for providing a verbal orientation in summary to all
 inmates prior to the inmate(s) being housed in a housing unit. The verbal
 orientation includes, but is not limited to:
       Explaining the basic rules of conduct of the respective facility.
       Referring inmates to the inmate handbook or other appropriate orientation
        information.
 Inmates are provided the opportunity to have questions answered about their
 housing facility or incarceration. The methods inmates may use to ask questions
 include, but are not limited to:
       Prisoner request forms.
       Medical, dental, and psychiatric service request forms.


                                       Page 255
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 259 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Direct questions to custody staff.
 Orientation information may be provided in person and/or by using a video format
 presentation prepared by the respective facility. At the MJ, the orientation
 material will be presented by custody staff in property. At RCCC, the orientation
 material will be presented by custody staff during intake.
 Orientation information may be given in the housing unit to supplement the
 information given at the above locations at each facility.
 Observations
 The Assessment Team observed the intake/booking/classification and housing
 process at the MJ, as well as intake and processing at RCCC for both male and
 female inmates.
 At the MJ, on several occasions during the day shift (0600-1800 hours) and night
 shift (1800-0600 hours), the Assessment Team observed the entire intake,
 booking, medical and mental health screening, and housing (including “dress-in”)
 process. On different dates and shifts, the Assessment Team observed
 numerous inmates go through the entire process from beginning to end.
 Additionally, the Assessment Team observed several other inmates go through
 various parts of the process, whether intake, booking, medical screening, mental
 health screening, or housing. Note: in many of the latter cases, Assessment
 Team representatives would alternate observing particular inmates go through
 each phase of the process, meaning several more of these inmates were
 observed through the entire process.
 There is no video orientation provided at the MJ, however, inmates that are being
 housed at the MJ are shown a PREA video. This video is shown after the inmate
 has been dressed out into jail-issued clothing in the felony holding tank. When
 observing the MJ dress out process the Assessment Team noted that there are
 inconsistencies on how the different teams process inmates through the dress
 out process. One of the teams was observed providing all inmates with an
 Inmate/Detainee Handbook at the time of the dress out. Another team advised
 the inmate that the Inmate/Detainee Handbook was being offered and they could
 obtain one from the counter as they were placing the identification band on the
 inmates. Another team didn’t offer or provide the inmates with an
 Inmate/Detainee Handbook during the dress out process. All of the teams
 required the inmates to sign the Inmate/Detainee PREA Attestation Form
 indicating that they had received the inmate handbook and had viewed the PREA
 education video, even though they had not received the inmate handbook.
 At no time was there any verbal inmate orientation as to the jail rules,
 expectations, or information relative to programs, services or activities, nor was
 any information provided to inmates (including those with disabilities) with regard
 to emergencies, alarms, evacuations, disability programs or services. The


                                        Page 256
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 260 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Assessment Team also observed the classification process, and there was no
 verbal orientation provided during the classification interview either.
 At the RCCC, the Assessment Team made numerous attempts to observe
 inmate processing; however, as most of the new arrivals are processed through
 the MJ, the team was unable to observe new arrivals being processed at RCCC.
 The Assessment Team notes that at RCCC, ICE detainees are required to
 receive orientation. The RCCC detainee orientation is a typed 2-page document
 that notes “To Be Read To The Detainee” and reads as follows:
                          The RCCC Detainee Orientation
 The following information must be read to all U.S. Immigrations and Customs
 Enforcement (ICE) detainees during intake/classification process after arrival to
 the Rio Cosumnes Correctional Center (RCCC). A signed copy of this document
 shall be placed in the detainee’s file.
 You are currently being detained by the U/S Immigration and Customs
 Enforcement (ICE) pending the outcome of your immigration proceedings. This
 facility is the Rio Cosumnes Correctional Center (RCCC), which is operated by
 the Sacramento County Sheriff’s Department.        The facility is located in
 Sacramento, California.
 The following is a brief overview of the RCCC policies and services available to
 you at the facility. Detailed information of each of the below items can be found in
 the RCCC Inmate and Detainee Orientation Handbook.
       Detainees housed at RCCC must follow all facility rules. These rules must
        be followed or you will be subject to disciplinary action. Anyone accused
        of violating a facility rule shall be provided a fair and impartial disciplinary
        process.
       All detainees will be counted a minimum of six times in a 24-hour period.
        These counts will generally occur before meals and during shift exchange.
        There is no talking or activities allowed during any count. All detainees
        will remain on their assigned bunks until count is clear.
       Meals are served three times a day. Special allergen free food trays are
        available for those with a doctor’s order. Special religious food trays are
        available for those who are approved by the facility Chaplain.
       All detainees will be issued jail clothing, bedding, a towel, and personal
        hygiene kit. Laundry services for all clothing and bedding will be provided
        on a regular basis.
       All detainees will have access to telephones, mail services, incoming
        email services, visitation, televisions, outdoor recreation, religious


                                        Page 257
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 261 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



        programs, and a variety of reading materials. A schedule of programs
        services and daily activities is posted in your housing unit.
       All detainees will be afforded access to the law library. To visit the law
        library, you will need to send an inmate message request (KITE) to the law
        librarian. The librarian will schedule your visits.
       All detainees will have access to medical and psychiatric services 24
        hours each day / seven days each week. Detainees will not be charged a
        co-payment for healthcare services. You can request to see medical or
        psychiatric staff by submitting a pink medical request (KITE) that is
        available in your housing location.          Any medical or psychiatric
        emergencies should be reported to facility staff immediately.
       The ICE Know Your Rights video is shown regularly on facility televisions
        in English, Spanish and French. Information on how to contact your
        consulate is contained in the RCCC Inmate and Detainee Handbook.
       Additional information can also be found in the information packet posted
        in each housing location. This packet contains a variety of information
        related to pro bono legal services and how to pursue those services. This
        packet also contains information on how to contact ICE.
       Any ICE related questions should be directed to the onsite ICE
        representative or by completing an ICE inmate message request form
        (KITE). These request forms can be placed in the mailbox labeled “ICE”
        located in your housing location or given directly to the ICE representative.
       Any other questions, not ICE related may be directed to housing officers
        or written on a RCCC inmate message request form (KITE). You will
        receive an answer in a timely manner.
       Do you have any questions?
 You are being provided a copy of the RCCC Inmate and Detainee Handbook.
 You are encouraged to read through the handbook to familiarize yourself with the
 rules, regulations, policies and procedures to be followed while housed at RCCC.
 Detainees are required to initial and certify that they were provided orientation.
 The staff member is required to also note if any translation service or interpreter
 was utilized to provide the information to the detainee.
 Staff Interviews
 The Assessment Team interviewed deputies assigned to the intake, booking and
 property area (assigned to escort new arrivals to their respective housing units)
 upon completion of intake processing). The Assessment Team also interviewed
 approximately 52 custody staff, which included deputies from every housing unit


                                        Page 258
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 262 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 at the MJ and RCCC, where inmates are housed. Much of the interview
 information obtained relative to inmate orientation was inconsistent and wasn’t in
 accordance with the aforementioned policy.
 Most deputies indicated that all inmates are provided an Inmate/Detainee
 Handbook during processing. A few of the staff interviewed indicated that
 inmates are required to view a orientation video; however, the video referred to is
 actually specific to PREA and does not pertain to inmate orientation.
 Nearly all of the housing unit deputies interviewed admitted that they
 (themselves) do not issue rulebooks to inmates upon arrival to their respective
 units. However, a few of the staff mentioned that they would provide them if the
 inmate asked for one.
 Most of the intake, booking or housing unit staff indicated that they provide verbal
 orientation to inmates, or that orientation is normally given in any of those areas.
 A couple of the deputies mentioned they provide verbal orientation to inmates.
 Some staff stated that they provide the rules of the unit or basic expectations like
 use of the emergency call button, inmate responsibility during alarms, KITE’s,
 and count process. However, this information is not specific to orientation-type
 material, such as available programs, services and activities, e.g., grievance
 process, library/law library, religious services, etc. including orientation material
 required to be covered by Title 15. Moreover, after being asked, these deputies
 acknowledged that they do not follow any script or written material, but rather
 provide these basic house rules from their memory. Although many of the
 deputies did acknowledge that they verbally provide the basic rules of the
 housing unit to the newly arrived inmates, the vast majority of them also admitted
 that that does not suffice as an official inmate orientation. The deputies further
 acknowledged that there is not a current process in place to log whether
 orientation was provided or to determine the specific orientation material that
 should be covered.
 Inmate Interviews
 During the inmate interviews, about two-thirds of the inmates interviewed
 indicated that they were not provided a rulebook. About ninety percent of the
 inmates stated that staff did not provide any form of orientation.
 The inmates who acknowledged ever receiving a verbal orientation/information
 indicated that this orientation was of basic unit rules, but even most of those
 inmates believed that the information was more of the deputies’ own house rules
 rather than a detailed inmate orientation. Some inmates admitted they received
 information from other inmates, such as their cellmates and/or “houseman”.
 Some inmates stated that they felt lost and just learned about pertinent jail
 information such as programs and expectations from other inmates and not staff.
 Some inmates that received the Inmate/Detainee Handbook cannot read and
 therefore, they were not aware of the information contained in the handbook.


                                        Page 259
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 263 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Of the 8 ICE detainees interviewed; only one indicated that staff had read the
 orientation information to him. All detainees with the exception of one stated that
 they had been issued the handbook in booking.
 Conclusion
 The SCSD detention facilities do not accommodate disabled inmates during the
 inmate orientation process.
 Disabled inmates (e.g., those with vision, hearing, speech, learning and
 developmental disabilities, as well as those with mental illness and other
 disabilities) are being held accountable for their actions, and are expected to
 understand the jail’s rules and expectations. Yet the disabled inmates as well as
 the rest of the inmate population are not being informed of jail rules. Disabled
 inmates (such as those with vision, hearing, speech, learning, and developmental
 disabilities, as well as those with mental illness and other disabilities) are not
 informed of available reasonable accommodations; they are not appropriately
 informed of available programs, services and activities; and they are not
 receiving the jail rulebook, or observing an inmate orientation video, or having
 specific rules or expectations explained to them by staff. As a result, the SCSD
 detention facilities are exposing disabled inmates to possible discrimination and
 exclusion from equal participation in the jail’s programs and other activities.
 The SCSD detention facilities do not provide (or adequately provide) inmate
 orientation information or materials, and do not accommodate disabled inmates
 (such as those with vision, hearing, speech, learning and developmental
 disabilities, or those with mental illness or other disabilities) during orientation.
 Because orientation is not provided, there is no mechanism to allow for EC and
 alternate or accessible methods in presenting inmate orientation materials or
 information.
 As a result of the assessment, which included reviews of applicable policies and
 other documents, as well as staff and inmate interviews, findings for this area
 include:
       SCSD detention facilities staff are not adhering to Operations Order 04/08
        Prisoner Orientation, which requires staff to provide each inmate with an
        orientation handbook and to give each prisoner a verbal orientation prior
        to being located in a housing unit. As a result:
         There is no verbal inmate orientation information being provided (other
            than isolated cases where unit deputies provide an unscripted or
            unwritten account of the deputies’ personal unit expectations); and
         Inmates are rarely being issued jail rulebooks.




                                        Page 260
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 264 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 In order for the SCSD detention facilities to come into compliance with Title II of
 the ADA, Operation Orders, and to ensure best practices, staff must ensure the
 following:
       The inmate orientation process must be comprehensive and provided in
        accessible formats;
       Vision-impaired and deaf/hearing-impaired inmates as well as those with
        learning disabilities shall be accommodated with alternate forms of
        communication, e.g., verbal communication, video/audio presentation, and
        written material (large print), in order to ensure EC in presentation of the
        information;
       Staff must effectively communicate the contents of the rulebook
        (handbook) and related materials to all inmates. This obviously includes
        inmates who are deaf or hearing-impaired, including those for whom
        written language is not an effective means of communication;
         Staff may meet this obligation by providing a video of a qualified
            interpreter signing the contents of the jail rulebook, or by using on on-
            site interpreter or an interpreter through video interpreter services; and
         Appropriate technology for viewing the video must be utilized.

 The following information should be incorporated as part of the inmate orientation
 process:
       The purpose of the disability program;
       Availability of Title 15 and any pertinent existing and future disability-
        related forms or materials (in accessible formats to inmates with
        disabilities);
       The inmate grievance process and location of the forms (this should also
        include any possible future related forms or materials if implemented, e.g.,
        request for Reasonable Modifications or Accommodation forms and
        information);
       Reasonable modifications or accommodations available to qualified
        inmates, e.g., SLIs for due process settings (i.e. inmate infraction hearings,
        notifications of charges, notices to appear) health care consultations, and
        classification interviews/processes;
       If implemented in the future, information regarding access to inmate staff
        readers or scribes, and availability of specialized library equipment for
        qualified hearing/vision-impaired and learning disabled inmates such as
        text magnifiers, large print materials, audiocassette tapes;
       The process of personal notification by staff and possible use of a dry
        erase/chalk board and/or lighted electrical banner for notification of
        announcements, visits, ducats (appointment slips) or messages in the
        housing unit;
       Access to a TTY and volume control telephone;
       Access to a closed captioning television in the housing unit;


                                        Page 261
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 265 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Information regarding emergency alarms, evacuations, announcements
        and notices; and
       The SCSD detention facilities inmate assistance program (if further
        developed in the future to include assistance to hearing, vision, speech,
        learning and intellectually disabled inmates).
 References
 28 CFR § 35.130(a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 C.F.R. 35.106 states that a public entity shall make available to applicants,
 participants, beneficiaries, and other interested persons information regarding
 non-discrimination on the basis of disabilities in the services, programs, or
 activities of the public entity.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates delivery of inmate orientation at each of CDCR’s adult institutions.
 Examples of required information for mobility impaired inmates include the
 following: the purpose of the inmate disability program, availability of Title 15,
 rulebooks, availability of grievances and reasonable accommodation requests,
 reasonable accommodations/modifications available to qualified inmates, inmate
 assistance program or assistance that may be provided by inmates (if applicable),
 information regarding emergency alarms, evacuations, etc.

 As a result of the initiation of an administrative investigation (by the United States
 Department of Justice [USDOJ]) due to a complaint filed pursuant to Title II of the
 ADA, and Section 504 of the Rehabilitation Act of 1973, in March 2013, a
 settlement agreement was reached between the United States of America
 (United States Department of Justice) and the County of Arapahoe, Colorado.

 The settlement agreement specifically applied to inmates who were deaf or
 hearing impaired. As related to inmate orientation, terms and conditions of the
 settlement agreement included but were not limited to the following:



                                        Page 262
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 266 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



     Inmate handbook:
     At the earliest reasonable time, Personnel will effectively communicate the
     contents of the Inmate Handbook and similar publications to all inmates who
     are deaf or hard of hearing, including those for whom written language is not
     an effective means of communication. Personnel may choose to meet this
     obligation by providing a video of a qualified interpreter signing the contents
     of the Inmate Handbook, along with appropriate technology for viewing, or by
     providing a qualified interpreter to interpret the contents of the Inmate
     Handbook to the inmate who is deaf or hard of hearing.




                                       Page 263
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 267 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Alarms/Emergencies
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders pertaining to the emergency response and evacuation
 processes include: 02/01 Use of Force; 02/04 Weapons, Tactical Weapons, and
 Specialized Equipment; 03/01 Critical Incident Response Plan; 03/09 Fights,
 Riots, Hostage and Minor Disturbances; 03/12 Evacuation Plan – Main Jail; and
 03/13 Evacuation Plan – RCCC. The Assessment Team reviewed the above
 listed Operations Orders to identify whether they contained any language specific
 to ADA or inmates with disabilities.
 Specifically, the Assessment Team reviewed the operations orders to determine
 if language included: information about staff access to a current roster/list from
 an electronic tracking system for disabled inmates; requirements for inmates
 during emergency alarms or evacuations, e.g., return to their assigned cell/bed
 areas, freeze movement, ‘take a knee’ on the ground, face the nearest wall, sit
 on the ground, lay on ground in a prone position, or await for specific verbal
 instructions from staff; inmate identification vests (or similar process), e.g., for
 mobility, deaf/hearing, and blind/vision impaired inmates; inmate notification;
 reasonable accommodations/assistance (during evacuations or emergencies);
 effectively communicating (as feasible) with inmates whose disability may make it
 difficult for them to either know or understand that an alarm or emergency may
 be taking place, or whose disability may pose a barrier to communications and
 therefore may encounter difficulties understanding how to appropriately react to
 emergencies, e.g., deaf/hearing impaired inmates as well as those with an
 intellectual (developmental) disability; de-escalation for inmates with mental
 illness (as applicable), and special considerations for mobility impaired inmates
 or others during movement or transport.
 None of the operations orders reviewed contained any ADA or inmate disability
 language or references, and all were silent regarding an expectation to either
 return to their cell/bed area, freeze movement, ‘take a knee’ on the ground, face
 the nearest wall, sit on the ground, lay in a prone position on the ground, or await
 other verbal instructions.
 Operations Order 03/12, Evacuation Plan - MJ, Section II.D. outlines the
 evacuation priorities of individual housing units:
    1) Evacuation of prisoners exposed to immediate risk of injury;
    2) Evacuation of the infirmary (2-West) and the sub-acute (2-East) prisoners;
    3) Evacuation of female prisoners;
    4) Evacuation of High Security, Disciplinary Housing, and acute psychiatric
       prisoners separate from the general population; and



                                        Page 264
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 268 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



    5) Evacuation of Booking and Court Holding areas.
 Section II.F., states in part, “Each housing unit shall follow the evacuation
 procedure contained in this Order unless directed otherwise by the Incident
 Commander:
    1) Housing unit officers should account for prisoners in their housing area, by
       both locator card and Control Point Group List (PF-11) unless the
       resources are unavailable; and
    2) If locator cards or the PF-11 lists are unavailable, handwritten lists or
       location boards may be substituted.”
 The Assessment Team also reviewed the following list of Operations Orders to
 ascertain whether pertinent ADA language existed as well: 01/14 Division Safety
 Program; 01/15 Reporting of Incidents and Crimes; 02/02 Use of restraint
 Devices; 02/03 Use of Pro-Straint Chair; 02/05 Custody Emergency Response
 Team; 02/06 Prisoner Searches; 02/12 Transportation of Prisoners; 03/02 Fire
 Prevention – Main Jail; 03/03 Fire Suppression – Main Jail; 03/04 Fire Prevention
 – RCCC; 03/05 Fire Suppression – RCCC; 03/06 Emergency Systems and
 Equipment; 03/07 Medical Emergencies; 03/11 Natural Disasters, and 03/15
 Escape Response. These Operations Orders also did not contain any relevant
 ADA or inmate disability information. However, most of these Orders will be
 outlined with noted concerns and recommendations for other ADA-related issues,
 and will be detailed in other sections of this report as applicable.
 Observations
 During the time periods the Assessment Team was on grounds at the MJ and
 RCCC facilities, the team members observed a few emergency alarms primarily
 from adjacent housing areas or just outside the respective units.            The
 Assessment Team did not observe any visual alarms (e.g., flashing lights) to alert
 deaf/hearing-impaired inmates as to an emergency situation or incident. It
 appears that the alarms are audible only. A deaf inmate housed at RCCC
 complained to the Assessment Team that there is no mechanism for him to
 immediately or quickly learn of an alarm sounding.
 There were no evacuations; therefore, the Assessment Team was unable to
 observe these processes.
 In touring the housing units, most of the units/pods had notices for emergency
 and fire exits routes posted, but several units/pods throughout the MJ and RCCC
 did not. This will be outlined in more detail in another section of this report.
 Staff Interviews
 The Assessment Team interviewed one or more deputies from every housing
 unit at both the MJ and RCCC facilities to obtain information relative to staff


                                       Page 265
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 269 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 knowledge and practices, and their expectations of inmates during emergencies
 and inmate evacuations. The Assessment Team asked questions pertaining to:
 identification of disabled inmates or staff access to an updated tracking roster of
 disabled inmates; requirements or expectations for inmates during emergency
 alarms, e.g., freeze movement, ‘take a knee’ on the ground, sit on the ground,
 face the nearest wall, lay on ground in a prone position, or await for specific
 verbal instructions from staff; inmate identification vests (or similar process),
 inmate notification; reasonable accommodations/assistance (during evacuations
 or emergencies); effectively communicating (as feasible) with inmates whose
 disability may make it difficult for them to either know or understand that an alarm
 or emergency may be taking place, or whose disability may pose a barrier to
 communications and therefore may encounter difficulties understanding how to
 appropriately react to emergencies; and special considerations for mobility
 impaired inmates or others during movement or transport.
 All staff interviewed acknowledged that there is no master-tracking roster of
 identified inmates with disabilities. Most staff were not aware of the Operations
 Orders requirement for staff to use the Locator Cards during emergency
 evacuations, and there was no consistency in a primary method with which staff
 would identify inmates during an emergency evacuation.
 Staff provided the following responses or cited the following methods with which
 they would identify an inmate as having a disability or special need: they (staff)
 are regularly assigned to their specific unit and already know who their disabled
 inmates (and those with medical needs) are; observing and talking/interviewing
 with the inmates; the JIMS system PF2, PF4, and PF10 screens (although some
 staff admitted that this system usually does not tell them if an inmate has a
 specific disability); Locator Cards and attached medical chronos for health care
 appliances/assistive devices (inmates are required to maintain the chronos on
 their persons); face-to-face identification check (using Locator Cards); white
 boards in control booths (written in grease pencil) for RCCC housing units; and
 the white board in the Nurses Station (second floor medical at MJ) will indicate
 ‘MA Assist’ for inmates who require extra care or assistance; disabled inmates
 are usually housed on the second floor medical unit (for MJ).
 The Assessment Team asked the housing unit deputies about the current
 practices and expectations of inmates during emergency alarms.               Staff
 mentioned that they conduct periodic evacuation drills for readiness. The
 overwhelming majority of staff indicated that inmates are ultimately expected to
 ‘lockdown’ and return to their respective assigned cells/bed areas. The inmates
 must turn and face the nearest wall, place their hands inside the waistband of
 their pants, and stop all movement. About 20 percent of the housing unit staff
 stated that they use discretion as to whether to require the inmates to lay on the
 ground in a prone position. Some staff said they use further discretion whether




                                        Page 266
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 270 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 to use physical force to ensure an inmate assumes a prone position (if an inmate
 does not voluntarily assume such position).
 However, most of these staff acknowledged that if they are aware that a
 particular inmate has a mobility or other disability that precludes them from
 assuming a prone position, then an exception would be made, and those inmates
 would not be required to lay or sit on the ground if they were unable to do so.
 Most staff acknowledged that when they respond to an emergency alarm in a unit
 where they are not regularly assigned, it is very difficult or impossible to know
 each inmate and whether any inmates have a disability that could prevent them
 from immediately being aware of an alarm, or from being able to immediately
 face the nearest wall or assume a prone position on the ground. Some of the
 staff admitted that the wristband and locator card identification systems are not
 effective for emergency alarm situations. Most of the staff also thought a more
 visible type of identification system could be more appropriate for quick
 identification as well as staff safety during emergency alarm situations, e.g.,
 identification vests for specific types of disabilities, e.g., mobility, blind/vision, and
 deaf/hearing.
 Nearly all staff interviewed stated they would provide any inmate
 accommodations as necessary during an evacuation or emergency situation.
 For emergency inmate notification, staff make a verbal announcement on their
 cell/housing unit intercom system. Staff indicated that they have the capability to
 do a major group release if necessary.
 Staff seemed to be very accommodating with their responses. Most staff said
 they would use their assigned radio to call for staff assistance as warranted, and
 would provide any assistance to disabled inmates as needed, including
 physically helping them, obtaining a wheelchair if necessary, etc. During
 evacuations, staff cycle each inmate out one-by-one to make sure no inmates
 are left behind, and they check each cell/bed area, common area, and other
 areas.
 Conclusion
 Listed below are noted concerns regarding the Sheriff’s Department County of
 Sacramento Correctional Services Operations Orders and/or staff practices and
 expectations of disabled inmates during emergencies and alarms:
       The aforementioned applicable Operations Orders must contain ADA or
        disability-related language;
       There must be a comprehensive inmate disability screening and
        identification process as well as an electronic tracking system in place to
        ensure all staff are aware of all inmates with disabilities, physical
        limitations, and accommodations/assistance needs;


                                          Page 267
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 271 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



           o Operations Order 03/12, Evacuation Plan – MJ Section II.F. must
             reflect any future modifications for staff responsibilities toward
             identifying inmates during emergencies and alarms;
       There must be written information contained in the applicable Operations
        Orders regarding directives or expectations for inmates (including disabled
        inmates) during emergencies and alarms;
           o There must be staff consistency with their expectations of inmates
             during emergency alarms;
           o Without any directive from the applicable Operations Orders, most
             staff are directing inmates to face the nearest wall (with their hands
             placed inside the waist bands of their pants), while other staff
             instruct inmates to lay on the ground in a prone position. As stated
             above, a portion of these staff also indicate they may use physical
             force if an inmate refuses to lay in a prone position;
           o Because of an inadequate health care screening process for
             disabilities, physical limitations, and accommodation needs, staff
             don’t generally know which inmates have a disability, or who has
             the ability to assume a prone position on the ground, or who may
             need assistance;
           o Unless the Operations Order is modified to indicate that no inmates
             will be required to lay on the ground in a prone position during
             alarms or emergencies, then the applicable Order must contain
             language that mobility-disabled inmates will not be forced to a
             prone or in a seated position on the ground during an emergency
             alarm;
       There must be written information in the applicable Operations Orders
        regarding inmate notification (during alarms or emergencies);
       There must be written information in the applicable Operations Orders
        regarding identifying accommodation/assistance needs for disabled
        inmates, so staff can provide help as necessary during emergencies or
        alarms;
       There must be written information in the applicable Operations Orders
        regarding communicating appropriately (effectively) during emergencies or
        alarms, with inmates who may have a disability that provides a potential
        barrier to communications;
       Any prioritization for evacuating individual housing units and/or disabled
        inmates must be articulated in the appropriate Operations Orders;



                                       Page 268
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 272 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



           o Operations Order, 03/12 Evacuation Plan – MJ, Section II.D. as
             shown above, outlines the guidelines in determining how to
             prioritize the evacuation of individual housing units. However, in
             the past nearly all disabled inmates either were or were assumed to
             be housed on the MJ second floor (2/W and 2/E). There is no
             priority listed in the Order for the evacuation of disabled inmates.
             Although a large percentage of disabled inmates at the MJ are still
             housed on the second floor infirmary, many of them (various
             disabilities) are now being housed in other areas of the MJ as well
             as the RCCC.
       There are no visual alarms (audible only);
           o Deaf inmates would not quickly be alerted to alarms or
             emergencies;
       All housing units/pods must have the notices for emergency and fire exits
        routes posted;
       The SCSD detention facilities should give consideration to other more
        visible and easily identifiable methods of inmate identification (during
        emergencies) other than wristbands, e.g., identification vests for mobility,
        deaf/hearing-impaired and blind/vision impaired inmates.
           o Staff acknowledged that they are largely unfamiliar with inmates,
             their disabilities, or their special needs, when they (staff) respond to
             other housing units for alarms or emergencies. Most staff indicated
             that the wristband identification process is not effective for
             emergency situations.
 References
 28 CFR § 35.105 (a) requires that a public entity evaluate its current policies, and
 practices, and to the extent modification of any such policies, and practices is
 required, the public entity shall proceed to make the necessary modifications if
 they do not or may not meet the requirements Title II.
 28 CFR § 35.130 (b)(7) requires a public entity to make reasonable modifications
 in policies, practices, or procedures when the modifications are necessary to
 avoid discrimination on the basis of disability, unless the public entity can
 demonstrate that making the modifications would fundamentally alter the nature
 of the service, program, or activity.
 28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
 not, directly or through contractual, licensing, or other arrangements, on the basis
 of disability—




                                        Page 269
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 273 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Armstrong v. Brown settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 Evacuation Procedures:

 Each institution/facility (DPP designated institutions, nondesignated institutions,
 and reception centers) shall ensure the safe and effective evacuation of inmates
 with disabilities.

 Local evacuation procedures shall be adopted at each facility.

 Each institution/facility (DPP designated institutions, nondesignated institutions,
 and reception centers) shall ensure custody staff in housing units where inmates
 with disabilities that impact placement reside maintain a copy of the identification
 card/picture for that inmate with the inmate roster, to alert unit staff of the special
 needs required for emergency evacuation of the inmate. Special needs may
 include personal notification for hearing-impaired inmates, or assistance provided
 to vision or mobility impaired inmates in responding to emergency situations.

 Evacuation procedures shall be effectively communicated to disabled inmates
 during orientation process. These procedures shall also be incorporated into unit
 staff’s post orders.




                                        Page 270
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 274 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Mechanical Restraints/Searches/Count
 The Minimum Standards for Local Detention Facilities, Title 15-Crime Prevention
 and Corrections, Division 1, Chapter 1, Subchapter 4, Article 5. Classification and
 Segregation, contains the following section applicable to Mechanical Restraints:
 § 1058. Use of Restraint Devices.
 The facility administrator, in cooperation with the responsible physician, shall
 develop written policies and procedures for the use of restraint devices and may
 delegate authority to place an inmate in restraints to a physician. In addition to
 the areas specifically outlined in this regulation, at a minimum, the policy shall
 address the following areas: acceptable restraint devices; signs or symptoms
 which should result in immediate medical/mental health referral; availability of
 cardiopulmonary resuscitation equipment; protective housing of restrained
 persons; provision for hydration and sanitation needs; and exercising of
 extremities.
 Restraint devices shall only be used on inmates who display behavior which
 results in the destruction of property or reveal an intent to cause physical harm to
 self or others. Restraint devices include any devices, which immobilize an
 inmate’s extremities and/or prevent the inmate from being ambulatory. Physical
 restraints should be utilized only when it appears less restrictive alternatives
 would be ineffective in controlling the disordered behavior.
 Inmates shall be placed in restraints only with the approval of the facility
 manager, the facility watch commander, or the designated physician; continued
 retention shall be reviewed a minimum of every two hours. A medical opinion on
 placement and retention shall be secured as soon as possible, but no later than
 four hours from the time of placement. The inmate shall be medically cleared for
 continued retention at least every six hours thereafter. A mental health
 consultation shall be secured as soon as possible, but in no case longer than
 eight hours from the time of placement, to assess the need for mental health
 treatment.
 Direct visual observation shall be conducted at least twice every thirty minutes to
 ensure that the restraints are properly employed, and to ensure the safety and
 well-being of the inmate. Such observation shall be documented. While in
 restraint devices all inmates shall be housed alone or in a specified housing area
 for restrained inmates which makes provisions to protect the inmate from abuse.
 In no case shall restraints be used for discipline, or as a substitute for treatment.
 The provisions of this section do not apply to the use of handcuffs, shackles or
 other restraint devices when used to restrain inmates for security reasons.
 The SCSD detention facilities Operations Orders applicable to inmate searches,
 mechanical restraints, and inmate counts, are outlined in the following Orders:


                                        Page 271
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 275 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 02/01 Use of Force; 02/02 Use of Restraint Devices; 02/03 Use of Pro-Straint
 Chair; 02/05 Custody Emergency Response Team (CERT) and Cell Extraction
 Procedure; 02/06 Prisoner Searches; 02/12 Transportation of Prisoners; 04/01
 Intake, Search, Reception and Holding; 04/04 Use of Sobering Cell; 04/05 Use of
 Safety, Segregation, North Holding #2, and Multipurpose Rooms; 06/04 Counts
 and Lockdowns; 06/06 Organized Searches in a Housing Unit (Shakedowns),
 and 06/08 Court Pull Procedures.
 The CHS Administrative Policies applicable to inmate searches, mechanical
 restraints, and inmate counts, are outlined in the following policies: 1413 Use of
 Restraints and the Pro-Straint Chair; 1414 Restraint Check Method; 1415
 Patients in Safety Cells; 1416 Patients in Segregation; and 1425 Patients in
 Segregated Cells at Intake.
 Operations Order 02/01 Use of Force, states in part, “Officers shall use only that
 force which is reasonable, given the facts and circumstances perceived by the
 officer at the time of the event, to effectively bring an incident under control. The
 reasonableness of the force used must be judged from the perspective of a
 reasonable officer on the scene at the time of the incident.”
 It also states in part, “The application of force shall cease when control of a
 prisoner or situation is achieved and shall not be used as a form of punishment.
 The objective in applying reasonable force is to control persons and incidents
 thereby minimizing injury to all persons involved.”
 With regard to Alternative Resolutions in Lieu of Force/De-escalation, it states,
 “Staff should be cognizant of the unique environment in a correctional setting.
 Each situation shall be evaluated to determine the urgency of enforcement action.
 In situations where an immediate response may escalate or aggravate the
 situation, officers should consider the containment of the event as a tactic.
 Further, staff shall appropriately de-escalate the level of force in response to the
 suspect’s level of compliance. Possible alternative resolutions in lieu of the
 application of force include:
       Containment of the situation;
       Shutting off utilities (Water, Electricity);
       Negotiation; and
       Waiting situation out until suspect(s) voluntarily comply
 Operations Order 02/02 Use of Restraint Devices, states in part, “Restraint
 devices shall only be used on prisoners who display behavior that results in the
 destruction of property or reveals the intent to cause physical harm to self or
 others. Physical restraints should be utilized only when it appears less restrictive
 alternatives would be ineffective in controlling the disorderly behavior. The use
 of restraints shall not be used as a form of discipline or as a substitution for
 treatment. Sworn staff utilizing restraints shall be trained in the proper use of the


                                        Page 272
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 276 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 device(s). The provisions of this order do not apply to the use of handcuffs,
 shackles, or other restraint devices when used to restrain prisoners for security
 or transportation purposes. Sworn staff has the option of using an appropriate
 authorized restraint device to move or restrain a prisoner for security reasons.”
 The Order also states in part, “Restraint devices include any devices which
 immobilize a prisoner’s extremities and/or prevent the prisoner from being
 ambulatory. The following restraint devices are authorized for use:
       Pro-Straint Chair;
        Protective Helmet;
       Handcuffs / Leg Shackles / Belly Chains;
       Posey (5-point) soft ties;
       Leather leg and/or wrist cuffs;
       Plastic Handcuffs;
         Plastic cuffs should only be used when none of the more conventional
           methods can be used due to the size of the inmate or lack of available
           equipment. A cutting tool must be readily available in case the cuffs
           need to be removed;
       Multi-Prisoner Cuff Chains (used for transportation/security only); and
       R.E.A.C.T. Belt (used only in court when authorized).
 With regard to Procedures and Observation of Restrained Prisoner, the Order
 also states in part, “Custody staff shall follow these procedures when restraining
 prisoners, who threaten or display behavior that results in the destruction of
 property or reveal an intent to cause physical harm to self or others, in restraint
 devices: Prisoners shall be placed in restraints only with the approval of the
 watch commander or designated watch commander;
       Restraints shall not be used in a manner that would cause unnecessary
        injury or discomfort. Only sworn staff shall apply and remove restraints.
        Sworn staff applying the restraints shall always thoroughly search the
        prisoner, double-lock the restraints, and check all restraints to reduce the
        risk of injury to the inmate;
       A “Spit Net” will be used when appropriate to prevent spitting or biting;
       While in restraint devices all prisoners shall be housed alone or in an area
        that will protect the person from abuse;
       A custody supervisor shall ensure the prisoner’s sanitary needs are met;
       A medical evaluation shall be requested and conducted, if possible, within
        the first fifteen (15) minutes and every two hours thereafter. Prisoners
        restrained for a period exceeding six (6) hours shall require a medical
        evaluation prior to continuance of such restraints;
       Custody staff shall conduct direct visual observation of the restrained
        prisoner at least twice every thirty (30) minutes to ensure the restraints are
        properly employed and to ensure the safety and          well-being of the
        prisoner;


                                        Page 273
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 277 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       A custody supervisor shall conduct a direct visual observation once every
        thirty (30) minutes;
       Continued retention in restraints beyond one hour shall be reviewed and
        approved by the watch commander or designated watch commander.
        Clear and articulable facts must exist to justify continued retention;
       A mental health evaluation shall be requested and conducted as soon as
        possible but within six (6) hours of placement in restraints. Prisoners
        restrained for a period exceeding six (6) hours shall require a mental
        health evaluation prior to continuance of such restraints.”
 The Order further states in part, “Prisoners housed in the Acute Psychiatric Unit
 (JPS) at the Main Jail, shall require the consent of the psychiatrist or designee
 prior to being placed in restraints except when emergency circumstances exist;
       Upon the request by JPS personnel to restrain a prisoner, custody staff
        shall notify a watch commander and receive additional authorization;
       Prisoners shall be restrained in those cells designated for JPS use and
        JPS staff shall primarily be responsible for observation of the prisoner;
       Custody staff assigned to the medical floor will be responsible for following
        the procedures outlined in Section III.”
 With regard to dialysis treatment, the Order states in part, “Restraints will not be
 routinely used on prisoners receiving dialysis treatment. Limitations of the use
 of restraints during dialysis:
       Restraints will only be applied on inmates who display behavior which
        results in the destruction of property or reveals an intent to cause physical
        harm to self or others; and
       An individualized assessment of any need for restraints will be made for
        each inmate who receives dialysis treatments.”
 Operations Order 02/03 Use of the Pro-Straint Chair, states in part, “The Pro-
 Straint Chair is a restraint device which immobilizes a prisoners extremities
 and/or prevents the inmate from being ambulatory. Other restraint devices that
 may be utilized with the Pro-Straint Chair are:
       Handcuffs / Leg shackles;
       Leather leg and/or wrist cuffs;
       Protective helmet; and
       Soft restraints attached to the side of the Pro-Straint Chair.”
 The Order also states, “Custody staff shall follow these procedures when
 restraining prisoners, who threaten or display behavior that results in the
 destruction of property or reveal an intent to cause physical harm to self or
 others, in the Pro-Straint Chair;
       The Pro-Straint Chair shall not be used in a manner that would cause
        unnecessary injury or discomfort. Only sworn staff shall apply and remove


                                        Page 274
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 278 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



        the restraints. Sworn staff placing a prisoner into the Pro-Straint Chair
        shall always thoroughly search the prisoner and double-lock and check all
        restraints/straps to reduce the risk of injury to the prisoner.;
       Prisoners may be placed in the Pro-Straint Chair with their hands
        handcuffed behind their back or with the prisoners arms handcuffed to the
        sides of the Pro-Straint Chair with soft restraints or handcuffs;
       If it becomes necessary to hold the prisoner handcuffed behind the back
        for more than one hour, the prisoner should be released from the metal
        handcuffs and re-handcuffed to each side of the Pro-Straint Chair with soft
        or “Posey” restraints or handcuffs;
       While in the Pro-Straint Chair, a prisoner shall be housed alone or in an
        area that will protect him/her from abuse;
       Custody staff shall notify a custody supervisor and request medical staff if
        the prisoner’s condition appears to deteriorate;
       In addition to the cardiopulmonary resuscitation (CPR) equipment that is
        maintained at each medical station, rescue breathing “pocket” masks and
        Automated External Defibrillators are strategically placed throughout each
        facility, available for rapid emergency response in the event that CPR is
        necessary;
       A medical evaluation shall be requested and conducted, if possible, within
        the first fifteen (15) minutes and every two hours thereafter. Prisoners
        restrained in the Pro-Straint Chair for a period exceeding six (6) hours
        shall require a medical evaluation prior to continuance of such restraints;
       Custody staff shall conduct direct visual observation of a prisoner in the
        Pro-Straint Chair at least twice every thirty (30) minutes to ensure the
        restraints are properly employed and to ensure the safety and well-being
        of the prisoner;
       A custody supervisor shall conduct a direct visual observation once every
        thirty (30) minutes; and
       A mental health evaluation shall be requested and conducted as soon as
        possible but within six (6) hours of placement in the Pro-Straint Chair.
        Prisoners restrained for a period exceeding six (6) hours shall require a
        mental health evaluation prior to continuance of such restraints.”
 Operations Order 02/05 Custody Emergency Response Team (CERT) and Cell
 Extraction Procedures, states in part, “The intent of this is to establish consistent
 and safe methods to handle critical incidents that may require the utilization of
 C.E.R.T. and the implementation of cell extraction procedures to reduce the risk
 of injury to staff and prisoners. Safe procedures to extract a violent, non-
 cooperative or armed prisoner from his/her cell who fails to comply with direct
 orders will be addressed. Only the amount of force necessary to overcome
 resistance and maintain control shall be used during a cell extraction. The use of
 force shall cease when control of a prisoner or situation is achieved and shall not
 be used as a form of punishment. This policy is to be used in conjunction with,



                                        Page 275
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 279 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 but does not supersede, either the General Order or Correctional Services
 Operations Order regarding the use of force.”
 With regard to cell extraction procedures, the policy states in part, “The C.E.R.T.
 Sergeant or designee may take the following steps during the cell extraction:
       Direct the prisoner to voluntarily exit the cell;
       Direct the prisoner to comply with the commands given to him/her so that
        he/she can be escorted safely out of the cell;
       Give the prisoner reasonable time to comply with the commands;
       If the prisoner does not comply, the C.E.R.T. Sergeant or designee will
        direct the extraction team to remove the prisoner
       The C.E.R.T. Sergeant or designee will determine if the prisoner will be
        placed in:
         An authorized restraint device(s) as per Operations Order 02/02, Use
            of Restraints; and
         A safety or segregation cell, multipurpose room, or other area where
            the prisoner can be regularly monitored and safe from other prisoners
            as per Operations Order 04/05, Use of Safety Cell, Segregation Cell,
            North Holding #2, and Multipurpose Rooms;
       If the prisoner and/or staff are injured, necessary medical treatment will
        immediately be summoned. Treatment of the injured party will occur when
        the scene is rendered safe.”
 Operations Order 02/06, Prisoner Searches, states in part, “Intake staff shall use
 the type of search, level of force and means of restraint necessary to conduct a
 thorough search of combative, uncooperative or high-risk arrestees.” It also
 states, “All strip searches shall be conducted individually and in an area of
 privacy so that the search can be observed only by officers participating in the
 search. Only necessary personnel shall be present during the search. At least
 two sworn personnel shall participate in a search.”
 Operations Order 02/12, Transportation of Prisoners, states in part, “Prior to
 transporting a prisoner from another facility, transport staff should check with
 custody staff, medical staff, and/or psychiatric staff to determine if the prisoner
 has any special needs or to determine any anticipated behavior…. Transporting
 deputies shall minimally conduct a pat-down search and metal detector search
 consistent with departmental guidelines on all prisoners before placing the
 prisoner in the vehicle…. Transporting deputies shall ensure that all prisoners are
 restrained. All restraints that have a locking cuff will be double locked. All
 prisoners will be restrained by one of the following means:
       Handcuffs;
       Security Belly/Waist Chains;
       Leg Chains/Shackles; and
       Multiple Prisoner Chains (four, six, ten, chains).


                                        Page 276
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 280 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The Order also states, “If a vehicle needs to be evacuated at any time during a
 transport, deputies may have prisoners stand, sit, kneel, or lie prone in a safe
 area. One deputy shall monitor the prisoners. Medical needs, not perceived as
 emergencies, shall be attended to by medical staff upon arrival at the destination
 or as soon as practical.”
 Operations Order 04/01 Intake, Search, Reception and Holding states in part, “If
 a strip search is required, the search shall be performed in accordance with
 Operations Order 02/06”, and also states, “telephone access to the prisoners will
 be provided in accordance with Operations Order 06/13-Telephone and
 TDD/TTY Equipment Access.”
 Operations Order 04/04 Use of Sobering Cell, states in part, “Prisoners placed in
 the sobering cell should be medically cleared for custody by medical staff, and
 should not have a medical condition which requires emergency medical
 treatment. It also states, “Custody staff shall perform direct visual observations
 of prisoners in a sobering cell no less than once every half hour. Each check
 shall include a visual check of the prisoner to ensure he or she is breathing
 regularly. An arousal attempt to ensure the prisoner will respond to verbal or
 pressure stimulation shall be done by custody staff.” It further states, “Prisoners
 will not remain in a sobering cell longer than six (6) hours without an evaluation
 by medical or custody staff to determine if the prisoner has an urgent medical
 problem”, and “[i]f the prisoner has a serious medical condition, he or she will be
 removed from the sobering cell. Urgent medical needs will be addressed by
 available medical staff or the prisoner will be referred to the appropriate medical
 facility. A report will be taken to document the incident.”
 Order 04/05 Use of Safety, Segregation, North Holding #2, and Multipurpose
 Rooms, states in part, “The Safety Cell shall only be used to hold those prisoners
 who threaten or display behavior that endangers self, other people, or property.
 Examples include, but are not limited to:
       Combative or violent behavior;
       Threats or attempts to harm self or others; and
       Destruction of property.”
 The Order also states, “Prisoners placed in physical restraints may be placed in a
 safety cell” and “ shall only be kept in a safety cell until they are no longer a
 danger to self or others and/or they no longer pose a threat to the safety or
 security of the facility.”
 The Order further outlines the following:
 “Custody staff shall make reasonable accommodations to provide prisoners
 access to the inmate telephone system in accordance with California Penal Code
 851.5. Custody staff shall document the telephone access for prisoners placed



                                        Page 277
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 281 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 in segregation cells and/or will document the reasons why telephone access is
 restricted;
 Prisoners in housing units who are in need of immediate mental health services
 referral and/or have been placed in restraints may be temporarily placed in a
 multipurpose room or North Holding #2 at RCCC for observation;
 Custody staff shall notify medical staff within fifteen (15) minutes that a prisoner
 is temporarily housed in a safety or segregation cell and shall work with medical
 staff to address the nutritional, fluid, and hygiene needs of the prisoner; and
 If a prisoner’s behavior indicates that entering the cell to provide food, fluids,
 medical evaluation, or sanitary needs would result in a use of force incident or be
 unsafe for the prisoner, medical staff, or deputies, then a supervisor shall be
 notified.”
 Operations Order 06/04 Counts and Lockdowns, states in part, “Scheduled
 lockdowns and counts of all prisoners shall be conducted at least three times
 during each shift. Each shift shall be responsible for conducting one face-to-
 locator counts as described in Section III of this order conducted at the beginning
 of a shift.”
 The Order also states, in part, “Prisoners housed in infirmary cells shall be locked
 down at all times unless undergoing medical treatment which makes it necessary
 for them to be out of their cells... The standard procedure for advising prisoners
 to return to their cells is via a verbal announcement or an announcement over the
 intercoms located in the housing units.”
 Operations Order 06/06 Organized Searches in a Housing Unit (Shakedowns),
 states in part, “Routine searches shall be conducted by custody staff to maintain
 the security of the facility, provide for the safety of staff and inmates, and to
 provide for the division commander to manage operations. These described
 searches shall be conducted by sworn and non-sworn staff of all areas of the
 facility to which prisoners and/or the public have or could have access.”
 Operations Order 06/08 Court Pull Procedures, states in part, “If a prisoner(s) is
 leaving a custody facility to attend court in a different building, custody staff shall
 apply the proper restraints for transport. Prisoners restrained solely for security
 reasons are not subject to Title 15, Section 1058 restraint device requirements.
 The restraints may include a multi prisoner handcuff chain or belly chain/shackle
 combination. Although not preferred, handcuffs or other restraint devices may be
 used with supervisor approval.” It also states, “Transport staff is responsible for
 segregating prisoners in the transport vehicle according to classifications.”
 Correctional Health Services (CHS) Administrative Policy 1413 Use of Restraints
 and the Pro-Straint Chair, states in part, “Restraint devices may be used to
 overcome resistance and to gain and maintain control of persons in custody.


                                        Page 278
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 282 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Restraint devices include any devices which immobilize an inmate's extremities
 and/or prevent the inmate from being ambulatory. The use of restraints shall not
 be used as a form of punishment. Except as defined separately under Jail
 Psychiatric Services Policy, the application of restraints is not initiated by medical
 staff.”
 The Order also states in various parts, “Deputies shall visually monitor inmates
 restrained in Safety and/or Segregation Cells at least twice every thirty (30)
 minutes. Deputies shall document observations in the Safety and/or Segregation
 Log”, and “Deputies shall notify a Sergeant and request medical staff if the
 inmate’s condition appears to deteriorate.”
 The order also indicates the following: the Sergeant shall review the continued
 need for restraint of the inmate at least once every two (2) hours; a medical
 evaluation shall be requested within the first fifteen (15) minutes and every two
 (2) hours thereafter which will include circulatory status and vital signs; and
 inmates restrained for a period exceeding eight (6) hours shall require a medical
 and mental health examination prior to continuance of such restraints.
 The (CHS) Administrative Policy 1414 Restraints Check Method, states in part,
 “Restraint checks will be completed by medical staff on all individuals placed in
 physical restraints by custody. Patients in the Psychiatric Unit will be monitored
 by JPS staff. Restraint checks will be initiated within 15 minutes of the time
 medical staff is notified that an individual has been placed in restraints. Deputies
 will perform a visual restraint check twice every thirty minutes. Additional checks
 will be completed by medical staff when medically indicated to ensure restraints
 are properly employed. All necessary adjustments to the position of restraints
 will be completed by custody. Each restraint-check by nursing staff will be
 documented on the Restraint Check Flow Sheet by the Nurse. Medical
 evaluation, including the circulatory status and vital signs, will be completed on
 restrained individuals within the first fifteen minutes, and at least every two (2)
 hours, and as often as medically indicated.”
 The Order also states in part, “JPS will be notified of the individual’s placement in
 restraints.” The Order contains language that recommendations shall be made
 to custody every two hours for range of motion to all extremities based upon
 nursing judgment, and that in cases of persons with altered sensorium or
 possible history of diabetes or overdose, the physician shall be contacted.
 Correctional Health Services (CHS) Administrative Policy 1416 Patients in
 Segregation states in part, “Inmates that have been removed from the general
 population and placed in segregation are evaluated daily by medical personnel,
 and these encounters are documented. Notations are made of any signs of
 physical illness or trauma. Observations regarding the patient’s attitude or
 outlook such as depression, suicidal ideations shall be reported to Nursing
 Supervisor and documented.” It also states, “Behavior permitting, inmates in


                                        Page 279
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 283 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 administrative segregation are not to be deprived of privileges afforded other
 Inmates. All health care services are available.”
 The (CHS) Administrative Policy 1425 Patients in Segregated Cells at Intake,
 states in part, “Recently arrived arrestees with behavior serious enough to
 require isolation in a segregation cell may have underlying medical or mental
 health problems. Medical staff must be alerted when an arrestee, who may be
 unknown to facility staff, is placed in a segregation cell.” It also states,
 “Evaluation shall emphasize detection of serious infectious disease, head trauma,
 acute states of delirium, and serious mental disorders which would require
 intervention to prevent life-threatening deterioration.” The Order states, “Once
 the initial assessment has been completed, nursing staff will continue to assess,
 evaluate and document every six (6) hours”, and “The Nursing Supervisor will be
 notified when a patient has remained in a segregation cell for eight hours. If an
 arrestee remains in the segregation cell for 24 hours, he/she must be evaluated
 by a physician. Should the nurse observe a significant change in the patient’s
 condition or an injury, the Nursing Supervisor and the physician shall be notified
 immediately.”
 With the exception of mental illness, all of the aforementioned SCSD detention
 facilities Operations Orders and CHS Policies are silent regarding inmates with
 mobility impairments (or other disabilities). Likewise, there is no information
 regarding accommodations for mobility-disabled inmates (including those with
 prosthetic limbs), such as those inmates whose disabilities may prevent the
 application of restraint equipment in the ordinarily prescribed manner.
 Reasonable accommodations must be applied in these instances as warranted.
 There is no policy or procedure verbiage with respect to mechanical restraints
 being applied to ensure effective application while reasonably accommodating an
 inmate’s mobility disability.
 None of the Orders contain procedures for custody staff to follow relative to
 mobility-disabled inmates during the pat-down or strip search process. There is
 no information pertaining to inmates who use wheelchairs and/or who have
 severe mobility impairments and are unable to perform standard strip search
 maneuvers to be afforded reasonable accommodation to ensure a thorough
 search.
 None of the Orders contain information or direction to staff relative to prosthetic
 devices, dental plates, or other removable items. There is no language
 pertaining to modifications for pat-searches or strip-searches, for inmates who
 have a disability (mental or physical) that prevents the employment of standard
 search methods.
 None of the Orders contain procedures as to what to do in the event an inmate
 does not voluntarily remove or relinquish his/her prosthetic device during the
 unclothed body search process.


                                       Page 280
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 284 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Operations Order 06/04 Counts and Lockdowns does not require standing
 inmate counts, therefore there is no reasonable accommodation concerns for this
 area.
 Operations Order 02/05 CERT and Cell Extraction Procedures is silent with
 respect to inmates with mobility disabilities (including those with prosthetic limbs).
 As a result, there are no specific procedures for staff to follow with regard to
 consideration for accommodations for mobility-disabled inmates or those with
 prosthetic limbs during these occurrences.
 None of the aforementioned Operations Orders or CHS Policies pertaining to
 safety cells, sobering cells or Pro-Straint Chair, and Safety and Segregation
 Rooms contain any language pertaining to inmates with mobility disabilities, or
 prosthetic limbs, or directions for custody staff to follow regarding application of
 restraints on an inmate with a prosthetic limb prior to being placed in a Restraint
 Chair.
 Operations Order 06/08 Court Pull Procedures, does not contain language
 requiring staff to ensure that inmates with prescribed HCAs/ADs/DME are
 allowed to maintain their devices at all times, including the time period while the
 inmate is waiting in the court processing/holding area while being processed to or
 from court.
 The Order (as well as all of the aforementioned Orders and Policies are silent
 with regard to possible assistance (staff assistance or inmate assistance), which
 could be provided for inmates with severe mobility impairments, e.g., wheelchair
 users, or those who may have difficulty ambulating to or from court, with or
 without an assistive device.
 Observations
 The Assessment Team did not observe the court processing, as those services
 are under the authority of the county and court system. The Assessment Team
 did observe the court processing (bus loading process) at both the MJ and
 RCCC jails. Detailed information is contained in the Transportation section of
 this report.
 The Assessment Team did not observe any physical restraints being
 actively applied.
 Staff Interviews
 The Assessment Team did not interview deputies assigned to the court
 processing area, as the process is under the authority of the county and court
 system. The Transportation section of this report captures interviews of
 Transportation staff.




                                        Page 281
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 285 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Most of the custody staff (MJ and RCCC) that was interviewed was not aware of
 any specific procedures pertaining to special accommodations for mobility
 impaired inmates (or those with prosthetic devices) during the search restraint
 process, and they had not been trained in that area. Nearly all of the custody
 staff who were interviewed had not had to search a mobility impaired inmate
 wheelchair user or an inmate with a prosthetic limb. However, most indicated
 that they would conduct any searches in a separate setting (except during
 emergencies), and would preserve the inmate’s dignity. Most of the staff
 indicated that they would accommodate inmates with reasonable
 accommodations as necessary, e.g., using a chair next to the wheelchair to
 transfer back and forth during the search process, etc.
 Inmate Interviews
 The Assessment Team did not interview any inmates during the transportation or
 court bus loading process. The Assessment Team did not interview any inmates
 during the court movement process, as the oversight authority for that process
 falls under the county and court system.
 Conclusion
 The SCSD detention facilities do not currently have adequate SCSD detention
 facilities Operations Orders or CHS policies, procedures and training in place to
 ensure that staff provides mobility-disabled inmates (including those with
 prosthetic limbs) the necessary accommodations with respect to using
 mechanical restraints and conducting searches. It is essential that this be
 incorporated into the orders, policies and training and that staff be sufficiently
 trained within the local policies.
 The SCSD detention facilities Operations Orders should contain procedures with
 regard to possible assistance (staff assistance or inmate assistance), which
 could be provided for inmates with severe mobility impairments, e.g., wheelchair
 users, or those who may have difficulty ambulating to or from court, and other
 areas with or without an assistive device.
 The SCSD detention facilities do not have a modified restraint policy for mobility-
 disabled inmates.
 The SCSD detention facilities do not provide accommodations for mobility-
 disabled inmates who are subjected to body searches.
 Operations Order 02/02 Use of Restraint Devices should include language
 regarding inmates with mobility disabilities. Specifically, the Order should include
 information relative to accommodations for mobility-disabled inmates (including
 those with prosthetic limbs), such as for those inmates whose disabilities may
 prevent the application of restraint equipment in the ordinarily prescribed manner.
 Language should also be included to indicate that reasonable accommodations
 must be applied in these instances as warranted. Procedure language should


                                        Page 282
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 286 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 articulate that when applying mechanical restraints staff must ensure effective
 application while reasonably accommodating the inmate’s mobility disability.
 Operations Order 02/06 Prisoner Searches (and possibly other related Orders)
 should include procedures for custody staff to follow in the event an inmate does
 not voluntarily remove or relinquish his/her prosthetic device during the strip-
 search search process. The Order and procedures should contain information
 for staff to follow relative to mobility-disabled inmates (including wheelchair users,
 and those with prosthetic limbs, etc.) during the clothed body search process.
 The Order should contain information pertaining to inmates who use wheelchairs
 and/or who have severe mobility impairments and are unable to perform
 standard strip search maneuvers to be afforded reasonable accommodation to
 ensure a thorough search.
 Operations Order 02/05 CERT and Cell Extraction Procedure, should contain
 procedures regarding staff considerations when preparing to cell extract or while
 extracting mobility-disabled inmates (including those with prosthetic limbs).
 Operations Order 04/05 Use of Safety, Segregation, North Holding #2, and
 Multipurpose Rooms, should contain procedures regarding the handling and
 placement of inmates with mobility disabilities.
 Operations Order 02/03 Use of Pro-Straint Chair and CHS Policy 1413 Use of
 Restraints and the Pro-Straint Chair, should contain procedures for staff to follow
 relative to the application of restraints for inmates with a prosthetic limb prior to
 being placed in a Restraint Chair.
 Operations Orders 02/12 Transportation of Prisoners, and 06/08 Court Pull
 Procedures, should include procedures which would require staff to ensure that
 inmates with prescribed or authorized HCAs/ADs/DME are allowed to maintain
 their devices at all times, including the time period while the inmate is waiting or
 preparing to be processed to or from court. The SCSD detention facilities
 policies should also include procedures regarding providing assistance (staff
 assistance or inmate assistance) to inmates with severe mobility disabilities, e.g.,
 wheelchair users, or those who may have difficulty ambulating to or from court
 (or in preparation for court) with or without an assistive device.
 The SCSD detention facilities’ administration and staff should ensure the
 following; assistance is provided to inmates who struggle or may struggle to push
 themselves in their wheelchairs moving to or from court.
 The SCSD detention facilities staff must not temporarily remove canes or other
 assistive devices, which have been prescribed to or otherwise authorized for the
 inmates, and staff must receive training to that end. Custody staff must be
 trained and understand the medical referral process for inmates who may have
 difficulties ambulating and may need a reasonable accommodation such as an
 HCA/AD/DME, i.e. a cane, walker, or crutches.


                                        Page 283
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 287 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 References
 28 CFR § 35.130(a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
 not, directly or through contractual, licensing, or other arrangements, on the basis
 of disability—
     (i) Deny a qualified individual with a disability the opportunity to participate in
     or benefit from the aid, benefit, or service;
     (ii) Afford a qualified individual with a disability an opportunity to participate in
     or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
     (iv) Provide different or separate aids, benefits, or services to individuals with
     disabilities or to any class of individuals with disabilities than is provided to
     others unless such action is necessary to provide qualified individuals with
     disabilities with aids, benefits, or services that are as effective as those
     provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;
     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or
     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(4) A public entity may not, in determining the site or location of
 a facility, make selections—
     (i) That have the effect of excluding individuals with disabilities from, denying
     them the benefits of, or otherwise subjecting them to discrimination; or
     (ii) That have the purpose or effect of defeating or substantially impairing the
     accomplishment of the objectives of the service, program, or activity with
     respect to individuals with disabilities.


                                         Page 284
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 288 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 28 CFR 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(8) A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.
 28 CFR 35.130(h) A public entity may impose legitimate safety requirements
 necessary for the safe operation of its services, programs, or activities. However,
 the public entity must ensure that its safety requirements are based on actual
 risks, not on mere speculation, stereotypes, or generalizations about individuals
 with disabilities.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following relative to mobility-disabled inmates (and inmates with
 other disabilities):
 Restraints

        Inmates who have a disability that prevents application of restraint
         equipment in the ordinarily prescribed manner shall be afforded
         reasonable accommodation, under the direction of the supervisor in
         charge. Mechanical restraints shall be applied to ensure effective
         application while reasonably accommodating the inmate’s disability.

 Searches

        Inmates who have a disability that prevents the employment of standard
         search methods shall be afforded reasonable accommodation under the
         direction of the supervisor in charge. Such searches shall be thorough
         and professional, with the safety and security being the paramount
         concern.



                                        Page 285
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 289 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



           o Inmates who use wheelchairs and who may have severe mobility
              impairments and are unable to perform standard unclothed body
              search maneuvers shall be afforded reasonable accommodation to
              ensure a thorough search, including body cavities. If the search
              includes removal or disassembly of a health care appliance, it shall
              be conducted in a clean setting.
           o If a search requires removal of the appliance, a compliant inmate
              shall be allowed to remove the appliance and tender it to staff. If
              forcible removal of an appliance from a noncompliant inmate is
              necessary, health care staff shall be available for consultation
              regarding the safe removal of the appliance.
           o No inmate/parolee shall be required to lie or sit on extremely hot or
              cold surfaces to perform strip search maneuvers.
           o Health appliances attached to the inmate's/parolee's body will be
              removed for inspection only during an unclothed body search.
           o Complex devices (i.e., electronic medical devices, etc.) shall be·
              disassembled for inspection only when there is reasonable cause
              to believe the inmate has concealed contraband inside the device.
              Inspection of such devices shall require approval from a Captain or
              above after consultation with appropriate medical staff. Only a
              trained professional shall disassemble such devices.
       To ensure the safety of staff and inmates/parolees, all institutions/facilities
        (DPP designated institutions, nondesignated institutions, and reception
        centers) shall establish procedures for the routine inspection of health
        care appliances, i.e., inspection of a mobility impaired inmate's prosthetic
        device whose disability does not impact placement.




                                       Page 286
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 290 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Release/Discharge/Transfer
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 applicable to the release and transfer of inmates, and the issuance and retention
 of HCAs/ADs/DME are outlined in: Operations Orders 02/12 Transportation of
 Prisoners, 04/03 Prisoner Clothing, Property and Funds, 04/07 Dress In/Dress
 Out Procedures, 04/09 Releases, 04/10 Property and Money Return and
 Release Procedure, Draft Operations Order Inmates With Disabilities - ADA,
 Policy 1423 Post Release Medical Care Planning, and Policy 1439 Reports of
 Disabilities and Impairments.
 These policies are silent with respect to the disposition of prescribed
 HCAs/ADs/DME upon the release and transfer from the SCSD detention facilities.
 In an effort to identify the practice of whether inmates are allowed to retain their
 devices upon transfer or release, the Assessment Team interviewed custody,
 transportation and medical staff. The Assessment Team also observed the
 inmate release process at the MJ and RCCC.
 Observations
 The Assessment Team observed the release process at the MJ and RCCC.
 During the observations there were no disabled inmates with prescribed
 HCAs/ADs/DME being released or discharged. The Assessment Team also
 toured the property rooms in both the MJ and RCCC. During the
 tour/observations the team identified numerous HCAs/ADs/DME that were stored
 in the property rooms at both MJ and RCCC property rooms. The team identified
 the following HCAs/ADs/DME being stored; a wheelchair, and numerous walkers,
 canes, and crutches.
 Staff Interviews
 The Assessment Team interviewed transportation staff as well as deputies
 assigned to the inmate release process. Staff who were interviewed stated there
 is no tracking system to identify inmates who are disabled or who have an
 HCA/AD/DME prescribed to them. Some staff stated that if the inmates had an
 assistive device on their person, when released the inmates would be allowed to
 retain their respective device. Other staff stated that an inmate would not be
 released with the assistive device unless it was verified that it was his/her
 personal property.
 The Assessment Team interviewed transportation staff relative to the transfer of
 disabled inmates with HCAs/ADs/DME. Staff stated that disabled inmates are
 transferred with their device. Staff also mentioned that inmates are allowed to
 use their HCA/AD/DME to access the transportation vehicle at which point the
 device is retained by staff until the transport has reached its final destination.
 The inmate is then re-issued their HCA/AD/DME to exit the transportation vehicle.


                                       Page 287
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 291 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The Assessment Team interviewed medical staff assigned to the area
 responsible for the issuance of HCAs/ADs/DME and custody staff involved in the
 release process. Medical staff stated that the HCAs/ADs/DME issued by the
 SCSD detention facilities do not become the property of the disabled inmates,
 and inmates are not supposed to take them when released. One RN stated that
 arrangements could possibly be made for permanent full time wheelchair users
 to be released with a wheelchair. Custody staff stated that the inmates could
 retain their HCAs/ADs/DME when released; however, wheelchairs are not
 provided to the inmates upon release. Staff stated that they would try to see if
 someone could pick the inmate up as opposed to allowing the inmate to be
 released with a county-issued wheelchair. Staff stated that there have been
 occasions when an inmate’s personal HCA/AD/DME was put in stored property
 and they had to issue an HCA/AD/DME to the inmate upon his/her release.
 Conclusion
 There was conflicting information provided by staff whether inmates are allowed
 to retain their HCA/AD/DME when being released. In addition, the SCSD
 detention facilities do not have a policy regarding the retention of the devices for
 inmates that are being released. The Assessment Team observations of the
 property room storage that had HCAs/ADs/DME being stored was very
 concerning. There is not an effective tracking system in place for inmates that
 have been issued or arrived into custody with a HCA/AD/DME. There is a
 potential possibility that some disabled inmates are being released without their
 HCA/AD/DME, which are necessary for them to ambulate.
 The SCSD detention facilities do not have a policy for the retention of
 HCAs/ADs/DME by disabled inmates that are being transferred.               The
 Sacramento County Jail must incorporate provisions into their operations orders
 to ensure inmates are permitted to retain their prescribed or authorized
 HCAs/ADs/DME upon release, transfer or discharge.
 References
 28 CFR § 35.130 (a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.




                                        Page 288
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 292 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
     (ii) Afford a qualified individual with a disability an opportunity to participate in
     or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Armstrong v. Brown settlement
 agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 Health Care Appliances:

 Health care appliances shall be retained and maintained by inmates upon
 release to parole.

 Transportation:

 The special needs of inmates with disabilities shall be considered in transporting
 them. An inmate’s special health care aids and appliances shall be transported
 with the inmate upon transfer.




                                         Page 289
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 293 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Transportation
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders applicable to inmate transportation are outlined in Operations
 Orders 02/12 Transportation of Prisoners, 02/13 Inter-Facility Transfers/Court
 Appearances, and 03/07 Medical Emergencies.
 Per Operations Order 02/12, custody staff assigned to the transportation of
 prisoners shall transport prisoners in a manner that will provide the highest levels
 of safety and security available to both the prisoners and transport staff. Custody
 staff shall operate Sheriff Department vehicles in accordance with the General
 Orders and state law.
 Sworn staff assigned to the correctional facilities may be responsible for
 transporting prisoners. Prisoner transport may occur for a variety of reasons and
 may be scheduled or unscheduled. Most scheduled transports are conducted by
 the Long Haul Transportation Unit, the Medical Transportation Units, and the
 RCCC Facility Transportation Bus Details; however, it may become necessary
 for the individual shifts to assign staff for transportation duties.
 Situations where individual shifts may be responsible for supplying transportation
 staff may include:
       Unscheduled emergency medical transports “Med Runs”.
       Transportations to the Sacramento County Mental Health Center
        (SCMHC).
       Late notice scheduled medical appointments.
       Warrant pickups from other agencies.
       Inter-facility transfers (FATRNS).
 Medical Transport Units (“Med Transport”) operate out of the MJ and RCCC.
 Each facility has designated personnel that are responsible for transporting
 inmates to and from scheduled appointments.
 The Long Haul Transportation Unit operates out of the MJ Division and is
 supervised by the Intelligence Unit Supervisor. The Long Haul Transportation
 Unit is responsible for transporting inmates to various places within the State of
 California. The unit is minimally responsible for transporting the following
 inmates:
       All newly committed state prisoners to state facilities.
       Prisoners returning from state and county facilities back to Sacramento
        County per court order.
       Prisoners committed to state and mental health facilities.
       Persons held in other California jurisdictions on Sacramento County
        Superior Court and Sacramento County Juvenile Court warrants.



                                        Page 290
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 294 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Sacramento County Juvenile Probation Wards to their guardian’s county
        of residence.
       Local prisoners scheduled for satellite courts within the county.
 The RCCC Facility Transportation Bus(es) (“branch bus”) operates out of RCCC
 and is supervised by on duty RCCC shift supervisors. The RCCC buses are
 generally used for transporting prisoners scheduled for court and inter-facility
 transfers to and from the MJ and RCCC.
 Transportation staff assigned to transport prisoners shall, prior to transporting a
 prisoner from another facility, check with custody staff, medical staff, and/or
 psychiatric staff to determine if the prisoner has any special needs or to
 determine any anticipated behavior.
 Transporting deputies shall ensure that all prisoners are restrained. All restraints
 that have a locking cuff will be double locked. All prisoners will be restrained by
 one of the following means:
       Handcuffs
       Security Belly/Waist Chains
       Leg Chains/Shackles
       Multiple Prisoner Chains (four, six, ten, chains)
 Unscheduled “med runs” are typically handled by the individual shifts. Staff
 assigned to a “med run” involving prisoners having an emergency medical issue
 that requires ambulance transport shall follow the procedures outlined in the
 previous sections.
 Per Operations Order 02/13, Inter-Facility Transfers/Court Appearances, RCCC
 booking staff will verify releases and which prisoners will go on Bus #1.
 Releases from RCCC without their own transportation arrangements will be
 transported to the MJ. Releases from RCCC will be processed within the MJ
 Central Control lobby. Bus Crew #1 will coordinate with MJ Central Control in
 securing the Central Control Lobby and processing the group of released
 prisoners. Once the release process is completed the prisoners will be directed
 out through the Front Lobby.
 RCCC prisoners with court appearances generally will not gather their cell/tank
 property as it is anticipated they will return to RCCC upon completion of the court
 appearance. RCCC Bus Crews will coordinate with Court Transportation for
 exchange of inmates in the MJ garage.
 After transporting the first group of inmates to court, Bus Crew #1 will transport
 FATRNS to RCCC, focusing on taking the general population transfer inmates.
 Departure from the Main Jail is approximately 0700 hours. The inmate files and
 paperwork bound for RCCC should transfer on the same trip as the transferring
 inmates. RCCC laundry services will be notified of the arriving transfers.



                                        Page 291
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 295 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Bus Crew #2 will transport FATRNS to RCCC, focusing on taking the remaining
 general population transfer inmates and inmates who need to be separated from
 the general population. Upon returning to RCCC, Bus Crew #1 will transport
 remaining inmates with court appearances and assist with processing FATRNS
 as needed.
 The bus crews will coordinate with Court Transportation for court returns at
 approximately 1130 hours and will transport afternoon court appearances from
 RCCC. Arrival at the MJ is approximately 1230 hours. Bus crews will coordinate
 with Court Transportation for court returns at approximately 1500 hours and
 again at approximately 1700 hours. Any inmates remaining in court or at the MJ
 after 1700 hours will be transported to RCCC, prior to 2300 hours. Transportation
 duties will be a shared responsibility between MJ and RCCC. On odd numbered
 calendar days, RCCC will be responsible for transportation. On even numbered
 calendar days, MJ will be responsible for transportation.
 Per Operations Order 03/07, Medical Emergencies, if medical staff determines
 the inmate must be transported to an outside medical facility, a sworn supervisor
 shall assign custody staff to accompany the inmate. If the inmate is transported
 by ambulance, at least one custody staff member shall accompany the inmate in
 the ambulance. Additional custody staff may respond to the hospital in a
 separate Sheriff’s Department vehicle. If the inmate is to be transported by
 custody staff, normal transportation procedures shall apply.
 Observations
 The Assessment Team observed two deputies coordinate and process a busload
 of inmates being transported from the RCCC to the MJ (releases and court).
 One of the inmates that was processed and boarded that particular transport bus
 was walking with assistive devices (crutches). During the processing, the
 transporting deputy processed the inmate last, allowed him to use his assistive
 devices until he was seated in the transport bus, at which point the deputy took
 the assistive devices and secured them for the transport. The deputy assisted
 the inmate in navigating up the bus steps stabilizing the inmates and ensuring he
 did not fall.
 Although not assigned to the SCSD detention facilities transportation teams, the
 Assessment Team observed 2 court transportation deputies process 2 mobility
 disabled inmates onto a wheelchair accessible transport vehicle. One of the
 inmates was able to navigate into the vehicle, as he wasn’t a fulltime wheelchair
 user. The deputies assisted him into the transport vehicle. The other inmate
 was a fulltime wheelchair user and the deputies after lifting the inmate and the
 wheelchair into the vehicle, ensured the inmate in his wheelchair was secured
 with the wheelchair straps.
 The Assessment Team inquired about the accessible vehicles used to transport
 wheelchair users. MJ staff advised the Assessment Team that the accessible


                                       Page 292
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 296 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 transport vehicle was maintained in a county vehicle garage next the MJ. The
 Assessment Team obtained the keys to the vehicle and with the assistance of a
 county garage employee examined the accessible transport vehicle. The vehicle
 can accommodate one wheelchair user, the lift is functional, has the safety
 straps/belts for securing the wheelchair and inmate, and they appear to meet
 safety and ADA regulations.
 Staff Interviews
 The Assessment Team asked questions of various deputies, including those
 assigned to Long Haul transportation, RCCC facility transport, and medical
 transports.
 The deputy assigned to Long Haul transportation stated that the identification of
 disabled inmates that require wheelchair accessible transportation is based on
 the location of the inmates housing. Inmates in wheelchairs are housed on the
 2nd floor and this would alert them of the need for the accessible vehicle. If a
 disabled inmate with an assistive device (cane, walker etc.) is being transported,
 they are allowed to retain their assistive device until they are seated at which
 time the transporting officer stores the assistive device until the inmate arrives at
 his/her destination. Once at the destination, the inmate can again use the
 assistive device to disembark the transportation vehicle. In the event the inmate
 requires assistance in navigating the steps to the bus, the deputies assist the
 inmate in boarding the bus. If an inmate cannot safely board the bus with staff’s
 assistance, the inmate would be transported in an accessible vehicle. The deputy
 stated that there is one wheelchair accessible vehicle to transport disabled
 inmates that require accessible transportation.
 The deputy assigned to RCCC facility transport stated that they receive the court
 list of inmates to be transported. There may be information in JIMS (PF4/PF10)
 that would alert them of a disabled inmate and the need for an accessible vehicle.
 The inmate’s housing (M-Barracks/MHU) may also alert transportation staff of a
 disabled inmate’s need for accessible transportation. In the event they need a
 wheelchair accessible van, transportation staff must get the van from the MJ
 since the wheelchair accessible vehicle is kept there. The deputy stated that if a
 disabled inmate with an assistive device (cane, walker etc.) is being transported,
 they are allowed to retain their assistive device until they are seated at which
 time the transporting officer stores the assistive device until the inmate arrives at
 their destination. Once at the destination, the inmate can again use the assistive
 device to disembark the transportation vehicle. In the event the inmate requires
 assistance in navigating the steps to the bus, the deputies assist the inmate in
 boarding the bus. If an inmate cannot safely board the bus with staff assistance,
 the inmate would be transported in an accessible vehicle. The deputy stated that
 there is one wheelchair accessible vehicle to transport disabled inmates that
 require accessible transportation.



                                        Page 293
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 297 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The SCSD detention facilities transportation staff stated that this is the only ADA
 accessible transport vehicle available for transporting inmates that require
 accessible transportation from the MJ to other jurisdictions (jails/prisons), medical
 transports, from the MJ to RCCC and from RCCC to the MJ.
 The staff responsible for issuing the keys to the wheelchair accessible vehicle
 stated that there is no specific tracking of disabled inmates transported by the
 vehicle other than the record of staff who were issued the vehicle keys.
 Inmate Interviews
 During the inmate interviews some disabled inmates stated that deputies provide
 accommodations during the court transport process such as, assisting them up
 the vehicles and providing assistance in pushing wheelchairs; however, some
 reported the following issues and concerns regarding the transpiration process:
       Inmate housed in CBF stated that after arrival at the MJ he was
        transported to court in a “paddy wagon”. The vehicle has steel benches
        and no handrails for him to hold on to during the transport and it is very
        difficult for him to remain seated without falling to the vehicle floor. He
        stated he is transported in a wheelchair from his housing unit to the
        transportation area and from the vehicle to the courthouse;
       Inmate housed in 2 East stated that he has to crawl into the van when
        being transported to court;
       Inmate housed in 2 East stated he is usually transported in a wheelchair;
        however on one occasion a wheelchair was not provided;
       Inmate housed in 2 East stated that when he was housed at RCCC he
        had to crawl into a regular van. Claims that the deputies told him if he
        didn’t get in the vehicle, he was essentially refusing court. He further
        claims that on one occasion when he was scheduled for court staff did not
        transport him to court. Following this, his attorney asked him why he had
        refused court, and he advised his attorney that he had not refused;
       Inmate housed in 2 East stated he has been left on 3 separate occasions
        when he was scheduled for court and no accessible vehicle was available.
        Claims the deputies advised the court that he had refused court. Stated
        that he is transported in a big “paddy wagon” and staff tell him to try to get
        up on the vehicle, and he has to slide to get on;
       Inmate housed in 4 East stated that he is not provided accommodations
        for long distances and stairs;
       Inmate housed in 4 West stated that it is very painful to walk to court.
        When he doesn’t go to court across the street it is very difficult to walk up
        the stairs;
       Inmate housed in 5 West stated that cane was taken away in court holding
        cell. Claims he has to climb up stairs to court. States it is very difficult
        with a cane, and;



                                        Page 294
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 298 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Inmate housed in 6 West stated that cane was taken away in court holding
        cell;
       Inmate housed in 2M stated that custody staff broke his wheelchair when
        they tried to force it into the wheelchair van, and thus jammed it against
        the lift;
       Inmate housed in 2M stated that he has broad shoulders, and it is very
        painful when the custody staff does not double handcuff him. He has to
        walk up 2 sets of stairs to court with the restraints on while in pain, and he
        claims it is dangerous walking up the stairs;
       Inmate housed in 6E stated that he has been transported where staff
        didn’t let him use his cane to get on to the transport vehicle. On one
        occasion he refused, and ultimately a judge ordered the administration to
        provide him a wheelchair in the future;
       Inmate housed in 7W claimed that he has to get out of his wheelchair and
        “crawl” into the van and seat. He acknowledged that staff does assist him.
        He stated that on about three occasions, custody staff hurt him while
        trying to help him, as they “grabbed” his arms and bruised him; and
       Inmate housed in 7W claimed that on one occasion, a custody officer
        tightened his handcuffs too tight, and he considered it “excessive.”
 Conclusion
 The SCSD detention facilities do not always provide reasonable
 accommodations for disabled inmates during transport to court. One of the most
 egregious ADA violations that the Assessment Team learned of pertained to staff
 requiring inmates to crawl into transport vehicles. It was also difficult to
 understand the process and temporary denial of canes while the inmates are
 placed in temporary holding cells with other inmates.
 Alarming to hear were the claims that disabled inmates were not transported to
 court while the court was advised that the inmate had refused to attend court.
 With the lack of a tracking system to identify disabled inmates and their
 accommodation needs, inmates are being required to access the courts without
 the necessary accommodations.
 Operations Orders and practices should ensure that prescribed canes for
 disabled inmates are maintained in the possession of the respective inmate at all
 times.
 With only one accessible vehicle, if the vehicle is in use for a Long Haul transport,
 court transport from RCCC to the MJ, transport from the MJ to RCCC or a
 medical transport that does not require emergency transport and another
 disabled inmate requires accessible transportation, the SCSD detention facilities
 would not be able to accommodate the disabled inmate.




                                        Page 295
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 299 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 References
 28 CFR § 35.130 (a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR 35.130(b)(7) states that a public entity shall make reasonable
 modifications in policies, practices or procedures when the modifications are
 necessary to avoid discrimination on the basis of disability, unless the public
 entity can demonstrate that making the modifications would fundamentally alter
 the nature of the service, program or activity.
 28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
 may not, directly or through contractual, licensing, or other arrangements, on the
 basis of disability—
      (ii) Afford a qualified individual with a disability an opportunity to participate
     in or benefit from the aid, benefit, or service that is not equal to that afforded
     others;
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others;
 28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
 other arrangements, utilize criteria or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to
     discrimination on the basis of disability;
     (ii) That have the purpose or effect of defeating or substantially impairing
     accomplishment of the objectives of the public entity's program with respect
     to individuals with disabilities; or
     (iii) That perpetuate the discrimination of another public entity if both public
     entities are subject to common administrative control or are agencies of the
     same State.
 28 CFR 35.130(b)(8) A public entity shall not impose or apply eligibility criteria
 that screen out or tend to screen out an individual with a disability or any class of
 individuals with disabilities from fully and equally enjoying any service, program,
 or activity, unless such criteria can be shown to be necessary for the provision of
 the service, program, or activity being offered.
 28 CFR 35.130(h) A public entity may impose legitimate safety requirements
 necessary for the safe operation of its services, programs, or activities. However,
 the public entity must ensure that its safety requirements are based on actual



                                        Page 296
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 300 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 risks, not on mere speculation, stereotypes, or generalizations about individuals
 with disabilities.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only.
 Due to the settlement agreement and approval by the Federal Court, the
 information outlined is applicable to mobility-disabled inmates under the
 Armstrong v. Brown settlement agreement.

 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 Transportation:

 The special needs of inmate’s with disabilities shall be considered in transporting
 them. An inmate’s/parolee’s special health care aids and appliances shall be
 transported with the inmate/parolee upon transfer.

 Accessible vehicles shall be used to transport inmates/parolees in wheelchairs
 and those whose disability, i.e., mobility, necessitates specialized transportation.
 All other inmates/parolees shall be transported in standard vehicles.




                                        Page 297
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 301 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Intellectual Disabilities (Housing Units Adaptive Supports)
 The Minimum Standards for Local Detention Facilities, Title 15 - Crime
 Prevention and Corrections, Division 1, Chapter 1, Subchapter 4, Article 5.
 Classification and Segregation, contains the following section applicable to
 intellectual disabilities:
 § 1057. Developmentally Disabled Inmates.
     The facility administrator, in cooperation with the responsible physician, shall
     develop written policies and procedures for the identification and evaluation
     of all developmentally disabled inmates.
     The health authority or designee shall contact the regional center on any
     inmate suspected or confirmed to be developmentally disabled for the
     purposes of diagnosis and/or treatment within 24 hours of such
     determination, excluding holidays and weekends.
 Correctional Health Services Administrative Policy 1417, Adult Developmental
 Disability, describes the purpose of the policy as, “To stress the identification of
 persons with developmental disability and to refer known or suspected cases for
 appropriate evaluation and treatment.” The policy requires that “medical shall
 contact Jail Psychiatric Services regarding any inmate who is suspected or
 confirmed to be developmentally disabled.”
 Developmental disability is defined as “represent[ing] one or more conditions
 whose onset occurs before age 18 and results in a substantial handicap.
 Qualifying conditions include mental retardation with an I.Q. of 70 or less, autism,
 neurological disability, cerebral palsy, and epilepsy.”
 The policy and procedures provide that “The identification of a person with
 developmental disability begins at booking and continues throughout
 incarceration. The intake medical personnel should be alert to the possibility of
 developmental disability by looking for:
       Difficulty in performing basic tasks associated with the process;
       Slowness or apparent difficulty in understanding; and
       A history of treatment for developmental disability through a Regional
        Center or special education class.”
 Policy 1417 further explains the following procedure:
 If there is suspicion of a developmental disability, a notation will be made on the
 Receiving Screening medical form and a referral made to the JPS Outpatient
 Department.
 In cases where there is uncertainty as to whether the inmate has a psychiatric
 condition as opposed (or in addition to) development disability, referral for mental
 health evaluation is appropriate.


                                        Page 298
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 302 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 With regard to referrals, a referral will be made once JPS clinical staff contacts
 the inmate and identifies an inmate's developmental disability status. The
 regional center serving Sacramento County is:

       Alta California Regional Center
        2241 Harvard St., Sacramento, CA 95815
        (916) 978-6400
        FAX (916) 489-1033

        Counties served: Alpine, Colusa, El Dorado, Nevada, Placer, Sacramento,
        Sierra, Sutter, Yolo, Yuba.
 It is the responsibility of Jail Psychiatric Services' clinical staff to initiate an Alta
 Regional Center referral for a person suspected to have developmental disability
 or to contact Alta Regional for those persons who are already clients of Alta
 Regional.
 Policy 1417 provides information relative to the role of the Alta Regional Center,
 the referral process, establishing a diagnosis, recommendations for management
 and treatment, etc. The procedures address assistance to be rendered by CHS
 and JPS for the local regional center, and that regional center representatives
 may provide input to health care services staff.
 The Master Problem List in the medical record should be updated to note the
 presence of known or suspected developmental disability. JPS staff should also
 make an entry into the JIMS system and if necessary, notify classification of any
 special housing recommendations.
 Where developmental disability was not identified during the booking or initial
 classification process, notification of the jail classification officer should be made
 by JPS Staff as soon as the condition is identified.
 Policy 1417 also states that, “Persons with developmental disability are
 potentially vulnerable in the custody setting and may require special
 consideration in the classification process. Likewise, multidisciplinary treatment
 and discharge planning should take this information into account. The inmate’s
 developmental disability status should be shared as necessary with treating
 health professionals, discharge planners, probation officers, and others who are
 actively involved in the care and custody of the individual.” Additionally, there is
 brief language relative to sharing information when a “developmental disabled”
 inmate is transferred.
 Correctional Health Services Administrative Policy 1107, Decision Making –
 Special Needs, defines the treatment for patients with special medical or
 psychiatric needs. The policy states that consultation between the Facility
 Commander and the Medical Director is required for actions regarding patients



                                         Page 299
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 303 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 who are diagnosed as having significant medical or mental health disorders, as
 follows:
       Housing assignments;
       Program assignments;
       Disciplinary measures; and
       Admissions to and transfers from institutions.
 The procedures within the policy describe that “maximum cooperation between
 custody personnel and health care providers is essential so that both groups are
 made aware of movements and decisions regarding patients with special medical
 or psychiatric needs. For example, health care staff must inform custody
 personnel when an inmate is suicidal, homicidal, or inappropriately housed in the
 jail for health care reasons. An inmate’s special needs may complicate housing
 or work assignments or disciplinary management. Medications may need to be
 adjusted for safety at the work assignment or before transfer. Other examples
 include:
       Suitability for travel based on medical evaluation;
       Preparation of a summary or copy of pertinent Health Record information
        to ensure continuity of care;
       Medication or other therapy required en route;
       Instructions for transporting patients in lay terminology regarding
        medications or other special treatment; and
       Specific precautions that should be taken (i.e. masks or gloves).”
 The procedures also state, “For each inmate treated for a major medical problem
 in jail, the treatment staff will develop a written treatment plan. Custody staff
 must be informed of the treatment plan when necessary to ensure coordination
 and cooperation in the ongoing care of the inmate without violating the
 confidentiality of the clinical record.”
 Observations
 As the aforementioned CHS Policies do not reflect a comprehensive screening
 process or program, there is not a disability tracking system in place, custody
 post orders do not reflect specific responsibilities relative to intellectually disabled
 inmates/detainees, and there are numerous noticeable gaps as related to staff
 duties and ensuring equal access to services, programs, and activities for
 intellectually disabled inmates. Many intellectually disabled inmates are often
 vulnerable and manipulated, and historically victimized. Nondiscrimination and
 safety are of paramount concern with this population in the jail environment.
 Without proper identification of an inmate’s cognitive deficits coupled with
 adaptive deficits (and adaptive support needs/accommodations) custody, health
 care services, EGUSD teachers, and other staff will not be able to know what
 reasonable accommodations to provide intellectually disabled inmates, and may



                                         Page 300
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 304 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 have difficulty ensuring safety. An acceptable screening instrument/testing
 process and screening results form would enable Mental Health clinician to
 outline the adaptive support needs of each developmentally (intellectually)
 disabled inmate. Such form could be maintained and secured in all housing units
 where intellectually disabled inmates are housed, and by all work supervisors
 and teachers who supervise these inmates.
 There is not currently a testing instrument or process in place to examine for
 inclusion into an Intellectual Disability Program (regardless of the age or onset),
 where the following are both present:
       Low cognitive functioning (usually IQ of 75 or below); and
       Concurrent deficits or impairments in adaptive functioning (the abilities
        necessary to care for oneself and to access programming and services in
        the jail setting).
 Staff is widely unaware of the safety/vulnerability/victimization concerns and
 special concerns and accommodations needs of this population, as they have not
 been identified. Even those with prior regional center services, or those who
 were tested in CDCR and placed in the Developmental Disability Program (DDP)
 are not placed on a jail-wide tracking list, and there are no documented adaptive
 support accommodations needs. Also, because there is no tracking system or
 testing process, there is not a clustering or semi-clustering approach for these
 inmates. Other inmates such as cellmates, and inmates housed in the same
 pods/units may not be thoroughly screened for predatory/victimization concerns.
 There is a strong likelihood that non-diagnosed intellectually disabled inmates
 are receiving write-ups, being found guilty, and possibly being moved to ADSEG
 or TSEP without procedural due process rights or reasonable accommodations
 being provided. If this is happening, part of the explanation is because staff are
 not aware of the need to provide specific types of adaptive support
 services/accommodations to the intellectually disabled inmates (which are
 specific to each individual), and because there is not a consult process built into
 the disciplinary hearing process between the hearing sergeant and a clinician.
 Staff are not aware of the primary adaptive deficits that intellectually disabled
 inmates may possess. Adaptive Deficits may be identified in various areas
 during the adaptive deficit evaluation conducted by a psychiatrist, psychologist or
 LCSW. Examples of areas in which adaptive deficits may be presented are:
       Health and Safety
         The intellectually disabled inmates may appear naïve about
          maintaining health in terms of eating; identifying, treating, or preventing
          illness; basic safety considerations, such as following rules or seeking
          assistance. These inmates will likely use inappropriate behavior with
          others and have difficulty communicating choices/needs and
          participating in social interactions.


                                       Page 301
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 305 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Socialization Skills
         The intellectually disabled inmates may show difficulty establishing and
           maintaining positive relationships. They may give up possessions to
           other inmates. They may become vulnerable to sexual predators,
           manipulation by other inmates, and/or be recruited for gang activities.
           The intellectually disabled inmates may engage in a repetitive cycle of
           disciplinary infractions involving other inmates or correctional officers.
           This could be suggestive of a lack of judgment and failure to
           understand the consequences of their actions.
       Academic Skills
         The intellectually disabled inmates may show evidence of poor
           cognitive abilities/skills related to learning, such as reading, writing,
           and using basic mathematical concepts.
       Communications Skills
         The intellectually disabled inmates may have poor ability to express
           themselves verbally or in writing.
       Leisure
         The intellectually disabled inmates may not have acquired many
           leisure and recreational interests that reflect personal preferences and
           choices.
       Self-Advocacy/Use of Inmate Resources
         The intellectually disabled inmates may have difficulty advocating for
           themselves during classification interviews/processes, disciplinary
           proceedings, and the inmate grievance process, and may waive their
           rights without understanding what they are doing.
       Self-Care Skills
         The intellectually disabled inmates may show evidence of poor self-
           care; e.g., seldom bathing, soiled or unkempt clothing, poor eating
           habits, and/or the inmate’s cell may be disorganized/dirty.
       Self-Direction
         The intellectually disabled inmates may have difficulty making choices;
           learning and following a schedule; initiating activities appropriate to
           particular settings, conditions, schedules, and personal interests;
           completing necessary or required tasks; seeking assistance when
           needed; resolving problems in familiar and unfamiliar situations; and
           demonstrating appropriate assertiveness and self-advocacy skills.
       Work
         The intellectually disabled inmates may have difficulty maintaining a
           work assignment due to inappropriate social behavior and a lack of
           related work skills.
 Staff are widely unaware of some of the common adaptive support services that
 intellectually disabled inmates may need, such as;
       Monitoring for Pressuring/Victimization


                                       Page 302
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 306 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



        Assistance with reading/writing/scribing/explaining
        Reminders to brush their teeth
        Reminders/instructions on cell cleaning
        Monitoring clothing (dirty/clean)
        Monitoring and assistance with Commissary/Packages/Property
          Intellectually disabled inmates are often taken advantage of
         Health Care Appointments/Pill-line/Medications
         Laundry Exchange
         Showers
         Yard/Dayroom/Social Interaction.
 There is not a multi-disciplinary committee or support team specific to periodically
 monitor intellectually disabled inmates, monitor the on-going potential for
 victimization and whether they can function safely, monitor their programming,
 ensure their accommodation needs are being met, and ensure the inmates are
 functioning at an acceptable level in the jail environment.
 Staff Interviews
 Most custody staff that were interviewed admitted that they have received little to
 no ADA training, or training specific to intellectual disabilities. Many staff do not
 understand the difference between intellectual disabilities, mental illness, and
 learning disabilities, and they don’t know who the intellectually disabled
 population is. There were a couple of deputies who knew of inmates who had
 received services from Alta Regional Center in the past. But the staff members
 acknowledged that the only way to know what type of assistance to provide the
 inmates is just through knowing and observing them, and from any help that a
 respective inmate may ask for.
 The large majority of staff indicated that they would help intellectually disabled
 inmates. When asked general questions about observing behavior traits that
 may be associated with an intellectual disability, staff responded with some of the
 following answers: refer the inmate to JPS, refer the inmate to CHS, be patient,
 provide simple instructions, repeat instructions, have trustee or houseman help
 the inmate, observe the inmate more closely, talk to him every day, house in M-
 Dorm or MHU, give them extra time, talk confidentially, give very specific
 directions, use levels of communication, use non-verbal gestures, etc.
 When asked questions involving safety or possible victimization concerns for
 intellectually disabled (or possible intellectually disabled) inmates, staff provided
 the following responses; move him to a different pod, move him “off the floor”,
 talk to the inmate and find out what the issues are, “nip it in the bud if we see
 someone doing something”, confirm issue and “roll-up” the suspect (and issue a
 write-up), “we need more training on this, but I would try to handle internally”,
 nobody gets victimized in this unit, address the issue with the responsible inmate,
 address the issue with the entire dorm, investigate, look for possible video


                                        Page 303
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 307 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 evidence, put him (intellectual disabled inmate) in TSEP or PC, make sure he is
 not housed with an enemy, and take care of the inmate the best we can.
 Inmate Interviews
 As addressed throughout this report, because the SCSD detention facilities do
 not administer a comprehensive testing/screening process for intellectual
 (developmental) disabilities, and there is not a disability tracking system in place,
 it was difficult for the Assessment Team to accurately select intellectually
 disabled inmates for interview. However, through the process, several inmates
 (from the MJ and RCCC) were interviewed who were or were possibly
 intellectually disabled. A few of the inmates claimed that they received services
 from Alta Regional Center. Some of the inmates admitted to being in special
 education in public school, which was one possible indicator. Some of the
 inmates interviewed also admitted (when asked) that they needed reminders for
 activities in the jail, e.g., showering, cleaning their cell/bed area, programming,
 meeting time schedules, managing their time, and keeping clean clothing.
 Some of the inmate comments and concerns are outlined below:
       RCCC KBF – Intellectually disabled inmate with prior Alta Regional
        Services stated that when he asks for assistance from staff, they do not
        help him. Claims that inmates call him a “crybaby and retard.” Says that
        he doesn’t remember to get his laundry.
       RCCC SLF – Possible intellectual disability. Has had to pay inmates to
        write her letters. Stated she paid $25.00 for another inmate to write 4
        letters. All of her commissary was stolen from her. Doesn’t know how to
        use the telephone. Her Bunkie helps her out, and she shares her food
        with her. Claims she was forced to hold contraband for other inmates.
        She does not know about any programs (visiting, medical, and law library
        etc.). She claims she requires diapers for incontinence, and medical staff
        will not provide them. She soils her clothes and can’t get clean clothes.
        Another inmate that assists her also reported this.
       RCCC SLF – Intellectual disability. She is an Alta Regional Center client.
        Inmate claims that she was moved from her dorm to a cell because other
        inmates were teasing her and threatened her. Claims that she forgets to
        shower.
       MJ Inmate – Possible intellectual disability (unable to read, special
        education in public school and receives SSI benefits). Has had numerous
        write-ups. Claims his cell is “filthy,” and he has trouble cleaning it or
        getting help to do so.
       MJ Inmate - Intellectual disability (prior Alta Regional Center consumer,
        special education, unable to read). Has trouble understanding many jail
        processes. Was very confused with the inmate disciplinary process. Has
        difficulty remembering, and staff does not help him (he goes to trustees).



                                        Page 304
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 308 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       MJ Inmate – Possible intellectual disability (poor reading). Claims he has
        been victimized for commissary items in the past.
 Conclusion
 The SCSD detention facilities must have a comprehensive custody Operations
 Order relative to intellectually disabled inmates. The CHS must either create a
 new policy relative to JPS services and services for intellectually disabled
 inmates, or provide necessary modifications for policies 1417, Adult
 Developmental Disability, and 1107, Decision Making – Special Needs.
 Policies and procedures must include directions and information regarding the
 following:
       A comprehensive screening/testing process with recognized instruments,
        to allow psychiatrists, psychologists, or LCSW’s to determine whether
        inmates are intellectually (developmentally) disabled. The testing must
        include an examination for:
         Low cognitive functioning (usually IQ of 75 or below); and
         Concurrent deficits or impairments in adaptive functioning (the abilities
            necessary to care for oneself and to access programming and services
            in the jail setting).
       An electronic disability tracking system to identify inmates with disabilities
        (including intellectual disabilities), their required accommodation needs
        (including adaptive support services), any physical limitations, and other
        pertinent information
       Staff responsibilities regarding safety/vulnerability/victimization issues,
        special concerns, and accommodations needs of this population
         This includes classification screening for predator/victimization
            concerns with other inmates within the housing unit, as well as other
            related responsibilities.
       Housing protocols for intellectually disabled inmates (possible
        clustering/semi-clustering approach)
       Inmate disciplinary process as related to intellectual disabilities
         Including responsibilities for deputies, sergeants, work supervisors,
            mental JPS staff, etc.
         Clinical consult process for inmate write-ups
         Monitoring of patterns or numerous individual write-ups
            o Monitor possible placement in administrative segregation or TSEP
                housing for intellectually disabled inmates, possibly as a result of
                receiving write-ups and being found guilty, but not being afforded
                procedural due process rights, or their required adaptive support
                needs.
       Multi-disciplinary committee or support team specific to periodically
        monitor intellectually disabled inmates, their ongoing potential for
        victimization, and whether they can function safely; monitor programming;


                                        Page 305
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 309 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



        ensure inmates’ accommodation needs are being met, and ensure that
        inmates are functioning at an acceptable level in the jail environment
         Monitoring       may      include     but    not      be      limited to:
           safety/victimization/vulnerability, commissary, write-ups, personal
           hygiene (e.g., showering, brushing teeth, clean clothes), work,
           education, program activities, yard/dayroom, leisure activities and
           ensuring that housing unit deputies and work supervisors are providing
           adaptive support accommodations.
 An ADA training component must be developed and implemented regarding
 disabilities (including intellectual disabilities) to provide custody and non-custody
 staff the tools and knowledge to ensure all disabled inmates are not
 discriminated against on the basis of their disabilities, and to ensure equal
 access to all programs, services and activities offered by the SCSD detention
 facilities and any associated contractor, e.g., EGUSD, CHS. Staff must be
 trained to:
       Be aware of safety and victimization concerns and uphold a policy of zero
        tolerance for inmates or staff belittling or name calling individuals with
        intellectual disabilities
       Be proactive to engage intellectually disabled inmates verbally (sometimes
        in confidential settings), provide accommodations, assistance, and
        adaptive support services, and not delegate this to inmate trustees or
        “housemen”
       Understand that this population may have difficulties advocating for
        themselves, and may be reluctant to ask for help
         Understand that many intellectually disabled inmates may have a dual
            diagnosis, with either medical and/or mental health concerns, and
            those concerns must also be met, whether or not the inmate seeks
            assistance
       Understand that disabled inmates cannot arbitrarily be rehoused or moved
        without a thorough examination of associated events/circumstances, and
        they must be treated fairly and equally
       Understand that intellectually disabled inmates may be confused at times,
        and may need constant or periodic instructions, or simple reminders to
        complete a task or to understand.
 Custody staff post orders should also reflect assigned duties as applicable to this
 population.
 References
 28 CFR § 35.105 (a) requires that a public entity evaluate its current policies, and
 practices, and to the extent modification of any such policies, and practices is
 required, the public entity shall proceed to make the necessary modifications if
 they do not or may not meet the requirements Title II.



                                        Page 306
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 310 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 28 CFR § 35.130 (b)(7) requires a public entity to make reasonable modifications
 in policies, practices, or procedures when the modifications are necessary to
 avoid discrimination on the basis of disability, unless the public entity can
 demonstrate that making the modifications would fundamentally alter the nature
 of the service, program, or activity.
 28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
 not, directly or through contractual, licensing, or other arrangements, on the basis
 of disability—
     (iii) Provide a qualified individual with a disability with an aid, benefit, or
     service that is not as effective in affording equal opportunity to obtain the
     same result, to gain the same benefit, or to reach the same level of
     achievement as that provided to others.
 28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
 detainees with disabilities shall not, because a facility is inaccessible to or
 unusable by individuals with disabilities, be excluded from participation in, or be
 denied the benefits of, the services, programs, or activities of a public entity, or
 be subjected to discrimination by any public entity.
 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Clark v. California settlement
 agreement.

 Notices, Announcements, and Alarms:

 Written Materials: Each designated DDP institution/facility must ensure that CCR
 notices, orientation packages, announcements, and similar printed materials are
 accessible to inmates with developmental disabilities. Institution staff must
 provide the necessary assistance to all DDP inmates on a case-by-case basis to
 ensure that those who have difficulty reading and/or communicating in writing will
 be provided reasonable access to forms, regulations, and procedures. Local
 operational procedures must reflect specific notices, announcements, and alarm
 procedures for DD2 and DD3 inmates. Post orders for staff assigned to provide
 such services to DD2 and DD3 inmates must reflect these specific procedures.

 Verbal Announcements: Each designated DDP institution/facility must ensure
 effective communication is made with inmates with developmental disabilities
 regarding public address announcements and reporting instructions, including
 those regarding visiting, yard release and recall, count, lock-up, and unlock, etc.
 Local operational procedures must reflect specific requirements for verbal
 announcements impacting DD2 and DD3 inmates. Post orders for staff assigned
 to provide such services to DD2 and DD3 inmates must reflect these specific
 procedures, i.e., prompts for visits or hearings, if an inmate does not respond.


                                        Page 307
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 311 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016




 Count And Movement

 Each designated DDP institution and facility must review local policies and
 procedures to ensure DDP inmates are provided with necessary prompting so
 that they comply with count time expectations, respond to visits, keep
 work/school schedules, and respond to meals and other movement calls. Local
 operational procedures must reflect specific count and movement procedures for
 DD2 and DD3 inmates.          Post orders for staff assigned to designated
 buildings/units/wings that house DD2 or DD3 inmates must reflect the specific
 count and movement procedures.

 Evacuation Procedures

 Local evacuation procedures must be adopted at each designated DDP facility to
 ensure the safe and effective evacuation of inmates with developmental
 disabilities. Local operational procedures must reflect specific evacuation
 procedures for DD2 or DD3 inmates. Post orders for staff providing services for
 DD2 or DD3 inmates must reflect these procedures.

 All DDP inmates will be provided instructions for evacuation/emergency
 procedures during orientation before initial classification at designated institutions.




                                        Page 308
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 312 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Training
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders and the Correctional Health Services Policies and Procedures
 pertinent to training are outlined in Operations Order 01/02 Command and
 Responsibility, Draft Operations Order Inmates with Disabilities - ADA, and policy
 1302, Staff Development and Training.
 Per Operations Order, 01/02 Command and Responsibility, the
 Administrative/Training Sergeant works under the supervision of the Assistant
 Division Commander and/or the Operations Lieutenant for the division to
 coordinate all training, including the jail-training program for new officers. The
 Admin/Training Sergeant maintains division forms, Operations Orders, fire and
 armory equipment, and assists with personnel assignments and issues. He/she
 also directly supervises the Training Coordinator, Law Library Officer, Safety
 Officer, Facility Maintenance staff, and other authorized positions.
 Per Draft Operations Order Inmates with Disabilities - ADA, the ADA Coordinator
 is responsible to provide training to staff in regards to ADA policies and
 procedures. Additionally, it is the ADA Corrections Division Representative’s
 responsibility to provide training to facility staff on auxiliary aids and services.
 Although, these policies require the ADA Division Representative and ADA
 Coordinator to provide ADA training, this Draft Operations Order is currently not
 approved and in place. As such, there is no order or policy requirement to
 provide annual formalized ADA training, one-time formalized ADA training, or
 formalized ADA training during new employee orientation.
 Observations
 The SCSD detention facilities require all officers assigned to the MJ and RCCC
 to attend and complete a 66-hour Standard Training for Corrections Program
 certified course titled Adult Corrections Officer Supplemental Core Course. This
 course is for officers who completed the Peace Officer Standards and Training
 (POST) Regular Basic Course (academy) and are newly assigned to corrections.
 The course is designed to complete competencies in the following topics, Title 15
 regulations on inmate supervision; codes, statues, and legal documents, inmate
 classification, gangs and subcultures, evidence and contraband, communication,
 mechanical restraints and safety cells, cell extractions, booking and receiving,
 releasing, maintaining security, distribution of supplies and commissary,
 monitoring psychological and physical health, and PREA. Although some of
 these modules contain some ADA-related information, these training modules
 are specific to general training requirements for corrections, and are not ADA-
 specific.
 The training modules do not cover a deeper sense of what disabilities or
 impairments are, and how these disabilities affect inmates and staff with respect


                                        Page 309
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 313 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 to discrimination (nondiscrimination) and disabled inmates gaining equal access
 to programming, services and activities in accordance with Title II of the ADA.
 The training modules do not cover effective communication, reasonable
 accommodations,            HCAs/ADs/DME,            disability      identification
 (screening/testing/evaluating),       interim      accommodations,         inmate
 grievances/requests for modifications or accommodations, staff assistance,
 inmate disciplinary (infraction) process, accessibility/path of travel, learning
 disabilities, adaptive deficits/adaptive supports (for developmentally disabled
 inmates), housing, work/education, law library/recreational library, group
 therapy/individual therapy, or inmate orientation.
 Staff Interviews
 Most housing unit, medical (including county and registry staff), and support staff
 who were interviewed could not recall specific ADA training they had received
 either at the academy or on site at the jail. Some staff members were able to
 recall having received training at the academy regarding mental health and other
 disabilities; however, this training was directed towards street law enforcement.
 Conclusion
 Because the SCSD detention facilities do not currently have a comprehensive
 ADA identification process, and because there is not an ADA tracking system in
 place, nor an adequate ADA training program, the Assessment Team
 representatives determined that staff in large part are not aware of many inmates
 who have disabilities covered under the ADA. Moreover, staff members do not
 have a thorough understanding of the rights afforded to inmates under the ADA,
 or how to ensure equal access and non-discrimination (whether they know who
 the particular disabled inmates are or not).
 In accordance with the spirit of Title II of the ADA, and the 1991 Section-by-
 Section Analysis, the SCSD detention facilities have failed to develop and
 incorporate a comprehensive ADA training component for custody and non-
 custody staff. The ADA or inmate disability program/plan cannot and will not
 function unless a comprehensive training regimen consists of: formalized lesson
 plans, certified or otherwise qualified ADA expert trainers, close monitoring of the
 training program, and curriculum consisting of all major aspects of ADA, including
 but not limited to: disability identification/verification, tracking system, housing,
 HCAS/ADs/DME (including removal/non-removal), reasonable accommodations,
 equal access, transportation, searches, mechanical restraints, inmate grievances,
 orientation, work/industries/job assignments, education, alarms, notices,
 emergencies, evacuations, library operations/equipment, religious services, and
 visiting. Quite simply, a quality ADA training program must be in place to ensure
 staff are appropriately trained to perform their job duties and to help ensure
 disabled inmates are provided equal access to programs, services and activities
 provided at the jail facilities, and thus not discriminated against.



                                        Page 310
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 314 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 The SCSD detention facility training requirements should include the requirement
 that formalized ADA training be provided to custody and non-custody staff
 (managers, supervisors, and rank-and-file employees) at the jail facilities.
 A comprehensive formalized ADA training curriculum must be developed and
 incorporated. This should be a primary formal classroom-training course for
 custody and non-custody staff (managers, supervisors, and rank-and-file staff) at
 the jail.
 The SCSD detention facilities must ensure that ADA instructors receive
 appropriate ADA training and provide the level of subject matter expertise
 needed to effectively provide formalized classroom ADA training to staff.
 References
 28 CFR § 35.130 (a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR Section-by-Section Analysis, Section 35.105 Self-Evaluation
 commenters suggested that the rule require that every self-evaluation include an
 examination of training efforts to assure that individuals with disabilities are not
 subjected to discrimination because of insensitivity, particularly in the law
 enforcement area. Although the Department of Justice did not add such a
 specific requirement to the rule, the Department felt it would be appropriate for
 public entities to evaluate training efforts because, in many cases, lack of training
 leads to discriminatory practices, even when the policies in place are
 nondiscriminatory.
 The information below is for reference only. Due to the settlement
 agreement and subsequent Armstrong v. Schwarzenegger Federal Court
 Ordered Injunction (January 18, 2007), the CDCR was ordered to do the
 following (with regard to providing ADA related training, which pertains to
 disabled inmates as well as inmates with other disabilities):

 Settlement Agreement (January 3, 2001)

 The CDC (CDCR) will provide Disability Placement Program (DPP) training to
 institution/parole staff on ADA regulations and DPP requirements. This training
 shall include but not be limited to evacuation and emergency procedures,
 reasonable accommodations and effective communication.

 Federal Court Injunction (January 18, 2007)

 Within 60 days of the date of this Order, defendants, subject to the approval of


                                        Page 311
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 315 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 plaintiff’s counsel, shall select and retain outside experts to provide training of
 health care staff and correctional counselors in effective communication issues.

 Within 60 days of the date of this Order, the parties shall jointly agree on outside
 experts, and defendants shall retain them to provide training to all custody staff
 who work in administrative segregation units, the security housing units, or
 Receiving and Release on their obligations not to confiscate assistive devices
 and the reasons therefor.

 Defendants’ employees may jointly provide training with the outside experts. The
 training of all appropriate staff shall be completed by September 1, 2007, and a
 regular schedule of ongoing and refresher training shall be established.




                                        Page 312
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 316 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 ADA Coordinator
 The SCSD detention facilities do not have any operations orders, policies or
 procedures solely for the MJ and RCCC Compliance Sergeant (ADA
 Coordinator) or for the ADA Deputy (Assistant ADA Coordinator/ADA Corrections
 Division Representative) in place. However, there is a Draft Operations Order
 titled, ‘Inmates with Disabilities – ADA’, which is pending further revision and
 approval.
 The MJ and RCCC facilities each have their own Compliance Sergeant and ADA
 Deputy assigned to ADA or disability-related compliance responsibilities.
 In accordance with a County of Sacramento, Department of Personnel Services,
 Position Description Questionnaire (PDQ), for the RCCC Compliance Sergeant
 position, general work/oversight responsibilities include: 25 percent of the work
 time to create and implement an ADA transition plan and future compliance
 enforcement; 25 percent monitoring and enforcing compliance efforts related to
 the ICE Contract and the 2000 Federal Detention Standards; 15 percent
 coordinating and monitoring the custody/classification portion of the JBCT
 program; 15 percent conferring and cooperating with personnel associated with
 other county agencies, outside law enforcement, mental health, medical, and
 others as required to ensure compliance; 10 percent coordinating facility audits
 and inspections; 5 percent monitoring Title 15 compliance, dayroom and
 recreation goals, and policy updates; and 5 percent engaging in the protection of
 life and property, as well as participating in investigations of criminal offenses to
 identify, apprehend, and prosecute the responsible parties by collection,
 preservation, and analysis of facts and evidence, and other related
 responsibilities include locating, interviewing or interrogating victims, witnesses,
 and suspects.
 In accordance with the specific PDQ for the RCCC ADA Deputy position, general
 work/oversight responsibilities include: 40 percent assisting in creating and
 implementing an ADA transition plan and future compliance enforcement; 20
 percent conferring and cooperating with personnel associated with other county
 agencies, outside law enforcement, mental health, medical, and others as
 required ensuring compliance; 20 percent assisting in coordinating facility audits
 and inspections; 15 percent assisting in monitoring Title 15 compliance, dayroom
 and recreation goals, and policy updates, etc.; and 5 percent engaging in the
 protection of life and property, and participating in investigations of criminal
 offenses to identify, apprehend, and prosecute the responsible parties by
 collection, preservation, and analysis of facts and evidence, and additional duties
 such as locating, interviewing, or interrogating victims, witnesses, and suspects.
 The Assessment Team also requested a copy of any existing documents relative
 to ADA or disability-related duties, e.g., PDQ, post orders, and duty statements,
 for the MJ Compliance Sergeant and ADA Deputy. However, upon interviewing


                                        Page 313
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 317 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 the staff in these two identified positions, they indicated that such documentation
 did not exist specific to their assignments.
 Specific ADA/disability-related functions and responsibilities for the Compliance
 Sergeant and ADA Deputy at both the MJ and RCCC facilities are outlined in the
 aforementioned Draft Operations Order Inmates with Disabilities – ADA.
 In accordance with the Draft Operations Order, the purpose of the policy is to
 establish standard and consistent procedures by which an inmate with a disability
 is identified, assessed, and provided appropriate reasonable accommodations in
 compliance with Title II of the ADA.
 The policy statement (within the Order) provides that is it the policy of the SCSD
 detention facilities to ensure procedures are in place to provide equal treatment
 to all incarcerated adults. The policy statement states, “The Department will
 ensure inmates with qualified disabilities are afforded equal access to programs,
 services, and activities unless doing so would alter the nature or operations of
 the institution or program. Limitations may be imposed for legitimate safety
 requirements necessary for the safe operations of services, programs, and/or
 activities.” The policy statement further adds, “The Department will implement
 modifications to facilities and programs where possible to allow for reasonable
 accommodations for inmates with disabilities. This practice will be followed
 unless doing so would be an undue burden to the Department, cause a
 fundamental alteration to a program, or pose a direct threat of substantial harm to
 the health and safety of the individual or others. The Department will ensure that
 procedures are in place for inmates with disabilities to request reasonable
 accommodations and to dispute the accommodations provided under Title II of
 the ADA.”
 The Operations Order provides numerous ADA/disability-related definitions,
 including: ADA, Assistive Device, Disability, Activities of Daily Living (ADL),
 Orthopedic Appliance, Prosthesis, Reasonable Accommodation, Service Animal,
 and Undue Hardship.
 The definition provided for ‘Disability’ is:
    1. “A physical or mental impairment that substantially limits one or more of
       the major life activities of such individual;
    2. A record of such an impairment; or
    3. Being regarded as having such impairment.”
 Draft Operations Order Inmates with Disabilities - ADA, Section III. A., states,
 “The Sacramento County Sheriff’s Department will not discriminate against
 inmates or members of the public on the basis of disability in providing access to
 its detention facilities, programs, services and activities.



                                          Page 314
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 318 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



    1. The Americans with Disabilities Act Inmate Notice will be prominently
       posted in all inmate housing units; and
    2. The Americans with Disabilities Act Public Notice will be prominently
       posted at the public entrances of all jail facilities.”
 Section B. states, “Persons with a disability are entitled to an equal opportunity to
 participate in programs, services, or activities offered by the Sacramento County
 Sheriff’s Department unless doing so creates an undue hardship.”
 The Draft Operations Order contains ADA/disability information and
 responsibilities specific to the ADA Corrections Division Representative (ADA
 Deputy/Assistant ADA Coordinator), and the ADA Coordinator (Compliance
 Sergeant).
 Section III. C. (Compliance           with   ADA),     (ADA      Corrections   Division
 Representative), states,
    1. “The intent of the ADA Division Representative is to review requests,
       complaints and grievances related to ADA issues, maintain the Division’s
       ADA files, and provide training to facility staff on auxiliary aids and
       services;
    2. The ADA Division Representative may respond to ADA requests or ADA
       grievances and will ensure the Facility ADA Coordinators are updated and
       informed of all ADA issues as well as perform inspections; and
    3. The ADA Division Representative will represent the Department on ADA
       related issues.”
 Note: the other identified ADA Corrections Division Representative duties
 outlined in the Order, are captured below within the language relative to ADA
 Coordinator’s responsibilities (i.e., Section XVII. [Identifying and Handling of
 Armstrong Class members], and Section XIX. [Grievances]).
 Section VI. of the Draft Order indicates that the ADA Coordinator (or designee)
 will:
    1. “Keep the ADA Division Representative informed of all ADA related
       requests, complaints, and grievances related to ADA issues;
    2. Maintain an ADA file on each disabled arrestee/inmate documenting each
       contact in regards to their ADA needs, accommodations, special
       education and requests;
    3. Provide training to staff in regards to ADA policies and procedures;




                                        Page 315
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 319 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



    4. Initiate contact with the disabled inmate within two working days of
       receiving the ADA paperwork and, if necessary, ensure that the court is
       notified of any accommodations needed;
           a. The ADA Coordinator and inmate may agree at any time to
              suspend monthly follow-ups if there is no change in the inmate’s
              status; and
           b. If the inmate needs to contact the ADA Coordinator after
              suspending follow-up visits, the inmate can do so via an Inmate
              Request form (KITE);
    5. Notify classification deputies when a disabled inmate is housed and may
       require an accommodation to access programs, services, or special
       education;
    6. Review claims, complaints and grievances regarding disabilities;
    7. Ensure complaints and grievances are finalized;
    8. Confer with medical staff each month to review whether accommodations
       continue to be appropriate and necessary and document the contact;
    9. Audit the location and condition of the TDD machine once per month; and
    10. Perform a follow-up review every thirty calendar days to ensure the inmate
        has equal opportunity to participate in programs, services and activities
        and to discuss any issue the inmate may have regarding their treatment.”
 There are numerous ADA Coordinator duties outlined throughout the Operations
 Order in various sections or the Order. These responsibilities include:
 Section IV. (Identification of Disabled Inmates – At Intake):
    1. Receipt of all Inmate Disability Evaluation Forms (IDEF) from intake
       medical staff, for inmates who have (or may have) a disability.
 Section V. (Classification and Inmate Housing);
    1. Receive notifications from classification staff to arrange inmate orientation
       of inmates who are visually impaired or unable to read;
    2. Receive IDEF forms with appropriate notations from classification staff for
       compliance review; and
    3. In coordination with classification staff, ensure necessary, reasonable
       accommodations are made to allow inmates with disabilities equal access
       to work assignments.
 Section VII. (Identifying Disabilities – Subsequent to Booking);


                                        Page 316
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 320 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



        May receive notifications from staff at any time for an inmates who staff
        believe has a disability, based upon personal observation of the inmate,
        oral statements by the inmate, or a written request from the inmate.
 Section VIII. (Program Access);
    1. Make arrangements to accommodate special educational needs unless
       access to these services prevents safe operation of the program or
       activities; and
    2. Maintain a list of qualified sign language interpreters who can be utilized in
       time of need.
 Section XII. (Inability to Read or Write);
    1. Ensure reasonable accommodations are made for inmates who are
       physically incapable of reading or writing, which may include, but is not
       limited to; enlarged print materials, identification of desired materials, and
       assistance in reading and scribing forms.
 Section XIV. (Prosthetic/Orthopedic Appliances and Assistive Devices):
    1. Receive     notification (from    the   Watch    Commander)       if  an
       appliance/assistive device is not returned to or provided to an inmate
       (after a physician examined the inmate and determined that the previously
       removed device or an alternative accommodation is to be provided to the
       inmate).
 Section XVII. (Identifying and Handling of Armstrong Class Members);
    1. Receive contacts from staff regarding in-custody inmates who have been
       previously identified as a CDCR Armstrong class member;
    2. Will act as the central contact point for CDCR. The ADA Coordinator at
       each facility (MJ and RCCC) will act as a liaison between identified
       Armstrong inmates and the classification unit;
    3. After receiving notification from CDCR as to an Armstrong class member
       in custody at an SCSD detention facility, the ADA Coordinator will notify
       the ADA Division representative. The ADA Coordinator will ensure the
       inmate is entered into the JIMS, under the Special Tracking Needs, and
       will follow the same process outlined in Section 11.0 of this policy (Order);
       and
    4. Once contact is made with the inmate, the ADA Coordinator will notify
       HMU via email. This email should include any steps taken to address
       issues/concerns as well as a resolution.




                                        Page 317
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 321 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 Section XVIII. (Facility Visitors);
    1. Visitors who will require reasonable accommodation will be asked to notify
       the ADA Coordinator or on-duty Watch Commander of their needs prior to
       visiting.
 Section XIX. (Grievances);
    1. All ADA related grievances shall be routed through the facility Compliance
       Unit. The Compliance unit will determine the best course of action for the
       grievance (e.g., medical, custody) and then route it as deemed
       appropriate. The Compliance Unit will track all ADA related grievances
       until finalized. A copy will be forwarded to the ADA Corrections Division
       Representative.
 The following sections of the Operations Order do not contain information or
 responsibilities specific to the Compliance Sergeant: Section III. (Compliance
 with ADA); Section IX. (Auxiliary Aids for Individuals with Hearing Impairments);
 Section X. (Telecommunications devices [TDD/TTY Equipment]); Section XI.
 (Interpreter Services); Section XIII. (Mail – Free for the Blind); Section XV.
 (Restraints); Section XVI. (Searches); and Section XX. (Compliance with PREA).
 The Draft Operations Order, PDQs (RCCC), and information received from the
 two Compliance Sergeants and both ADA Deputies are conflicting as to the
 working titles of the positions.
 The Compliance Sergeant position must have the authority and the civil service
 rank to raise pertinent issues to executive level management and affect change
 or modifications to the ADA inmate disability program as warranted. The
 Compliance Sergeant positions (at the MJ and RCCC) must also have normal
 ‘hands on’ day-to-day oversight and involvement over the ADA or inmate
 disability program. The Compliance Sergeant or ADA Deputy positions must
 maintain all ADA related documents to assist in identifying ADA or disability-
 related requirements for the operation of the SCSD detention facilities.
 Observations
 The Assessment Team did not have any specific observations to report with
 regard to the Compliance Sergeants, or ADA Deputies at either the MJ or RCCC
 facilities. However, through staff interviews of the MJ Compliance Sergeant and
 MJ ADA Deputy, as well as the same positions for the RCCC facility, and a
 multitude of staff (from numerous disciplines) assigned to the MJ and RCCC
 facilities, numerous inmate interviews, examinations of applicable documents
 and forms, and general observations of virtually all detention facility processes
 and activities, the Assessment Team determined there are numerous areas
 where a detailed Operations Order is necessary to provide procedures for
 applicable ADA or disability-related functions. For many applicable ADA or



                                         Page 318
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 322 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 disability-related topics, the Draft Operations Order does not address the issues,
 there is key information not included within the content, or there are concerns
 with the written Order itself as well as with current practices. Some of the key
 concerns will be captured in the conclusion (below), and the major concerns will
 be cited throughout this entire report.
 Staff Interviews
 As mentioned above, the Assessment Team interviewed both Compliance
 Sergeants (MJ and RCCC), and both ADA Deputies (MJ and RCCC), and asked
 pertinent questions of other selected staff (e.g., housing officers, custody and
 non-custody staff who deal with grievances, infractions, and inmate referrals).
 The team attempted to gain a better understanding of the separate roles and
 responsibilities between both Compliance Sergeants as well as both ADA
 Deputies.
 From interviews of staff (custody and non-custody), a review of documents and
 logs, and general overall observation, the Assessment Team drew the following
 findings: The Compliance Sergeants for the MJ and RCCC facilities are
 designated at the Sheriff’s Sergeant classification, but the positions are not
 dedicated solely for ADA-related duties. Per the PDQ for the RCCC position,
 only 25 percent of the duties are associated to ADA or a disability program
 (charged with creating a transition plan and for future compliance enforcement).
 Within the other 75 percent of the duties (as outlined above) there is a very small
 percentage of responsibilities tied to inmates with disabilities, e.g., ICE inmates
 who happen to have a disability, and monitoring of the custody/classification
 portion of the JBCT program will have some involvement with inmates who
 happen to have a disability. The Compliance Sergeants acknowledged that they
 have various responsibilities outside of ADA, as stated above, e.g., MOUs,
 contracts, litigation or compliance with Federal laws. One of the ADA staff
 members interviewed confirmed that the RCCC PDQs are consistent with the
 duties and percentage of work time actually being completed.
 As mentioned above, there is not a PDQ, post order or duty statement for the MJ
 Compliance Sergeant (ADA Coordinator) to outline any ADA or disability program
 responsibilities, or, the Assessment Team was not provided with such. Both
 Compliance Sergeants have been in their respective positions a very short time.
 They have received no ADA Coordinator-specific training, and relatively little
 training applicable to ADA or disabilities. However, PREA, MH, and Crisis
 Intervention Team (CIT) trainings were cited as having been received in the past.
 The ADA Deputies for the MJ and RCCC facilities are designated at the Sheriff’s
 Deputy level, but the positions are not dedicated solely for ADA or disability
 program related duties. The MJ and RCCC ADA Deputies have been assigned
 to their new positions for approximately five months and two months respectively
 (at the time of interviews). They have not had any specific ADA training to


                                       Page 319
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 323 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 prepare them for their new assignment, other than minimal general ADA
 information provided at the Sheriff’s Academy, and an 8-hour online course that
 reportedly did not focus in any depth on Title II of the ADA. One of the deputies
 explained that despite being new in the position, he would be transitioning out of
 the assignment very soon.
 Per the PDQ for the RCCC position, only 40 percent of the duties are geared
 toward ADA or an inmate disability program (tasked with assisting in creating and
 implementing an ADA transition plan and future compliance enforcement). As
 explained earlier in this report section, there is not a PDQ, post order, or duty
 statement for the MJ ADA Deputy to outline the ADA or disability program
 responsibilities, or, the Assessment Team was not provided with such. The
 specific duties of the new positions have not been fully explained to them, and
 they are in the process of attempting to better understand their roles and
 responsibilities.
 One of the ADA Deputies admitted that he has not really performed much ADA or
 disability-related work outside of a physical accessibility standpoint. The other
 ADA Deputy admitted that only a small amount of work time is allocated to ADA
 or disability-related duties, but he works primarily on PREA and jail operations.
 One of the ADA Deputies indicated some contact with non-mobility-impaired,
 inmates, e.g., assisting an intellectually disabled inmate with access to legal law
 materials and addressing issues brought to his attention, such as grievance and
 KITE issues. But he clarified that he does not automatically receive ADA-related
 grievances or KITE’s, and most are funneled to the medical department. The
 ADA deputies have admittedly not reviewed any grievances pertaining to
 effective     communication       issues    or    inmates    with    learning     or
 intellectual/developmental disabilities.
 The ADA staff is aware of the email notifications received from CDCR, for CDCR
 Armstrong class members housed at the SCSD detention facilities. But they do
 not receive these notices, unless the receiving medical staff informs them (which
 rarely occurs). A couple of the ADA staff members were not aware of previous
 inmate grievances submitted regarding either shower chair issues or accessibility
 concerns.
 Although some staff and inmates are aware of the newly assigned ADA staff, and
 have reportedly asked the ADA staff for assistance or information, e.g., health
 care appliances and reasonable accommodations for inmates, many inmates and
 some staff are not aware of their existence or positions. The staff interviewed
 admitted that there is not a health care appliance/assistive device inspection log
 (for accountability or functionality).
 Although one of the ADA staff believed that the jail rulebook addresses the
 Compliance Sergeant (ADA Coordinator) position, the rulebook has a very brief



                                        Page 320
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 324 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 section about ADA and Title II, but there is no language regarding the ADA
 Coordinator or other ADA staff.
 Additional information obtained through the ADA staff interviews included but is
 not limited to the following: the Compliance Sergeants for the MJ and RCCC as
 well as both ADA Deputies do not maintain daily monitoring of the ADA Program,
 and do not currently have on-going ADA or disability monitoring (whether daily,
 weekly or monthly) relative to the inmate grievance process/resolution, inmate
 request (KITE) process, inmate disciplinary process, inmate tracking process,
 touring ADA housing units and work sites, interviewing housing officers, clinicians,
 teachers, work supervisors, or other staff, or interviewing inmates regarding ADA
 concerns or issues.
 The ADA staff at both detention facilities have numerous other required duties
 outside of ADA or inmate disabilities. There is no adequate inmate disability
 identification or tracking system in place for proper identification of inmates with
 disabilities. In speaking with the ADA staff, they did not have a clear or thorough
 understanding as to what their specific job duties entailed as related to inmates
 with disabilities. At the time of the interviews, it did not appear that the Draft
 Operations Order had been available to them to review. The Compliance
 Sergeants and ADA Deputies do discuss pertinent ADA-related issues as
 necessary.
 The majority of all detention facility staff (both facilities) who were interviewed
 were not familiar with the process to secure a contract sign language interpreter
 in the event of a due process event or clinical encounter (if the inmate’s primary
 method of communication is signing). One of the ADA staff provided the
 Assessment Team with an SLI list of contractors, and both ADA Deputies were
 aware of this list. One of the ADA Deputies did not believe that health care staff
 has ever inquired about the list or did not know if some of them are aware of its
 existence. The ADA Deputies were not aware of any instances where jail staff
 have had to utilize a contract provider, but indicated that staff have done
 “workarounds” in the past by having deaf/hearing-impaired or speech-impaired
 inmates use written notes. When asked whether a certified SLI has ever been
 used for a deaf and mute inmate housed in MJ 2nd floor medical unit, the ADA
 Deputy who was asked did not know. The ADA Deputies explained where the
 TTY machines were located in the 2 detention facilities. Of the dozens of staff
 interviewed, only a couple of them were trained in or knew how to use the TTY
 equipment.
 The ADA staff were not trained in or familiar with providing EC to inmates with
 disabilities, where there may be barriers to communication, e.g., intellectually
 disabled/developmentally disabled, learning disabled, mental health,
 deaf/hearing-impaired, and speech-impaired. The ADA Deputies were unsure as
 to how to obtain the names of inmates who have an intellectual/developmental
 disability or a learning disability, but would consult with staff from the psychiatric


                                        Page 321
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 325 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 department for a list of inmates with mental health concerns. One of the ADA
 Deputies said he has provided alternatives to writing inmate disciplinary reports
 on some inmates with disabilities, but acknowledged that disciplinary reports for
 ADA inmates by other staff are generally not routed to the ADA staff for review.
 Some of the ADA staff interviewed (as well as medical and other custody staff)
 indicated that there was no master list of health care appliances/assistive devices
 issued to inmates at the MJ and RCCC facilities.
 The Compliance Sergeants (ADA Coordinators) do not track or log any activities
 or tours through the housing units or other areas, and do not track or log any
 interviews of disabled inmates or key staff.
 Neither the Compliance Sergeants nor the ADA Deputies have received any
 formal ADA training that would qualify them to perform the relevant ADA
 functions and oversight over the program or to serve as ADA trainers to staff.
 The Compliance Sergeants do not maintain or have access to an inmate
 disability tracking system or list to identify inmates with disabilities. Currently,
 they also do not receive the names or a list of CDCR Armstrong class members
 housed at the MJ or RCCC facilities.
 Conclusion
 In violation of Title II of the ADA (as specifically described below), the SCSD
 detention facilities do not have a dedicated ADA Coordinator in place at either
 the MJ or RCCC facility to coordinate efforts to comply with and carry out the
 multitude of necessary responsibilities of the position, which also includes
 oversight of employee accountability and allegations of noncompliance. In the
 absence of a comprehensive inmate disability program/plan, and clear duties
 delineated for the positions, the Compliance Sergeants (ADA Coordinators) for
 the MJ and RCCC facilities as well as the ADA Deputies (Assistant ADA
 Coordinator/ADA Corrections Division Representative) for both facilities are
 unable to effectively perform their duties.
 As a result, they will ultimately be unable to help ensure that the SCSD detention
 facilities are abiding with Title II of the ADA, and will not be able to ensure the
 employment of best practices with respect to inmates with disabilities. Given the
 mandates under ADA, the various court orders, injunctions and settlement
 agreements ordered or approved by the courts (around the nation), the current
 lack of an acceptable ADA training component for both custody and non-custody
 staff is concerning.
 The Compliance Sergeants (ADA Coordinators) and ADA Deputies (ADA
 Assistants/ADA Corrections Division Representatives) at the two facilities have
 not been adequately trained regarding ADA or in the development of a
 comprehensive inmate disability program. Likewise, they do not currently



                                       Page 322
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 326 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 possess the requisite expertise or training to provide effective oversight to ensure
 overall program and staff accountability or to ensure that all detention facility staff
 is trained with regard to ADA and an effective inmate disability program.
 28 CFR § 35.107(a) states that a public entity that employs 50 or more persons
 shall designate at least one employee to coordinate its efforts to comply with and
 carry out its responsibilities under this part, including any investigation of any
 complaint communicated to it alleging its noncompliance with this part or alleging
 any actions that would be prohibited by this part.
 As stated above, the SCSD detention facilities have not designated a dedicated
 employee to coordinate its efforts to comply with and carry out its responsibilities
 under Tittle II of the ADA, including investigation of any complaint alleging
 noncompliance or any actions that would be prohibited. The Compliance
 Sergeant at each facility (MJ and RCCC) only performs ADA/disability-related
 functions about 25 percent of the time (or slightly more as there are likely
 occasional ADA-related issues during the course of the other approximate 75
 percent of their duties). The Compliance Sergeants are still working to determine
 what their job duties fully entail or what they should consist of in the future. Much
 of the ADA/disability-related workload is either shared or handled by the two
 respective ADA Deputies. However, the Deputies are also in the process of
 working to determine their own work responsibilities within the position while
 trying to also determine what additional specific job duties must be added.
 Although the Compliance Sergeants have electronic access to the JIMS system
 PF-2, PF-4 and PF-10 screens for very limited ADA/disability-related information;
 they do not maintain ADA related documents to assist them in identifying ADA
 requirements for the operation of their respective detention facility.
 The Operations Order Inmates with Disabilities - ADA, is currently in draft form
 and is likely going to be modified further prior to approval. Although a senior
 supervisory or manager level (e.g., Sheriff’s Lieutenant) is the strongly
 recommended employee classification for a dedicated ADA Coordinator position,
 the position of Sheriff’s Sergeant may be acceptable so long as the incumbent
 has sufficient command authority over the program to effect necessary change
 and program modifications as needed and has ongoing dialogue with the
 executive management team to keep them apprised of compliance, trends,
 training needs, and recommendations for overall program improvement.
 The operations order should require the ADA Coordinators to be dedicated
 positions (or a single dedicated position for oversight of both facilities) for ADA
 responsibilities, and not have other duties (e.g., PREA, ICE,
 custody/classification monitoring of the JBCT Program).
 The position must have command authority over the program, have the ability to
 effectively oversee daily operations, have the responsibility to affect change or



                                        Page 323
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 327 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 modifications as needed, and have the authority to engage with executive level
 management on a regular basis.
 The operations order must include a more exhaustive list of responsibilities for
 the ADA Coordinators.
 The operations order must also require the ADA Coordinators to tour units,
 interview staff and inmates on a regular basis, and monitor all disability-related
 tracking documents. The ADA Coordinators should maintain all ADA-related
 documents to assist them in identifying ADA requirements for the operation of the
 SCSD detention facilities.
 The operations order should articulate that the ADA Coordinators will regularly
 monitor all facets of the ADA program to help ensure that inmates are being
 afforded equal access to all programs, services and activities offered by the
 SCSD detention facilities (and other entities, e.g., EGUSD and volunteer
 chaplains), and not being discriminated against in accordance with Title II of the
 ADA.
 As a result of the assessment, which included reviews of applicable operations
 orders and policies as well as staff and inmate interviews, findings for this area
 include:
       Draft Operations Order Inmates with Disabilities – ADA, must include the
        following:
         Articulate that the ADA Coordinators will regularly monitor all facets of
            the ADA program to help ensure that inmates with disabilities are being
            afforded equal access to all programs, services and activities offered
            by the SCSD detention facilities, and not being discriminated against in
            accordance with the ADA, Title II;
         Provide greater information and a more exhaustive list of additional
            ADA/disability-related responsibilities for the ADA Coordinators and
            ADA Deputies which are not currently captured in the Order:
            o These duties are outlined in detail throughout most of the sections
                of this entire report. Examples include:
                 Oversee an inmate disability tracking system; tour housing,
                    work, education, library and other units; interview inmates with
                    disabilities and other inmates; periodically interview custody and
                    non-custody staff (e.g., housing officers, academic/vocational
                    instructors, classification staff, health care staff, self-help group
                    sponsors/staff); review inmate request for accommodations and
                    inmate grievances related to ADA/disabilities; monitor the
                    inmate disciplinary process as related to inmates with
                    disabilities; ensure EC for inmates with disabilities relative to
                    due process events and clinical encounters; provide auxiliary
                    aids, reasonable accommodations, and equal access to


                                         Page 324
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 328 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



                   programs, services and activities; review removal/non-removal
                   of health care appliances/assistive devices;
          The operations order must contain a listing of all applicable disability-
           related forms and documents, including forms/documents currently
           being used as well as those that will need to be developed and
           implemented in the future (e.g., related to custody, medical, mental
           health, and academic), based on future management decisions.
           Specific examples are cited throughout other sections of this report;
          Examine whether the ADA Coordinator positions should be designated
           at a Sheriff’s Lieutenant level or above, or to remain at the Sheriff’s
           Sergeant classification;
          There must be a requirement for both ADA Coordinators to be
           dedicated positions for ADA responsibilities (no PREA or other non-
           ADA duties), or consider approval for a single dedicated ADA
           Coordinator position for oversight over both MJ and RCCC facilities;
          The ADA Coordinator position(s) must have command authority over
           the ADA program;
           o The ability to effectively oversee daily operations;
           o The ability to affect change or modifications as needed; and
           o The authority to engage with executive level management on a
               regular basis;
          The MJ ADA Coordinator and ADA Deputy positions must have a PDQ,
           duty statement or post order to identify specific duties and
           responsibilities for the positions;
          Clarification must be made as to the specific working title of the
           positions (Compliance Supervisor/ADA Coordinator, and ADA
           Deputy/Assistant ADA Coordinator/ADA Corrections Division
           Representative);
          The Compliance Sergeants, and ADA Deputies must be adequately
           trained to effectively perform their ADA and disability-related duties,
           and all custody and non-custody staff must be trained with regard to
           the ADA and an inmate disability program;
          The Compliance Sergeants and ADA Deputies must have a greater
           understanding of their respective roles and responsibilities;
          While the Draft Operations Order indicates that the purpose of the
           policy is to establish standards and consistent procedures by which an
           inmate with a disability is identified, the current inmate disability
           identification process is severely flawed. For example, there is no
           testing/screening for intellectual disabilities; there are concerns with
           the medical intake screening process for potential disabilities; there is
           no current method to identify possible learning disabilities, e.g., a
           reading or literacy test (other than for those testing for EGUSD
           classes);



                                       Page 325
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 329 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



           Develop and implement an electronic comprehensive inmate disability
            tracking system;
           The Compliance Sergeants and ADA Deputies must be made aware of
            the CDCR Armstrong class members housed at the SCSD detention
            facilities;
           The operations order does not contain the newer revised full ADA
            definition (the revised definition is defined in another section of this
            report);
           The operations order must also contain other pertinent definitions not
            currently captured in the order, e.g., Compliance Supervisor (ADA
            Coordinator), ADA Deputy, TDD/TTY, Talking Book Program, Inmate
            Disability Tracking Program, disability codes (to be established),
            qualified interpreter, intellectual disability (developmental disability),
            Equally Effective Communication, due process, clinical encounter,
            auxiliary aids and services (e.g., qualified readers and qualified
            interpreters);
           Section III. of the order cites non-discrimination and ADA compliance,
            but numerous processes, forms, and training (as explained in detail
            throughout other sections of this report) must be put in place to ensure
            that discrimination does not take place relative to ADA and inmates
            with disabilities; and
           The jail rulebook does not refer to Compliance Sergeants (ADA
            Coordinators) or ADA Deputies (ADA Corrections Division
            representatives), and has very limited ADA/disability-related
            information. Numerous disability-related topics must be included, and
            are outlined in other sections throughout this report.
 References
 28 CFR § 35.130(a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.107(a) states that a public entity that employs 50 or more persons
 shall designate at least one employee to coordinate its efforts to comply with and
 carry out its responsibilities under this part, including any investigation of any
 complaint communicated to it alleging its noncompliance with this part or alleging
 any actions that would be prohibited by this part.
 The information below is for reference only.

 Due to the settlement agreement and subsequent Armstrong v. Schwarzenegger
 Federal Court Ordered Injunction (January 18, 2007), the CDCR was ordered to
 do the following with regard to their ADA program which includes inmates with
 disabilities, e.g., mobility, blind/vision, deaf/hearing, learning, and those with


                                        Page 326
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 330 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 kidney disease (undergoing dialysis treatment):

 “Within 45 days of this Order, defendants shall appoint one full-time staff member
 at the Associate Warden level or higher as the ADA Coordinator at each
 institution designated to house prisoners with disabilities impacting placement
 (including designated reception centers and designated security housing units
 and condemned housing) to work only on ADA compliance matters…”




                                       Page 327
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 331 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 Notices
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders pertaining to ADA Notices are outlined in the draft Operations
 Order Inmates with Disabilities - ADA. This Operations Order indicates that The
 Americans with Disabilities Act Inmate Notice will be prominently posted in all
 inmate-housing units and the Americans with Disabilities Act Public Notice will be
 prominently posted at the public entrances of all Jail facilities.
 These Notices are required to advise disabled inmates and other interested
 persons of information regarding the provisions of Title II of the ADA and its
 applicability to services, programs, or activities and to make the information
 available in a manner necessary to apprise individuals of the protections against
 discrimination assured them by the ADA. The Notices are also required to make
 available to all individuals the name, office address, and telephone number (for
 the public) of the employee designated to coordinate compliance with the ADA.
 Observations
 The Assessment Team conducted a site assessment and review of all inmate
 housing units and public entrances at the MJ and the RCCC facilities. The site
 assessment revealed that the ADA Notices are not prominently displayed in any
 of the housing units in the MJ and RCCC facilities. The public entrances at the
 MJ and RCCC facilities do have ADA Public Notices posted. However, the ADA
 Notices refer individuals to the Department ADA Coordinator “Ivanna Chow” and
 to the Manager, EEO Disability Compliance Countywide ADA Coordinator.
 Conclusions
 The SCSD detention facilities do not provide the Notices to all inmates as
 required by 28 CFR §35.106. As a result, inmates are not provided information
 regarding the provisions of Tittle II of the ADA and its applicability to the services,
 programs, or activities. They are not apprised of the protections against
 discrimination assured them by the ADA, and they are not informed as to the
 name, office address, and telephone number of the employee or employees
 designated to coordinate compliance with the ADA.
 References
 28 C.F.R. § 35.106 requires a public entity to make available to applicants,
 participants, beneficiaries and other interested persons information regarding the
 provisions of Title II and its applicability to the services, programs, or activities of
 the public entity, and make such information available to them in such manner as
 the head of the entity finds necessary to apprise such persons of the protections
 against discrimination assured them by Title II of the ADA.
 28 C.F.R § 35.107 requires a public entity that employs 50 or more persons to
 designate at least one employee to coordinate its efforts to comply with and


                                         Page 328
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 332 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 carry out its responsibilities of title II of the ADA, including any investigation of
 any complaint communicated to it alleging its noncompliance or alleging any
 actions that would be prohibited. The public entity shall make available to all
 interested individuals the name, office address, and telephone number of the
 employee or employees designated pursuant to this paragraph.




                                        Page 329
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 333 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Custody Staff
 All staff must have a working knowledge of and comply with all existing
 operations orders, post orders, policies, procedures and directives. Unlike the
 operations orders, policies and procedures, post orders contain specific post-
 related instructions and requirements and typically are required to remain at the
 specific post site. Post orders clearly outline duties, responsibilities, and
 expectations of staff. Without post orders, there is limited accountability for staff
 performing their day-to-day responsibilities/duties. In addition, staff should be
 required to sign the post orders acknowledgement log acknowledging that they
 read and understood the post orders.
 Observations
 The Assessment Team reviewed the following post orders:
       8 WEST 400 Pod Disciplinary Housing Unit
       JKF Security Checks Post Order Protocol
       Booking Security Check Post Order Protocol
       CBF Cleaning Procedures Post Order Protocol
       CBF Daily Event Schedule
       CBF Security Checks Protocol
       Detainee Correspondence Post Order Protocol
       Detainee Orientation Post Order Protocol
       Emergency Psychiatric Evaluation Post Order Protocol
       Gatehouse Security Check Post Order Protocol
       Hunger Strike Post Order Protocol
       ICE Compliance Fire Drills Post Order Protocol
       ICE Detainee Classification Process Post Order Protocol
       ICE Detainee Strip Search Post Order Protocol
       ICE Guidelines Post Order Protocol
       ICE Notifications Post Order Protocol
       JKF Cleaning Procedures Post Order Protocol
       JKF Daily Event Schedule
       KBF Cleaning Procedures Post Order Protocol
       KBF Daily Event Schedule
       KBF Security Checks Post Order Protocol
       Kitchen Security Check Post Order Protocol
       Laundry Security Check Post Order Protocol
       MSDS/Hazardous Substance Inventory Log Post Order Protocol
       RBF Cleaning Procedures Post Order Protocol
       RBF Daily Event Schedule
       RBF Security Checks Post Order Protocol
       SBF Cleaning Procedures Post Order Protocol
       SBF Daily Event Schedule
       SBF Security Checks Post Order Protocol


                                        Page 330
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 334 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Security Housing Food Services Post Order Protocol
       Special Management Unit Post Order Protocol
       Tower Security Check Post Order Protocol
       Booking Post Order
       CBF Post Order
       Gatehouse Post Order
       JBCT (ROC) Program Post Order
       JKF Post Order
       KBF Post Order
       Kitchen Post Order
       Laundry Post Order
       RBF Post Order
       SBF Post Order
       Tower Post Order
 Based on this review it was found that the custody post orders do not contain any
 language relative to staff requirements and duties regarding disabled inmates, or
 reasonable accommodation requirements, etc. It was also found that there are
 no post orders for custody positions at the MJ and the RCCC minimum and
 medium security barracks housing units and custody support positions.
 Conclusions
 The existing SCSD detention facilities custody post orders must be developed
 and/or revised with specific requirements for staff to ensure disabled inmates
 have equal access to programs, services and activities, and staff are aware of
 the assistance and accommodations/modifications that they must provide for
 disabled inmates. Examples of specific information to be inserted include, but
 are not limited to: assistance to inmates with learning and developmental
 disabilities,  reasonable     accommodation    requirements    during    verbal
 announcements, alarms, and evacuation procedures for disabled inmates. For
 custody positions that currently do not have post orders in place, post orders
 must be developed with specific requirements for staff to ensure disabled
 inmates have access to programs, services and activities. This means, in part
 that staff must be aware of the assistance and accommodations/modifications
 they need to provide for disabled inmates.
 References
 28 CFR § 35.105 (a) requires that a public entity evaluate its current policies and
 practices, and to the extent that modification of any such policies and practices is
 required, the public entity shall proceed to make the necessary modifications if
 they do not or may not meet the requirements of Title II.
 The information below is for reference only. Due to the settlement agreement
 and approval by the Federal Court, the information outlined is applicable to
 disabled inmates under the Armstrong v. Brown settlement agreement.


                                       Page 331
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 335 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 “Each institution/facility (DPP designated institution, nondesignated institution,
 and reception center), shall ensure custody staff in housing units where an
 inmate with impairments that impact placement resides, maintains a copy of the
 identification card/picture for that inmate with the inmate roster, to alert unit staff
 of the special needs of the inmate during count, emergency evacuation, verbal
 announcements, etc.”

 Post Orders:

 Specific ADA requirements are required to be incorporated into staff unit post
 orders. This includes the following areas:

       Verbal Announcements and Alarms;
       Evacuation Procedures; and
       Count.

 Staff post orders must be revised to include the specific requirements for staff to
 ensure they are aware of assistance and modifications that must be provided to
 disabled inmates.

 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Clark v. California settlement
 agreement.

 Notices, Announcements, and Alarms:

 Written Materials: Each designated DDP institution/facility must ensure that CCR
 notices, orientation packages, announcements, and similar printed materials are
 accessible to inmates with developmental disabilities. Institution staff must
 provide the necessary assistance to all DDP inmates on a case-by-case basis to
 ensure that those who have difficulty reading and/or communicating in writing will
 be provided reasonable access to forms, regulations, and procedures. Local
 operational procedures must reflect specific notices, announcements, and alarm
 procedures for DD2 and DD3 inmates. Post orders for staff assigned to provide
 such services to DD2 and DD3 inmates must reflect these specific procedures.

 Verbal Announcements: Each designated DDP institution/facility must ensure
 effective communication is made with inmates with developmental disabilities
 regarding public address announcements and reporting instructions, including


                                        Page 332
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 336 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 those regarding visiting, yard release and recall, count, lock-up, and unlock, etc.
 Local operational procedures must reflect specific requirements for verbal
 announcements impacting DD2 and DD3 inmates. Post orders for staff assigned
 to provide such services to DD2 and DD3 inmates must reflect these specific
 procedures, i.e., prompts for visits or hearings, if an inmate does not respond.

 Count And Movement

 Each designated DDP institution and facility must review local policies and
 procedures to ensure DDP inmates are provided with necessary prompting so
 that they comply with count time expectations, respond to visits, keep
 work/school schedules, and respond to meals and other movement calls. Local
 operational procedures must reflect specific count and movement procedures for
 DD2 and DD3 inmates.          Post orders for staff assigned to designated
 buildings/units/wings that house DD2 or DD3 inmates must reflect the specific
 count and movement procedures.

 Evacuation Procedures

 Local evacuation procedures must be adopted at each designated DDP facility to
 ensure the safe and effective evacuation of inmates with developmental
 disabilities. Local operational procedures must reflect specific evacuation
 procedures for DD2 or DD3 inmates. Post orders for staff providing services for
 DD2 or DD3 inmates must reflect these procedures.

 All DDP inmates will be provided instructions for evacuation/emergency
 procedures during orientation before initial classification at designated institutions.




                                        Page 333
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 337 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Accountability
 The SCSD detention facilities do not have any existing operations orders,
 policies or procedures for the MJ or RCCC pertinent to investigating, monitoring
 or tracking allegations or violations of Title II of the ADA. Since there is no local
 policy requirement, the Assessment Team did not observe or review the tracking
 of ADA or disability-related allegations or violations against inmates.
 Observations
 Sacramento County Sheriff’s Department, Operations Order 01/03, Employee
 Conduct, states in part; “The purpose of this Order is to outline the standards of
 employee conduct at the Main Jail and Rio Cosumnes Correctional Center
 (RCCC).”
 Section II. Related General Orders, states in part, “Employees shall be aware of
 and adhere to the policies and regulations within the Sheriff’s Department’s
 Departmental General Orders and Divisional Operations Orders.”
 Section III. General Behavior, states in part; “All persons employed at the
 correctional facilities, either in a paid or volunteer capacity must observe all rules,
 regulations, and laws pertaining to custodial facilities. Any failure to do so may
 result in disciplinary action, exclusion from the facilities, or legal consequences.”
 However, Operations Order 01/03, Employee Conduct, does not contain specific
 language regarding staff accountability with regard to violations or allegations
 relative to the ADA or inmates with disabilities.
 Sacramento County Sheriff’s Department, Operations Order 07/02 Grievances,
 states in part, “Correctional Services shall provide a written process that allows
 inmates to grieve specific conditions. All written grievances shall receive a
 written response within a reasonable time limit and will be resolved at the lowest
 appropriate staff level.”
 Section II. Definitions, states in part, “A grievance is a complaint by an inmate
 regarding any condition of confinement, act, rule or policy, written or unwritten, in
 which an inmate contends that there is an infringement upon his or her personal,
 human or constitutional rights.” It also contains language indicating that a
 grievance may include complaints against the substance of policies or rules,
 conditions of confinement, medical care, classification actions, disciplinary
 actions, program participation, telephone, mail and visiting procedures.
 Section III. Grievance Procedures, states in part; “An inmate should first direct
 his/her issue to custody or supervising staff as the issue should be resolved at
 the lowest appropriate staff level. If custody or supervising staff is unable to
 resolve the issue, the inmate may file a formal written grievance.”




                                        Page 334
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 338 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Section IV. Supervisor Responsibilities, states in part; “The watch
 commander/unit manager has four days to review and approve the response,
 add additional responses to the grievance or require further investigation. The
 completed grievance response will be forwarded to the assistant division
 commander for review. In the event the grievance involves staff conduct, the
 assistant division commander shall notify the division commander who thereafter
 will decide if a copy should be forwarded to Professional Standards.”
 Operations Order 07/02 Grievances, encourages and expects internal problems
 to be solved at the lowest possible level of inmate contact, offers administrators a
 means for continuous review of administrative policy and procedure, and
 provides written documentation of inmate complaints. The Order allows inmates
 a grievance/appeal process for a multitude of issues, e.g., conditions of
 confinement, including but not limited to: health care, classification actions,
 disciplinary actions, program participation, telephone, mail, visiting, etc.
 Although the Order does not contain a separate avenue for writing or tracking
 confidential letters directly to an executive or other administrators, and does not
 contain specific information relative to disabilities, health care appliances, or
 other ADA or disability concerns/issues, the grievance process is the mechanism
 for formal and informal resolution of disability-related concerns. Likewise,
 although not defined in written policy as such, KITE’s (including HS KITE’s) are
 the expected process for disability-related requests, e.g., access to programs,
 services and activities, including health care, reasonable accommodations,
 effective communication, staff assistance, health care appliances/assistive
 devices/durable medical equipment, and auxiliary aids.
 Section IV. Supervisor Responsibilities, states in part, “The watch
 commander/unit manager has four days to review and approve the response,
 add additional responses to the grievance or require further investigation. The
 completed grievance response will be forwarded to the assistant division
 commander for review. In the event the grievance involves staff conduct, the
 assistant division commander shall notify the division commander who thereafter
 will decide if a copy should be forwarded to Professional Standards.
 There is no specific policy or procedure, however, to formally track ADA-related
 grievances or issues (either by egregious, serious, or repeat allegations or
 violations, or by housing unit, nature of complaint, team/shift, date, or other
 criteria) in order to monitor disability-related problem areas for immediate or on-
 going attention.
 As stated above in Section IV. Supervisor Responsibilities, it is implied that the
 administration and Professional Standards staff would follow-up on complaints of
 staff misconduct. But this does not describe or include any timelines or any
 specific course of action (or staff disciplinary matrix for any substantiated ADA or
 disability-related allegations).


                                        Page 335
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 339 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Staff Interviews
 Assessment Team members interviewed the Compliance Sergeants (ADA
 Coordinators) and the ADA Deputies (Assistant ADA Coordinators), as well as
 Inmate Grievance Office staff and numerous other custody and non-custody
 supervisors and staff throughout the MJ and RCCC.
 Inmate Interviews
 During the inmate interviews, some inmates who are permanent wheelchair-
 users and other mobility-disabled inmates, as well as inmates who are deaf, have
 kidney disease (undergoing kidney dialysis), mental illness, and those with other
 disabilities reported incidents that can be classified as egregious ADA or
 disability-related violations and which would meet the criteria for investigating,
 monitoring and tracking. Specific allegations and information are captured
 throughout this report.
 Conclusion
 The SCSD detention facilities are in violation of Title II of the ADA, with regard to
 implementation or oversight of a defined accountability or investigative
 mechanism to monitor and track staff ADA violations. It is paramount that the
 SCSD detention facilities develop and implement a policy and practice relative to
 accountability and investigations specific to ADA and disabled inmates.
 The SCSD detention facilities do not have an existing policy (or procedures)
 pertinent to monitoring, investigating and tracking violations of Title II of the ADA.
 Nor do they have a mechanism to specifically capture staff ADA violations (e.g.,
 egregious or serious violations or repeat occurrences).
 The SCSD detention facilities currently handle inmate grievances and staff
 complaints in accordance with existing SCSD detention facilities Operations
 Order 07/02, Grievances. However, this process only captures alleged violations
 as a result of inmate grievances filed. This process does not capture events
 where supervisors, managers or other staff identify violations of Title II of the
 ADA (or any violations relative to future SCSD detention facilities policies).
 The SCSD detention facilities must ensure a new policy (and related procedures)
 are written and implemented regarding monitoring, investigating and tracking
 staff violations or allegations of violations of Title II of the ADA (as well as
 violations or allegations of violations of future local ADA-related policies).
 As a result of the assessment, the team found:
       There is no existing policy pertaining to monitoring, investigating and
        tracking staff violations (or allegations of such violations) of Title II of the
        ADA;
       The SCSD detention facilities need to incorporate a written policy and
        procedures regarding monitoring, investigating, and tracking staff


                                        Page 336
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 340 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



        violations (or allegations of violations) of Title II of the ADA (and any new
        SCSD detention facilities operations orders pertaining to the ADA or an
        inmate disability program);
       Staff must be trained on any new policy and expectations; and
       Staff must be subject to discipline for violations of the ADA.
 References
 28 CFR § 35.130 (a) states that no qualified individual with a disability shall, on
 the basis of disability, be excluded from participation in or be denied the benefits
 of the services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
 28 CFR § 35.107 (a) states that a public entity that employs 50 or more persons
 shall designate at least one employee to coordinate its efforts to comply with and
 carry out its responsibilities under this part, including any investigation of any
 complaint communicated to it alleging its noncompliance with this part or alleging
 any actions that would be prohibited by this part.
 The information below is for reference only. Due to Federal Court Ordered
 Injunction (January 18, 2007), the CDCR was ordered to do the following
 (with regard to instituting an Accountability Plan) to hold managers and
 staff accountable for violations of the ADA and related settlement
 agreements, court injunctions, etc., as pertained to inmates with
 disabilities:

 Federal Court Injunction (January 18, 2007)

 Accountability:

 “Within 120 days of the date of this Order, defendants, in cooperation with the
 Office of the Inspector General and the Receiver in Plata v. Schwarzenegger,
 shall develop a system for holding wardens and prison medical administrators
 accountable for compliance with the Armstrong Remedial Plan and the orders of
 this court. This system shall track the record of each institution and the conduct
 of individual staff members who are not complying with these requirements.
 Defendants shall refer individuals with repeated instances of non-compliance to
 the Office of Internal Affairs for investigation and discipline if appropriate.”

 “Within 60 days of the date of this Order, defendants shall amend post orders
 and duty statements of correctional staff as appropriate to include the Armstrong
 requirements for which they are responsible.”




                                       Page 337
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 341 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Policies and Procedures
 The Assessment Team reviewed the Sheriff’s Department County of Sacramento
 Correctional Services Operations Orders, Correctional Health Services Policies
 and Procedures and the Correctional Health Services Standardized Nursing
 Procedures that specifically pertain to or should pertain to inmates with
 disabilities. The following list details the Operation Orders and Policies and
 Procedures that require revision with ADA-specific requirements.
 Sheriff’s Department      County     of   Sacramento       Correctional   Services
 Operations Orders

          01/05     Training Program / Training Requests
          01/11     Line-Ups
          01/15     Reporting of Incidents and Crimes
          02/01     Use of Force
          02/02     Use of Restraint Devices
          02/03     Use of Pro-Straint Chair
          02/04     Weapons, Tactical Weapons, and Specialized Equipment
          02/05     CERT and Cell Extraction Procedures
          02/06     Prisoner Searches
          02/12     Transportation of Prisoners
          02/13     Inter-Facility Transportation and Court Appearances
          03/03     Fire Suppression - Main Jail
          03/05     Fire Suppression – RCCC
          03/09     Fights, Riots, Hostage and Minor Disturbances
          03/12     Evacuation Plan - Main Jail
          03/13     Evacuation Plan - RCCC
          03/16     Crimes Occurring Within Correctional Facilities
          03/17     Preventing, Detecting, Responding to Inmate Detainee
                    Sexual Assault
          04/01     Intake, Search, Reception and Holding
          04/02     Evidentiary/ Exposure Blood Draws
          04/03     Prisoner Clothing, Property, and Funds
          04/04     Use of Sobering Cell
          04/05     Use of Safety, Segregation, North Holding #2, and
                    Multipurpose Rooms
          04/07     Dress-In/Dress-Out Procedures
          04/08     Prisoner Orientation
          04/09     Release Procedures
          04/10     Property and Money Return and Release Procedures
          04/12     Missing Property and Property Claims
          05/04     DNA Samples
          05/08     Work Project Assignment
          05/09     Weekenders


                                       Page 338
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 342 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



          05/10      Service of Processes on Prisoners
          06/02      Housing Plan
          06/03      Classification Process
          06/04      Count and Lockdowns
          06/08      Court Pull Procedures
          06/09      Prisoner Movement Within a Facility
          06/10      Recreation, Exercise and Showering
          06/11      Laundry, Clothing & Linen
          06/13      Telephone/TDD/TTY Equipment Access
          06/14      Interpreter Services
          06/17      Social and Media Visits
          06/19      Inmate Workers
          06/20      Court Holding Area and Courtroom Security
          07/01      Inmate Message Requests (KITE’s)
          07/02      Grievances
          07/03      Discipline Plan
          08/04      Educational Services
          08/05      Commissary Operations
          08/06      Prisoner Services
          08/07      Law Library
          08/10      Jail Industries
          08/11      Religious Services
          09/01      Housing Unit Inspections and Cost Recovery
          09/10      Maintenance Requests and Equipment Repair
          10/01      Health Care Services
          10/02      Psychiatric Services
          10/03      Health Care Treatment Access
          10/04      Medical Intake Screening
          10/05      Suicide Prevention Program
          10/08      Medicine Distribution "Pill Call"
          10/09      Dental Services
          Draft      Inmates With Disabilities - ADA

 Correctional Health Services Policies and Procedures

          1125       Prosthesis
          1128       Reading Glasses for Inmates
          1129       ICE Detainee Procedural Considerations
          1302       Staff Development and Training
          1404       Receiving Screening
          1407       Access to Treatment
          1409       Clinic Care – Sick Call
          1410       Medical Services Provided in the Medical Housing Unit
          1411       Mental Health Services



                                       Page 339
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 343 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



          1412       Suicide Prevention – 2M – Joint Policy with JPS
          1413       Use of Restraints and the Pro-Straint Chair
          1414       Restraint Check Method
          1415       Patients in Safety Cells
          1417       Adult Developmental Disability
          1421       Hunger Strike
          1422       Special Needs Patients
          1423       Post Release Medical Care Planning
          1424       Sexual Assault
          1425       Patients in Segregation Cells in Intake
          1431       Footwear in the Jails
          1433       Admission to Jail Acute Psychiatric Inpatient Unit
          1435       Inmate Health Care Grievances
          1436       Two East Inmate Transfers
          1439       Reports of Disabilities or Impairments
          1601       Medication Administration
          1801       Informed Consent
          1803       DNA Procedure at MJ and RCCC
          1900       Health Record Format and Contents
          2000       Dental Care

 Conclusion
 The Sheriff’s Department County of Sacramento Correctional Services and
 Correctional Health Services must revise the operations orders and policies and
 procedures identified above adding specific ADA language and requirements, as
 they relate to disabled inmates. In addition, policies and procedures must be
 created to ensure: EC is provided to disabled inmates; inmates are screened and
 evaluated for disabilities and accommodations needs based on their disabilities;
 and out-of-cell time is made equitable to the extent possible for inmates with
 disabilities. The Sheriff’s Department County of Sacramento Correctional
 Services and Correctional Health Services must also ensure their operations
 orders and policies and procedures address accommodations that must be
 provided to disabled inmates (e.g., those with learning and developmental
 disabilities) to ensure disabled inmates have equal access to programs, services,
 and activities.
 References
 28 CFR § 35.130 (b)(7) requires a public entity to make reasonable modifications
 in policies, practices, or procedures when the modifications are necessary to
 avoid discrimination on the basis of disability, unless the public entity can
 demonstrate that making the modifications would fundamentally alter the nature
 of the service, program, or activity.




                                       Page 340
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 344 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 28 CFR 35.105 requires a public entity to evaluate its current services, policies,
 and practices and the effects thereof, that do not or may not meet the
 requirements of Title II of the ADA and to the extent modification of any such
 services, policies and practices is required, the public entity shall proceed to
 make the necessary modifications.
 28 CFR 35.130 (a) No qualified individual with a disability shall, on the basis of
 disability, be excluded from participation in or be denied the benefits of the
 services, programs, or activities of a public entity, or be subjected to
 discrimination by any public entity.
     (3) A public entity may not, directly or through contractual or other
     arrangements, utilize criteria or methods of administration:
        (i) That have the effect of subjecting qualified individuals with disabilities to
        discrimination on the basis of disability;
        (ii) That have the purpose or effect of defeating or substantially impairing
        accomplishment of the objectives of the public entity's program with
        respect to individuals with disabilities; or
        (iii) That perpetuate the discrimination of another public entity if both public
        entities are subject to common administrative control or are agencies of
        the same State.
     (4) A public entity may not, in determining the site or location of a facility,
     make selections—
        (i) That have the effect of excluding individuals with disabilities from,
        denying them the benefits of, or otherwise subjecting them to
        discrimination; or
        (ii) That have the purpose or effect of defeating or substantially impairing
        the accomplishment of the objectives of the service, program, or activity
        with respect to individuals with disabilities.
     (7) A public entity shall make reasonable modifications in policies, practices,
     or procedures when the modifications are necessary to avoid discrimination
     on the basis of disability, unless the public entity can demonstrate that
     making the modifications would fundamentally alter the nature of the service,
     program, or activity.
     (8) A public entity shall not impose or apply eligibility criteria that screen out
     or tend to screen out an individual with a disability or any class of individuals
     with disabilities from fully and equally enjoying any service, program, or
     activity, unless such criteria can be shown to be necessary for the provision
     of the service, program, or activity being offered.
 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Armstrong v. Brown settlement
 agreement.



                                         Page 341
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 345 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 As a result of the ADA, the court approved settlement agreement for CDCR, titled,
 “Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2001,
 mandates the following:

 Notice, Announcements, and Alarms

 Written Materials

 Each institution/facility (DPP designated institutions, nondesignated institutions
 and reception centers) shall ensure that CCRs, Notices, Orientation Packages,
 Job Announcements and similar printed materials that it distributes to inmates
 are accessible to inmates with disabilities.

 Each institution/facility shall ensure that accommodations such as magnifiers,
 photocopying machines with capability to enlarge print for vision-impaired
 inmates, inmate or staff assistance, computer assisted devices audiotapes and
 Braille are provided when necessary. Institution staff shall provide the assistance
 and equipment necessary to all inmates with disabilities on a case-by-case basis
 to ensure that have difficulty reading and/or communication in writing e.g.,
 learning disabled inmates, are provided reasonable access to forms CCRs, and
 procedures. The type of equipment available will vary based upon the
 institution’s mission designation.      Information regarding access to written
 materials will be provided to disabled inmates during the orientation process.

 Verbal Announcements and Alarms

 Each institution/facility (DPP designated institutions, nondesignated institutions
 and reception centers) shall ensure that effective communication is made with
 inmates who have hearing impairments impacting placement regarding public
 address announcements and reporting instructions, including those regarding
 visiting, yard release and recall, count, lock-up, unlock etc.

 All verbal announcements in housing units where inmates with hearing
 impairments impacting placement reside shall be done on the public address
 system (if applicable) and by flickering the unit lights on and off several times
 alerting impaired inmates that an announcement is imminent.

 The verbal announcements may be effectively communicated via written
 messages on a chalkboard or by personal notification, etc. These procedures
 shall be communicated to disabled inmates during the orientation process.
 These requirements shall be incorporated into unit staff post orders.

 Local policies and procedures shall be adopted to reflect this obligation.




                                        Page 342
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 346 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Evacuation Procedures:

 Each institution/facility (DPP designated institutions, nondesignated institutions
 and reception centers) shall ensure the safe and effective evacuation of inmates
 with disabilities.

 Local evacuation procedures shall be adopted at each facility.

 Each institution/facility (DPP designated institutions, nondesignated institutions,
 and reception centers) shall ensure custody staff in housing units where inmates
 with disabilities that impact placement reside maintain a copy of the identification
 card/picture for that inmate with the inmate roster, to alert unit staff of the special
 needs required for emergency evacuation of the inmate. Special needs may
 include personal notification for hearing impaired inmates, or assistance provided
 to vision or mobility impaired inmates in responding to emergency situations.

 Evacuation procedures shall be effectively communicated to disabled inmates
 during orientation process. These procedures shall also be incorporated into unit
 staff’s post orders.

 The information below is for reference only. Due to the settlement
 agreement and approval by the Federal Court, the information outlined is
 applicable to disabled inmates under the Clark v. California settlement
 agreement.

 Notices, Announcements, and Alarms:

 Written Materials: Each designated DDP institution/facility must ensure that CCR
 notices, orientation packages, announcements, and similar printed materials are
 accessible to inmates with developmental disabilities. Institution staff must
 provide the necessary assistance to all DDP inmates on a case-by-case basis to
 ensure that those who have difficulty reading and/or communicating in writing will
 be provided reasonable access to forms, regulations, and procedures. Local
 operational procedures must reflect specific notices, announcements, and alarm
 procedures for DD2 and DD3 inmates. Post orders for staff assigned to provide
 such services to DD2 and DD3 inmates must reflect these specific procedures.

 Verbal Announcements: Each designated DDP institution/facility must ensure
 effective communication is made with inmates with developmental disabilities
 regarding public address announcements and reporting instructions, including
 those regarding visiting, yard release and recall, count, lock-up, and unlock, etc.
 Local operational procedures must reflect specific requirements for verbal
 announcements impacting DD2 and DD3 inmates. Post orders for staff assigned



                                        Page 343
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 347 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 to provide such services to DD2 and DD3 inmates must reflect these specific
 procedures, i.e., prompts for visits or hearings, if an inmate does not respond.

 Count And Movement

 Each designated DDP institution and facility must review local policies and
 procedures to ensure DDP inmates are provided with necessary prompting so
 that they comply with count time expectations, respond to visits, keep
 work/school schedules, and respond to meals and other movement calls. Local
 operational procedures must reflect specific count and movement procedures for
 DD2 and DD3 inmates.          Post orders for staff assigned to designated
 buildings/units/wings that house DD2 or DD3 inmates must reflect the specific
 count and movement procedures.

 Evacuation Procedures

 Local evacuation procedures must be adopted at each designated DDP facility to
 ensure the safe and effective evacuation of inmates with developmental
 disabilities. Local operational procedures must reflect specific evacuation
 procedures for DD2 or DD3 inmates. Post orders for staff providing services for
 DD2 or DD3 inmates must reflect these procedures.

 All DDP inmates will be provided instructions for evacuation/emergency
 procedures during orientation before initial classification at designated institutions.




                                        Page 344
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 348 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Americans with Disabilities Act Assets/Features
 The Sheriff’s Department County of Sacramento Correctional Services
 Operations Orders applicable to requesting or facilitating repair and maintenance
 requests, are outlined in Operations Orders 09/10, Maintenance Requests and
 Equipment Repair.
 The purpose of the Order is to standardize the procedures for maintenance
 requests and facility equipment repair at the MJ and RCCC.

 Section I of the policy (Overall maintenance), states in part, “Custody and
 assigned staff at each facility are responsible for inspecting facility equipment in
 their respective work areas on a daily basis and will promptly report all needed
 repairs.”

 Section II (Main Jail), state in part, “At the Main Jail facility equipment needing
 repair and general maintenance will be fielded through the project officer using a
 Maintenance Request form.”

 Section III (RCCC), states in part, “At RCCC, facility equipment needing repair
 and general maintenance will be fielded through the project officer using the
 maintenance hotline phone listing, which is available from the projects officer
 and/or administration.

 Section III also states in part, “If a maintenance issue is not urgent, the after-
 hours non-emergency line may be used to leave a message”, and “If the
 maintenance issue is an emergency, a supervisor shall be notified. Employees
 should not leave a message on the non-emergency line and should contact the
 projects officer or the trade directly.
 However, there are no policies or procedures with regard to inventorying and
 tracking structural or fixed assets/features, e.g., grab bars, transfer bars, raised
 toilets, sinks, water fountains, and exercise apparatus. Likewise, there are no
 existing policies or procedures to identify specific categories or priorities specific
 to ADA-related maintenance requests/repairs.
 For the MJ, the Assessment Team interviewed the Basement Project Manager
 (sworn sheriff’s deputy), as well as an SCSD Sheriff’s Lieutenant. The Basement
 Project Manager is responsible for receiving maintenance/work request issues,
 and submitting them to the SCGS. For RCCC, the Assessment Team
 interviewed SCSD detention facilities Records Officer (non-sworn) who is
 responsible for the RCCC maintenance and work order process. The team also
 interviewed two SCGS Facility Managers, who work collaboratively with the
 aforementioned staff, and are responsible for receiving and following up on
 maintenance requests.        The process at both detention facilities is basically
 identical. There are minor differences, e.g., the specific buildings and areas for


                                        Page 345
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 349 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 written work requests/work orders are different, and some of the RCCC areas
 include industries.
 For both jails, potential work orders/requests can be initially identified by staff, or
 inmates can report an issue or discrepancy and notify a deputy or appropriate jail
 staff. Staff may initiate a general order (work request) for maintenance and
 repair work requests electronically through the SCSD detention facilities Web-
 Portal. Specifically, staff complete the order (work request) by identifying the
 location and specific issue warranting repair or replacement, and answering
 relevant questions via drop-down menus and a comments section. All electronic
 requests submitted by staff are received by either the MJ Basement Project
 Manager or the RCCC Records Officer who has oversight of the RCCC work
 request process.
 The MJ Basement Project Manager and RCCC assigned Records Officer receive
 the electronic email notification of requests (from requesting staff member), and
 make all reasonable attempts to informally ensure all appropriate
 maintenance/repair/replacement requests are completed as soon as possible. If
 the issue(s) cannot be resolved informally, the MJ Basement Project Manager or
 RCCC Records Officer electronically navigates through the County Automated
 Facility Maintenance (CAFM) management system. Each respective party (as
 applicable) will input the requests and information (type of issue, location, etc.)
 into a work order, and forward the order to the SCGS.
 Categories for work orders include: routine, urgent and emergent.            The
 aforementioned staff at both the MJ and RCCC indicated that they make
 immediate phone calls to the SCGS for emergent issues, and ongoing
 communication takes place between them and the SCGS Facility Managers as to
 any remaining open work orders (including those in immediate need). The
 Assessment Team was informed that work orders never ‘fall off’ (are not deleted
 from) the CAFM system until 7 days after completion of the repair or replacement.
 Most work orders associated with ADA are considered routine maintenance
 issues (which are the lowest level of the priorities), but both the MJ Basement
 Project Manager and RCCC Records Officer indicated that they inform an SCGS
 Facility Manager if an issue involves ADA non-compliance.
 Once the SCGS Facility Manager receives the electronic Work Order from either
 the MJ Basement Project Manager or RCCC Records Officer, he dispatches a
 maintenance staff member to provide maintenance repair or replacement as
 necessary. According to the staff members interviewed, routine maintenance
 requests generally take 2-3 working days to complete. The Assessment Team
 was informed, however, that routine ADA work requests as well as emergency
 requests are usually completed on the same day that the SCGS Facility Manager
 receives the electronic work order from the MJ or RCCC.




                                        Page 346
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 350 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Both aforementioned staff members from the MJ and RCCC admitted that there
 is not a master listing or inventory of ADA structural or fixed assets or features,
 nor is there a policy, procedure, or standard practice for identifying ‘ADA’ within
 the work order or request process. The only current method to identify a
 maintenance issue as ADA-related, would be to incorporate language into the
 comments section of the initial request email and subsequent work order
 outlining the discrepancy as ADA-related. However, as Operations Order 09/10
 currently does not require this, and there is no other related written policy or
 procedure, there is no current directive for staff to do this. The MJ Basement
 Project Manager and RCCC Records Officer both acknowledged the SCGS
 maintenance staff for their diligence with regard to promptly fixing maintenance
 issues as they arise.
 The SCGS Facility Managers interviewed confirmed there is no standard report
 generated or monitored to track the state of repairs for ADA or disability-related
 maintenance issues, unless SCGS staff individually sort [in the CAFM system] by
 a specific known item/issue/discrepancy, or, unless requesting staff or the MJ
 Basement Project Manager or RCCC Records Officer identify a particular issue
 as ‘ADA’ (in the request email or electronic work order comments section). They
 also confirmed the following: there is no master list of structural or fixed ADA
 assets/features; there are no ADA or disability categories for maintenance work
 orders; there are no expedited timelines or priority categories specifically for ADA
 or disability-related maintenance requests; and there is no regular preventive
 maintenance or serviceability checks for the few structural or fixed ADA
 assets/features that do exist at the MJ and RCCC.
 One of the SCGS Facility Managers interviewed indicated that he could create or
 produce just about any type of report or spreadsheet as requested. But in
 interviewing all pertinent staff members, the primary report utilized is a general
 report listing open and completed work orders.
 The Assessment Team received the following related documents (reports)
 produced from the CAFM system: spreadsheet of all open and closed work
 orders submitted during the previous 12 months (and beyond); a spreadsheet of
 all open and completed work orders for Facility 505 (MJ - Lorenzo Patino Hall of
 Justice) and Facility 507 (RCCC); and a listing of all open and completed work
 orders (since 6/1/16) specifically focusing on areas (not necessarily specific to
 actual structural or fixed ADA assets or features) where mobility-disabled
 inmates are most likely housed and where ADA fixed/structural assets or
 features exist or should exist (e.g., MJ 2nd floor, RCCC MHU, M-Dorm).
 However, SCGS staff was unable to produce any historic list of service call or
 maintenance requests (open or completed) specifically for ADA or disability-
 related issues.
 One of the CAFM reports (spreadsheet) received for open/completed work
 orders contained the following fields: preventive maintenance work record code,


                                        Page 347
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 351 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 description, requestor, status, current date, and current time. A second CAFM
 report received contained the following fields: facility code (505 [MJ] or 507
 [RCCC]); floor (e.g., 2nd floor); facility name; address; work order #; work order
 description; status (e.g., O, C, X, D, T); status description (e.g., in-progress,
 dispatched, completed, on-line); work order creation day; work order completion
 day; and requestor. The above listed ‘status’ letters/codes represent the
 following: O=Open (possibly dispatched, in-progress, on-hold, on-line, or vendor);
 C=Completed; D=Deferred; T=Terminated work order (possibly work was not
 needed or had already been completed); X=Duplicate (previous work order had
 already been completed.
 A review of the CAFM generated Report for the MJ (for the previous 12 months)
 showed a listing of approximately 3,060 work orders submitted. Of those work
 orders, only 2 were identified in the CAFM Report as ADA or disability-related.
 As stated above, this is the exception, as there is no current policy or common
 practice to identify these as such. One of the two work orders was applicable to
 inmates (including mobility-impaired inmates). This particular work order was
 submitted as a facility-wide request to install handrails in every shower in the MJ
 due to “ADA Compliance rules”, and also “old style showers” need to have a slip
 grip tape installed on the floor. The work order was submitted on 1/19/16, and is
 still categorized as an ‘Open’ work order. The second ADA-related work order
 concerns visiting civilians/non-inmates (not applicable to an Inmate Disability
 Program), and is specific to the Women’s ADA (courtroom side) toilet not flushing.
 This work order was submitted on 8/11/16, and is currently categorized as an
 ‘Open’ work order.
 Of the more than 3,000 MJ work orders submitted during the previous 12-month
 period, only about 13 of the work orders were either clearly, likely, or somewhat
 likely to be ADA (disability/accessibility) related. A number of these would
 depend on what type of inmate (whether disabled and depending on specific type
 of disability) lived in the cell, bed area, or was housed in the respective housing
 unit. There were at least a couple of dozen additional work orders (in addition to
 the aforementioned 13 referred to) that may have also been ADA
 (disability/accessibility) related, also depending upon whether a disabled inmate
 lived in the cell, bed area, or was assigned to the respective housing unit.
 However, for both scenarios, without an electronic or other tracking process to
 identify disabled inmates (e.g., mobility and vision-impaired), and in the absence
 of a policy and process to identify and track ADA-related work orders, it is
 extremely difficult to obtain this information.
 A review of the second CAFM generated report (spreadsheet) depicted all
 existing ‘Open’ work orders (regardless of when submitted) as well as all work
 orders submitted since 6/1/16, regardless of status (e.g., open, completed, etc.).
 This spreadsheet captured the MJ building/area 505 (Lorenzo Patino),
 specifically the 2nd floor, and RCCC building/area 537, specifically MHU and M-



                                       Page 348
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 352 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 barracks. This report is not normally generated or reviewed specifically for
 identifying or tracking ADA related work requests/work orders or otherwise.
 However, the Assessment Team specifically asked for this type of report as
 these are the primary areas (though not exclusive) where inmates with
 disabilities are currently or most likely to be housed, e.g., those with mobility and
 vision-impairments.
 Information gleaned from approximately 129 MJ (2nd floor) work orders included:
 none of the work orders were flagged or identified as ADA (disability or
 accessibility) related; about 47 of the work orders are categorized as current
 ‘Open’ work orders (approximately 22 between 2011-2015 [primarily 2015]);
 About 82 are categorized as ‘Completed’; and about 7 are either clearly, likely, or
 somewhat likely to be ADA (disability/accessibility) related. Of the approximate 7
 ADA (or likely ADA related) work orders; about 4 of them are currently
 categorized as ‘Open’ work orders. Note: some of the work orders from this
 spreadsheet are also captured in the previously identified spreadsheet (CAFM
 generated report for work orders for the previous 12 months).
 Information obtained from the 41 RCCC (building/area 537 – MHU, and M-
 Barracks) work orders included: none of the work orders are flagged or identified
 as ADA (disability or accessibility) related; 3 of the work orders are categorized
 as ‘Open’ work orders; 38 are identified as ‘Completed’; and about 7 from RCCC
 are either clearly, likely, or somewhat likely to be ADA (disability/accessibility)
 related. Of the 7 ADA (or likely ADA) related work orders, all of them are
 identified as ‘Completed.’
 There is no identification or tracking category to specifically identify ADA or
 disability-related Work Requests/Work Orders, there is no log or list specific to
 ADA/disabled inmates or disability-related work requests/orders, and there are
 no existing records of ADA or disability-related maintenance or service calls.
 The requests are categorized according to problem, but not relative to ADA, a
 disabled inmate, or a disability-related maintenance/repair issue.
 Staff explained that ADA or disability-related maintenance/repair issues are
 normally categorized as ‘Routine’ (lowest level of priority category), but are often
 fixed or replaced immediately or within about 2-3 days.
 Staff interviewed indicated the Compliance Sergeants (ADA Coordinators) and
 ADA Deputies (Assistant ADA Coordinators) for the MJ and RCCC do not
 receive copies of the work requests/work orders for monitoring, tracking or other
 purposes.
 Conclusion
 Although Operations Order 09/10, Maintenance Requests and Equipment Repair
 is applicable to requesting or facilitating repair and maintenance requests, neither



                                        Page 349
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 353 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 the SCSD detention facilities nor SCGS have an operations order, policy,
 procedure, or process in place to track the state of repair for structural or fixed
 ADA assets and features. The current housing process is severely flawed in that
 it places mobility-disabled inmates in housing which is not accessible with regard
 to their cells, paths of travel, and inappropriate or non-fixed assets/features, such
 as grab bars, transfer bars, accessible toilets, showers, and sinks. It is vital that
 the SCSD detention facilities house mobility-disabled inmates in housing
 commensurate with their ADA needs as well as their custody level and
 programming needs (notwithstanding other overriding placement factors, e.g.,
 mental health housing). The SCSD detention facilities must develop and put into
 place a comprehensive process to include an inventory and tracking system of
 housing placements available to inmates with mobility disabilities (i.e. full-time
 wheelchair users, intermittent wheelchair users, mobility-disabled inmates who
 do not use wheelchairs [but may require the use of an assistive device], etc.),
 and the status of repairs for ADA accessible assets/features and ADA-related
 maintenance (Work Requests/Work Orders).
 ADA Title II Regulations, 28 CFR 35.133 Maintenance of Accessible Features,
 mandates that a public entity must maintain in operable working condition those
 features of facilities and equipment that are required to be readily accessible to
 and usable by qualified individuals with disabilities (e.g., inmates with mobility
 disabilities).
 28 CFR 35.152 Jails, Detention and Correctional Facilities, and Community
 Correctional Facilities, subsection (b)(3) Discrimination Prohibited, requires
 public entities to implement reasonable policies, including physical modifications
 to additional cells in accordance with the 2010 Standards, so as to ensure that
 each inmate with a disability is housed in a cell with the accessible elements
 necessary to afford the inmate access to safe and appropriate housing.
 As a result of the assessment, which included reviews of applicable policies and
 other documents, as well as staff interviews, findings for this area include:
       The SCSD detention facilities and SCGS have no policies or procedures
        that pertain to requesting or facilitating repair and maintenance requests.
       The SCSD detention facilities and SCGS have no policies or procedures
        with regard to inventorying and tracking structural or fixed assets/features,
        e.g., grab bars, transfer bars, raised toilets, sinks, water fountains,
        exercise apparatus.
       There are no existing SCSD detention facilities operations orders or
        SCGS policies or procedures to identify categories or priorities specific to
        ADA requests/repairs.
       There is no identification or tracking category to specifically identify ADA-
        related Work Requests.
       There is not a log or list specific to ADA-related work requests.



                                        Page 350
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 354 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       There is not currently a requirement for staff or supervisors to indicate on
        the electronic Work Request or Work Order that a request pertains to an
        ADA issue.
         A couple of the employees interviewed (who have maintenance-related
            duties) indicated that the only way of knowing whether a work
            request/work order is ADA related is if the staff member who input the
            information into the work request email or work order request to SCGS
            indicates such in the comments section, but this is not currently
            required or routinely done.
       There is not an existing inventory list or tracking system for structural or
        fixed ADA assets/features (i.e.., grab bars, transfer bars, raised toilet
        seats, accessible sinks, water fountains, and exercise apparatus).
       There are no existing records to track ADA-related service calls for repairs
        or replacements completed, or to identify the length of time an ADA asset
        or feature may have been inoperable or missing.
       Fixed or structural ADA assets or features are not routinely checked for
        serviceability, and there is no known documentation of such.
       Work Requests/Work Orders are categorized according to the
        problem/discrepancy, but not relative to whether it’s an ADA asset or
        feature or ADA related issue.
       There is not an official automatic priority list for ADA-related Work
        Requests (priority is based on criteria levels [e.g., emergent, urgent,
        routine], that do not pertain to the ADA).
       ADA-related Work Request/Work Order information is not being forwarded
        to the Compliance Sergeants (ADA Coordinators) or ADA Deputies
        (Assistant ADA Coordinators) at the MJ or RCCC for possible monitoring
        or tracking.
       In the two CAFM generated reports (spreadsheets) which tracked the
        description of work requested and submitted for the MJ and RCCC, with
        the exception of 2 (out of over 3,000 work orders submitted) there was no
        indication as to whether the listed requested repairs were ADA (disability
        or accessibility) issues, fixed ADA structural assets or features, or from a
        mobility-disabled inmate’s cell or bed area.
 References
 28 C.F.R. §§ 35.133 and 35.152, detailed above.
 The information below is for reference only. Due to Federal Court Ordered
 Injunction (January 18, 2007), the CDCR was ordered to do the following
 (with regard to the state of repair of accessible ADA features):

 In January 2007, in the United States District Court, Northern District of California,
 the Honorable Judge Claudia Wilken issued a Federal Court Injunction against
 the California Department of Corrections and Rehabilitation (CDCR) as a result
 of violations of the Americans with Disabilities Act (ADA), Section 504 of the


                                        Page 351
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 355 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Rehabilitation Act, and a previous court settlement agreement. One of several
 key issues cited in the Federal Injunction pertained to an inventory of housing
 placements, the status of state of repairs of accessible ADA features, and
 maintenance (Work Requests/Work Orders). Specifically, the Order mandated
 CDCR to generate an inventory of housing placements available to inmates with
 mobility disabilities (i.e., full time wheelchair users, intermittent wheelchair users,
 mobility impaired inmates not requiring the use of wheelchairs, and inmates with
 a vision disability). The Order included the requirement to include information
 regarding the current state of repair of accessible features for each placement.
 The placement inventory was required to be updated continuously as new
 information is received regarding placement factors and maintenance. Upon
 completion of the inventory, CDCR was required to no longer house the
 aforementioned type of disabled inmates at any placements without adequate
 accessible housing, including working (operational) accessible toilets and
 showers, etc.




                                        Page 352
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 356 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Introduction Accessibility Survey
 The survey section of this report is an effort to identify accessibility barriers as
 defined according to the 1991 Americans with Disabilities Act Standards for
 Accessible Design (Revised July 1, 1994) (ADAAG) and/or the 2010 Americans
 with Disabilities Act Standards (ADAS). Although “ADAAG” is the commonly
 used term for the 1991 ADA Standards, the term technically applies to the
 Guidelines published by the Unites States Access Board. When Guidelines are
 codified into law by the United States Department of Justice, they become
 Standards and are enforceable as law. Please refer to Part III Assumptions &
 Considerations / Technical Assumptions for a detailed explanation of ADAAG
 and ADAS. For purposes of this report, we will use the term “ADAAG” when
 referring to the 1991 ADA Standards and “ADAS” when referring to the 2010
 ADA Standards.
 The field survey for SCSD detention facilities was conducted using a digital level,
 tape measure and door pressure gauge. Photographs of typical compliant and
 noncompliant conditions were taken at each of the facilities. Collected data was
 reviewed and analyzed for appropriate recommendations to remove the barriers.
 The field surveys were performed on October 17 and 18, 2016. Both areas that
 were currently being used as well as inactive areas such as Rodger Bauman
 Facility (RBF) were surveyed.
 OVERVIEW OF ADA REQUIREMENTS AS APPLICABLE TO SACRAMENTO
 COUNTY JAIL FACILITIES
 The Americans with Disabilities Act of 1990 (ADA) is civil rights legislation
 designed to extend civil rights protection to persons with disabilities.
 There are four Titles to the ADA. Title II is the one that applies to Public Entities
 such as SCSD detention facilities.
 Title II Public Services and Transportation - Prohibits state and local
 governments from discrimination by requiring "program accessibility". Program
 accessibility can be attained by rescheduling and/or relocating programs to
 accessible locations or by making physical facility changes, called "structural
 changes" in the ADA. Program accessibility must be achieved to the extent that
 it does not cause "an undue burden" to the Public Entity.
 28 CFR, PART 35 --NONDISCRIMINATION ON THE BASIS OF DISABILITY IN
 STATE AND LOCAL GOVERNMENT SERVICES is the document that describes
 the ADA requirements for Public Entities such as SCSD detention facilities.
 These requirements include:
 §35.105 Self Evaluation – requires that all Public Entities were to have evaluated
 all of their services, policies and practices to determine if they are all accessible


                                        Page 353
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 357 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 to persons with disabilities. The Self Evaluation was to have been completed by
 July 26, 1993. We have not been provided with a copy of an ADA Self
 Evaluation prepared by Sacramento County that included the County Jail
 facilities. Online research provided information that other County departments
 such       as   Transportation    had    prepared     ADA     Transition  Plans
 (http://www.sacdot.com/Pages/AmericansWithDisabilitiesAct-ADA.aspx).
 It should also be noted that corrective work to remove architectural barriers to
 program access did not begin with the ADA. Previous requirements to prepare a
 Self Evaluation and Transition Plan and to remove architectural barriers began
 with Section 504 of the Rehabilitation Act of 1973 for public entities receiving
 federal funding. We have likewise not been provided with a copy of a Section
 504 Self Evaluation prepared by Sacramento County that included the County
 Jail.
 §35.150 Existing Facilities – requires that “a Public Entity shall operate each
 service, program, or activity so that the service, program, or activity, when
 viewed in its entirety, is readily accessible to and usable by individuals with
 disabilities.” However, the law does not require a “public entity to take any action
 that it can demonstrate would result in a fundamental alteration in the nature of a
 service, program, or activity or in undue financial and administrative burdens. In
 those circumstances where personnel of the public entity believe that the
 proposed action would fundamentally alter the service, program, or activity or
 would result in undue financial and administrative burdens, a public entity has the
 burden of proving that compliance with § 35.150(a) of this part would result in
 such alteration or burdens.
 The decision that compliance would result in such alteration or burdens must be
 made by the head of a public entity or his or her designee after considering all
 resources available for use in the funding and operation of the service, program,
 or activity, and must be accompanied by a written statement of the reasons for
 reaching that conclusion. If an action would result in such an alteration or such
 burdens, a public entity shall take any other action that would not result in such
 an alteration or such burdens but would nevertheless ensure that individuals with
 disabilities receive the benefits or services provided by the public entity.” We are
 not aware that the Sacramento County Sheriff’s Office determined that any action
 that would have improved access to any of the services, programs and activities
 represent a fundamental alteration of those services, programs or activities or
 would result in an undue financial burden.
 35.150(b)(1) indicates that a public entity is not required to make structural
 changes in existing facilities where other methods are effective in achieving
 compliance. 35.150(d) also requires that In the event that structural changes are
 required to achieve program accessibility, the Public Entity shall develop by
 January 26, 1993 a Transition Plan setting forth the steps necessary to complete



                                        Page 354
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 358 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 such changes. Structural changes were to have been completed by July 26,
 1995.
 We are not aware if the County of Sacramento prepared a Transition Plan or of
 any structural changes that were performed at any of the SCSD detention
 facilities between January 26, 1993 and July 26, 1995.
 It should be noted that the requirements for a Self Evaluation and Transition Plan
 under the ADA are taken from Section 504 of the Rehabilitation Act of 1973,
 which applied to projects that received federal funding. The ADA extended those
 requirements to Public Entities receiving state or local funding.
 § 35.151 New construction and alterations – requires that newly constructed and
 altered facilities built by or on behalf of Public Entities shall be fully accessible if
 construction commenced after January 26, 1992. Public Entities had the option
 of using the Uniform Federal Accessibility Standards (UFAS) or ADAAG as the
 technical standards for new construction and alterations.
 28 CFR Part 35 was amended on September 15, 2010 and included new
 sections that affect the SCSD detention facilities:
 35.151(k) Detention and correctional facilities
      (1) New construction of jails, prisons, and other detention and correctional
          facilities shall comply with the 2010 Standards except that public
          entities shall provide accessible mobility features complying with section
          807.2 of the 2010 Standards for a minimum of 3%, but no fewer than
          one, of the total number of cells in a facility. Cells with mobility features
          shall be provided in each classification level.

      (2) Alterations to detention and correctional facilities. Alterations to jails,
          prisons, and other detention and correctional facilities shall comply with
          the 2010 Standards except that public entities shall provide accessible
          mobility features complying with section 807.2 of the 2010 Standards
          for a minimum of 3%, but no fewer than one, of the total number of cells
          being altered until at least 3%, but no fewer than one, of the total
          number of cells in a facility shall provide mobility features complying
          with section 807.2. Altered cells with mobility features shall be provided
          in each classification level.
           However, when alterations are made to specific cells, detention and
           correctional facility operators may satisfy their obligation to provide the
           required number of cells with mobility features by providing the required
           mobility features in substitute cells (cells other than those where
           alterations are originally planned), provided that each substitute cell—
           (i) Is located within the same prison site;



                                         Page 355
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 359 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



          (ii) Is integrated with other cells to the maximum extent feasible;

          (ii) Has, at a minimum, equal physical access as the altered cells to
               areas used by inmates or detainees for visitation, dining, recreation,
               educational programs, medical services, work programs, religious
               services, and participation in other programs that the facility offers
               to inmates or detainees; and
          (iv) If it is technically infeasible to locate a substitute cell within the
               same prison site, a substitute cell must be provided at another
               prison site within the corrections system.

          (3) With respect to medical and long-term care facilities in jails, prisons,
              and other detention and correctional facilities, public entities shall
              apply the 2010 Standards technical and scoping requirements for
              those facilities irrespective of whether those facilities are licensed.

 § 35.152 Jails, detention and correctional facilities, and community
 correctional facilities.
          (b) Discrimination prohibited.

          (1) Public entities shall ensure that qualified inmates or detainees with
              disabilities shall not, because a facility is inaccessible to or unusable
              by individuals with disabilities, be excluded from participation in, or
              be denied the benefits of, the services, programs, or activities of a
              public entity, or be subjected to discrimination by any public entity.

          (2) Public entities shall ensure that inmates or detainees with disabilities
              are housed in the most integrated setting appropriate to the needs of
              the individuals. Unless it is appropriate to make an exception, a
              public entity–

          (i) Shall not place inmates or detainees with disabilities in inappropriate
              security classifications because no accessible cells or beds are
              available;

          (ii) Shall not place inmates or detainees with disabilities in designated
               medical areas unless they are actually receiving medical care or
               treatment;

          (iii) Shall not place inmates or detainees with disabilities in facilities that
                do not offer the same programs as the facilities where they would
                otherwise be housed; and




                                        Page 356
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 360 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



          (iv) Shall not deprive inmates or detainees with disabilities of visitation
              with family members by placing them in distant facilities where they
              would not otherwise be housed.

          (3) Public entities shall implement reasonable policies, including
             physical modifications to additional cells in accordance with the
             2010 Standards, so as to ensure that each inmate with a disability is
             housed in a cell with the accessible elements necessary to afford
             the inmate access to safe, appropriate housing.
 The United States Department of Justice (USDOJ) has issued a document titled
 “Guidance on the 2010 ADA Standards” and a copy can be found in Appendix A.
 It should be noted that Title II does not define “barrier” as does Title III for Public
 Accommodations. Similarly, Title II entities are not required to remove physical
 barriers even if they are “Readily Achievable”, since this concept does not apply
 to Public Entities. As described in §35.150, a Public Entity is required to identify
 all programs, services and activities and to determine if people with disabilities
 are provided nondiscriminatory access to them. An example of a “service” at
 Sacramento County Jail would be a toilet within a prison cell; if there are no
 accessible cells/toilets with grab bars as required by the 1991 ADAAG or UFAS,
 that would be an example of lack of program access. Another example would be
 a path of travel leading to a building where a program (e.g., classroom) is
 provided that has a slope of 10%. While this latter condition could be addressed
 by providing an assistant that could push a wheelchair user up the steep slope, it
 is doubtful that the former condition could be made fully accessible by other
 means than installing grab bars.
 Citing past case law is also illustrative of the nexus between correcting conditions
 that are non-compliant with the 1991 ADAAG or UFAS and the obligation to
 provide program access. “While the ADAAG regulations clearly are not
 dispositive in this case, they can still provide guidance as to whether an existing
 facility is readily accessible and usable by individuals with disabilities.” Brown v.
 County of Nassau, 736 F. Supp. 2d 602, 617 (E.D.N.Y. 2010). The United State
 Supreme Court has also noted that “older facilities” can avoid structural changes
 by “relocating services to alternative accessible sites” or using other methodology,
 but if these measures are “ineffective in achieving accessibility” the public entity
 is “required to make structural changes.” Tennessee v. Lane, 541 U.S. 509, 532
 (2004). Title II “imposes on public entities the requirement that they provide
 qualified disabled individuals with meaningful access to public services, which in
 certain instances necessitates that public entities take affirmative steps to
 remove architectural barriers to such access in the process of altering existing
 facilities.” Ability Center of Greater Toledo v. City of Sandusky, 385 F.3d 901,
 913 (6th Cir. 2004).




                                        Page 357
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 361 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Therefore, there are two different criteria that apply to the two SCSD detention
 facilities:
 FACILITIES CONSTRUCTED PRIOR TO JANUARY 26, 1992:
 For those facilities that were constructed prior to January 26, 1992, structural
 changes are required if any condition that does not comply with ADAAG limits or
 prevents the ability of an inmate with a disability to access any program at the
 Sacramento County Jail and other methods do not provide a similar level of
 compliance.
 FACILITIES CONSTRUCTED OR ALTERED AFTER JANUARY 26, 1992:
 For construction projects that have been performed after January 26, 1992
 (including alteration projects), all work should be in compliance with ADAAG. For
 projects that commenced construction after March 15, 2012, all work should be in
 compliance with the 2010 ADAS, which for Title II entities includes 28 CFR Part
 35.151 and the 2004 ADAAG. Refer to the detailed description of both standards
 in Section D below.




                                       Page 358
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 362 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Accessibility Survey’s
 The SCSD is responsible for the care and custody or all prisoners falling under
 the jurisdiction of the Sacramento County Court System. The SCSD also
 contracts with the U.S. Government to house federal inmates. The SCSD
 operates two detention facilities: the MJ and the RCCC. The MJ is located at
 651 I Street in downtown Sacramento and RCCC is located approximately 25
 miles South at 12500 Bruceville Road in Elk Grove.
 The MJ, opened in approximately 1989 and is a Type II facility that houses nearly
 all of the County’s pretrial population, a number of federal pretrial prisoners. The
 structure is comprised of two 9-story towers with a vertical spine in between that
 contain circulation and exercise space. Inmates are housed on seven floors
 (each floor includes two levels of stacked cells), with the Superior Court and Jail
 Administration support space located on the first two floors of the facility.
 The MJ has a rated capacity for 2,380 male and female inmates and contains
 2,432 beds. Inmate areas include the basement level, which contains the
 Kitchen and Laundry; first floor, which includes Medical Intake Screening,
 Women’s Booking, Holding, Clothing Exchange & Release, Men’s Booking &
 Holding; second floor, which includes the Medical, Dental and Psychiatry Units;
 third floor and general inmate housing on floors 3-8. Each inmate has a cell with
 a toilet, lavatory, mirror, and bed. Inmates eat and participate in programs in a
 common day room area equipped with tables, chairs, and telephones. Some
 areas such as the Male Release Tank were occupied on the day of the site visit
 and were not inspected.
 The SCSD detention facilities accommodates inmates with disabilities by issuing
 different size wheelchairs to inmates who require this type of mobility device, and
 some inmates are allowed to keep their personal wheelchairs. Nursing staff
 assists inmates with disabilities with their bathing activities while housed in the
 Medical Unit. SCSD detention facility staff indicated that the MJ currently houses
 a small population of inmates with various types of disabilities.




                                        Page 359
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 363 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Typical conditions observed in the MJ that are not compliant with ADAS:
 Basement
 Neither of the Kitchen inmate restrooms provide a 60” diameter clear turning
 space, grab bars or toilet accessories within accessible reach range and the
 doors only provide 30” clear width. The urinal rim in one of the restrooms is 25”
 AFF and there is no 60” wide space at the toilet




                                       Page 360
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 364 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       All of the Laundry folding counter is 36” AFF, which is too high for a
        person in a wheelchair to work at




 1st Floor
       Transaction counters are typically 42” - 44” AFF and openings that are
        used to pass items back and forth between staff and inmates are 52” AFF




                                       Page 361
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 365 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Changing benches in Dress In rooms that are not a minimum of 24” deep
        x 48” long




       Use of typical combination lavatory/toilet unit that does not provide knee
        space for a front approach at the lavatory or drinking fountain bubbler
       Female segregation cell restroom is only 26” wide at rear of toilet and
        lacks 60” diameter clear maneuvering space, toilet lacks grab bars, flush
        control is not on wide side of fixture and centerline of fixture is 13-1/2”
        from adjacent wall




                                       Page 362
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 366 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Lack of 60” clear width at toilet and 60” diameter turning space in holding
        cells and inmate restrooms




       No grab bars at toilet in holding cells or inmate restrooms




                                       Page 363
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 367 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Inmate restrooms and holding cells with toilet seat height of 14-3/4” – 15-
        1/2” AFF and flush control is not on wide side of fixture
       Width of opening into toilet compartment in holding cells, Male Interview
        Waiting Room, Male Dress In rooms and Female Clothing Exchange is 24”
        - 28”




       No 30” wide x 29” high x 17” deep knee space at lavatory or drinking
        fountain in holding cells or inmate restrooms, drinking fountain bubbler is
        more than 5” from front of fixture and mirrors are too high for a wheelchair
        user to see their reflection




                                       Page 364
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 368 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Bottom of reflective surface of mirror 47” - 49” AFF in holding cells and
        inmate restrooms
       Highest operating part of paper towel dispenser in Medical Intake
        Screening inmate restroom is 52” AFF
       Toilet paper dispenser in Medical Intake Screening inmate restroom and
        Women’s Booking & Holding Side inmate restroom is located behind toilet
        and not on side wall 7” – 9” in front of toilet




       Slope of floor in holding cells is 4.0%




                                        Page 365
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 369 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Holding cell, Male Interview Waiting Room, Male Dress In rooms &
        Female Release pay telephones lack 29” long cords and/or are not
        adjacent to a 30” x 48” clear floor space due to benches located below
        and/or the volume control buttons are 57-1/2” – 62” AFF




       The clear accessible width to the Female Release counter is only 30”




                                       Page 366
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 370 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 2nd Floor
       Drinking fountain in corridor is not accessible to a wheelchair user or
        person who cannot bend or stoop due to the spout height and lack of knee
        space




       Psychiatry Unit shower is not 60” wide minimum, lacks a compliant seat
        and spray attachment, the controls are not mounted on the wall adjacent
        to the seat and the mirror and coat hook are too high




                                       Page 367
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 371 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Psychiatry Unit & Medical Unit cells lack grab bars at the toilet, toilet seat
        height is 15-1/2” AFF and there is no knee space at the lavatory/drinking
        fountain




       Lack of wheelchair seating with a 30” wide x 27” high x 19” deep knee
        space in Psychiatry Unit, Medical Housing and Medical Unit Wheelchair
        Pod day rooms




                                        Page 368
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 372 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Psychiatry Unit showers lacks grab bars or a folding seat




       Medical Unit Housing and Wheelchair Pod day room drinking fountain
        lacks knee space for a front approach, spout height is 37” - 41” AFF
        and/or lacks a spout high enough for individuals who have difficulty
        bending or stooping




                                       Page 369
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 373 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Medical Unit Wheelchair Pod cells lack 36” long rear grab bar, the side
        grab bar only projects 43” – 44” from the rear wall and the lavatory lacks
        knee space and the rim height is 36-1/2” AFF




       Wheelchair Pod shower controls are not located on wall adjacent to seat,
        seat is not the required minimum size, there is no spray attachment, a
        grab bar extends above the seat so a wheelchair user cannot lean against
        that wall and the mirror and coat hook are too high




                                       Page 370
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 374 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Medical Unit Housing shower is not a standard 30” x 60” or alternate 36” x
        60” roll-in shower design, the door is only 24” wide and has a 6” curb




       Lack of 60” diameter clear turning space in Dental Exam room and X-Ray
        room




                                       Page 371
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 375 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Fixed examination chairs and tables do not accommodate wheelchair side
        transfer




       Medical Holding Cell lacks 60” wide space at toilet, toilet seat height is 15”
        AFF and clear width of opening into toilet compartment is only 27” wide




                                        Page 372
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 376 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Medical Housing Day Room telephones are too high and lack a 29” long
        cord




       Medical Housing Cell 6 door is only 30” wide, lacks grab bars at toilet,
        toilet seat height is 15” AFF, lavatory lacks knee space and encroaches on
        required clear space at cell door




                                       Page 373
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 377 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Medical Housing 200 Pod Day Room drinking fountain lacks knee space
        and spout is 40-1/2” AFF




       Door from Family Visiting to Attorney Visiting Room is only 24” wide




                                       Page 374
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 378 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Attorney Visiting Room rooms lack 30” x 48” clear floor space at counter
        due to fixed stool and lacks 60” diameter turning space since room is only
        42-1/2” wide




       Release Cell door is only 32” wide, there is only 39” clear width at the
        toilet and 28” at the lavatory, the toilet lacks grab bars and the toilet seat
        height is 15-1/2” AFF




                                        Page 375
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 379 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Release Cell issue counter is 38” AFF




       Inmate restroom door requires 8 pounds of opening force and closes from
        fully open to within 12 degrees of the latch in only 2-1/2 seconds, rear
        grab bar is mounted with ½” clearance to the flush valve, not parallel to
        wall and 15” past centerline of toilet to one side and 21” to the other side,
        centerline of toilet is 23” from adjacent wall, lavatory rim is 35-1/2” AFF,
        pipes are not insulated and soap and paper towel dispensers are more
        than 40” AFF to the highest operating part




                                       Page 376
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 380 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 3rd Floor
       Medical Exam Room table cannot be lowered to 17” – 19” to allow a
        wheelchair user to transfer on and off and there is only 22” clear width on
        each side of the table




       Medical Exam Room toilet room is only 38” wide and rear grab bar is only
        24” long
 3rd, 4th, 5th,, 6th, 7th & 8th Floor
       All visiting rooms are located up a flight of stairs from the housing unit
        levels and there is no accessible route




                                         Page 377
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 381 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       All Attorney Visiting rooms lack a 60” diameter clear maneuvering space,
        and a 30” w. 27” h. x 19” d. knee space below the counter to allow a
        wheelchair user to make a front approach




       Stairs to mezzanine levels in dayrooms and Recreation Rooms lack a
        cane detectable railing below




                                       Page 378
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 382 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Lack of 30” w. x 27” h. x 19” knee space at all dayroom tables




       Housing Unit showers are not a standard 30” x 60” or alternate 36” x 60”
        roll-in shower design, the door is only 24” wide and has a 6” curb




                                       Page 379
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 383 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Housing Unit dayroom pay telephone volume control buttons are 58-1/2”
        AFF and have 18” long cords
       Housing Unit day room drinking fountains are not high/low and not located
        in an alcove or out of the circulation path and lack a 27” high knee space 8”
        in from the front of the fixture




       Common Recreation Room drinking fountain is not high/low, is not located
        in an alcove or out of the circulation path, lacks a 27” high knee space 8”
        in from the front of the fixture and the shaving mirrors are too high




                                       Page 380
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 384 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Cell doors only provide 28-1/2” clear opening
       Cell toilets lack grab bars, toilet seat height is 15” AFF, combination
        toilet/lavatory lacks knee space at lavatory and bottom of mirror is 53” AFF




       Recreation Room toilets only have a 35” wide clear floor space, the seat
        height is 15” AFF, there is no knee space at the lavatory and the door is
        only 30” wide




                                       Page 381
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 385 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



       Yard toilets lack grab bars and only provide 32” clear space in front of
        toilet and 27” clear width at cased opening to toilet compartment




       Yard urinal rims are 25” AFF and the flush controls are 47” AFF




 RCCC in Elk Grove has a rated capacity for 1,625 male and female inmates.
 The campus is divided into 2 separate compounds for male and female inmates
 and serves as the County’s branch jail facility housing overflow pretrial detainees
 and sentenced male and female inmates. The County operated the original
 facility as a road camp until the first facilities and infrastructure were built in 1959.
 Currently, RCCC contains more than 18 temporary and permanent buildings of
 various vintages and uses. RCCC can house male and female inmates of all
 classifications and houses inmates en route to other jurisdictions, federal
 prisoners under contract with the U.S Bureau of Prisons, and reciprocal prisoners
 from other counties. A staff of more than 180 Sheriff’s Department employees
 supervises inmates and several support services activities augment the custody
 staff and provide services and programs for inmate housing.
 The female side of the compound is known as the Sandra Larsen Facility (SLF)
 and is entirely self-contained and has no interaction with the male side. SLF has


                                         Page 382
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 386 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 3 dormitory pods; Golden Poppy (60 beds - minimum security), Kinya (92 beds -
 minimum security) and Camelia (70 beds - medium facility), each with its own
 day room and recreation yard. Ramona Hall houses maximum-security inmates
 in cell-type housing. A kitchen, dining hall, infirmary, visiting area and recreation
 room are also provided at SLF.
 The men’s minimum-security housing is all provided in the HF. Medium security
 inmates are housed in the A, J & K barracks as well as JKF and RBF.
 Maximum-security inmates are housed in CBF 500 mod and SBF 200-500 mods.
 The original construction dates of RCCC are unknown. The County of
 Sacramento took possession of RCCC and the existing buildings in 1947. The
 first structures and infrastructure constructed by Sacramento County as part of a
 detention facility starting in 1959, prior to the enactment of the ADA. RBF, CBF,
 JKF and SBF are all masonry construction and the barracks are a combination of
 masonry and wood frame construction. Several modular classroom buildings
 were placed on site in and provide educational and program space.
 Although the topography of the RCCC is generally level and much of the
 walkway system complies with ADAS and CBC, we observed a number of
 locations with noncompliant running slope, cross slope and level changes. Also
 observed were a number of wood and metal ramps with noncompliant slopes and
 handrails.
 Typical conditions observed at RCCC that are not compliant with ADAS:
 SLF Intake & Booking, Laundry, Medical & Visiting
       Transaction counters are typically 42-1/2” AFF




                                        Page 383
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 387 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Holding cell doors are only 30” wide and provide a 29” clear width when
        fully open




       Holding cell and dorm dayroom pay telephones are not adjacent to a 30” x
        48” clear floor space due to benches or counters located below and/or the
        volume control buttons are 54” - 56” AFF




                                       Page 384
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 388 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Laundry unisex restroom lacks a 60” diameter clear turning space and a
        60” clear space adjacent to the toilet, grab bars at the toilet, centerline of
        toilet is 15” from adjacent bathtub and toilet seat height is 15-1/2”, lavatory
        apron is 27-3/4” AFF and pipes are not insulated, bottom of reflective
        surface of mirror is 56” AF and paper towel dispenser is 54” AFF




       Less than 42” clear aisle width in the Laundry storage area where inmates
        work




                                        Page 385
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 389 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Fixed examination chairs and tables do not accommodate wheelchair side
        transfer




       All Attorney Visiting stations have a 28” wide door and have fixed stools
        and lack a 60” diameter clear maneuvering space, and a 30” w. 27” h. x 19”
        d. knee space below the counter to allow a wheelchair user to make a
        front approach




                                       Page 386
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 390 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       All Social Visiting stations have a fixed stool and lack a 60” diameter clear
        maneuvering space




 Program & Dining Area (Sutter Hall)
       Inmate restroom lacks a 60” wide toilet compartment with grab bars to
        accommodate a wheelchair user, the lavatory apron is all 25-1/2” AFF and
        the pipes are not insulated, the shower compartment has a 4-1/2” curb
        and is not a standard 30” x 60” or alternate 36” x 60” roll-in configuration
        and lacks grab bars and a seat, the bottom of the mirrors is 52” and the
        paper towel dispenser is 52-1/2” AFF




                                        Page 387
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 391 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016




       Hall and Dining Hall drinking fountain only provides a 22” - 23” high knee
        space, is not in an alcove or outside the path of travel and the spout is 39”
        - 40” AFF




                                        Page 388
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 392 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       There is not a 30” wide x 48” long clear floor space adjacent to at least
        one of each type of exercise machine




       Law Library station in the Dining Hall has a fixed stool and lacks a 30”
        wide x 27” high x 19” deep knee space




                                       Page 389
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 393 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Dining Hall tray slide is 37-1/2” AFF




       Lack of 30” w. x 27” h. x 19” knee space at all Dining Hall tables




                                        Page 390
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 394 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Housing Areas
       Kinya dorm dayroom restroom has 28” high lavatory aprons, pipes are not
        insulated, shelves are all 64” AFF, 31” clear space provided in front of
        toilet, centerline of toilet is 19-1/2” from adjacent wall and toilet
        compartment door stile width is 16”




       Kinya dorm ambulant toilet compartment only provides a 31” wide door
        that is not self-closing, the seat height is 15” AFF and the grab bars are
        only 36” long




                                       Page 391
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 395 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Golden Poppy dorm bathrooms lack any lavatories with 30” wide x 27”
        high x 19” deep knee space, the lavatory pipes are not insulated, none of
        the toilet compartments have a 32” wide door, grab bars and are 60” wide
        and provide a 48” clear space in front of the toilet




                                       Page 392
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 396 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Golden Poppy dorm showers lack a seat and grab bars and have a 3-1/2”
        high curb




       All dorm dayroom showers compartment are not a standard 30” x 60” or
        alternate 36” x 60” roll-in configuration with grab bars on 2 walls, seat and
        spray attachment and the floor slopes 4.9%




                                        Page 393
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 397 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Dorm bathroom drinking fountains provide a 22” - 23” high knee space, is
        not in an alcove or outside the path of travel and the spout is 39” - 40” AFF




       Lack of 30” w. x 27” h. x 19” knee space at all dorm dayroom tables




       Door threshold at entrance to Kinya and Camelia dorms is 1-1/2” high




                                        Page 394
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 398 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Door thresholds from dayrooms to yards are 1” – 2-1/2” high and the
        exterior landing at Kinya dorm slopes 12.7%




       Kinya dorm recreation yard cross slope is 3.1% - 4.6% and no picnic
        tables at any recreation yard with 30” wide x 27” high x 19” deep knee
        space




                                       Page 395
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 399 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       No picnic tables at any recreation yard with 30” wide x 27” high x 19” deep
        knee space




       Much of the recreation yard for Camelia dorm does not provide a stable,
        firm and slip-resistant surface




                                       Page 396
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 400 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       All Ramona Hall housing and safety cell doors are only 29” wide,
        centerline of toilet is 15-1/2” from adjacent wall, combination toilet/lavatory
        unit lacks knee space at lavatory and drinking fountain bubbler, no clear
        floor space at desk due to fixed stool and desk only provides 25-1/2” high
        knee space




       Ramona Hall bathroom door is only 30” wide, the bathtub lacks grab bars
        and a seat, the toilet lacks grab bars and the seat height is 15-1/2”, neither
        shower is a standard 30” x 60” or alternate 36” x 60” roll-in shower and
        both have a 12” high curb at the compartment entrance and the room
        lacks a 60” diameter clear maneuvering space




                                        Page 397
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 401 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Exterior Circulation Route
       1” high elevation change at several locations along path of travel to
        Program Area at relocatables




       There is no accessible route to the portable toilets adjacent to the
        classrooms and none of the portable toilets is accessible to a wheelchair
        user




                                       Page 398
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 402 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       The ramp to Classroom 1 & 2 slopes 19/1%, the handrails circumference
        exceeds 6-1/4” and lack extensions, the lower landing is only 48” deep
        and has a ¾” high elevation change




 Classrooms 1, 2 & 3
       Door threshold at Classroom 1 is 1” high




                                       Page 399
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 403 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       The threshold from the ramp access at Classroom 3 is 2” high




       Ramp to Classroom 3 slopes 9.5% and lacks handrail extensions at the
        top and the handrails are not continuous




                                       Page 400
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 404 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       None of the tables in Classroom 3 provide a 30” wide x 27” high x 19”
        deep knee space




       Classroom 3 sink is 38” AFF and lacks knee space




                                       Page 401
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 405 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Classroom 3 only has an 18” wide clear width to reach the baking area
        and all counters are 35-1/2” AFF




 CBF
       Cell doors are only 27-1/2” wide and provide a 27” clear opening when
        fully open, combination toilet/lavatory unit lacks knee space at lavatory
        and drinking fountain bubbler, no clear floor space at desk due to fixed
        stool and cell lacks 60” diameter clear maneuvering space




                                       Page 402
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 406 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Lack of 30” w. x 27” h. x 19” knee space at all dayroom tables




       Lack of cane detectable barrier below dayroom stairs and stairs lack level
        handrail extensions and have open risers with no contrasting striping at
        nosing and upper approach




                                       Page 403
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 407 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Dayroom sink is 36” AFF and lacks knee space below to allow a
        wheelchair user to make a front approach




       All dorm dayroom showers compartment are not a standard 30” x 60” or
        alternate 36” x 60” roll-in configuration with grab bars on 2 walls, seat and
        spray attachment and the floor slopes 4.9%




                                        Page 404
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 408 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       No pull up stations are accessible to a wheelchair user since the bars are
        61” AFF, which is above accessible reach range




       Yard toilet centerline is 21” from adjacent angled wall and lacks grab bars
        and 60” clear width to side of lavatory, lavatory lacks knee space and rim
        height is 35-1/2”




                                       Page 405
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 409 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Law Library lacks clear floor space at station due to fixed stool




       No accessible route to Visiting or Classrooms upstairs (stairs only),
        handrails lack level extensions, horizontal portion of handrail brackets is
        less than 1-1/2” below the handrails and upper approach and stair treads
        lack a contrasting nosing stripe




                                        Page 406
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 410 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       None of the 19 Visiting stations provide a 30” x 48” clear floor space due
        to the fixed stool and the 2 private Visiting room doors also have fixed
        stools and only have a 27” clear opening when the door is fully open




       2nd floor classrooms lack any stations with a 30” wide x 27” high clear
        floor space due to the fixed stools and the sink rim height is 36” AFF




                                       Page 407
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 411 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       floor classroom door is only 31” wide, toilet lacks grab bars and 60” clear
        width from adjacent wall to side of lavatory, lavatory centerline is only 14”
        from adjacent wall, rim height is 36” AFF and only 23” high knee space is
        provided below, mirror is 58” AFF and shelf is 49” AFF




 SBF
       Law Library lacks clear floor space at station due to fixed stool




                                        Page 408
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 412 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       No showers are a standard 30” x 60” or alternate 36” x 60” roll-in shower
        with spray attachment, folding seat and grab bars




       None of the 19 Visiting stations provide a 30” x 48” clear floor space due
        to the fixed stool and the top telephone button is 63” AFF




                                       Page 409
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 413 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 KBF
       Holding cells and Classroom restroom only provide 53” – 57-1/2” clear
        width between wall and side of lavatory at toilet, side grab bar only
        projects 48” from rear wall and lavatory only provides 27” high knee space
        at apron




       Holding tank #1 toilet only provides 36” clear width at toilet, toilet seat
        height is 15-1/2” AFF, lacks grab bars and bottom of reflective surface of
        mirror is 55-1/2” AFF




                                       Page 410
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 414 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Yard toilet only has 55” clear width from wall to side of toilet, lacks grab
        bars, lavatory apron only provides 27-1/2” high knee space, bottom of
        reflective surface of mirror is 43” AFF and drinking fountain does not
        accommodate inmates who have difficulty bending or stooping




                                       Page 411
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 415 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Although a wheelchair seating space is provided in the 100 Pod day room,
        there is not a 19” deep toe space due to the ½” high metal base plate




       100 Pod day room drinking fountain does not accommodate inmates who
        have difficulty bending or stooping




                                       Page 412
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 416 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       100 Pod accessible toilet side grab bar only projects 48” from rear wall




       100 Pod shower is not a compliant alternate 36” x 60” roll-in shower with
        spray attachment, folding seat and grab bars are on the wrong walls




                                       Page 413
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 417 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       200 Pod, 300 Pod, 400 Pod, 500 Pod and 600 Pod shower is similar to
        100 Pod shower but lacks a folding seat




       Barbershop counter is 39” AFF and only 16” deep and is a protruding
        object, fixed stool encroaches into 60” diameter clear turning space,
        centerline of sink is only 13-1/2” from side wall and sink lacks insulated
        pipes and knee space below to allow for a front wheelchair approach




                                       Page 414
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 418 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Kitchen inmate restroom toilet centerline is 20” from adjacent wall, only
        53-1/2’ is provided from the adjacent wall to the side of the lavatory, the
        side grab bar only projects 48” from the rear wall, the lavatory apron is
        only 26-1/2” AFF and the highest operating part of the soap and paper
        towel dispensers is 51” – 52” AFF




       Kitchen inmate worker tables do not provide a 30” wide x 27” high x 19”
        deep wheelchair seating space




                                       Page 415
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 419 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Booking
       The 4 counters are all 41” AFF and there is no lowered counter for a
        wheelchair user




       Holding Cells 1 & 2 provide 42-1/2” clear space in front of toilet, toilet lacks
        grab bars, centerline of toilets is 19-1/2” from adjacent wall and
        combination unit does not provide knee space at lavatory and drinking
        fountain bubbler




                                        Page 416
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 420 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Holding Cell 3 only provides 32” clear width at toilet, toilet lacks grab bars
        and seat height is 15-1/2” AFF and combination unit does not provide
        knee space at lavatory and drinking fountain bubbler




       The mat in front of the fingerprint machine is 1” thick




                                        Page 417
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 421 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Medical Screening
       Door is only 29-1/2” wide and room lacks 60” diameter clear maneuvering
        space




       Urinal only projects 13” from wall, rim is 24” AFF, only a 21-1/2” deep clear
        floor space is provided in front to the lavatory, lavatory is only 14-1/2”
        deep and pipes are not insulated




                                       Page 418
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 422 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       The 4 clothing window counters are all 40-1/2” AFF and there is no
        lowered counter for a wheelchair user




       Changing benches are only 12” deep




                                       Page 419
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 423 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       None of the 28 Visiting stations provide a 30” x 48” clear floor space due
        to the fixed stool and there is only 26-1/2” high knee space provided below
        the counter




       All 3 attorney rooms lack a 60” diameter clear turning space and a 30” x
        48” clear floor space due to the fixed stool




                                       Page 420
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 424 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Medical Housing Unit
       Hard and soft cells only provide 29” clear width at toilet, toilet lacks grab
        bars and centerline is 10” from adjacent wall, combination unit does not
        provide knee space at lavatory and drinking fountain bubbler and door is
        only 29-1/2” wide




       All of the lavatories only provide a 25” high knee space to the underside of
        the support beam and the bottom of the reflective surface of the mirror is
        42” and the mirrors are tilted away from the user




                                       Page 421
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 425 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       The restroom has 6 toilets but no 36” wide ambulant toilet with parallel
        grab bars is provided, there is only 28” clear width between the toilets to
        reach the accessible toilet, only 40-1/2” clear width is provided at the
        accessible toilet to the adjacent toilet and the urinal rim is 18” AFF




       The ramp to the shower has a 10.0% slope, is only 37” wide, has a
        handrail on only one side and the horizontal portion of the handrail bracket
        is less than 1-1/2” below the handrail




                                       Page 422
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 426 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       The open shower is not a standard 30” x 60” or alternate 36” x 60” roll-in
        configuration with grab bars on 2 walls, seat and spray attachment and the
        floor slopes 6.0% at the floor drain




       None of the 3 changing seats outside the shower is a minimum of 24” x 48”




                                       Page 423
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 427 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Most of the yard is not a stable, firm and slip-resistant surface




       Door to yard has a 1” high vertical threshold, knob hardware, exterior
        landing with a 6.6% slope and closer projects 5” into door opening and
        bottom of closer is 76” AFF




                                        Page 424
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 428 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 M Dorm
       Entry door threshold is 1-3/4” high and vertical




       All of the lavatories only provide a 25-1/2” high knee space to the
        underside of the support beam, the pipes are not insulated, the floor
        slopes 7.7% at the floor drain and the mirrors are tilted away from the user




                                        Page 425
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 429 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       There is only 27” clear width between the toilets to reach the accessible
        toilet, only 35” clear width is provided at the accessible toilet to the
        adjacent toilet and the urinal rim is 19” AFF




       The ramp to the shower has a 12.2% slope, is only 37” wide, has a
        handrail on only one side and the horizontal portion of the handrail bracket
        is less than 1-1/2” below the handrail




                                       Page 426
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 430 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 B Barracks (re-entry Dorm)
       The exterior landing at the entry slopes 14.2%, has s 40” long bottom
        landing and lacks handrails and lacks a 24” landing at the strike side of the
        door




       Counter is 49” AFF




                                       Page 427
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 431 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       All 12 lavatories have a 24-1/2” high knee space to the bottom of the
        support beam, the pipes are not insulated and the bottom of the reflective
        surface of the mirrors is more than 40” AFF and the mirrors tilt away from
        the user




       The rim at all 3 urinals is 19” AFF and none of the toilets are accessible or
        provide grab bars




                                        Page 428
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 432 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Open shower has a 6” high curb at the entry and lacks a folding seat and
        grab bars




       Lowest leading edge of security mirror is 69” AFF and projects 16” from
        wall




                                       Page 429
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 433 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 A Barracks
       Exterior landing at the entry slopes more than 8.33% and lacks a 24”
        landing at the strike side of the door




       Running slope at transition from concrete to asphalt paving in yard is
        13.7%




                                       Page 430
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 434 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 K Barracks
       None of the telephones are within reach range as the highest control is 59”
        AFF and all have 18” long cords




       Both doors to the yard have a 1-1/2” high vertical threshold and a 4-1/2”
        elevation change at the edge of the stoop




                                       Page 431
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 435 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Fishbowl
       Adjacent KITE’s box handle is 54-1/2” above walking surface




       Walk from KITE’s box to Fishbowl has 4.6% cross slope




                                       Page 432
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 436 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Fishbowl counter is 38” AFF




 D Barracks
       Entry door threshold is 1” high and vertical




                                        Page 433
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 437 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Rim at all 4 urinals is 25” AFF and no toilets are accessible and have grab
        bars, most likely accessible toilet centerline is 14-1/2” from adjacent wall
        and only provides 34-1/2” clear width to adjacent toilet




       Walk to yard has 4” vertical elevation change at stoop




                                       Page 434
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 438 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       All exterior telephones top button is 56” AFF and have 18” long cord




       Walk to Yard at adjacent gate has 7.1% running slope and 1” vertical lip at
        the bottom




                                       Page 435
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 439 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Laundry Exchange
       Exterior issue counter is 43” AFF




       Threshold at inmate entry door is 1-1/2” high and vertical




                                       Page 436
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 440 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Inmate restroom lacks 60” diameter clear turning radius and has only 42”
        clear width from wall adjacent to toilet to side of lavatory, toilet lacks grab
        bars and door is only 32” wide and has knob hardware, lavatory pipes are
        not insulated and soap and paper towel dispensers are more than 40” AFF




       Sewing machine station is not usable by a wheelchair user since the
        treadle encroaches on the required knee space




                                        Page 437
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 441 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Barbershop and classroom doors have a 1-1/2” high threshold




       Barbershop sink is 36-1/2” AFF and lacks knee space below




       Exterior walks between Laundry and classrooms have cross slopes of
        3.7% - 4.8%




                                       Page 438
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 442 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Prefabricated ramp to Classrooms 3 & 4 has a 10.3% slope and handrails
        are 32” above ramp surface and lack horizontal extensions at the top
        landing and inside handrail is not continuous




       None of the stations in Classroom 3, 4 or 5 provide a 27” high knee space




                                       Page 439
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 443 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Ramp to Classroom 5 slopes 18.8%, has handrails that exceed a 6-1/4”
        outside diameter and lack horizontal extensions, top landing is only 45” x
        48” and is 1-1/2” below the floor level and bottom landing does not align
        with direction of ramp




                                       Page 440
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 444 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Big Yard
       No accessible route that is stable, firm and slip-resistant is provided to
        handball, baseball, horseshoe, picnic and basketball areas or drinking
        fountain




                                       Page 441
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 445 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       No wheelchair accessible portable toilets are provided




       Inmate worker approach to Kitchen has 7.9% running slope but no
        handrails




                                       Page 442
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 446 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Exterior Kitchen inmate restroom door landing has 7.0% running slope at
        entrance, wash sink lacks knee space below and soap and paper towel
        dispensers are more than 40” AFF




       Exterior Kitchen inmate restroom toilet lacks grab bars, centerline is 15-
        1/2” from adjacent wall and toilet paper dispenser is above and behind
        toilet




                                       Page 443
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 447 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016




 Dining Hall
       Entry and exit ramps lack horizontal handrail extensions and edge
        protection and intermediate landing is only 62” long




                                       Page 444
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 448 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 RBF
       Barbershop sink is 36-1/2” AFF and lacks knee space below




       Temporary Holding Cell has combination unit that lacks knee space at
        lavatory and grab bars at toilet, centerline of toilet is 15-1/2” from adjacent
        wall, doorway only provides 28” clear opening and only 27-1/2” clear width
        is provided between fixed bed and toilet




                                        Page 445
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 449 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Open shower has a 4-1/2” high curb at the entry and the folding seat is not
        mounted on the compliant wall with respect to the grab bars, and lacks a
        spray attachment




                                       Page 446
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 450 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Dorm 11
       Toilet lacks grab bars and only provides 29” clear width at rear wall and 45”
        clear space from rear wall, entrance into toilet is only 20” wide to shelf,
        centerline of lavatory is only 11” from adjacent wall and provides 17” high
        knee space




                                       Page 447
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 451 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Dorm 20
       Combination unit lacks grab bars at toilet and knee space at lavatory and
        entrance to toilet is less than 32” clear width




       “Accessible“ door to Yard has 5” vertical elevation change at stoop




                                       Page 448
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 452 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       West and East Yard toilets lack grab bars, enclosure is only 36” wide x 44”
        long and has a 2-1/2” vertical elevation change at entrance (West yard)
        and combination unit lacks knee space at lavatory




 Main Law Library (Honor Side)
       None of the stations provide knee space due to the fixed stool




                                       Page 449
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 453 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Inmate worker restroom has 7” step at entrance, no accessible toilets with
        grab bars, only 35” clear space in front of toilets to lavatories and
        lavatories have knob faucets, only provide 28” high knee space at apron
        and lack insulated pipes




 Re-Entry Dorm
       None of the stations in Classroom 1 & 2 provide a 27” high knee space




                                       Page 450
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 454 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Sink in Classroom 2 is used by inmates for art classes and lacks a 27”
        high knee space below and sink height is 36” AFF




       Inmate restroom lacks 60” diameter clear turning space, only provides 34”
        width at toilet, toilet lacks grab bars, door has knob hardware and only
        provides 9” strike side clearance on pull side and lavatory only has 22-1/2”
        high knee space




                                       Page 451
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 455 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Recreation Hall
       Entrance door has 1-1/2” high threshold and only 10” strike side clearance
        at the exterior pull side




       No accessible route is provided to the stage




                                       Page 452
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 456 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 JKF
       North Holding Tank #2 (used as safety cell) restroom has typical
        combination toilet/lavatory unit that lacks knee space at lavatory and grab
        bars at toilet and lacks 60” wide clear space at toilet due to fixed restraint
        bed




 The conditions cited above are not intended to be an all-inclusive list of
 noncompliant conditions; numerous other noncompliant conditions were
 observed and noted during our site visit.
 Other factors that should be considered when reviewing this Report:
 Although there are no ADA requirements for the clear vertical height above a
 bunk bed when a disabled inmate occupies the lower bunk, some cell
 arrangements provide limited headroom above the lower bunk, resulting in the
 inability for a wheelchair user to transfer onto and off the bunk from their
 wheelchair and remain erect. Studies have indicated that a minimum vertical
 clearance be provided above the top of the mattress to provide adequate space
 for an adult male to sit upright.
 Although the ADA has not yet adopted requirements for examination tables in
 medical facilities, the US Access Board has recently proposed guidelines that
 address the need for adjustable examination tables that enable disabled patients
 to transfer between the table and their wheelchair. More information can be
 obtained    at     http://www.access-board.gov/medical-equipment.htm.        We
 recommend that SCSD consider purchase of new medical diagnostic equipment
 that complies with the Access Board recommendations.




                                        Page 453
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 457 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Technical Requirements / Standards
 28 CFR Part 35 Nondiscrimination on the Basis of Disability in State and Local
 Government Services; Final Rule, which implements subtitle A of Title II of the
 ADA, Public Law 101-336, prohibits discrimination on the basis of disability by
 public entities. Per the preamble to Subpart D – Program Accessibility, Section
 35.149 Discrimination Prohibited, this requirement applies to “facilities now in
 existence, because the cost of retrofitting existing facilities is often prohibitive.”
 The preamble goes on to note “the regulation makes clear, however, that a public
 entity is not required to make each of its existing facilities accessible.” The law
 requires that Public Entities must make all of its programs accessible “except
 where to do so would result in a fundamental alteration in the nature of the
 program or in undue financial and administrative burdens.” It does not require
 that a Public Entity make all of its existing facilities accessible via structural
 changes where other methods provide accessibility to services, programs and
 activities of the Public Entity.
 Since the Sacramento County Jail is subject to Title II of the ADA, the primary
 obligation to inmates of the jail (as opposed to employees who are covered under
 Title I of the ADA) is to provide access to individuals with disabilities to all of its
 services, programs and activities. This concept was adopted directly from
 Section 504 of the Rehabilitation Act, which required access to programs and
 activities that received Federal assistance.
 28 CFR 35.150 applies to alteration projects; all alteration projects commenced
 after July 26, 1992 were to comply with the scoping and technical requirements
 in force at the time. Modular buildings placed on the RCCC after that date would
 also have been required to comply with the same requirements. Please refer to
 the next section for an explanation of these requirements.
 1991 ADAAG & 2010 ADAS
 The 1991 Americans with Disabilities Act Accessibility Guidelines (ADAAG),
 published by the U.S. Access Board and adopted as the Americans with
 Disabilities Act Standards for Accessible Design (ADA Standards) by the USDOJ,
 was the Federal technical standard applicable when constructing new facilities or
 altering existing public accommodations to comply with the ADA up until March
 15, 2012. The U.S. Department of Justice published new requirements in 2004
 that have now been codified as the 2010 Americans with Disabilities Act
 Standards (ADAS), which replaced the 1991 ADAAG as of March 15, 2012 for
 Title II entities
 However, even in the absence of a technical requirement under ADAAG or
 ADAS, a public entity must provide access to all of its programs subject to the
 exceptions described above.



                                        Page 454
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 458 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 The 2010 ADAS introduced new scoping requirements that did not appear in the
 1991 ADAAG. Specific to Sacramento County Jail, ADAS Section 232 Detention
 Facilities and Correctional Facilities includes requirements that had no precedent
 in the 1991 ADAAG, and therefore are not subject to the Safe Harbor provision of
 ADAS. Refer to Section III General Assumptions Item No. 1 for an explanation of
 the Safe Harbor provision. As of March 15, 2012, Sacramento County Jail is
 required to comply with these new scoping provisions for new construction and
 alteration work subject to the exceptions provided under Title II.
 Among these new requirements are:
    1. At least 3% of the total number of cells in a facility are required to provide
       mobility features that comply with ADAS Section 807.2. These features
       include a 60 inch diameter turning space, accessible bench, clear floor
       space at the bed for a wheelchair transfer, and accessible toilet and
       bathing facilities that serve these cells.
    2. At least 2% of the total number of cells are required to be equipped with
       audible emergency alarm systems.
    3. Patient bedrooms or cells in infirmaries are required to comply with the
       percentages listed above, as well as applying to medical isolation cells.
    4. Special holding cells are required to provide a minimum of one (1) cell that
       complies with Section 807.2. Such cells include cells for the purpose of
       orientation, protective custody, administrative or disciplinary detention or
       segregation, detoxification or medical isolation.
    5. Visiting areas serving accessible cells shall be accessible on both the
       visitor and inmate side.
 California Building Code
 The California Building Code (CBC), as opposed to the ADA, which is a civil
 rights law, is a building code modeled after the International Building Code, which
 is a “model code”. Building codes such as the CBC do not apply to existing
 buildings as does the ADA, but only apply when new construction, additions and
 alteration projects occur. The CBC contains accessibility requirements that were
 first developed in 1982 and are only applicable in California. Since the CBC
 requirements pre-date the ADA, the technical and scoping requirements are
 different than those found in ADAS. In recent years, the differences between the
 CBC and ADAS have been reduced, but some still remain. The State of
 California Division of the State Architect is currently attempting to have the CBC
 certified by the USDOJ as equivalent with the ADA. This has resulted in the
 current 2013 edition of the CBC being at least as stringent in all respects with
 ADAS, as well as having more stringent requirements for certain elements such
 as accessible toilet compartments. The 2016 edition of the CBC becomes




                                       Page 455
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 459 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 effective on January 1, 2017, but there are no code changes that affect the
 Sacramento County Jail facilities.
 Although the CBC does not act as a “trigger” to require barrier removal, its
 requirements come into play when performing certain types of barrier removal
 work. As described above, if an element does not comply with ADAS (and does
 not qualify for the Safe Harbor exemption), then it must be corrected subject to
 the undue hardship limitation. However, if the CBC has a more stringent
 requirement than ADAS, then the corrective work must then comply with the CBC.
 As described above, some buildings have been remodeled or placed into service
 since the passage of the ADA, particularly at the RCCC. While these should
 have fully complied with ADAAG/ADAS and the CBC accessibility requirements
 in force at the time of building permit submittal, we found that there were several
 locations where these buildings did not comply, such as at KBF. Additionally, the
 CBC has contained accessibility requirements since 1982, although its
 applicability to detention and correction facilities has been a subject of contention
 for some time. Lastly, as indicated above, Sacramento County is required to
 comply with Section 504 of the Rehabilitation Act of 1973. Section 504 scoping
 and technical requirements for accessibility were provided in the Uniform Federal
 Accessibility Standards (UFAS), first issued in 1984. Although UFAS did not
 include scoping requirements for detention and correction facilities, it did include
 most of the same type of requirements for building elements as now found in
 ADAS and the CBC.
 Current ADAS and CBC requirements for Detention & Correction Facilities
 If structural changes to existing facilities will be performed, the following is a
 partial list of scoping and technical requirements that apply to the SCSD
 detention facilities:
       There must be a minimum of 2 drinking fountains per floor and one must
        accommodate wheelchair users with a maximum spout height of 36” AFF
        and another spout at 38” – 43” AFF (ADAS 211.2 & CBC 11B-211.2)
       There must be a minimum of 5% of the total of each type of seating that
        provides a knee space that allows a wheelchair user to make a front
        approach (ADAS 226.1 & CBC 11B-226.1)
       Floor and ground surfaces must be stable, firm and slip-resistant (ADAS
        302.1 & CBC 11B-302.1)




                                        Page 456
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 460 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Changes in level are not permitted to exceed 1/4” vertical or 1/2” at a




        maximum 1:2 bevel (ADAS 303 & CBC 11B-303)
       All accessible spaces shall provide a 60” diameter clear maneuvering
        space or a T-shaped space per Figure 304.3.2 / 11B-304.3.2 (ADAS
        304.3.1 & CBC 11B-304.3.1)




                     
       The bottom of objects along a path of travel must be 80” AFF minimum if
        they project more than 4” into the path of travel (ADAS 307.2 & CBC 11B-
        307.2)
       27” minimum height cane-detectable railings are required where the
        vertical clearance below an object is reduced to less than 80” AFF (ADAS
        307.4 & CBC 11B-307.4)




                 
       The maximum reach range to an accessible control is 48” AFF (ADAS 308
        & CBC 11B-308)




                                       Page 457
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 461 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Walking surfaces shall not exceed 2.08% cross slope and 5.0% running
        slope unless they provide handrails on both sides and level landings for
        each 30” of vertical rise (ADAS 403.3 & CBC 11B-403.3)
       The minimum clear width along an accessible route must be 36” (ADAS
        403.5.1 & CBC 11B-403.5.1)
       The minimum clear width at a turn must be 42” (ADAS 403.5.2 and CBC
        11B-403.5.2)
       Doors must be 36” minimum width and provide a minimum 32” clear width
        opening when open 90 degrees (ADAS 404.2.3 & CBC 11B-404.2.3)
       Accessible doors (including doors to accessible toilet compartments) must
        have 18” minimum strike side clearance and 60” deep clearance on the
        pull side (ADAS 404.2.4.1 & CBC 11B-404.2.4.1)




       Accessible door landings must not exceed 2.08% (1/4”:1’-0”) slope (ADAS
        404.2.4.4 & CBC 11B-404.2.4.4)
       Accessible door thresholds must be ½” high maximum and be beveled at
        a 1:2 maximum slope (ADAS 404.2.5 & CBC 11B-404.2.5)
       Accessible door hardware shall not require tight grasping, pinching or
        twisting of the wrist and shall be operable with one hand (ADAS 404.2.7 &
        CBC 11B-404.2.7)
       Door opening force shall not exceed 5 pounds and closing speed shall not
        be less than 5 seconds from 90 degrees open to within 12 degrees of door
        latch (ADAS 404.2.8 and CBC 11B-404.2.8 and 11B-404.2.9)
       Ramp slope shall not exceed 8.33% (ADAS 405.2 & CBC 11B-405.2)
       Top landings at ramps must be 60” x 60” minimum and bottom landings 72”
        minimum in length (ADAS 405.7 & CBC 11B-405.7)




                                       Page 458
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 462 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Ramps must have a curb or barrier with the bottom less than 4” above the
        ramp surface (ADAS 405.9.2 & CBC 11B-405.9.2)




       Stair nosing must have contrasting stripes (ADAS Advisory 504.4 & CBC
        11B-504.4.1)
       Ramp handrails must be 34” minimum - 38” AFF maximum above ramp
        surface (ADAS 505.4 & CBC 11B-505.4)
       Horizontal portion of handrail brackets shall be 1-1/2” minimum below
        handrail (ADAS 505.6 & CBC 11B-505.6)




                                       Page 459
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 463 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Ramp handrails must have 12” long level extensions at the top and bottom
        of ramp runs (ADAS 505.10 & CBC 11B-505.10)




       Accessible drinking fountain spouts must be 36” AFF maximum (ADAS
        602.4 & CBC 11B-602.4)
       Accessible drinking fountain spouts must be 5” maximum from the front
        edge of the fixture (ADAS 602.5 & CBC 11B-602.5)
       All drinking fountains must be located in alcoves or otherwise out of
        pedestrian way (CBC 11B-602.9)
       Accessible mirrors must have the bottom of the reflective surface at 40”
        AFF maximum (ADAS 603.3 & CBC 11B-603.3)
       Shelves must be located between 40” - 48” AFF (ADAS 603.4 & CBC
        11B-603.4)
       Accessible toilet accessories in sanitary facilities must have the highest
        operating part at 40” AFF maximum (CBC 11B-603.5)
       Accessible toilets must be located 17” – 18” from the adjacent wall (ADAS
        604.2 & CBC 11B-604.2)
       Accessible toilets must have 60” clear width to adjoining obstructions and
        48” clear in front of toilet (ADAS 604.3 & CBC 11B-604.3)




       Accessible toilet seats must be 17” – 19” AFF (ADAS 604.4 & CBC 11B-
        604.4)
       Accessible toilets must have a minimum 36” long rear grab bar and a
        minimum 42” long side grab bar, both mounted 33” – 36” AFF (ADAS
        604.5 & CBC 11B-604.5)


                                       Page 460
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 464 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016




       Accessible toilet flush controls must be located on the wide side of the
        fixture and not require more than 5 pounds of operating force (ADAS
        604.6 & CBC 11B-604.6)
       Toilet rooms with 6 or more toilets or combination of toilets and urinals
        must have an ambulatory toilet with parallel grab bars 35” - 37” apart
        (ADAS 604.8.2 & CBC 11B-604.8.2)
       Accessible urinal rims must be 17” AFF maximum and the flush controls
        must be 44” AFF maximum (ADAS 605.2 & CBC 11B-605.2)
       Accessible urinals must be 13-1/2” deep minimum (ADAS 605.2 & CBC
        11B-605.2)
       Accessible lavatories must provide a minimum 27” high knee space 8” in
        from the front of the lavatory and the apron must be 29” minimum AFF
        (ADAS 606.2 & CBC 11B-606.2)




       Accessible lavatories must be 34” AFF maximum to the rim (ADAS 606.3
        & CBC 11B-606.3)



                                       Page 461
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 465 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Accessible lavatory controls must not require grasping (ADAS 606.4 &
        CBC 11B-606.4)
       Accessible lavatory pipes must be insulated (ADAS 606.5 & CBC 11B-
        606.5)
       Roll-in showers must have a minimum 60” wide opening, a 17” – 19” high
        folding seat with controls on the adjacent wall, grab bars and 60” long
        spray hose attachment (ADAS 608.2.2 & CBC 11B-608.2.2)




       Roll-in shower thresholds must not exceed ½” high (ADAS 608.7 & CBC
        11B-608.7)
       Space between grab bar and objects below must be 1-1/2” minimum
        (ADAS 609.3 & CBC 11B-609.3)




       Accessible telephones must have an adjacent 30” x 48” clear floor space
        and minimum 29” long cords (ADAS 704.2.1 & 704.2.4 & CBC 11B-
        704.2.1 & 11B-704.2.4)
       Accessible seating must provide a minimum 30” w. x 27” h. x 19” d. knee
        space (ADAS 902.4.1 & CBC 11B-902.4.1)
       Dressing and changing benches must be 24” d. x 48” l. minimum (CBC
        11B-903.3)




                                       Page 462
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 466 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Transaction counters and work surfaces must provide a minimum 36” long
        section at 28” – 34” AFF and provide a minimum 30” x 48” clear floor
        space that allows for a front or parallel approach (ADAS 904.4 & CBC
        11B-904.4)
       Tray slides at food service lines shall be 28” - 34” AFF (ADAS 904.5.2 &
        CBC 11B-904.5.2)
       A minimum of one of each type of exercise equipment shall have a 30”
        wide by 48” long adjacent clear floor space




                                       Page 463
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 467 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Conclusions and Recommendations
 We believe that due to inadequacies with the physical plant at both SCSD
 detention facilities, SCSD does not comply with the ADA in providing access to
 all programs for inmates with disabilities.     The area that presents the most
 physical barriers is the MJ. Barriers in this area include lack of accessible cells
 with required maneuvering clearances and accessible toilet fixtures, sanitary
 facilities and showers and dining/day room seating that does not accommodate
 wheelchair users.         It also appears that inmates with disabilities are
 underrepresented in the worker population and that an inmate with a disability
 would encounter difficulties in many of the RCCC work environments.
 An additional problem that was noted was the reported lack of an accessible
 route to any of the yard areas, which are located midway between the main level
 and mezzanine level of each housing floor. Access from each level of housing is
 provided by stairs, which are used able-bodied inmates but do not provide an
 accessible route for inmates with disabilities. From discussions with staff, we
 learned that elevator access is provided from the main level at each housing floor,
 but not all staff was aware of the location of this elevator (Elevator ‘D’).
 Therefore, this barrier can be removed by informing all staff of the location of the
 elevator and installing policies to allow inmates with disabilities to use the
 elevator when they are provided with yard time.
 Main Jail
 Although the construction of MJ utilizes poured in place concrete for walls, it is
 possible to alter these structures to create wider openings and walls can be
 removed to combine multiple smaller rooms into one larger room. This type of
 alteration can be costly, so use of this alternative should be kept to a minimum
 and used when placing different classifications of inmates in other more
 accessible facilities is not feasible.
 However, a number of accessibility improvements can be made without these
 expensive types of projects, including:
       Enlarging a minimum of one shower and/or installing partitions or walls
        and installing folding seat, grab bars and shower spray attachment to
        create compliant configuration roll-in showers in each area
       Replacing combination toilet room fixtures with newer fixtures that provide
        the required clearances
       Installing or relocating grab bars at toilets
       Installing toilet seats to raise the seat height to accessible range
       Lowering a minimum of one (1) urinal in toilet rooms to accessible height
        in each area
       Insulating lavatory pipes
       Lowering mirrors


                                       Page 464
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 468 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



       Replacing benches in dressing and shower rooms with accessible size
        benches with backs or long side against walls
       Replacing a 36” long section of each type of counter with an accessible
        counter at 28” – 34” AFF
       Removing fixed stools at a minimum of one (1) of each type of visiting or
        interview room
       Lowering a minimum of one (1) 1 telephone in each area and call buttons
        so the highest operating part is 48” AFF and replacing cords with minimum
        29” long cords
       Rearranging furnishings and equipment to provide a minimum 36” wide
        clear accessible route and 60” diameter turning space in all rooms and
        spaces where services, programs and activities occur, especially at
        medical examination tables
       Where inmates with visual impairments are present, relocate protruding
        objects out of the circulation path and install cane detectable railing below
        stairs
 The most difficult barrier to correct at the MJ is the lack of any Family or Attorney
 Visiting Rooms on the main level of each housing floor. Providing elevator
 access from the main level to the mezzanine level at any of these pods would be
 problematic, if not impossible. We recommend that SCSD detention facilities
 explore the possibility of converting cell space into Visiting Rooms on the main
 level of at least some housing floors.
 Rio Cosumnes Correctional Center
 As noted elsewhere in this report, some of the barracks housing facilities do
 provide accessible beds but the sanitary facilities are not designed and
 constructed to enable ease of use for inmates with disabilities and several
 building entrances and doors to adjacent yards are not compliant. Part of this
 condition can be attributed to the age of the buildings, since most were designed
 prior to the passage of the ADA. The barracks housing units are constructed of
 concrete masonry and/or wood frame, which is a construction type that is
 relatively simple and inexpensive to alter compared to the MJ. Replacing
 plumbing fixtures with compliant accessible fixtures, adding partitions to create
 compliant roll-in showers, installing grab bars, replacing ramps and exterior door
 landings are all reasonably inexpensive alterations. Other recommended
 alterations to improved the level of accessibility in the barracks buildings include:
       Relocate toilets to 17” -18” from adjacent wall and install rear and side
        grab bars
       Lower a minimum of one (1) urinal so that the rim is 17” AFF maximum
        and the flush controls are 44” AFF maximum
       Relate / replace a minimum of one (1) lavatory so the rim is 34” AFF
        maximum, the minimum clear knee height at the apron is 29” AFF and
        insulate the pipes


                                        Page 465
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 469 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Lower the mirror above the proposed accessible lavatory so the bottom of
        the reflective surface is 40” AFF maximum
       Install walls/partitions, folding seat, grab bars & shower spray hose and
        reconfigure shower controls to create a compliant accessible roll-in
        shower
       Replace ramps and install handrails where running slope exceeds 5.0%
       Replace exterior door landings so the threshold height does not exceed ½”
        with a 1:2 maximum bevel.
 Accessible routes must be provided to all activity areas such as athletic fields
 and classrooms. Compliant aluminum ramps can replace existing ramps and
 stairs at modular buildings and are available from a number of manufacturers
 such as TMP Services (http://www.tmpservices.com/aluminum.aspx).
 Seating within dining facilities and housing unit dayrooms is another area where
 SCSD detention facilities has not provided equal access to inmates with
 disabilities. Most tables do not provide a knee space that allows a wheelchair
 user to roll completely under the table and have use of a dining surface
 equivalent to able-bodied inmates. Replacement tables should be provided or
 stools should be removed in these spaces so that wheelchair users can dine
 comfortably with other wheelchair users as well as able-bodied companions. We
 recommend that dining and dayroom seating should be reconfigured in each
 area so that wheelchair users are provided with the opportunity to sit with other
 wheelchair users or able-bodied companions. Removal of fixed stools at a
 minimum of one (1) Visiting Room in each area would also provide the minimum
 required quantity of visiting rooms.
 RCCC is generally quite accessible due to its level topography. A system of
 concrete and asphalt pedestrian routes is provided through the facility that
 experiences a large amount of pedestrian traffic from inmates and staff.
 Concrete is a far longer-lasting paving material than asphalt or other surfaces
 and usually provides the greatest degree of accessibility due to its longevity and
 relative need for maintenance, but is more costly than asphalt. We encountered
 a number of areas where the running slope and cross slope exceed the
 maximum allowed by the ADA. Additionally, we observed several where the
 concrete has moved vertically and level changes along the Path of Travel exceed
 the maximums allowed by the ADA.
 Although the SCSD detention facilities employs a program whereby deputies
 assist inmates with disabilities in circulating throughout the facility, the ADA
 encourages independent movement if it is feasible to do so. The alternative
 system currently employed would only be considered an equivalent alternative to
 structural barrier removal if a deputy was available at all times to all inmates
 needing such assistance. Additionally, deputies should receive proper training
 on how to provide safe assistance to wheelchair users. Therefore, the exterior
 pedestrian route should be made as compliant as possible. All required


                                       Page 466
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 470 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 emergency exits should also be provided with compliant walks that connect to
 the pedestrian circulation path to enable these inmates to reach a safe distance
 away from a building in the event of an emergency.
 Several features at the SCSD detention facilities can be easily corrected, such as
 replacement of knob-type door hardware with lever hardware, replacement of
 non-compliant door thresholds and provision of accessible changing benches.
 Mirrors can be added or lowered to accessible heights, lavatory pipe insulation
 can be added, and grab bars can be replaced or relocated; there are a number of
 newer penal-style toilet fixtures that are now available that were not available
 when these facilities were originally constructed. High/low drinking fountains can
 replace existing single-height fixtures and exterior door landings can be replaced.
 Toilet seats can be installed on existing toilets, depending upon security
 requirements. These seats are available in 1” – 4” thicknesses to correct existing
 toilet seat heights as low as 13” AFF.
 We recommend that these barrier removal efforts be undertaken as soon as
 possible, especially where it can be demonstrated that the changes will
 significantly increase the level of accessibility. Some barrier removal will
 required the services of a licensed architect and structural engineer and will
 involve additional design study.




                                       Page 467
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 471 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 Assumptions and Considerations
 In performing this survey, there are a number of parameters which are defined to
 document the application of the requirements of the 1991 ADAAG, 2010 ADAS &
 CBC. We have divided these assumptions and considerations about the survey
 into three broad categories: Facility, General, and Technical Assumptions. While
 some of the General issues may sound very technical, the concepts are
 important and have general implications.
 Facility Assumptions / Considerations
    1. Inmate Areas versus Staff Areas –All areas that inmates currently use
       were surveyed for purposes of identifying and correcting barriers as part of
       this survey. However, we did not survey staff work stations since they
       would be included as part of a reasonable accommodation per Title I of
       the ADA. Areas where inmate workers perform their job duties are not
       considered staff work areas for the purpose of this study.
    2. Shower Spray Attachment –Due to safety concerns, flexible spray
       attachments at accessible showers may be provided by staff on an as-
       needed basis when inmates make a request. Spray attachments should
       be stored close to shower areas, immediately available to staff and in
       working order at all times.
 General Assumptions
    1. Safe Harbor Provision - The survey and citations applied are based upon
       whether a particular element complied with the 1991 ADAAG; if so, then
       compliance with the 2010 ADAS is not required even if the ADAS is more
       stringent than the 1991 ADAAG. This is referred to by the United States
       Department of Justice (USDOJ) as the “Safe Harbor Provision”. However,
       if an element did not comply with the 1991 ADAAG then it is now required
       to comply with the 2010 ADAS. One example would be a wall switch or
       control used by inmates; if the height of such an element was 52” and a
       front approach is possible, this complies with the 1991 ADAAG and would
       not be cited. However, if the height of this item was 56”, it would not be in
       compliance with the 1991 ADAAG and would now have to be lowered to
       48” in conformance with the 2010 ADAS.
    2. Plumbing Fixture Counts – Some solutions may result in a reduction of the
       fixture count in a restroom. The SCSD should verify if this is compliant
       with applicable building codes and operational requirements.
    3. No Testing of Hidden Conditions - No testing of operational systems such
       as fire alarms or review of building, fire or health codes was undertaken as
       part of this inspection.
    4. Visual Fire Alarms – ADAAG require that visual alarms be located 80”
       above the floor or 6” below the finish ceiling, whichever is lower. We did


                                       Page 468
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 472 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       not perform an inspection of visual alarm device locations as part of our
       services. We recommend that the SCSD employ the services of a
       licensed fire protection engineer to survey both Jail facilities to determine if
       the visual alarms comply in all locations.
    5. Drinking Fountains – If a building has multiple drinking fountains within
       200 feet of each other and both are accessible to the same inmate
       population, our recommendation is to make one a wheelchair accessible
       fixture (36” maximum spout height and knee space below) and one for
       individuals with difficulty bending or stooping (spout height 38” – 43”) and
       to provide directional signage indicating the location of the companion
       fixture. The assumption is that the travel time to go to the other fixture is
       acceptable accommodation.
    6. Braille / tactile exit signage – The 2010 ADAS requires Braille / tactile exit
       signage where illuminated exit signs are provided at doors. We did not
       verify if illuminated exit signs are actually required by the building code at
       any doors; if one was provided we recommend that a Braille / tactile exit
       sign be provided. Also see Item 5 under Technical Assumptions below.
    7. Furnishings, Fixtures & Equipment (F,F & E) – Both the 1991 ADAAG and
       2010 ADAS apply to fixed or built-in elements of buildings, structures &
       site improvements. Therefore, non-fixed elements such as classroom
       desks would not be covered by technical requirements. However, since
       the lack of accessibility of these elements can limit or prevent access to
       programs, activities and services at Sacramento County Jail we strongly
       urge that these elements be reviewed for compliance with the most
       relevant technical criteria.
 Technical Assumptions:
 Detectable Warnings Requirement - Barriers were not cited requiring the use of
 detectable warnings on curb ramps and other areas as a warning to visually
 impaired individuals that they are about to enter a hazardous area. Detectable
 warnings with truncated domes, as specified in the 1991 ADAAG have been
 controversial due to issues of maintainability, safety for those with various
 impairments, including vision, and locational requirements. A Joint Final Ruling
 issued by the USDOJ, the U.S. Access Board and the U.S. Department of
 Transportation called for temporary suspension of the requirement pending
 further study until July 26, 2001. The suspension expired and detectable
 warnings were again made a requirement. However, the 2010 ADAS removed
 the requirement for detectable warnings so we have opted to apply the most
 current standard. It is anticipated that the USDOJ will adopt the requirements for
 detectable warnings for Public Rights-of-Way when the final rule is approved, but
 detectable warnings will not be required within private or public property. The
 CBC still requires that a 36” deep band of truncated domes be provided at the



                                       Page 469
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 473 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 bottom of all curb ramps and where a pedestrian way is adjacent to a vehicular
 way and not separated by a curb.
    1. Slip Resistance – ADAS Section 302.1 require floors on accessible routes
       and accessible room areas to be "slip-resistant". The Access Board
       recommends a coefficient of friction (COF) of 0.6. Ramps require a higher
       COF of 0.8.
       SCSD detention facilities should be aware that some VCT (vinyl
       composition tile) and sealed concrete slab floors may not have a
       Coefficient of Friction (COF) of 0.6, and therefore would not be considered
       slip-resistant. Floors like polished vinyl are very slippery. Furthermore,
       water, contaminants and floor treatments lessen slip-resistance from the
       cited coefficients.     Detailed product information is only now being
       documented and made available.             However, the actual testing to
       determine slip resistance requires expensive equipment and is not easily
       performed in place. Therefore, testing was not included in the scope of
       work.
    2. Door Closers –the 1991 ADAAG and 2010 ADAS do not have a
       requirement for maximum opening force for exterior hinged doors.
       However, most building codes require the maximum opening force to be
       no greater than 8.5 pounds and the CBC requires that exterior and interior
       doors along an accessible route not require an opening force exceeding 5
       pounds. Although the ADA does not contain a similar requirement, it has
       been our experience that this requirement is extremely necessary for
       many individuals to enter a building. It has been our experience that
       existing door closers can only be adjusted to within approximately 3
       pounds of their current operating force. Accordingly, at doors operated by
       inmates, we recommend replacement of door closers as opposed to
       simply adjustment where the opening pressure exceeds 5 pounds.
    3. Dimensional Tolerances – Section 3.2 of the 1991 ADAAG states that all
       dimensions are subject to conventional building industry tolerances for
       field conditions.    Although many studies have been performed to
       determine what are acceptable dimensional tolerances, there are relatively
       few widely-accepted tolerances.       The 2010 ADAS Section 104.1.1
       Construction and Manufacturing Tolerances which reads “All dimensions
       are subject to conventional industry tolerances except where the
       requirement is stated as a range with specific minimum and maximum end
       points.” One example would be a toilet centerline dimension from an
       adjacent wall; whereas the 1991 ADAAG required an absolute 18”
       dimension and the 2010 ADAS allows a range of 16” – 18”, a toilet located
       18-1/2” from the side wall might have been considered within conventional
       industry tolerances under the old regulations but not the new ones.




                                       Page 470
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 474 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       It should be noted that in the case of new construction, design documents
       can often lead to dimensions that exceed 1991 ADAAG /2010 ADAS/CBC
       maximums and minimums, such as a ramp that is designed with a 1:12
       slope. The contractor may construct the ramp with a slight field tolerance,
       which results in a ramp that slightly exceeds the 1:12 slope, which is
       actually the maximum slope allowed, not a desired slope. Therefore,
       design documents should specify maximums and minimums where
       applicable and also allow for field tolerances. Advisory 104.1.1 of the
       2010 ADAS states that “recognized tolerances are not intended for design
       work.”
    4. Building, Fire & Health Codes – Our scope of services did not include
       verifying items such as the required number of exits in a facility and their
       location, areas of refuge, if visual fire alarms are required or design
       requirements in areas where food is prepared. We recommend that
       SCSD detention facilities consult with qualified consultants in each
       discipline to determine if any barrier removal required by the ADA affects
       these other code requirements.
    5. Call Buttons – Although the ADA nor the CBC include any requirements
       for call buttons in standard housing cells, SCSD detention facilities might
       consider inclusion of a system when performing alterations of existing
       cells and the construction of new housing units. Call buttons are provided
       in cells so that inmates can contact staff in the event of an emergency.
    6. Signage – Section 216.1 of the 2010 ADAS / 11B-216.1 of the 2013 CBC
       contains an exemption for compliance for signage in detention and
       correctional facilities that is not located in public use areas. Although the
       exception is provided, it is our recommendation that compliant tactile and
       visual signage be provided if possible to ensure program accessibility




                                       Page 471
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 475 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 List of Polices Reviewed
 The Assessment Team reviewed the following list of the Sheriff’s Department
 County of Sacramento Correctional Services Operations Orders and the
 Correctional Health Services Policies and Procedures. Although the majority of
 these policies are addressed within this report (based on their applicability to
 disabled inmates and to the overall assessment), some of the policies listed
 below were not pertinent to inmates with disabilities. However, the Assessment
 Team did an exhaustive review of all of the listed policies to be certain.
      01/01   Introduction
      01/02   Command and Responsibilities
      01/03   Employee Conduct
      01/04   Employee Assignments, Attendance / Daily Schedules, Time Off,
              Time Sheets
      01/05   Training Program / Training Requests
      01/06   Correctional Services Identification Cards
      01/07   Volunteer Program
      01/08   Intelligence Unit
      01/09   Prisoner and Video Monitoring Requests
      01/10   Operational Video System
      01/11   Line-Ups
      01/12   Concealed Weapon Permits
      01/13   Supply Requisition
      01/14   Division Safety Program
      01/15   Reporting of Incidents and Crimes
      01/16   Public Information Plan
      01/17   Operations Orders Review and Update
      02/01   Use of Force
      02/02   Use of Restraint Devices
      02/03   Use of Pro-Straint Chair
      02/04   Weapons, Tactical Weapons, and Specialized Equipment
      02/05   CERT and Cell Extraction Procedures
      02/06   Prisoner Searches
      02/07   Access to Facilities
      02/08   Access to Facilities - Deliveries and Services
      02/09   Metal Detector and X-ray Machine Operation
      02/10   Key Control and Equipment Issuance
      02/11   Communications Equipment
      02/12   Transportation of Prisoners
      02/13   Inter-Facility Transportation and Court Appearances
      02/14   Evidence and Contraband Disposition
      02/15   Perimeter Patrols
      03/01   Critical Incident Response Plan
      03/02   Fire Prevention - Main Jail


                                       Page 472
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 476 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      03/03   Fire Suppression - Main Jail
      03/04   Fire Prevention - RCCC
      03/05   Fire Suppression - RCCC
      03/06   Emergency Systems and Equipment
      03/07   Medical Emergencies
      03/08   First Aid Kits
      03/09   Fights, Riots, Hostage and Minor Disturbances
      03/10   Death or Serious Injury of a Prisoner
      03/11   Natural Disasters
      03/12   Evacuation Plan - Main Jail
      03/13   Evacuation Plan - RCCC
      03/14   Bomb Threats, Suspicious Items, or Explosions
      03/15   Escape Response
      03/16   Crimes Occurring Within Correctional Facilities
      04/01   Intake, Search, Reception and Holding
      04/02   Evidentiary/ Exposure Blood Draws
      04/03   Prisoner Clothing, Property, and Funds
      04/04   Use of Sobering Cell
      04/05   Use of Safety, Segregation, North Holding #2, and Multipurpose
              Rooms
      04/06   Identification Process
      04/07   Dress-In/Dress-Out Procedures
      04/08   Prisoner Orientation
      04/09   Release Procedures
      04/10   Property and Money Return and Release Procedures
      04/11   Mass Arrests
      04/12   Missing Property and Property Claims
      04/13   Housing of Juveniles -Main Jail
      05/01   Arrest Types and Bookings
      05/02   Cal ID/ ID Hold/ Merging X-Reference Numbers
      05/03   Prisoner File System/ Teletypes/Information Requests
      05/04   DNA Samples
      05/05   Pre-Trial Release Program
      05/06   Bail & Surrender
      05/07   Sentence Computation
      05/08   Work Project Assignment
      05/09   Weekenders
      05/10   Service of Processes on Prisoners
      05/11   Classified Documents
      05/12   Archives
      06/01   Log Books
      06/02   Housing Plan
      06/03   Classification Process
      06/04   Count and Lockdowns



                                       Page 473
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 477 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      06/05   Housing Unit Checks
      06/06   Organized Searches in a Housing Unit (SHAKEDOWNS)
      06/07   Processing Prisoners Out of a Housing Unit
      06/08   Court Pull Procedures
      06/09   Prisoner Movement Within a Facility
      06/10   Recreation, Exercise and Showering
      06/11   Laundry, Clothing & Linen
      06/12   Hair Care and Cosmetology Services
      06/13   Telephone/TDD/TTY Equipment Access
      06/14   Interpreter Services
      06/15   Prisoner Correspondence
      06/16   Publications
      06/17   Social and Media Visits
      06/18   Confidential Visits
      06/19   Inmate Workers
      06/20   Court Holding Area and Courtroom Security
      07/01   Inmate Message Requests (KITE’s)
      07/02   Grievances
      07/03   Discipline Plan
      08/01   Inmate Welfare Trust Fund Debits and Credits
      08/02   Inmate Trust Fund Debits and Credits
      08/03   Corrections Cashier
      08/04   Educational Services
      08/05   Commissary Operations
      08/06   Prisoner Services
      08/07   Law Library
      08/08   In-Propria Persona (Pro-Per)
      08/09   Cost Recovery for Housing of Prisoners
      08/10   Jail Industries
      08/11   Religious Services
      09/01   Housing Unit Inspections and Cost Recovery
      09/02   Facility Sanitation and Cleanliness
      09/03   General Waste Disposal
      09/04   Hazardous Materials Controls
      09/05   Infectious Waste Disposal
      09/06   Pest Control
      09/07   Vermin Infestation
      09/08   Smoking Ordinance
      09/09   Maintenance Equipment Accountability
      09/10   Maintenance Requests and Equipment Repair
      10/01   Health Care Services
      10/02   Psychiatric Services
      10/03   Health Care Treatment Access
      10/04   Medical Intake Screening



                                       Page 474
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 478 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      10/05   Suicide Prevention Program
      10/06   Blood and Body Fluid Exposure
      10/07   Communicable Disease Management
      10/08   Medicine Distribution "Pill Call"
      10/09   Dental Services
      10/10   Health Equipment and Control
      10/11   Health Records
      11/01   Food Services
      11/02   Meal Counts and Services
      11/03   Staff Meals
      11/04   Culinary Equipment Control

      1000    Department and Division Overview
      1001    Mission Statement
      1002    Organizational Chart
      1003    Staffing Information
      1004    Program Descriptions
      1100    Responsible Health Authority
      1101    Medical Autonomy
      1102    Administrative Meetings and Reports
      1103    Quality Improvement Program
      1104    External Medical Peer Review
      1105    Policies and Procedures
      1106    Public Advisory Committee
      1107    Decision Making - Special Needs
      1108    Support Services
      1109    First Aid Kits
      1110    Access to Diagnostic Services
      1111    Notification of Next of Kin
      1112    Medical Review of In-Custody Deaths
      1113    Medical Research
      1114    Inmate Workers
      1115    Utilization of Volunteers
      1116    Direct Orders
      1117    Health Care Philosophy
      1118    Female Reproductive Services
      1119    Individualized Treatment Plans
      1120    Continuity of Care
      1121    Health Promotion and Disease Prevention
      1122    Hospital Care
      1123    Exercising
      1124    Personal Hygiene
      1125    Prosthesis
      1126    Health Care Maintenance



                                       Page 475
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 479 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      1127     Notification of Inmate Death or Impending Death
      1128     Reading Glasses for Inmates
      1129     ICE Detainee Procedural Considerations
      1130     Transfer Medications
      1302     Staff Development and Training
      1303     Basic Training for Correctional Personnel
      1304     Medication Administration Training
      1305     Licensure
      1306     Credentialing and Privileging-Adult Medical
      1306.1   Credentialing and Privileging-Adult Mental Health
      1307     Medical Assistant – Scope of Practice
      1400     Medical Transportation
      1401     Transfer of Patients with Acute Illnesses
      1403     Emergency Services
      1404     Receiving Screening
      1405     Detoxification – Management of Intoxicated Patients
      1406     Heroin Detoxification – Intake Protocol
      1407     Access to Treatment
      1409     Clinic Care – Sick Call
      1410     Medical Services Provided in the Medical Housing Unit
      1411     Mental Health Services
      1412     Suicide Prevention – 2M – Joint Policy with JPS
      1413     Use of Restraints and the Pro-Straint Chair
      1414     Restraint Check Method
      1415     Patients in Safety Cells
      1416     Patients in Segregation
      1417     Adult Developmental Disability
      1418     Health Inventory and Communicable Disease Screening
      1419     Chemically Dependent Patients
      1420     Court Orders
      1421     Hunger Strike
      1422     Special Needs Patients
      1423     Post Release Medical Care Planning
      1424     Sexual Assault
      1425     Patients in Segregation Cells in Intake
      1426     Incident Reporting
      1427     Pregnant Diabetics
      1428     Management and Removal of Taser Probes
      1429     Emergency Response
      1430     Hyperthermia
      1431     Footwear in the Jails
      1433     Admission to Jail Acute Psychiatric Inpatient Unit
      1434     Evaluation and Care of Inmates Subject to Disciplinary Diet
      1435     Inmate Health Care Grievances



                                       Page 476
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 480 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      1436     Two East Inmate Transfers
      1437     Bedtime Snack (HS Snack)
      1438     Advanced Directives / DNR
      1439     Reports of Disabilities or Impairments
      1440     Emergency Mode
      1600     Management of Pharmaceuticals
      1601     Medication Administration
      1604     Over-the-Counter Medications
      1605     Over-the-Counter – indigent Patient
      1700     Communicable Disease Plan
      1701     Diseases and Conditions Reportable to Public Health
      1702     Communicable Disease Outbreak Investigation
      1703     Employees with Communicable Infections
      1704     Immunocompromised Patients
      1705     Transport of Patients with Communicable Infection
      1706     Transmission Based Isolation
      1707     Blood-borne Pathogen Exposure Control Plan
      1708     Standard Precautions
      1709     First Aid Following Exposure to Blood and/or Body Fluids
      1710     Care of Respiratory Therapy Equipment
      1711     Cleaning and Disinfection of Hand or Foot Care Instruments
      1712     Handwashing
      1713     Disposal of Used Needles and Syringes
      1714     Personal Protective Equipment
      1715     Tube and Draining Wound Care
      1716     Use of Sterile Disposable Items
      1717     Microbiological Cultures of the Environment and Personnel
      1718     Waste Management Policy
      1719     Airborne Pathogen Exposure Control Plan
      1719.1   Employees with Unprotected Exposure to Patients with TB
      1720     Respiratory Isolation
      1721     Varicella Zoster
      1724     Pertussis
      1725     Rubella Infection
      1726     Rubeola Infection
      1727     Amebiasis
      1728     MRSA Infections
      1729     Conjunctivitis
      1730     Coxsackie Virus
      1731     Gastroenteritis (Viral)
      1731.1   Gastroenteritis (Bacterial)
      1732     Influenza Vaccine
      1733     Meningitis
      1736     Streptococcal (Group A) Infections



                                       Page 477
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 481 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



      1737    West Nile Virus
      1738    Ecto-Parasites
      1739    Pediculosis Infestation
      1740    Scabies Infestation
      1741    Hepatitis C
      1800    Collection of Forensic Evidence
      1801    Informed Consent
      1802    Body Cavity Searches
      1803    DNA Procedure at MJ and RCCC
      1900    Health Records Format and Contents
      1901    Confidentiality of the Health Record
      1902    Transfer of Health Records and Information
      1903    Records Retention
      1904    Modifications to Medical Records
      2000    Dental Care
      2100    Tear Gas Usage
      2101    Disaster Plan
      2300    Food Service
      2301    Inmate Medical Clearance for Food Handling
      2302    Health and Hygiene Requirements – Food Service Workers




                                       Page 478
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 482 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 List of Forms, Notices and Documents Reviewed
 The Assessment Team conducted an exhaustive review of the following SCSD
 detention facilities forms, notices and documents as part of the assessment.
 Some of the items listed below are mentioned throughout the report as related to
 the review. Many of the forms, notices and documents reviewed were applicable
 to inmates with mobility disabilities and/or were relevant to the overall
 assessment, while others were found not to be pertinent.
       Agreement to Appear
       Authorization for Release of Medical /Health Information
       Classification Checklist - ICE Detainees
       Classification PF4
       County Jail Message Request
       Correctional Health Services Special Medical Intake
       Correctional Health Services Special Needs Form
       Correctional Services Inmate/Detainee Handbook
       Correctional Services Property and Clothing Record
       Community Resource Guide
       EGACE Registration Form
       EGUSD General Rules
       EGUSD Orientation Sign-up
       EGUSD Student Interest Form
       Foreign Warrant Arrests/Defendant's Rights
       HALT/RSAT Program Information
       Health Services KITE
       ICE Classification Worksheet
       ICE Physical Examination/Health Appraisal
       Inmate Booking Information Receipt
       Inmate Information Request
       Inmate Reclassification Notice
       Inmate Rule Code Violation Schedule
       Inmate/Detainee PREA Attestation Form
       Intake Screening Form JPS Clinical Assessment
       Jail Psychiatric Services Outpatient Referral
       JBCT Group Schedule
       JPS Frequency of Services
       Main Jail Division COMPAS Classification Housing Plan
       Main Jail Division Intake Classification
       Main Jail Division Request for Reclassification
       Main Jail Division Classification Worksheet
       Outdoor Recreation Schedules
       Personal Jewelry Waiver and Release of Liability


                                       Page 479
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 483 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



       Property Receipt Report
       RCCC Classification Worksheet
       RCCC Detainee Orientation
       RCCC Master Schedule
       Reentry Client Admit Data Sheet
       Reading Glasses Policy
       Reentry Services
       Reinstatement of Probation
       Release from Custody Information
       Release Screening Form
       Reply to Inmate Grievance Suggestion




                                       Page 480
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 484 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 Abbreviations and Acronyms Used
 AA – Alcoholics Anonymous
 AB – Assembly Bill
 ABE – Adult Basic Education
 AD - Assistive Device
 ADA – Americans with Disabilities Act
 ADAAG – Americans with Disabilities Act Accessibility Guidelines
 ADAS – Americans with Disabilities Act Standards
 ADL- Assistance with Daily Living
 ADSEG – Administrative Segregation
 AFF – Above Finished Floor
 ASL – American Sign Language
 BiPAP – Bilevel Positive Airway pressure
 BPH – Board of Parole Hearings
 BTBL – State of California Braille and Talking Book Library
 CAFM – County Automated Facility Maintenance
 CASAS – Comprehensive Adult Student Assessment System
 CASE – Clark Adaptive Support Evaluation
 CBC – California Building Code
 CBF – Christopher Boone Facility
 CBJT – Competency Based Jail Treatment
 CCR – California Code of Regulations
 CDC – California Department of Corrections
 CDCR – California Department of Corrections and Rehabilitation
 CDO – Chief Disciplinary Officer (CDCR)
 CENAPS –Center of Applied Sciences
 CERT – Custody Emergency Response Team
 CHS – Correctional Health Services
 CIT – Crisis Intervention Team (training)
 CJ – County Jail
 COF – Coefficient of Friction


                                        Page 481
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 485 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                     AMERICAN WITH DISABILITIES ACT ASSESSMENT
                     DECEMBER 22, 2016



 COPD – Chronic Obstructive Pulmonary Disease
 CPAP – Continuous Positive Airway pressure
 CBF –Christopher Boone Facility
 CPR – Cardiopulmonary Resuscitation
 CPS – Child Protective Services
 DD – Disciplinary Detention
 DDP – Developmental Disability Program (CDCR)
 DD1 – No acronym (code means mild intellectual disabled CDCR inmate with
      mild cognitive deficits/adaptive supports
 DD2 – No acronym (code means moderate intellectual disabled CDCR inmate
      with moderate cognitive deficits/adaptive support needs, and/or
      victimizations concerns
 DD3 – No acronym (code means severe intellectual disabled CDCR inmate with
      severe cognitive deficits/adaptive support needs, and/or victimization
      concerns
 DME – Durable Medical Equipment
 DPH – No acronym (code means permanent deaf/hearing impaired CDCR
     inmate)
 DPM – No acronym (code means permanent mobility impaired CDCR inmate,
      non-wheelchair user)
 DPO – No acronym (code means intermittent CDCR wheelchair user)
 DPP – Disability Placement Program (CDCR)
 DPV – No acronym (code means permanent vision impaired CDCR inmate)
 DPW – No acronym (code means permanent full-time CDCR inmate wheelchair
      user)
 DVHU – Domestic Violence Housing Unit
 EC – Effective Communication
 EGACE – Elk Grove Adult and Community Education
 EGUSD – Elk Grove Unified School District
 EKG – Electrocardiogram
 ELA – English Language Arts
 EMR – Electronic Medical Record
 ESL – English Second Language
 FAF – Facility and Fleet (Maintenance)


                                       Page 482
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 486 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                       AMERICAN WITH DISABILITIES ACT ASSESSMENT
                       DECEMBER 22, 2016



 FATRNS – Inter-Facility Transfers
 FOSS – Frequency of Services Scale
 GED – General Educational Development
 GP – General Population
 H – High
 HALT – Housing for Accountable Living Transitions (Substance Abuse
     Treatment)
 HCA – Health Care Appliance
 HCSD – Health Care Services Division (CDCR)
 HiSET – High School Equivalency Test
 HF – Honor Facility
 HMU – Health Management Unit
 HS – Health Services
 ICE – Immigration and Customs Enforcement
 ID – Identification
 IDEF – Inmate Disability Identification Form
 IE – Investigative Employee (CDCR)
 IEP – Individual Education Plan
 IMAP – Incarcerated Men’s Accountability Program
 IQ – Intelligence Quotient
 IWF – Inmate Welfare Fund
 JBCT – Jail Based Competency Treatment
 JIMS –Jail Inmate Management System
 JKF – Joseph Kievernagel Facility
 JPS – Jail Psychiatric Services
 KBF – Kevin Blount Facility
 L – Low
 LB/LT – Lower bunk/Lower Tier
 LCSW – Licensed Clinical Social Worker
 LPS – Lanterman-Petris-Short
 LVN – Licensed Vocational Nurse



                                         Page 483
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 487 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 M – Medium
 MD – Medical Doctor
 M Dorm – Medical Dorm
 MFT – Marriage and Family Therapist
 MH – Mental Health
 MHU – Medical Housing Unit
 MJ – Main Jail
 MOCA – Montreal Cognitive Assessment
 MS – Medium Security
 NA – Narcotics Anonymous
 NCCT – Northern California Construction Training
 NP – Nurse Practitioner
 OPP – Outpatient Psychiatry
 PA – Public Address
 PC – Protective Custody
 PDQ – Position Description Questionnaire
 PHH – Personal Health History
 POHR – Problem Oriented Health Record
 POST – Peace Officer Standards and Training
 PPD – Purified Protein Derivative
 PREA - Prison Rape Elimination Act
 QUEST – Question, Understand, Evaluate, Succeed, Transform (in-custody gang
     diversion program)
 RBF – Roger Bauman Facility
 RC – Reception Center
 RCCC – Rio Cosumnes Correctional Center
 REACT (Belt) – Remote Electronically Activated Control Technology
 RMS – Records Management System
 RN – Registered Nurse
 ROC – Restoration of Competency
 RSAT – Residential Substance Abuse treatment



                                        Page 484
Case 2:18-cv-02081-TLN-KJN      Document 37-10 Filed 10/18/18 Page 488 of 488
                   SHERIFF’S DEPARTMENT COUNTY OF SACRAMENTO CORRECTIONAL SERVICES
                      AMERICAN WITH DISABILITIES ACT ASSESSMENT
                      DECEMBER 22, 2016



 SA – Staff Assistant (CDCR)
 SBF – Stewart Baird Facility
 SCGS- Sacramento County General Services
 SCSD – Sacramento County Sheriff’s Department
 SCMHC – Sacramento County Mental Health Center
 SLI – Sign Language interpreter
 SLF – Sandra Larson Facility
 SMI – Serious Mental Illness
 SMU – Special Management Unit
 SOAP – Subjective Objective Assessment Plan
 SOB – Shortness of Breath
 SRN – Senior Registered Nurse
 SVPA – Sexually Violent Predator Act
 SWP – Sheriff’s Work Project
 TDD – Telecommunications device for the Deaf
 TSEP – Total Separation
 TST – Tuberculin Skin Test
 TTY – Tele-Typewriter
 UCD – University of California, Davis
 UFAS – Uniform Federal Accessibility Standards
 US – United States
 USDOJ – United States Department of Justice
 VCT – Vinyl Composition Tile
 WebJPF – Web based Jail Person File
 W&I – Welfare and Institutions
 XREF – X Reference (inmate jail number)




                                         Page 485
